Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Registration No. 333-143973 Commission on April 9, 2009 Registration No. 811-08292 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 2 [X] AMENDMENT TO REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] (Check appropriate box or boxes.) Security Life Separate Account L1 (Exact Name of Registrant) Security Life of Denver Insurance Company (Name of Depositor) 1290 Broadway Denver, Colorado 80203-5699 (Address of Depositors Principal Executive Offices) (Zip Code) (800) 525-9852 (Depositors Telephone Number, including Area Code) J. Neil McMurdie, Counsel ING Americas (U.S. Legal Services) One Orange Way, C1S, Windsor, CT 06095-4774 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [X] on May 1, 2009, pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on , pursuant to paragraph (a)(1) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. PART A INFORMATION REQUIRED IN A PROSPECTUS ING CORPORATE VARIABLE UNIVERSAL LIFE A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 M Funds Supplement Dated May 1, 2009, to the Prospectus Dated May 1, 2009 This Supplement adds certain information to your Prospectus dated May 1, 2009. Please read it carefully and keep it with your Prospectus for future reference. Investment Portfolios . Four additional funds are currently available through your policy: M Fund Brandes International Equity Fund; M Fund Business Opportunity Value Fund; M Fund Frontier Capital Appreciation Fund; and M Fund Turner Core Growth Fund. For a more complete description of these funds' investments, risks, costs and expenses, please see the prospectus for each fund. Your policy's prospectus and the fund prospectuses can be requested by calling our Customer Service Center toll-free at 1-877-253-5050. These prospectuses contain information about your policy's investment options and the various fund fees and charges. Please read your policy's prospectus and the fund prospectuses carefully before investing. * The following investment managers are added to the list of Fund Managers on page 1 of the prospectus: Brandes Investment Partners, LP Iridian Asset Management LLC Frontier Capital Management Company, LLC Turner Investment Partners, Inc. The following information is added to the Funds Available Through the Variable Account section beginning on page 14 of the prospectus: M Fund Brandes International Equity Fund M Fund Business Opportunity Value Fund M Fund Frontier Capital Appreciation Fund M Fund Turner Core Growth Fund * 153349 Page 1 of 2 May 2009 The following information is added to Appendix B of the prospectus: Fund Name Investment Adviser/Subadviser Investment Objective M Fund Brandes International Investment Adviser: Seeks to provide long-term capital Equity Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Brandes Investment Partners, LP M Fund Business Opportunity Investment Adviser: Seeks to provide long-term capital Value Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Iridian Asset Management LLC M Fund Frontier Capital Investment Adviser: Seeks to provide maximum capital Appreciation Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Frontier Capital Management Company, LLC M Fund Turner Core Growth Investment Adviser: Seeks to provide long-term capital Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Turner Investment Partners, Inc. 153349 Page 2 of 2 May 2009 ING CORPORATE VUL A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by SECURITY LIFE OF DENVER INSURANCE COMPANY and its SECURITY LIFE SEPARATE ACCOUNT L1 Supplement Dated May 1, 2009, to the Prospectus Dated May 1, 2009 This supplement updates certain information contained in your prospectus dated May 1, 2009. Please read it carefully and keep it with your prospectus for future reference. IMPORTANT INFORMATION REGARDING FUND NAME CHANGES Effective May 1, 2009, certain of the funds available through the Security Life Separate Account L1 will change their names as follows: Former Fund Name Current Fund Name ING Columbia Small Cap Value II Portfolio ING Columbia Small Cap Value Portfolio ING Global Real Estate Portfolio ING Clarion Global Real Estate Portfolio ING Julius Baer Foreign Portfolio ING Artio Foreign Portfolio ING Legg Mason Value Portfolio ING Growth and Income Portfolio II ING Lehman Brothers U.S. Aggregate Bond Index ® Portfolio ING U.S. Bond Index Portfolio ING PIMCO Core Bond Portfolio ING PIMCO Total Return Bond Portfolio ING VP Balanced Portfolio ING Balanced Portfolio ING VP Growth and Income Portfolio ING Growth and Income Portfolio ING VP Index Plus International Equity Portfolio ING Index Plus International Equity Portfolio ING VP Index Plus LargeCap Portfolio ING Index Plus LargeCap Portfolio ING VP Index Plus MidCap Portfolio ING Index Plus MidCap Portfolio ING VP Index Plus SmallCap Portfolio ING Index Plus SmallCap Portfolio ING VP Intermediate Bond Portfolio ING Intermediate Bond Portfolio ING VP SmallCap Opportunities Portfolio ING SmallCap Opportunities Portfolio Page 1 of 2 May 2009 NOTICE OF UPCOMING FUND MERGERS Effective July 20, 2009 (the Merger Effective Date), the following Disappearing Funds will merge into and become part of the following Surviving Funds: Disappearing Funds Surviving Funds ING JPMorgan Value Opportunities Portfolio ING Russell TM Large Cap Value Index Portfolio ING Neuberger Berman Partners Portfolio ING Russell TM Large Cap Index Portfolio ING Oppenheimer Main Street ® Portfolio ING Russell TM Large Cap Index Portfolio ING Van Kampen Capital Growth Portfolio ING Russell TM Large Cap Growth Index Portfolio Effective August 10, 2009 (the Merger Effective Date), the following Disappearing Funds will merge into and become part of the following Surviving Funds: Disappearing Funds Surviving Funds ING AllianceBernstein Mid Cap Growth Portfolio ING Russell TM Mid Cap Growth Index Portfolio ING Growth and Income Portfolio II ING Growth and Income Portfolio ING Index Plus International Equity Portfolio ING International Index Portfolio IMPORTANT INFORMATION REGARDING THE UPCOMING FUND MERGERS Prior to the Merger Effective Date, you may transfer amounts allocated to a Subaccount that invests in a Disappearing Fund to any other available Subaccount or to the Guaranteed Interest Division. See the Transfers section on page 49 of your policy prospectus for information about making Subaccount transfers, including applicable restrictions and limits on transfers. On the Merger Effective Date, your investment in a Subaccount that invests in a Disappearing Fund will automatically become an investment in the Subaccount that invests in the corresponding Surviving Fund with an equal total net asset value. Unless you provide us with alternative allocation instructions, all future premiums received that would have been allocated to a Subaccount corresponding to a Disappearing Fund will be automatically allocated to the Subaccount corresponding to the applicable Surviving Fund. You may give us alternative allocation instructions by contacting our ING Customer Service Center at P.O. Box 5065, Minot, ND 58702-5065, 1-877-253-5050 or www.ingservicecenter.com. See the Transfers section on page 49 of your policy prospectus for information about making allocation changes. After the Merger Effective Date, the Subaccounts that invest in the Disappearing Funds will no longer be available through your policy. You will not incur any fees or charges or any tax liability because of the mergers, and your Account Value immediately before the mergers will equal your Account Value immediately after the mergers. There will be no further disclosure regarding the Disappearing Funds in future supplements to or prospectuses of the policy. See Appendix B of your policy prospectus for information about the investment advisers/subadvisers and investment objectives of the Disappearing Funds and the Surviving Funds. MORE INFORMATION IS AVAILABLE More information about the Surviving Funds, including information about the risks associated with investing in them, can be found in the current prospectus and Statement of Additional Information for that Surviving Fund. You may obtain these documents by contacting us at our: ING Customer Service Center P.O. Box 5065 Minot, ND 58702-5065 1-877-253-5050 Page 2 of 2 May 2009 ING CORPORATE VARIABLE UNIVERSAL LIFE A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 The Policy Fund Managers · Is issued by Security Life of Denver Insurance Company. Funds managed by the following · Is returnable by you during the free look period if you are not satisfied. investment managers are available Premium Payments through the policy: · Are flexible, so the premium amount and frequency may vary. · AllianceBernstein, L.P. · Are allocated to the Separate Account and the Guaranteed Interest · Artio Global Management LLC Division, based on your instructions. · BAMCO, Inc. · Are subject to specified fees and charges. · BlackRock Advisors, LLC The Policys Account Value · BlackRock Investment Management, · Is the sum of your Separate Account, Guaranteed Interest Division and LLC Loan Division values. · Capital Research and Management · Has no guaranteed minimum values for amounts in the Separate Account. Company The value varies with the value of the Subaccounts you select. · Columbia Management Advisors, LLC · Has a minimum guaranteed rate of return for amounts in the Guaranteed · Directed Services LLC Interest Division. · Evergreen Investment Management · Is subject to specified fees and charges. Company, LLC Death Benefit Proceeds · Fidelity Management & Research · Are paid if your policy is in force when the insured person dies. Company · Are calculated under your choice of options: · Ibbotson Associates > Death Benefit Option 1  the Base Death Benefit is the greater of · ING Clarion Real Estate Securities the amount of base insurance coverage or your Account Value plus the L.P. surrender value enhancement, if any, multiplied by the appropriate factor · ING Investment Management from the definition of life insurance factors described in Appendix A; Advisors, B.V. > Death Benefit Option 2  the Base Death Benefit is the greater of the · ING Investment Management Co. amount of base insurance coverage plus the Account Value or your · J.P. Morgan Investment Management Account Value plus the surrender value enhancement, if any, multiplied Inc. by the appropriate factor from the definition of life insurance factors · Lehman Brothers Asset Management described in Appendix A; or LLC > Death Benefit Option 3  the Base Death Benefit is the greater of the · Marsico Capital Management, LLC amount of base insurance coverage plus premiums paid minus · Massachusetts Financial Services withdrawals taken or your Account Value plus the surrender value Company enhancement, if any, multiplied by the appropriate factor from the · Neuberger Berman, LLC definition of life insurance factors described in Appendix A. · Neuberger Berman Management Inc. · Are equal to the Base Death Benefit plus any rider benefits minus any · OppenheimerFunds, Inc. outstanding loans and accrued but unpaid loan interest and unpaid fees and · Pacific Investment Management charges. Company LLC · Are generally not subject to federal income tax if your policy continues to · Pioneer Investment Management, Inc. meet the federal income tax definition of life insurance. · T. Rowe Price Associates, Inc. Sales Compensation · UBS Global Asset Management · We pay compensation to broker/dealers whose registered representatives (Americas) Inc. sell the policy. See Distribution of the Policy , page 74 , for further · Van Kampen information about the amount of compensation we pay. · Wells Capital Management, Inc. This prospectus describes what you should know before purchasing the ING Corporate VUL variable universal life insurance policy. Please read it carefully and keep it for future reference. Neither the Securities and Exchange Commission (SEC) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. The date of this prospectus is May 1, 2009. TABLE OF CONTENTS Page Page POLICY SUMMARY 3 Special Features and Benefits 48 The Policys Features and Benefits 3 Termination of Coverage 57 Factors You Should Consider Before Purchasing a TAX CONSIDERATIONS 59 Policy 6 Tax Status of the Company 60 Fees and Charges 8 Tax Status of the Policy 60 THE COMPANY, THE SEPARATE Diversification and Investor Control Requirements 61 ACCOUNT AND THE GUARANTEED Tax Treatment of Policy Death Benefits 61 INTEREST DIVISION 12 Distributions Other than Death Benefits 62 Security Life of Denver Insurance Company 12 Other Tax Matters 64 The Investment Options 14 ADDITIONAL INFORMATION 67 DETAILED INFORMATION ABOUT THE General Policy Provisions 67 POLICY 18 Distribution of the Policy 74 Underwriting 19 Legal Proceedings 77 Purchasing a Policy 20 Financial Statements 78 Fees and Charges 25 APPENDIX A A-1 Death Benefits 32 APPENDIX B B-1 Additional Insurance Benefits 39 MORE INFORMATION IS AVAILABLE BackCover Account Value 45 TERMS TO UNDERSTAND The following is a list of some important terms used throughout this prospectus that have special meaning. It also provides a reference to where each term is defined and discussed more fully. Term Page Term Page Account Value 45 Net Account Value 6 Accumulation Unit 46 Net Premium 3 Accumulation Unit Value 46 Policy Date 20 Base Death Benefit 1 Segment 33 Death Benefit Proceeds 38 Separate Account 14 Guaranteed Interest Division 18 Separate Account Value 46 Guaranteed Interest Division Value 18 Subaccounts 14 Loan Division 48 Surrender Value 5 Loan Division Value 48 Total Death Benefit 40 Monthly Processing Date 26 Valuation Date 46 Security Life, we, us, our and the company refer to Security Life of Denver Insurance Company. You and your refer to the policy owner. The policy owner is the individual, entity, partnership, representative or party who may exercise all rights over the policy and receive the policy benefits during the insured persons lifetime. State Variations  State variations are covered in a special policy form used in that state. This prospectus provides a general description of the policy. Your actual policy and any riders are the controlling documents. If you would like to review a copy of the policy and riders, contact our Customer Service Center or your agent/registered representative. You may contact us about the policy at our: ING Customer Service Center P.O. Box 5065 Minot, ND 58702-5065 1-877-253-5050 www.ingservicecenter.com ING Corporate VUL 2 POLICY SUMMARY This summary highlights the features and benefits of the policy, the risks that you should consider before purchasing a policy and the fees and charges associated with the policy and its benefits. More detailed information is included in the other sections of this prospectus that should be read carefully before you purchase the policy. The Policys Features and Benefits The Policy · This prospectus describes our standard ING Corporate VUL variable universal life insurance policy. The policy provides death benefits, values and other features of traditional life insurance contracts. There may be variations in policy features, benefits and charges because of requirements of the state where we issue your policy. We describe all such differences in your policy. · If you would like to know about state variations, please ask your agent/registered representative. We can provide him/her with the list of variations that will apply to your policy. Temporary · If you apply and qualify, we may issue temporary insurance equal to the total amount of Insurance insurance coverage for which you applied. · The maximum amount of temporary insurance is $1,000,000.00, which includes other in- See Temporary force coverage you have with us. Insurance, page 24. · Temporary insurance may not be available in all states. Premium Payments · You choose when to pay and how much to pay. · You will need to pay sufficient premiums to keep the policy in force. Failure to pay See Premium sufficient premiums may cause your policy to lapse without value. Payments, page 21. · You cannot pay additional premiums after age 121. · We may refuse any premium that would disqualify your policy as life insurance under Section 7702 of the Internal Revenue Code or that would cause your policy to become a modified endowment contract. · We deduct a premium expense charge from each premium payment and credit the remaining premium (the Net Premium) to the Separate Account or the Guaranteed Interest Division according to your instructions. Investment Options · You may allocate your Net Premiums to the Subaccounts of Security Life Separate Account L1 (the Separate Account) and to our Guaranteed Interest Division. See The Investment · The Separate Account is one of our separate accounts and consists of Subaccounts that Options, page 14. invest in corresponding funds. When you allocate premiums to a Subaccount, we invest any Net Premiums in shares of the corresponding fund. · Your Separate Account Value will vary with the investment performance of the funds underlying the Subaccounts and the charges we deduct from your Separate Account Value. · The Guaranteed Interest Division is part of our general account. · We credit interest of at least 3.00% per year on amounts allocated to the Guaranteed Interest Division, and we may, in our sole discretion, credit interest in excess of this amount. ING Corporate VUL 3 Free Look Period · During the free look period, you have the right to examine your policy and return it for a refund if you are not satisfied for any reason. See Free Look Period, · The free look period is generally ten days from your receipt of the policy, although page 24. certain states may allow more than ten days. The length of the free look period that applies in your state will be stated in your policy. · Generally, there are two types of free look refunds: > Some states require a return of all premium we have received; and > Other states require that we return your Account Value plus a refund of all fees and charges deducted. · The free look refund that applies in your state will be stated in your policy. · See Allocation of Net Premium, page 23, for details about how Net Premium will be allocated during the free look period. Death Benefits · Death benefits are paid if your policy is in force when the insured person dies. · Until age 121, the amount of the death benefit will depend on which death benefit option See Death Benefits , is in effect when the insured person dies. page 32. · There are three death benefit options available under your policy: > Death Benefit Option 1  the Base Death Benefit is the greater of the amount of base insurance coverage or your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; > Death Benefit Option 2  the Base Death Benefit is the greater of the amount of base insurance coverage plus your Account Value or your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; or > Death Benefit Option 3  the Base Death Benefit is the greater of the amount of base insurance coverage plus premiums paid minus withdrawals taken or your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. · After age 121, Death Benefit Option 1 will apply to all policies and the amount of base insurance coverage selected will equal the amount of base insurance coverage in effect on the policy anniversary nearest the insured persons 121 st birthday plus the amount of coverage, if any, under the Adjustable Term Insurance Rider on that date. · We reduce the Death Benefit Proceeds payable under any death benefit option by any outstanding loan including accrued but unpaid loan interest and unpaid fees and charges. · The Death Benefit Proceeds are generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. Rider Benefits · Your policy may include additional insurance benefits, attached by rider. There are two types of rider benefits: See Additional > Optional rider benefits that you must select before they are added to your policy; and Insurance Benefits , > Rider benefits that automatically come with your policy. page 39. · In many cases, we deduct an additional monthly charge for these benefits. · Not all riders may be available under your policy or in your state. Transfers · You currently may make an unlimited number of transfers between the Subaccounts and to the Guaranteed Interest Division. Transfers are, however, subject to any limits, See Transfers, page 49. conditions and restrictions that we or the funds whose shares are involved may impose. See Limits on Frequent or Disruptive Transfers, page 52. · There are certain restrictions on transfers from the Guaranteed Interest Division. · We do not charge for transfers. ING Corporate VUL 4 Asset Allocation · Dollar cost averaging is a systematic program of transferring Account Values to Programs selected Subaccounts of the Separate Account. It is intended to help reduce the risk of investing too much when the price of a funds shares is high. It also helps to reduce the See Dollar Cost risk of investing too little when the price of a funds shares is low. Averaging, page 50. · Automatic rebalancing is a systematic program through which your Separate Account and Guaranteed Interest Division Values are periodically reallocated among your See Automatic selected investment options to maintain the allocation percentages you have chosen. Rebalancing, · There is no charge to participate in these asset allocation programs. There are, however, page 51. certain conditions on participation in these asset allocation programs. · Neither of these asset allocation programs assures a profit nor do they protect you against a loss in a declining market. Loans · After the first policy month, you may take loans against your policys Account Value. · A loan must be at least $100.00 and is generally limited to your Net Account Value See Loans, page 48. less the periodic fees and charges and loan interest on any existing loan amount to your next policy anniversary. · When you take a loan we transfer an amount equal to your loan to the Loan Division as collateral for your loan. The Loan Division is part of our general account. · We credit amounts held in the Loan Division with interest at an annual rate no less than 3.00%. · We also charge interest on loans. Interest is due in arrears on each policy anniversary and accrues daily at an annual rate of 3.75% in policy years 1-10 and 3.00% (guaranteed not to exceed 3.15%) in all years thereafter. · Loans reduce your policys Death Benefit Proceeds and may cause your policy to lapse. · Loans may have tax consequences, and you should consult with a qualified tax adviser before taking a loan against your policys Account Value. Partial · After the first policy year, you may take up to 12 partial withdrawals each policy year. In Withdrawals certain circumstances you may take partial withdrawals during the first policy year. · A partial withdrawal must be at least $100.00 and may not exceed the amount which See Partial leaves your Net Account Value less than $500.00. Withdrawals, page 55. · We currently charge a fee of $10.00 for each partial withdrawal. · Partial withdrawals may reduce the amount of base and total insurance coverage under your policy and will reduce your Account Value. · Partial withdrawals may also have tax consequences, and you should consult with a qualified tax adviser before taking a partial withdrawal from your policy. Surrenders · You may surrender your policy for its Surrender Value at any time before the death of the insured person. See Surrender, page 57. · Your Surrender Value is your Account Value plus the surrender value enhancement, if any, minus your outstanding loan amount including accrued but unpaid loan interest. · All insurance coverage ends on the date we receive your surrender request in good order. · If you surrender your policy it cannot be reinstated. · Surrendering the policy may have tax consequences, and you should consult with a qualified tax adviser before surrendering your policy. Reinstatement · Before age 121 and within five years of lapse you may reinstate your policy and riders if you not surrender your policy and the insured person is alive and still insurable See Reinstatement, according to our normal underwriting rules for the applicable risk class and rating. page 59. · You will need to pay the required reinstatement premium. · If you had an outstanding loan when coverage lapsed, we will reinstate it with accrued but unpaid loan interest to the date of the lapse unless directed otherwise. · A policy that is reinstated more than 90 days after lapsing may be considered a modified endowment contract for tax purposes. · Reinstating your policy may have tax consequences, and you should consult with a qualified tax adviser before reinstating your policy. ING Corporate VUL 5 Factors You Should Consider Before Purchasing a Policy The decision to purchase a policy should be discussed with your agent/registered representative. Make sure you understand the policys investment options, its other features and benefits, its risks and the fees and charges you will incur when you consider purchasing the policy and investing in the Subaccounts of the Separate Account. Life Insurance · The policy is not a short-term savings vehicle and should be purchased only if you need Coverage life insurance coverage. Evaluate your need for life insurance coverage before purchasing a policy. · You should purchase a policy only if you intend and have the financial capability to keep the policy in force for a substantial period of time. Fees and Charges · The policys fees and charges reflect the costs associated with its features and benefits, the services we render, the expenses we expect to incur and the risks we assume under See Fees and Charges , the policy. page 25. · We believe that the policys fees and charges, in the aggregate, are reasonable, but before purchasing a policy you should compare the value that the policys various features and benefits and the available services have to you, given your particular circumstances, with the fees and charges associated with those features, benefits and services. Lapse · Your policy may lapse and your insurance coverage under the policy may terminate if on any Monthly Processing Date your Account Value minus any outstanding loan See Lapse, page 58. amount including accrued but unpaid loan interest (the Net Account Value) is not enough to pay the periodic fees and charges when due. · If you meet these conditions, we will send you notice and give you a 61 day grace period to make a sufficient premium payment. · If you do not make a sufficient premium payment by the end of the 61 day grace period, your life insurance coverage will terminate and your policy will lapse without value. · Partial withdrawals and loans have an adverse impact on your Net Account Value. Before taking a partial withdrawal or loan consider its effect on your ability to keep your policy from lapsing. Exchanges · Replacing your existing life insurance policy(ies) and/or annuity contract(s) with the policy described in this prospectus may not be beneficial to you. See Purchasing a · Before purchasing a policy, determine whether your existing policy(ies) and/or Policy , page 20. contract(s) will be subject to fees or penalties upon surrender or cancellation. · Also compare the fees, charges, coverage provisions and limitations, if any, of your existing policy(ies) and/or contract(s) with those of the policy described in this prospectus. Investment Risk · You should evaluate the policys long-term investment potential and risks before purchasing a policy. See The Separate · For amounts you allocate to the Subaccounts of the Separate Account: Account, page 14. > Your values will fluctuate with the markets, interest rates and the performance of the underlying funds; > You assume the risk that your values may decline or may not perform to your expectations; > Your policy could lapse without value or you may be required to pay additional premium because of poor fund performance; > Each fund has various investment risks, and some funds are riskier than others; > You should read each funds prospectus and understand the risks associated with the fund before allocating your premiums to its corresponding Subaccount; and > There is no assurance that any fund will achieve its stated investment objective. · For amounts you allocate to the Guaranteed Interest Division: > Interest rates we declare will change over time; and > You assume the risk that interest rates may decline, although never below the guaranteed minimum annual rate of 3.00%. ING Corporate VUL 6 Taxation · Under current federal income tax law, death benefits of life insurance policies generally are not subject to income tax. In order for this treatment to apply, the policy must qualify See TAX as a life insurance contract. We believe it is reasonable to conclude that the policy will CONSIDERATIONS, qualify as a life insurance contract. page 59. · Assuming the policy qualifies as a life insurance contract under current federal income tax law, your policy earnings are generally not subject to income tax as long as they remain within your policy. Depending on your circumstances, however, the following events may have tax consequences for you: > Reduction in the amount of your insurance coverage; > Partial withdrawals; > Loans; > Surrender; > Lapse; and > Reinst atement. · In addition, if your policy is a modified endowment contract, a partial withdrawal, surrender or a loan against or secured by the policy will be taxable to you to the extent of any gain in the policy. A penalty tax may be imposed on a distribution from a modified endowment contract as well. · There is always the possibility that the tax treatment of the policy could be changed by legislation or otherwise. You should consult a qualified tax adviser with respect to legislative developments and their effect on the policy. · Consult with a qualified legal or tax adviser before you purchase a policy. Sales · We pay compensation to broker/dealers whose registered representatives sell the policy. Compensation · Broker/dealers may be able to choose to receive their compensation under various payment options, but their choice will not affect the fees and charges you will pay for the See Distribution of the policy. Policy , page 74. · We generally pay more compensation on premiums paid for base insurance coverage than we do on premiums paid for coverage under the Adjustable Term Insurance Rider. Talk to your agent/registered representative about the right blend of base coverage and Adjustable Term Insurance Rider coverage for you. Other Products · We and our affiliates offer other insurance products that may have different features, benefits, fees and charges. These other products may better match your needs. · Contact your agent/registered representative if you would like information about these other products. ING Corporate VUL 7 Fees and Charges The following tables describe the fees and charges you will pay when buying, owning and surrendering the policy. Transaction Fees and Charges. The following table describes the fees and charges deducted at the time you make a premium payment or make certain other transactions. See Transaction Fees and Charges, page 25. Amount Deducted Charge When Deducted Maximum Guaranteed Charges Premium Expense · When you make a · 8.00% of premium up to target premium and 4.00% of Charge premium premium in excess of target premium in Segment years 1-5. payment. · 4.00% of each premium payment thereafter. Partial Withdrawal · Deducted when · Fee you take a partial withdrawal. Excess Illustration · Deducted each · Fee time you request an illustration after the first each policy year. Overloan Lapse · On the · 3.50% of the Account Value. 1 Protection Rider Monthly Processing Date on or next following the date we receive your request to exercise the rider benefit. 1 Your Account Value is the sum of your Guaranteed Interest Division, Separate Account and Loan Division values. ING Corporate VUL 8 Periodic Fees and Charges. The following table describes the maximum guaranteed charges that could be deducted each month on the Monthly Processing Date, not including fund fees and expenses. See Periodic Fees and Charges, page 26. Amount Deducted Charge When Deducted Maximum Guaranteed Charges 2 Cost of Insurance · On each Range from Charge 3 Monthly · $0.03 to $83.33 per $1,000.00 of net amount at risk. Processing Date. Representative insured person · $0.22 per $1,000.00 of net amount at risk for each Segment of your base insurance coverage. · The representative insured person is a male, age 45. Mortality and · On each · 0.05% (0.60% annually) of Account Value invested in the Expense Risk Monthly Separate Account. Charge 4 Processing Date. Policy Charge 5 · On each · $30.00 per month in policy years 1-10, and lower thereafter. Monthly Processing Date. Administrative · On each Range from Charge 6 Monthly · $0.10 to $0.26 per $1,000.00 of base insurance coverage in Processing Segment years 1-20, and lower thereafter. Date. Representative insured person · $0.14 per $1,000.00 of base insurance coverage. · The representative insured person is age 45. Loan Interest · Accrues daily but · 3.75% per annum of the loan amount held in the Loan Charge is due in arrears Division in policy years 1-10, and lower thereafter. on each policy anniversary. 2 This table shows the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the maximum guaranteed charges shown and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 3 The cost of insurance rates vary based on the amount of your base insurance coverage, policy duration, underwriting type and the insured persons age, gender and risk class. The rates shown for the representative insured person are for the first policy year and generally increase each year thereafter. The rates shown may have been rounded to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. 4 The monthly mortality and expense risk charge rates vary based on underwriting type and policy year. The monthly rate shown has been rounded to the nearest one hundredth of one percent, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. See Mortality and Expense Risk Charge, page 28, for the monthly rate without rounding . On a current basis the rates may be lower. 5 The policy charge rates vary based on underwriting type, policy year and the amount of base insurance coverage. You may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. On a current basis the rates may be lower. 6 The administrative charge rates vary based on underwriting type, the insured persons age and risk class and decrease after the twentieth year. The rates shown for the representative insured person are for the first policy year. The rates shown may have been rounded to the nearest penny and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. See Administrative Charge, page 29, for information about how the amount of the administrative charge is determined. ING Corporate VUL 9 Optional Rider Fees and Charges. The following table describes the charges deducted each month on the Monthly Processing Date if you elect the Adjustable Term Insurance Rider. See Rider Fees and Charges, page 29. Adjustable Term Insurance Rider Amount Deducted Charge When Deducted Maximum Guaranteed Charges 7 Cost of Insurance · On each Range from Charge 8 Monthly · $0.04 to $83.33 per $1,000.00 of rider benefit. Processing Date. Representative insured person · $0.28 per $1,000.00 of rider benefit. · The representative insured person is a male, age 45. Administrative · On each · $0.05 per $1,000.00 of rider benefit in Segment years 1-10, Charge Monthly and lower thereafter. Processing Date. Fund Fees and Expenses. The following table shows the minimum and maximum total gross annual fund expenses that you may pay during the time you own the policy. Fund expenses vary from fund to fund and may change from year to year. For more detail about a funds fees and expenses, review the funds prospectus. See also Fund Fees and Expenses, page 30. Minimum Maximum Total Gross Annual Fund Expenses 9 (deducted from fund assets) 0.26% 1.25% Total gross annual fund expenses are deducted from amounts that are allocated to the fund. They include management fees and other expenses and may include distribution (12b-1) fees. Other expenses may include service fees that may be used to compensate service providers, including the company and its affiliates, for administrative and policy owner services provided on behalf of the fund. Distribution (12b-1) fees are used to finance any activity that is primarily intended to result in the sale of fund shares. If a fund is structured as a fund of funds, total gross annual fund expenses also include the fees associated with the funds in which it invests. Because of this a fund that is structured as a fund of funds may have higher fees and expenses than a fund that invests directly in debt and equity securities. For a list of the fund of funds available through the policy, see the chart of funds available through the Separate Account on page 15. 7 These tables show the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the maximum guaranteed charges shown and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 8 The cost of insurance rates for the Adjustable Term Insurance Rider vary based on underwriting type, rider duration, the insured persons age, gender and/or risk class. Different rates will apply to each Segment of base insurance coverage. The rates shown for the representative insured person are for the first rider year and generally increase each year thereafter. The rates shown have been rounded to the nearest penny and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 9 Some funds that are available through the policy have contractual arrangements to waive and/or reimburse certain fund fees and expenses. The minimum and maximum total gross annual fund expenses shown above do not reflect any of these waiver and/or reimbursement arrangements. ING Corporate VUL 10 ING Corporate VUL 11 THE COMPANY, THE SEPARATE ACCOUNT AND THE GUARANTEED INTEREST DIVISION Security Life of Denver Insurance Company We are a stock life insurance company organized in 1929 and incorporated under the laws of the State of Colorado. We are admitted to do business in the District of Columbia and all states except New York. Our headquarters is at 1290 Broadway, Denver, Colorado 80203. We are a wholly owned indirect subsidiary of ING Groep N.V., a global financial institution active in the fields of insurance, banking and asset management. ING Groep N.V. is headquartered in Amsterdam, The Netherlands. Although we are an indirect subsidiary of ING Groep N.V., ING Groep N.V. is not responsible for the obligations under the policy. The obligations under the policy are solely the responsibility of Security Life of Denver Insurance Company. We are also a member of the Insurance Marketplace Standards Association (IMSA). Companies that belong to IMSA subscribe to a rigorous set of standards that cover the various aspects of sales and service for individually sold life insurance and annuities. IMSA members have adopted policies and procedures that demonstrate a commitment to honesty, fairness and integrity in all customer contacts involving sales and service of individual life insurance and annuity products. Regulatory Developments  The Company and the Industry As with many financial services companies, the company and its affiliates have received informal and formal requests for information from various state and federal governmental agencies and self regulatory organizations in connection with inquiries and investigations of the products and practices of the financial services industry. In each case, the company and its affiliates have been and are providing full cooperation. Insurance and Retirement Plan Products and Other Regulatory Matters . Federal and state regulators and self regulatory agencies are also conducting broad inquiries and investigations involving the insurance and retirement industries. These initiatives currently focus on, among other things, compensation, revenue sharing, and other sales incentives; potential conflicts of interest; sales and marketing practices (including sales to seniors); specific product types (including group annuities and indexed annuities); and disclosure. The company and certain of its U.S. affiliates have received formal and informal requests in connection with such investigations, and have cooperated and are cooperating fully with each request for information. Some of these matters could ING Corporate VUL 12 result in regulatory action involving the company. These initiatives also may result in new legislation and regulation that could significantly affect the financial services industry, including businesses in which the company is engaged. In light of these and other developments, U.S. affiliates of ING, including the company, periodically review whether modifications to their business practices are appropriate. Investment Product Regulatory Issues. Since 2002, there has been increased governmental and regulatory activity relating to mutual funds and variable insurance products. This activity has primarily focused on inappropriate trading of fund shares; directed brokerage; compensation; sales practices, suitability, and supervision; arrangements with service providers; pricing; compliance and controls; adequacy of disclosure; and document retention. In addition to responding to governmental and regulatory requests on fund trading issues, ING management, on its own initiative, conducted, through special counsel and a national accounting firm, an extensive internal review of mutual fund trading in ING insurance, retirement, and mutual fund products. The goal of this review was to identify any instances of inappropriate trading in those products by third parties or by ING investment professionals and other ING personnel. The internal review identified several isolated arrangements allowing third parties to engage in frequent trading of mutual funds within the variable insurance and mutual fund products of certain affiliates of the company, and identified other circumstances where frequent trading occurred despite measures taken by ING intended to combat market timing. Each of the arrangements has been terminated and disclosed to regulators, to the independent trustees of ING Funds (U.S.) and in reports previously filed by affiliates of the company with the SEC pursuant to the Securities Exchange Act of 1934, as amended. Action has been or may be taken by regulators with respect to the company or certain ING affiliates before investigations relating to fund trading are completed. The potential outcome of such action is difficult to predict but could subject the company or certain affiliates to adverse consequences, including, but not limited to, settlement payments, penalties, and other financial liability. It is not currently anticipated, however, that the actual outcome of any such action will have a material adverse effect on ING or INGs U.S. based operations, including the company. ING has agreed to indemnify and hold harmless the ING Funds from all damages resulting from wrongful conduct by ING or its employees or from INGs internal investigation, any investigations conducted by any governmental or self regulatory agencies, litigation or other formal proceedings, including any proceedings by the SEC. Management reported to the ING Funds Board that ING management believes that the total amount of any indemnification obligations will not be material to ING or INGs U.S. based operations, including the company. ING Corporate VUL 13 Product Regulation. Our products are subject to a complex and extensive array of state and federal tax, securities and insurance laws, and regulations, which are administered and enforced by a number of governmental and self-regulatory authorities. Specifically, U.S. federal income tax law imposes certain requirements relating to product design, administration and investments that are conditions for beneficial tax treatment of such products under the Internal Revenue Code. See TAX CONSIDERATIONS, page 59, for further discussion of some of these requirements. Failure to administer certain product features could affect such beneficial tax treatment. In addition, state and federal securities and insurance laws impose requirements relating to insurance product design, offering and distribution, and administration. Failure to meet any of these complex tax, securities or insurance requirements could subject the company to administrative penalties, unanticipated remediation or other claims and costs. The Investment Options You may allocate your premium payments to any of the available investment options. These options include Subaccounts of the Separate Account and the Guaranteed Interest Division. The investment performance of a policy depends on the performance of the investment options you choose. The Separate Account We established Security Life Separate Account L1 on November 3, 1993, as one of our separate accounts under the laws of the State of Colorado. It is a unit investment trust, registered with the SEC under the Investment Company Act of 1940, as amended (1940 Act). We own all of the assets of the Separate Account and are obligated to pay all amounts due under a policy according to the terms of the policy. Income, gains and losses credited to, or charged against, the Separate Account reflect the investment experience of the Separate Account and not the investment experience of our other assets. Additionally, Colorado law provides that we cannot charge the Separate Account with liabilities arising out of any other business we may conduct. This means that if we ever became insolvent, the Separate Account assets will be used first to pay Separate Account policy claims. Only if Separate Account assets remain after these claims have been satisfied can these assets be used to pay owners of other policies and creditors. The Separate Account is divided into Subaccounts. Each Subaccount invests in a corresponding fund. When you allocate premium payments to a Subaccount, you acquire Accumulation Units of that Subaccount. You do not invest directly in or hold shares of the funds when you allocate premium payments to the Subaccounts of the Separate Account. Funds Available Through the Separate Account. The following chart lists the funds that are available through the Separate Account. ING Corporate VUL 14 Certain of these funds are structured as fund of funds. A fund of funds may have higher fees and expenses than a fund that invests directly in debt and equity securities because they also incur the fees and expenses of the underlying funds in which they invest. The fund of funds available through the policy are identified below. Funds Available Through the Separate Account  American Funds  Growth Fund (Class 2)  American Funds  Growth-Income Fund (Class 2)  American Funds  International Fund (Class 2)  BlackRock Global Allocation V.I. Fund (Class III)  Fidelity® VIP Contrafund® Portfolio (Service Class)  Fidelity® VIP Equity-Income Portfolio (Service Class)  ING AllianceBernstein Mid Cap Growth Portfolio (Class I)  ING Artio Foreign Portfolio (Class I)  ING BlackRock Large Cap Growth Portfolio (Class I)  ING Clarion Global Real Estate Portfolio (Class S)  ING Evergreen Health Sciences Portfolio (Class I)  ING Evergreen Omega Portfolio (Class I)  ING FMRSM Diversified Mid Cap Portfolio (Class I)  ING Focus 5 Portfolio (Class I)  ING Franklin Templeton Founding Strategy Portfolio (Class I)*  ING Global Resources Portfolio (Class I)  ING Growth and Income Portfolio II (Class I)  ING Index Plus International Equity Portfolio (Class S)  ING JPMorgan Emerging Markets Equity Portfolio (Class I)  ING JPMorgan Small Cap Core Equity Portfolio (Class I)  ING JPMorgan Value Opportunities Portfolio (Class I)  ING LifeStyle Aggressive Growth Portfolio (Class I)*  ING LifeStyle Growth Portfolio (Class I)*  ING LifeStyle Moderate Growth Portfolio (Class I)*  ING LifeStyle Moderate Portfolio (Class I)*  ING Limited Maturity Bond Portfolio (Class S)  ING Liquid Assets Portfolio (Class S)  ING Marsico Growth Portfolio (Class I)  ING Marsico International Opportunities Portfolio (Class I)  ING MFS Total Return Portfolio (Class I)  ING MFS Utilities Portfolio (Class S)  ING Oppenheimer Main Street Portfolio® (Class I)  ING PIMCO Total Return Bond Portfolio (Class I) · ING Pioneer Fund Portfolio (Class I) · ING Pioneer Mid Cap Value Portfolio (Class I) · ING Stock Index Portfolio (Class I) · ING T. Rowe Price Capital Appreciation Portfolio (Class I) · ING T. Rowe Price Equity Income Portfolio (Class I) · ING Van Kampen Capital Growth Portfolio (Class I) · ING Van Kampen Growth and Income Portfolio (Class S) · ING Wells Fargo Small Cap Disciplined Portfolio (Class S) · ING Baron Small Cap Growth Portfolio (I Class) · ING Columbia Small Cap Value Portfolio (I Class) · ING JPMorgan Mid Cap Value Portfolio (I Class) · ING Neuberger Berman Partners Portfolio (I Class) · ING Oppenheimer Global Portfolio (I Class) · ING Oppenheimer Strategic Income Portfolio (S Class) · ING Pioneer High Yield Portfolio (I Class) · ING T. Rowe Price Diversified Mid Cap Growth Portfolio (I Class) · ING UBS U.S. Large Cap Equity Portfolio (I Class) · ING Van Kampen Comstock Portfolio (I Class) · ING Van Kampen Equity and Income Portfolio (I Class) · ING Balanced Portfolio (Class I) · ING Intermediate Bond Portfolio (Class I) · ING Growth and Income Portfolio (Class I) · ING Index Plus LargeCap Portfolio (Class I) · ING Index Plus MidCap Portfolio (Class I) · ING Index Plus SmallCap Portfolio (Class I) · ING International Index Portfolio (Class S) · ING Russell TM Large Cap Growth Index Portfolio (Class I) · ING Russell TM Large Cap Index Portfolio (Class I) · ING Russell TM Large Cap Value Index Portfolio (Class I) · ING Russell TM Mid Cap Growth Index Portfolio (Class I) · ING Russell TM Small Cap Index Portfolio (Class I) · ING U.S. Bond Index Portfolio (Class I) · ING SmallCap Opportunities Portfolio (Class I) · Neuberger Berman AMT Socially Responsive Portfolio ® (Class I) * These funds are structured as fund of funds. See the Fund Fees and Expenses table on page 10 and the Fund Fees and Expenses section on page 30 for more information about fund of funds. ING Corporate VUL 15 See Appendix B to this prospectus for more information about the funds available through the Separate Account, including information about each funds investment adviser/subadviser and investment objective. More detailed information about each fund, including information about their investment risks and fees and expenses, can be found in the funds current prospectus and Statement of Additional Information. You may obtain these documents by contacting us at our Customer Service Center. A fund available through the Separate Account is not the same as a retail mutual fund with the same or similar name. Accordingly, the management, fees and expenses and performance of a fund available through the Separate Account is likely to differ from a similarly named retail mutual fund. Voting Privileges. We invest each Subaccounts assets in shares of a corresponding fund. We are the legal owner of the fund shares held in the Separate Account, and we have the right to vote on certain issues. Among other things, we may vote on issues described in the funds current prospectus or issues requiring a vote by shareholders under the 1940 Act. Even though we own the shares, we give you the opportunity to tell us how to vote the number of shares attributable to your policy. We count fractional shares. If you have a voting interest, we send you proxy material and a form on which to give us your voting instructions. Each fund share has the right to one vote. The votes of all fund shares are cast together on a collective basis, except on issues for which the interests of the funds differ. In these cases, voting is on a fund-by-fund basis. Examples of issues that require a fund-by-fund vote are changes in the fundamental investment policy of a particular fund or approval of an investment advisory agreement. We vote the shares in accordance with your instructions at meetings of the funds shareholders. We vote any fund shares that are not attributable to policies and any fund shares for which the owner does not give us instructions in the same proportion as we vote the shares for which we did receive voting instructions. This means that instructions from a small number of shareholders can determine the outcome of a vote. There is no minimum number of shares for which we must receive instructions before we vote the shares. We reserve the right to vote fund shares without getting instructions from policy owners if the federal securities laws, regulations or their interpretations change to allow this. You may instruct us only on matters relating to the funds corresponding to those Subaccounts in which you have invested assets as of the record date set by the funds Board for the shareholders meeting. We determine the number of fund shares in each Subaccount of your policy by dividing your Separate Account Value in that Subaccount by the net asset value of one share of the matching fund. ING Corporate VUL 16 Right to Change the Separate Account. Subject to state and federal law and the rules and regulations thereunder, we may, from time to time, make any of the following changes to our Separate Account with respect to some or all classes of policies: Change the investment objective; Offer additional Subaccounts that will invest in funds we find appropriate for policies we issue; Eliminate Subaccounts; Combine two or more Subaccounts; Close Subaccounts. We will notify you in advance by a supplement to this prospectus if we close a Subaccount. If a Subaccount is closed or otherwise is unavailable for new investment, unless you provide us with alternative allocation instructions, all future premiums directed to the Subaccount that was closed or is unavailable may be automatically allocated among the other available Subaccounts according to your most recent allocation instructions. If your most recent allocation instructions do not include any available funds, you must provide us with alternative allocation instructions or the premium payment will be returned to you. You may give us alternative allocation instructions by contacting our Customer Service Center. See also the Transfers section of this prospectus, page 49, for information about making Subaccount allocation changes. Substitute a new fund for a fund in which a Subaccount currently invests. A substitution may become necessary if, in our judgment: A fund no longer suits the purposes of your policy; There is a change in laws or regulations; There is a change in the funds investment objectives or restrictions; The fund is no longer available for investment; or Another reason we deem a substitution is appropriate. In the case of a substitution, the new fund may have different fees and charges than the fund it replaced; Transfer assets related to your policy class to another separate account; Withdraw the Separate Account from registration under the 1940 Act; Operate the Separate Account as a management investment company under the 1940 Act; Cause one or more Subaccounts to invest in a fund other than, or in addition to, the funds currently available; Stop selling the policy; End any employer or plan trustee agreement with us under the agreements terms; Limit or eliminate any voting rights for the Separate Account; or Make any changes required by the 1940 Act or its rules or regulations. We will not make a change until the change is disclosed in an effective prospectus or prospectus supplement, authorized, if necessary, by an order from the SEC, and approved, if necessary, by the appropriate state insurance department(s). We will notify you of any changes. If you wish to transfer the amount you have in the affected Subaccount to another Subaccount or to the Guaranteed Interest Division, you may do so free of charge. Just notify us at our Customer Service Center. ING Corporate VUL 17 The Guaranteed Interest Division You may allocate all or a part of your Net Premium and transfer your Net Account Value into the Guaranteed Interest Division. We declare the interest rate that applies to all amounts in the Guaranteed Interest Division. Although the interest rate will change over time, the interest rate will never be less than 3.00% . Additionally, we guarantee that the interest rate will not change more frequently than every policy anniversary. Interest compounds daily at an effective annual rate that equals the declared rate. We credit interest to the Guaranteed Interest Division on a daily basis. We pay interest regardless of the actual investment performance of our general account. We bear all of the investment risk for the Guaranteed Interest Division. Your Guaranteed Interest Division Value equals the Net Premium you allocate to the Guaranteed Interest Division, plus interest earned, minus amounts you transfer out or withdraw. It may be reduced by fees and charges assessed against your Account Value. The Guaranteed Interest Division guarantees principal and is part of our general account. The general account supports our non-variable insurance and annuity obligations. We have not registered interests in the Guaranteed Interest Division under the Securities Act of 1933, as amended (1933 Act). Also, we have not registered the Guaranteed Interest Division or the general account as an investment company under the 1940 Act (because of exemptive and exclusionary provisions). This means that the general account, the Guaranteed Interest Division and interests in it are generally not subject to regulation under these Acts. The SEC staff has not reviewed the disclosures in this prospectus relating to the general account and the Guaranteed Interest Division. These disclosures, however, may be subject to certain requirements of the federal securities law regarding accuracy and completeness of statements made. DETAILED INFORMATION ABOUT THE POLICY This prospectus describes our standard ING Corporate VUL variable universal life insurance policy. The policy provides death benefits, Account Values and other features of traditional life insurance contracts. There may be variations in policy features, benefits and charges because of requirements of the state where we issue your policy. We describe all such differences in your policy. If you would like to know about state variations, please ask your agent/registered representative. We can provide him/her with the list of variations that will apply to your policy. ING Corporate VUL 18 We and our affiliates offer various other products with different features and terms than the policy offered through this prospectus, and that may offer some or all of the same funds. These products have different benefits, fees and charges, and may or may not better match your needs. Please note that some of the companys management personnel and certain other employees may receive a portion of their employment compensation based on the amount of Account Values allocated to funds affiliated with ING. You should be aware that there may be alternative products available, and if you are interested in learning more about these other products, contact our Customer Service Center or your agent/registered representative. Underwriting We offer policies using full, simplified issue or guaranteed issue underwriting. On the fully underwritten application you will provide us with certain health and other necessary information. Upon receipt of an application, we will follow our underwriting procedures to determine whether the proposed insured person is insurable by us. Before we can make this determination, we may need to request and review medical examinations and other information about the proposed insured person. Through our underwriting process we also determine the risk class for the proposed insured person if the application is accepted. Risk class is based on such factors as the proposed insured persons age, gender, health and occupation. Risk class will impact the cost of insurance rates you will pay and may also affect premiums and other policy fees, charges and benefits. We offer policies using simplified issue or guaranteed issue underwriting up to a preset amount of coverage with reduced evidence of insurability as compared to fully underwritten policies. More evidence of insurability is required for policies using full underwriting than simplified issue underwriting, and even less evidence is required for policies using guaranteed issue underwriting. Simplified issue and guaranteed issue underwriting is available for policies covering certain individuals in group or sponsored arrangements. Eligibility requires that each proposed insured person: Is actively at work at least 30 hours per week performing normal duties; Has been currently employed and actively at work for the past 90 days; Must answer certain health related questions and may be required to provide certain medical information; Must indicate tobacco use, type and frequency. Tobacco use includes use of any substance in the past 12 months that contains nicotine; and Must consent to be insured. ING Corporate VUL 19 Policies using simplified issue or guaranteed issue underwriting are guaranteed issue policies. Whether a guaranteed issue policy will require simplified issue underwriting will depend on the nature of the individuals in the group or sponsored arrangement to be covered and such factors as the proposed insured persons age and/or health and the amount of coverage. A proposed insured can be rated or excluded from coverage based on, among other things, serious illness, hospitalization, employment status and/or citizenship. All guaranteed issue policies carry different mortality risks compared to policies that are fully underwritten, and the cost of insurance charge may be greater for guaranteed issue policies than fully underwritten policies. A guaranteed issue policys fees and charges do not vary, however, depending on whether simplified issue or guaranteed issue underwriting is used. Generally, on a current basis, the overall charges are higher for a guaranteed issue policy than for a similar fully underwritten policy. This means that an insured person in a group or sponsored arrangement that uses simplified issue or guaranteed issue underwriting could get individual fully underwritten insurance coverage at a lower overall cost. We reserve the right to reject an application for any reason permitted by law. If an application is rejected, any premium received will be returned without interest. Purchasing a Policy To purchase a policy you must submit an application to us. On that application you will, among other things, select: The amount of your total insurance coverage (which generally must be at least $100,000.00 for fully underwritten policies and $50,000.00 for guaranteed issue policies); Your initial death benefit option; The death benefit qualification test to apply to your policy (we may limit the amount of coverage we will issue on the life of the insured person when the cash value accumulation test is chosen); and Any riders or optional benefits. On the date coverage under the policy begins (the Policy Date), the person on whose life we issue the policy (the insured person) generally can be no more than age 70 for a guaranteed issue policy or age 80 for a fully-underwritten policy. Age under the policy means the insured persons age on the birthday nearest to the Policy Date. From time to time, we may accept an insured person who exceeds our normal maximum age limit. We will not unfairly discriminate in determining the maximum age at issue. All exceptions to our normal limits are dependent upon our ability to obtain acceptable reinsurance coverage for our risk with an older insured. We may also set a minimum age to issue a policy. ING Corporate VUL 20 You may request that we back-date the policy up to six months to allow the insured person to give proof of a younger age for the purposes of your policy. Except for cash on delivery policies, we generally will not reissue a policy to change the Policy Date. If your policy is a replacement policy, as defined by the laws of the state where it was delivered, you may, under certain conditions, reinstate the replaced policy to its full force and effect without underwriting approval. Contact our Customer Service Center or your agent/registered representative for further information. Important Information about the Adjustable Term Insurance Rider. It may be to your economic advantage to include part of your insurance coverage under the Adjustable Term Insurance Rider. Working with your agent/registered representative, consider the factors described in the Adjustable Term Insurance Rider section of this prospectus, page 39, when deciding whether to include coverage under the Adjustable Term Insurance Rider and in what proportion to the total amount of coverage under your policy. Premium Payments Premium payments are flexible and you may choose the amount and frequency of premium payments, within limits, including: We may refuse to accept any premium less than $25.00; You cannot pay additional premiums after age 121; We may refuse to accept any premium that would disqualify your policy as life insurance under Section 7702 of the Internal Revenue Code; We may refuse to accept any premium that would cause your policy to become a modified endowment contract under Section 7702A of the Internal Revenue Code without your prior written acknowledgement accepting your policy as a modified endowment contract; and We may refuse to accept any premium that does not comply with our anti- money laundering program. See Anti-Money Laundering, page 70. After we deduct the premium expense charge from your premium payments, we apply the Net Premium to your policy as described below. A premium payment is received by us when it is received at our offices. After you have paid your initial premium, we suggest you send payments directly to us, rather than through your agent/registered representative, to assure the earliest crediting date. Your initial premium must be at least equal to the sum of the scheduled premium from the Policy Date through the investment date. The investment date is the date we apply the Net Premium to your policy. ING Corporate VUL 21 Scheduled Premium. You may select your scheduled (planned) premium (within our limits) when you apply for your policy. The scheduled premium, shown in your policy and schedule, is the amount you choose to pay over a stated time period. This amount may or may not be enough to keep your policy in force. You may receive premium reminder notices for the scheduled premium on a quarterly, semi-annual or annual basis. You are not required to pay the scheduled premium. You can change the amount of your scheduled premium within our minimum and maximum limits at any time. If you fail to pay your scheduled premium or if you change the amount of your scheduled premium, your policy performance will be affected. Unscheduled Premium Payments. Generally speaking, you may make unscheduled premium payments at any time, however: We may refuse to accept any premium less than $25.00; You cannot pay additional premiums after age 121; We may refuse to accept or limit the amount of an unscheduled premium payment if it would result in an increase in the amount of the Base Death Benefit required by the federal income tax law definition of life insurance. We may require satisfactory evidence that the insured person is insurable according to our normal underwriting rules for the applicable risk class and rating at the time that you make the unscheduled premium payment if the Base Death Benefit is increased due to an unscheduled premium payment; We may require satisfactory evidence that the insured person is insurable at the time that you make the unscheduled premium payment if an unscheduled premium payment will cause the net amount at risk to increase; We will return premium payments that would cause your policy to become a modified endowment contract, unless you have acknowledged in writing the new modified endowment contract status for your policy; and Our acceptance of an unscheduled premium payment may be subject to certain issue limitations and conditioned on the availability of reinsurance coverage. Satisfactory evidence of insurability may include receipt of an application and required medical information. Target Premium. Target premium is not based on your scheduled premium. Target premium is actuarially determined based on the age and gender of the insured person. The target premium is used to determine your premium expense charge and the sales compensation we pay. It may or may not be enough to keep your policy in force. You are not required to pay the target premium and there is no penalty for paying more or less. The target premium for your policy and additional Segments is listed in your policy schedule pages. Premium Payments Affect Your Coverage. Your coverage lasts only as long as you have a positive Net Account Value that is enough to pay the periodic fees and charges due each month. If you do not meet this requirement, your policy will enter a 61-day grace period and you must make a sufficient premium payment to keep your policy from lapsing. See Lapse, page 58. ING Corporate VUL 22 Allocation of Net Premium. Until your initial Net Premium is allocated as described below, we hold premiums in a general suspense account. Premiums held in this suspense account do not earn interest. We apply the initial Net Premium to your policy after all of the following conditions have been met: We receive the required initial premium; All issue requirements have been received by our Customer Service Center; and We approve your policy for issue. Amounts you designate for the Guaranteed Interest Division will be allocated to that account on the investment date. If your state requires return of your premium during the free look period, we initially invest amounts you have designated for the Subaccounts of the Separate Account in the Subaccount that invests in the ING Liquid Assets Portfolio. We later transfer these amounts from this Subaccount to the available Subaccounts that you have selected based on your most recent premium allocation instructions, at the earlier of the following dates: Five days after the date we mailed your policy to you plus the length of your states free look period; or The date we receive your delivery receipt plus the length of your states free look period. If your state provides for return of your Account Value if you return your policy during the free look period (or provides no free look period), we allocate amounts you designated for the Subaccounts of the Separate Account directly into those Subaccounts. All Net Premiums we receive after the applicable period are allocated to your policy on the Valuation Date of their receipt in good order. We will allocate Net Premiums to the available Subaccounts using your most recent premium allocation instructions specified in percentages stated to the nearest tenth and totaling 100.00% . If your most recent premium allocation instructions includes a fund that corresponds to a Subaccount that is closed to new investment (we will notify you in advance by supplement to this prospectus if we close a Subaccount) or is otherwise unavailable, Net Premium received that would have been allocated to the Subaccount corresponding to the closed or otherwise unavailable fund may be automatically allocated among all the other available Subaccounts according to your most recent allocation instructions. If your most recent allocation instructions do not include any available funds, you must provide us with alternative allocation instructions or the premium payment will be returned to you. You may give us alternative allocation instructions by contacting our Customer Service Center. Your failure to provide us with alternative allocation instructions before we return your premium payment(s) may result in your policy entering the 61 day grace period and/or your policy lapsing without value. See Lapse, page 58, for more information about how to keep your policy from lapsing. See also Reinstatement, page 59, for more information about how to put your policy back in force if it has lapsed. ING Corporate VUL 23 Free Look Period You have the right to examine your policy and return it to us (for any reason) within the period shown in the policy. The period during which you have this right is called the free look period and starts on the date you receive your policy. If you request a free look refund or return your policy to us within the free look period, we cancel it as of your Policy Date. If you cancel your policy during the free look period, you will receive a refund as determined by state law. Generally, there are two types of free look refunds: Refund of all premium we have received from you; or Refund of your Account Value plus a refund of all charges deducted. The type of refund that applies in your state will be specified in your policy. The type of free look refund will affect when premium received before the end of the free look period is allocated to the Subaccounts. See Allocation of Net Premium, page 23. Temporary Insurance If you apply and qualify, we may issue temporary insurance in an amount equal to the amount of insurance coverage for which you applied, up to $1,000,000.00, which includes other in-force coverage you have with us. Temporary insurance coverage begins when all of the following events have occurred: You have completed and signed our temporary insurance coverage form; We have received and accepted a premium payment of at least your scheduled premium (selected on your application); and The necessary parts of the application are complete. Unless otherwise provided by state law, temporary insurance coverage ends on the earliest of: Five days after we mail the premium refund to the address on your application; Five days after we mail notice of termination to the address on your application; Your Policy Date; The date we refuse to issue a policy based on your application; or 90 days after you sign our temporary life insurance coverage form. There is no death benefit under the temporary insurance coverage if any of the following events occur: There is a material misrepresentation in your answers on the temporary insurance coverage form; There is a material misrepresentation in statements on your application; The person or persons intended to be insured die by suicide or self-inflicted injury; or The bank does not honor your premium check or authorized withdrawal. ING Corporate VUL 24 During the period of temporary insurance coverage your premium payments are held by us in a general suspense account until underwriting is completed and the policy is issued or the temporary insurance coverage otherwise ends. Premiums held in this suspense account do not earn interest and they are not allocated to the investment options available under the policy until a policy is issued. If a policy is not issued and temporary coverage ends, any premium received will be returned without interest. See Allocation of Net Premium, page 23. Fees and Charges We deduct fees and charges under the policy to compensate us for: Providing the insurance benefits of the policy (including any rider benefits); Administering the policy; Assuming certain risks in connection with the policy; and Incurring expenses in distributing the policy. The amount of a fee or charge may be more or less than the cost associated with the service or benefit. Accordingly, excess proceeds from one fee or charge may be used to make up a shortfall on another fee or charge, and we may earn a profit on one or more of these fees and charges. We may use any such profits for any proper corporate purpose, including, among other things, payment of sales expenses. Transaction Fees and Charges We deduct the following transaction fees and charges from your Account Value each time you make certain transactions. Premium Expense Charge. We deduct a premium expense charge from each premium payment. Up to Segment Above Segment Segment Year Target Premium Target Premium 1  5 8.00% 4.00% 6+ 4.00% 4.00% When calculating your applicable premium expense charge, we allocate premium payments we receive after an increase in the amount of base insurance coverage to your coverage Segments in the same proportion as the target premium for each Segment bears to the sum of the target premium for all Segments. This charge helps compensate us for the costs associated with selling the policies, including promotional, advertising and distribution expenses. It is also used to cover the total average state and local taxes we expect to pay and estimated costs for the federal income tax treatment of deferred acquisition costs. We pay state and local taxes in most states. These taxes vary from state to state and from jurisdiction to jurisdiction. The deferred acquisition cost is determined solely by the amount of life insurance premium we receive. ING Corporate VUL 25 We may increase or decrease the charges for taxes, within limits, if there are changes in the tax rates or tax laws. Partial Withdrawal Fee. We deduct a partial withdrawal fee each time you take a partial withdrawal from your policy. The amount of this fee is $10.00. We deduct the partial withdrawal fee proportionately from your Guaranteed Interest Division and Separate Account values that remain after the partial withdrawal. This fee helps offset the expenses we incur when processing a partial withdrawal. Excess Illustration Fee. We currently do not assess this fee, but we reserve the right to assess a fee of up to $25.00 for each illustration of your Account Values you request after the first each policy year. This fee helps offset the costs we incur when processing requests for excess illustrations. Periodic Fees and Charges We deduct the following periodic fees and charges from your Account Value on the Monthly Processing Date. The Monthly Processing Date is the same date each month as your Policy Date. If that date is not a Valuation Date, then the Monthly Processing Date is the next Valuation Date. At any time you may choose one investment option from which we will deduct your periodic fees and charges. If you do not choose the investment option or the amount in your chosen investment option is not enough to cover the periodic fees and charges, then your periodic fees and charges are taken from the Subaccounts and Guaranteed Interest Division in the same proportion that your value in each has to your Net Account Value. Cost of Insurance. Each month we deduct a cost of insurance charge equal to our current monthly cost of insurance rates multiplied by the net amount at risk for each Segment of your base insurance coverage. The net amount at risk as calculated on each Monthly Processing Date equals the difference between: Your current Base Death Benefit, discounted to take into account one months interest earnings at an assumed 3.00% annual interest rate; and Your Account Value minus the periodic fees and charges due on that date, other than cost of insurance charges. ING Corporate VUL 26 Monthly cost of insurance rates are based on the insured persons age at issue, underwriting type, gender, risk class and amount of insurance coverage on the Policy Date and each date you increase your insurance coverage (a Segment date) and the Segment year. They will not, however, be greater than the guaranteed cost of insurance rates shown in the policy, which are based on the 2001 U.S. Commissioners Standard Ordinary Age Nearest Birthday, Sex Distinct, Unismoke Ultimate Mortality Table. We will apply unisex rates where appropriate under the law. This currently includes policies issued in the state of Montana and policies issued to employers or employee organizations in connection with employment related insurance or benefit programs. The rates that apply to you will be set forth in your policy. See the Periodic Fees and Charges table on page 9 for the minimum and maximum cost of insurance rates and the rates for a representative insured person. Separate cost of insurance rates apply to each Segment of your insurance coverage and your riders. The maximum rates for the initial Segment and each new Segment of your insurance coverage will be printed in your policy schedule pages. As a general rule, the current cost of insurance rates for a guaranteed issue policy are higher than those for a fully underwritten policy. This means that a healthy individual could pay higher cost of insurance rates than they would pay for a substantially similar policy if they use guaranteed issue underwriting methods. See Underwriting, page 19. The cost of insurance charge varies from month to month because of changes in your net amount at risk, changes in your death benefit and the increasing age of the insured person. The net amount at risk is affected by the same factors that affect your Account Value, namely: The Net Premium applied to your policy; The fees and charges we deduct; Any partial withdrawals you take; Interest earnings on the amounts allocated to the Guaranteed Interest Division; Interest earned on amounts held in the Loan Division; and The investment performance of the funds underlying the Subaccounts of the Separate Account. We calculate the net amount at risk separately for each Segment of your insurance coverage. We allocate the net amount at risk to Segments of the Base Death Benefit in the same proportion that each Segment has to the total Base Death Benefit for all insurance coverage as of the Monthly Processing Date. There are no cost of insurance charges during the continuation of coverage period. The cost of insurance charge compensates us for the ongoing costs of providing insurance coverage, including the expected cost of paying Death Benefit Proceeds that may be more than your Account Value. ING Corporate VUL 27 Mortality and Expense Risk Charge. Each month we deduct from your Account Value a mortality and expense risk charge based on underwriting type (see Underwriting, page 19) , policy year and the amount invested in the Subaccounts according to the following current rates: Underwriting Policy Years Policy Years Policy Years Type 1  10 11  20 21 + Fully 0.0458% 0.0292% 0.0167% Underwritten (0.55% annually) (0.35% annually) (0.20% annually) Select 0.0458% 0.0292% 0.0167% Guaranteed Issue (0.55% annually) (0.35% annually) (0.20% annually) Regular 0.05% 0.05% 0.05% Guaranteed Issue (0.60% annually) (0.60% annually) (0.60% annually) The guaranteed maximum monthly mortality and expense risk charge that we may assess is 0.05% (0.60% annually) in all policy years. This charge helps compensate us for the mortality and expense risks we assume when we issue a policy. The mortality risk is the risk that insured people, as a group, may live less time than we estimated. The expense risk is the risk that the costs of issuing and administering the policies and operating the Subaccounts of the Separate Account are greater than we estimated. Policy Charge. Each month we deduct a policy charge based on underwriting type, policy year, and amount of base insurance coverage according to the following current rates: Base Coverage Underwriting Base Coverage Base Coverage greater than or Type/ less than $150,000.00  Policy Years equal to Fully Underwritten $20.00 $20.00 $10.00 Policy Years 1-10 Select Guaranteed Issue $25.00 $20.00 $10.00 Policy Years 1-10 Regular Guaranteed Issue $30.00 $25.00 $20.00 Policy Years 1-10 All $5.00 $5.00 $5.00 Policy Years 11+ ING Corporate VUL 28 The guaranteed maximum monthly policy charge that we may assess is $30.00 in policy years 1  10 and $5.00 in all policy years thereafter. This charge helps compensate us for the costs associated with: Processing applications; Conducting medical examinations; Establishing policy records; and Underwriting. Administrative Charge. Each month we deduct an administrative charge based on underwriting type, risk class, age on the Segment effective date and Segment years. As a general rule, the current administrative charge rates for a guaranteed issue policy are higher than those for a fully underwritten policy. This means that a healthy individual could pay higher administrative charge rates than they would pay for a substantially similar policy if they use guaranteed issue underwriting methods. See Underwriting, page 19. The administrative charge is equal to the monthly administrative charge rates multiplied by the amount of your base insurance coverage for each coverage Segment divided by 1,000. The rates decrease after the tenth Segment year on a current basis and after the twentieth year on a guaranteed basis. The rates that apply to you will be set forth in your policy. See the Periodic Fees and Charges table on page 9 for the minimum and maximum administrative charge rates and the rates for a representative insured person. This charge helps offset the costs we incur in administering the policy, including costs associated with: Billing and collecting premiums; Processing claims and policy transactions; Keeping records; Reporting and communicating with policy owners; and Our overhead and other expenses. Rider Fees and Charges There are separate fees and charges if you add the optional Adjustable Term Insurance Rider benefit or exercise the Overloan Lapse Protection Rider benefit. For more information about the applicable rider fees and charges and benefits, see the Optional Rider Fees and Charges table on page 10 and the Optional Rider Benefit section on page 39. See also the Transaction Fees and Charges table, page 8, and the Automatic Rider Benefits section, page 43. ING Corporate VUL 29 Waiver and Reduction of Fees and Charges We may waive or reduce any of the fees and charges under the policy, as well as the minimum amount of insurance coverage set forth in this prospectus. Any waiver or reduction will be based on expected economies that result in lower sales, administrative or mortality expenses. For example, we may expect lower expenses in connection with sales to: Certain groups or sponsored arrangements (including our employees, employees of our affiliates, our appointed sales agents and certain family members of each of these groups of individuals); Corporate or business policy owners/purchasers (including sales related to a corporate or business policy owners election to substitute one insured person who is an employee for another); or Our policyholders or the policyholders of our affiliated companies. Any variation in fees and charges will be based on differences in costs or services and our rules in effect at the time. We may change our rules from time to time, but we will not unfairly discriminate in any waiver or reduction. Fund Fees and Expenses As shown in the fund prospectuses and described in the Fund Fees and Expenses table on page 10 of this prospectus, each fund deducts management fees from the amounts allocated to the fund. In addition, each fund deducts other expenses which may include service fees that may be used to compensate service providers, including the company and its affiliates, for administrative and policy owner services provided on behalf of the fund. Furthermore, certain funds may deduct a distribution or 12b-1 fee, which is used to finance any activity that is primarily intended to result in the sale of fund shares. For a more complete description of the funds fees and expenses, review each funds prospectus. The company or its U.S. affiliates receive substantial revenue from each of the funds or the funds affiliates, although the amount and types of revenue vary with respect to each of the funds offered through the policy. This revenue is one of several factors we consider when determining the policy fees and charges and whether to offer a fund through our policies. Fund revenue is important to the companys profitability, and it is generally more profitable to offer affiliated funds than to offer unaffiliated funds. In terms of total dollar amounts received, the greatest amount of revenue generally comes from assets allocated to funds managed by Directed Services LLC or other company affiliates, which funds may or may not also be subadvised by another company affiliate. Assets allocated to funds managed by a company affiliate but subadvised by unaffiliated third parties generally generate the next greatest amount of revenue. Finally, assets allocated to unaffiliated funds generate the least amount of revenue. The company expects to make a profit from this revenue to the extent it exceeds the companys expenses, including the payment of sales compensation to our distributors. ING Corporate VUL 30 Types of Revenue Received from Affiliated Funds. Affiliated funds are (a) funds managed by Directed Services LLC or other company affiliates, which funds may or may not also be subadvised by another company affiliate; and (b) funds managed by a company affiliate but that are subadvised by unaffiliated third parties. Revenues received by the company from affiliated funds may include: A share of the management fee deducted from fund assets; Service fees that are deducted from fund assets; For certain share classes, the company or its affiliates may also receive compensation paid out of 12b-1 fees that are deducted from fund assets; and Other revenues that may be based either on an annual percentage of average net assets held in the fund by the company or a percentage of the funds management fees. These revenues may be received as cash payments or according to a variety of financial accounting techniques that are used to allocate revenue and profits across the organization. In the case of affiliated funds subadvised by unaffiliated third parties, any sharing of the management fee between the company and the affiliated investment adviser is based on the amount of such fee remaining after the subadvisory fees has been paid to the unaffiliated subadviser. Because subadvisory fees vary by subadviser, varying amounts of revenue are retained by the affiliated investment adviser and ultimately shared with the company. Types of Revenue Received from Unaffiliated Funds. Revenue received from each of the unaffiliated funds or their affiliates is based on an annual percentage of the average net assets held in that fund by the company. Some unaffiliated funds or their affiliates pay us more than others and some of the amounts we receive may be significant. Revenues received by the company from unaffiliated funds and/or their affiliates may include: For certain funds, compensation paid from 12b-1 fees or service fees that are deducted from fund assets; and Additional payments for administrative, recordkeeping or other services that we provide to the funds or their affiliates, such as processing purchase and redemption requests and mailing fund prospectuses, periodic reports and proxy materials. These additional payments may be used by us to finance distribution of the policy. These revenues are received as cash payments, and if the three unaffiliated fund families currently offered through the policy were individually ranked according to the total amount they paid to the company or its affiliates in 2008, that ranking would be as follows: American Funds Insurance Series; Fidelity ® Variable Insurance Product Portfolios; and Neuberger Berman AMT Portfolios ® . The amounts received from the American Funds may be offset by amounts we pay to the American funds for marketing assistance, education and training related to the American Funds. ING Corporate VUL 31 If the revenues received from affiliated funds were included in this list, payments from Directed Services LLC and other company affiliates would be at the top of the list. In addition to the types of revenue received from affiliated and unaffiliated funds described above, affiliated and unaffiliated funds and their investment advisers, subadvisers or affiliates may participate at their own expense in company sales conferences or educational and training meetings. In relation to such participation, a funds investment adviser, subadviser or affiliate may make fixed dollar payments to help expense offset the cost of the meetings or sponsor events associated with the meetings. In exchange for these expense offset or sponsorship arrangements, the investment adviser, subadviser or affiliate may receive certain benefits and access opportunities to company sales representatives and wholesalers rather than monetary benefits. These benefits and opportunities include, but are not limited to, co-branded marketing materials, targeted marketing sales opportunities, training opportunities at meetings, training modules for sales personnel and opportunity to host due diligence meetings for representatives and wholesalers. Certain funds may be structured as fund of funds. These funds may have higher fees and expenses than a fund that invests directly in debt and equity securities because they also incur the fees and expenses of the underlying funds in which they invest. These funds are affiliated funds, and the underlying funds in which they invest may be affiliated funds as well. The fund prospectuses disclose the aggregate annual operating expenses of each portfolio and its corresponding underlying fund or funds. The fund of funds available through the policy are identified in the list of funds available through the Separate Account on page 15. Please note that certain management personnel and other employees of the company or its affiliates may receive a portion of their total employment compensation based on the amount of net assets allocated to affiliated funds. See Distribution of the Policy, page 74 . Death Benefits You decide the amount of life insurance protection you need, now and in the future. Generally, we require a minimum of $100,000.00 ($50,000.00 for guaranteed issue policies) of total insurance coverage to issue your policy. We may lower this minimum for certain group, sponsored or corporate purchasers. The amount of insurance coverage in effect on your Policy Date is your initial coverage Segment. In the policy the amount of total insurance coverage you select is referred to as the target death benefit. It may be to your economic advantage to include part of your insurance coverage under the Adjustable Term Insurance Rider. See Important Information about the Adjustable Term Insurance Rider, page 21. ING Corporate VUL 32 Changes in the Amount of Your Insurance Coverage Subject to certain limitations, generally you may change the amount of your insurance coverage after the first policy year (first Monthly Processing Date for an increase). The change will be effective on the next Monthly Processing Date after we approve your written request. There may be underwriting or other requirements that must be met before we will approve a change. After we approve your request to change the amount of insurance coverage under the policy, we will send a new policy schedule page to you. You should attach it to your policy. We may ask you to return your policy to our Customer Service Center so that we can make this change for you. Changes in the amount of your insurance coverage must be for at least $1,000.00. See also, Adjustable Term Insurance Rider, page 39. A requested increase in base insurance coverage will cause a new coverage Segment to be created. A coverage Segment or Segment is a block of insurance coverage. Once we create a new Segment, it is permanent unless law requires differently. Each new Segment will have: A new premium expense charge; New cost of insurance charges, guaranteed and current; New administrative charges; A new incontestability period; A new suicide exclusion period; and A new target premium. If a death benefit option change causes the amount of base insurance coverage to increase or decrease, no new Segment is created. Instead, the size of each existing Segment is changed. In determining the net amount at risk for each coverage Segment we allocate the net amount at risk among the base coverage Segments in the same proportion that each Segment bears to the total amount of base insurance coverage. You may decrease the amount of your insurance coverage; however, decreases below the minimum we require to issue you a policy are not allowed. Decreases in insurance coverage may result in: Reduced target premium amounts; Reduced cost of insurance charges; and Reduced administrative charges. Decreases in the amount of insurance coverage will first reduce your total insurance coverage amount. We decrease your base insurance coverage amount only after your Adjustable Term Insurance Rider coverage is reduced to zero. If you have more than one Segment, we divide decreases in base coverage among your coverage Segments pro rata unless law requires differently. ING Corporate VUL 33 We reserve the right not to approve a requested change in your insurance coverage that would disqualify your policy as life insurance under Section 7702 of the Internal Revenue Code. In addition, we may refuse to approve a requested change in your insurance coverage that would cause your policy to become a modified endowment contract under Section 7702A of the Internal Revenue Code without your prior written acknowledgment accepting your policy as a modified endowment contract. Decreasing the amount of insurance coverage under your policy could cause your policy to be considered a modified endowment contract. If this happens, prior and subsequent distributions from the policy (including loans) may be subject to adverse tax treatment. You should consult a qualified tax adviser before changing your amount of insurance coverage. See Modified Endowment Contracts, page 62. Continuation of Coverage The continuation of coverage feature automatically continues your insurance coverage in force beyond the policy anniversary nearest the insured persons 121 st birthday (the continuation of coverage period), unless prohibited by state law. If you do not surrender your policy before this date, on this date: The amount of your total insurance coverage becomes your base insurance coverage amount; Death Benefit Options 2 and 3 are converted to Death Benefit Option 1, if applicable; All riders are terminated; Your Net Account Value is transferred into the Guaranteed Interest Division and subsequent transfers into the Subaccounts are not allowed; and Dollar cost averaging and automatic rebalancing programs are terminated. Your insurance coverage continues in force until the death of the insured person, unless the policy lapses or is surrendered. However: We accept no further premium payments; and We deduct no further fees and charges except transaction fees and charges, if applicable. Partial withdrawals and loans are allowed during the continuation of coverage period. If you have an outstanding loan, interest continues to accrue. If you fail to make sufficient loan or loan interest payments, it is possible that the outstanding loan amount including accrued loan interest may become greater than your Account Value and cause your policy to lapse. To avoid lapse, you may repay the loan and loan interest during the continuation of coverage period. If you wish to stop coverage during the continuation of coverage period, you may surrender your policy and receive the Net Account Value. All other normal consequences of surrender apply. See Surrender, page 57. The continuation of coverage feature may not be available in all states. If a state has approved this feature, it is automatic under your policy. In certain states the death benefit during the continuation of coverage period is the Net Account Value. Contact your agent/registered representative or our Customer Service Center to find out if this feature is available in your state and which type of death benefit applies in your state. ING Corporate VUL 34 The tax consequences of coverage continuing beyond the insured persons 121 st birthday are uncertain. You should consult a qualified tax adviser as to those consequences. See Continuation of a Policy, page 65. Death Benefit Qualification Tests The Death Benefit Proceeds are generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. Your policy will meet this definition of life insurance provided that it meets the requirements of either the guideline premium test or the cash value accumulation test. When you apply for a policy you must choose either the guideline premium test or the cash value accumulation test to make sure your policy complies with the Internal Revenue Codes definition of life insurance. You cannot change this choice once the policy is issued. Guideline Premium Test. The guideline premium test requires that premium payments do not exceed certain statutory limits and your death benefit is at least equal to your Account Value plus the surrender value enhancement, if any, multiplied by a factor defined by law. The guideline premium test provides for a maximum amount of premium in relation to the death benefit and a minimum amount of death benefit in relation to Account Value. The factors for the guideline premium test can be found in Appendix A to this prospectus. Certain changes to a policy that uses the guideline premium test may allow the payment of premium in excess of the statutory limits in order to keep the policy from lapsing. In this circumstance, any such excess premium will be allocated to the Guaranteed Interest Division in order for the policy to continue to meet the federal income tax definition of life insurance. Cash Value Accumulation Test. The cash value accumulation test requires a policys Account Value plus the surrender value enhancement, if any, not to exceed the net single premium necessary to fund the policys future benefits. Under the cash value accumulation test, there is generally no limit to the amount that may be paid in premiums as long as there is enough death benefit in relation to Account Value plus the surrender value enhancement, if any, at all times. The death benefit at all times must be at least equal to an actuarially determined factor, depending on the insured persons age and gender at any point in time, multiplied by the Account Value plus the surrender value enhancement, if any. A description of how the cash value accumulation test factors are determined can be found in Appendix A to this prospectus. Which Death Benefit Qualification Test to Choose. The guideline premium test limits the amount of premium that may be paid into a policy. If you do not want to pay premiums in excess of the guideline premium test limitations, you should consider the guideline premium test. ING Corporate VUL 35 The cash value accumulation test does not limit the amount of premium that may be paid into a policy. If you desire to pay premiums in excess of the guideline premium test limitations you should elect the cash value accumulation test. However, any premium that would increase the net amount at risk is subject to evidence of insurability satisfactory to us. Required increases in the death benefit due to growth in Account Value will generally be greater under the cash value accumulation test than under the guideline premium test. Required increases in the death benefit will increase the cost of insurance under the policy, thereby reducing the Account Value. We may limit the amount of coverage we will issue on the life of the insured person when the cash value accumulation test has been chosen. Death Benefit Options There are three death benefit options available under the policy. You choose the option you want when you apply for the policy. You may change that choice after your first Monthly Processing Date and before age 121. Death Benefit Option 1. Under Death Benefit Option 1, the Base Death Benefit is the greater of: The amount of base insurance coverage; or Your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. Under this option your Base Death Benefit will remain level unless your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor described in Appendix A exceeds the amount of base insurance coverage. In this case, your death benefit will vary as the Account Value varies. With Death Benefit Option 1, positive investment performance generally reduces your net amount at risk, which lowers your policys cost of insurance charge. Death Benefit Option 1 also offers insurance coverage at a set amount with potentially lower cost of insurance charges over time. Death Benefit Option 2. Under Death Benefit Option 2, the Base Death Benefit is the greater of: The amount of base insurance coverage plus your Account Value; or Your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. Under this option your Base Death Benefit will vary as the Account Value varies and investment performance is reflected in your insurance coverage. Death Benefit Option 2 is not available after age 121. If Death Benefit Option 2 is in effect at age 121, it automatically converts to Death Benefit Option 1. See Continuation of Coverage, page 34. ING Corporate VUL 36 Death Benefit Option 3. Under Death Benefit Option 3, the Base Death Benefit is the greater of: The amount of base insurance coverage plus premiums paid minus withdrawals taken; or Your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. Under this option your Base Death Benefit will vary as you pay premiums and take withdrawals or if your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor described in Appendix A exceeds the amount of base insurance coverage plus premiums paid minus withdrawals taken. Death Benefit Option 3 is not available after age 121. If Death Benefit Option 3 is in effect at age 121, it automatically converts to Death Benefit Option 1. See Continuation of Coverage, page 34. Which Death Benefit Option to Choose. If you are satisfied with the amount of your base insurance coverage and prefer to have premium payments and favorable investment performance reflected to the maximum extent in the Account Value and lower cost of insurance charges, you should choose Death Benefit Option 1. If you prefer to have premium payments and favorable investment performance reflected partly in the form of an increasing death benefit, you should choose Death Benefit Option 2. If you require a specific death benefit that would include a return of the premium paid, Death Benefit Option 3 may best meet your needs. Changing Death Benefit Options. On or after the first Monthly Processing Date and before age 121 you may change death benefit options as described below. We may require evidence of insurability under our normal rules of underwriting for some death benefit option changes. Changing your death benefit option may reduce or increase your base and total insurance coverage amounts but it will not change the amount of your Base Death Benefit or Total Death Benefit. We may not approve a death benefit option change if it reduces the total amount of insurance coverage below the minimum we require to issue your policy. The following death benefit option changes are allowed, and on the effective date of the change the amount of your base insurance coverage will change as follows: Change Change Base Insurance Coverage Following the Change: From: To: Death Death · Your base insurance coverage before the change minus your Account Value as of the effective date of the change. Benefit Benefit Option 1 Option 2 Death Death · Your base insurance coverage before the change plus your Account Value as of the effective date of the change. Benefit Benefit Option 2 Option 1 Death Benefit Option 3 Death Benefit Option 1 · Your base insurance coverage before the change plus the sum of all premium payments we have received minus all partial withdrawals and partial withdrawal fees you have taken as of the effective date of the change. ING Corporate VUL 37 Your death benefit option change is effective on your next Monthly Processing Date after we approve it. After we approve your request, we send a new policy schedule page to you. You should attach it to your policy. We may ask you to return your policy to our Customer Service Center so that we can make this change for you. If a death benefit option change causes the amount of insurance coverage to change, no new coverage Segment(s) is (are) created. Instead, the size of each existing Segment(s) is (are) changed. If you change death benefit options, there is no change to the amount of term insurance if you have the Adjustable Term Insurance Rider. See Adjustable Term Insurance Rider, page 39. We do not adjust the target premium when you change your death benefit option. If your death benefit option is changed to Death Benefit Option 1 because you exercised the Overloan Lapse Protection Rider, notwithstanding any other information in this section your insurance coverage following the change will equal your Account Value immediately before the change minus the Overloan Lapse Protection Rider charge with the difference multiplied by the appropriate guideline premium test factor described in Appendix A. Changing your death benefit option may have tax consequences. You should consult a qualified tax adviser before making changes. Death Benefit Proceeds After the insured persons death, if your policy is in force we pay the Death Benefit Proceeds to the beneficiaries. The beneficiaries are the people you name to receive the Death Benefit Proceeds from your policy. The Death Benefit Proceeds are equal to: Your Base Death Benefit; plus The amount of any rider benefits; minus Any outstanding loan amount and accrued loan interest; minus Any outstanding fees and charges incurred before the insured persons death. The death benefit is calculated as of the date of the insured persons death and will vary depending on the death benefit option you have chosen. We will pay the Death Proceeds within seven days of when we receive due proof of the death claim. Due proof of the death claim means we have received: Due proof of the Insureds death; Sufficient information to determine the amount of the Death Proceeds and the identity of the legally entitled beneficiary or beneficiaries; and Sufficient evidence that any legal impediments to payment that depend on parties other than us are resolved. Such legal impediments include, but are not limited to, the establishment of guardianships and conservatorships, the appointment and qualification of trustees, executors and administrators and our receipt of information required to satisfy state and federal reporting requirements. ING Corporate VUL 38 We will pay interest on the Death Proceeds from the date of the Insured's death to the date of payment. Interest will be at a rate we declare, or at any higher rate required by law. Additional Insurance Benefits Your policy may include additional insurance benefits, attached by rider. There are two types of riders: Those that provide optional benefits that you must select before they are effective; and Those that automatically come with the policy. The following information does not include all of the terms and conditions of each rider, and you should refer to the rider to fully understand its benefits and limitations. We may offer riders not listed here. Not all riders may be available under your policy. Contact your agent/registered representative for a list of riders and their availability. Optional Rider Benefit The following rider has an additional cost, but you may cancel it at any time. Adding or canceling this rider may have tax consequences. See Modified Endowment Contracts, page 62. Adjustable Term Insurance Rider. You may increase In the policy base insurance coverage or base coverage is referred to as the Stated Death Benefit; the total insurance coverage or total coverage is referred to as the Target Death Benefit. the amount of your total insurance coverage under the policy by adding coverage under the Adjustable Term Insurance Rider. This rider allows you to schedule the pattern of insurance coverage appropriate for your anticipated needs. As the name suggests, the Adjustable Term Insurance Rider adjusts over time to maintain your desired level of total coverage. Generally, the minimum amount of total insurance coverage under a policy is $100,000.00 ($50,000.00 for guaranteed issue policies). Also, on the rider effective date and on the effective date of any unscheduled increase in the amount of total insurance coverage no more than 75.00% of your total insurance coverage may be provided under the Adjustable Term Insurance Rider. ING Corporate VUL 39 On the date coverage under the Adjustable Term Insurance Rider begins (the rider effective date) the insured person generally can be no more than age 80 (70 for guaranteed issue policies). You specify your amount of total insurance coverage when you apply for this rider. The amount of total insurance coverage can be level for the life of your policy or can be scheduled to change at the beginning of selected policy years. If you schedule increases in your total insurance coverage, each increase must occur within five years of the rider effective date or the most recent previous increase. Scheduled increases generally must occur before age 80 (70 for guaranteed issue policies). The Adjustable Term Insurance Rider benefit is the difference between the amount of your Total Death Benefit and your Base Death Benefit, but not less than zero. The riders benefit automatically adjusts daily as the amount of your Base Death Benefit changes. Your Death Benefit Proceeds depend on which death benefit option is in effect. Under Death Benefit Option 1, the Total Death Benefit is the greater of: The amount of total insurance coverage you have selected; or Your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. Under Death Benefit Option 2, the Total Death Benefit is the greater of: The amount of total insurance coverage you have selected plus your Account Value; or Your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. Under Death Benefit Option 3, the Total Death Benefit is the greater of: The amount of total insurance coverage you have selected plus the sum of the premium payments we have received minus partial withdrawals you have taken; or Your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. For example, under Death Benefit Option 1, assume your Base Death Benefit changes as a result of a change in your Account Value. The Adjustable Term Insurance Rider adjusts to provide Death Benefit Proceeds equal to your total insurance coverage in each year: Total Insurance Adjustable Term Base Death Benefit Coverage Insurance Benefit $201,500.00 $250,000.00 $48,500.00 $202,500.00 $250,000.00 $47,500.00 $202,250.00 $250,000.00 $47,750.00 ING Corporate VUL 40 It is possible that the amount of your adjustable term insurance may be zero if your Base Death Benefit increases enough. Using the same example, if the Base Death Benefit under your policy grew to $250,000.00 or more, the adjustable term insurance benefit would be zero. Even when the adjustable term insurance benefit is reduced to zero, your rider remains in effect until you remove it from your policy. Therefore, if the Base Death Benefit later drops below the amount of your total insurance coverage, the Adjustable Term Insurance Rider coverage reappears to maintain the amount of your total insurance coverage. Subject to the requirements outlined in the Changes in the Amount of Your Insurance Coverage section on page 33, once each policy year you may change the amount of your Adjustable Term Insurance Rider coverage (and thereby total insurance coverage) provided: The minimum incremental increase in rider coverage generally must be at least 2.00% of your initial total insurance coverage; The maximum incremental increase in rider coverage may not exceed the lesser of 25.00% of the amount of your initial total insurance coverage or 200.00% of the most recent increase in rider coverage; and All increases in rider coverage, in total, may not exceed the lesser of four times the amount of your initial total insurance coverage or $20,000,000.00. There may be underwriting or other requirements that must be met before we will approve a change in your Adjustable Term Insurance Rider coverage. In certain circumstances we may choose to waive one or more of the issue requirements for and/or limitations on changes in Adjustable Term Insurance Rider Coverage, including those in which the policy is issued in relation to certain deferred compensation arrangements and other company approved advanced sales concepts. We will not unfairly discriminate in any such waiver. Unless you request and we approve a new schedule of changes to the amount of your total insurance coverage, any request to change the amount of your total insurance coverage will automatically terminate all changes that were previously scheduled and after the change the amount of your total insurance coverage will remain level and be equal to the amount in effective immediately following the change. Partial withdrawals, changes from Death Benefit Option 1 to Death Benefit Option 2, and decreases in the amount of your base insurance coverage may reduce the amount of your total insurance coverage. See Partial Withdrawals, page 55; and Changes in the Amount of Your Insurance Coverage, page 33. ING Corporate VUL 41 There is no defined premium for a given amount of adjustable term insurance benefit. Instead, we deduct separate monthly cost of insurance and administrative charges from your Account Value. The cost of insurance for this rider is calculated as the monthly cost of insurance rate for the rider benefit multiplied by the amount of adjustable term insurance benefit in effect at the Monthly Processing Date. The cost of insurance rates are determined by us from time to time. They are based on the issue age, gender, underwriting type and risk class of the insured person, as well as the length of time since your rider effective date. See the Optional Rider Fees and Charges table on page 10 for information about the applicable fees and charges. As a general rule, the current cost of insurance rates for a rider based on guaranteed issue underwriting are higher than those for a rider which is fully underwritten. This means that a healthy individual could pay higher cost of insurance rates for this rider than they would pay for a substantially similar rider if they use guaranteed issue underwriting methods. See Underwriting, page 19. The administrative charge for this rider is $0.05 per month per $1,000.00 of rider benefit for the first ten Segment years and $0.01 per month per $1,000.00 of rider benefit thereafter. See the Optional Rider Fees and Charges table on page 10 for information about the applicable fees and charges. The total charges that you pay may be more or less if you have some coverage under an Adjustable Term Insurance Rider rather than just base insurance coverage. If you increase the total insurance coverage after the rider effective date, we use the same cost of insurance rate schedule for the entire coverage for this rider. These rates are based on the original risk class even though satisfactory new evidence of insurability is required for the increase. Although the maximum cost of insurance rates for this rider are greater than the maximum cost of insurance rates for the base insurance coverage, the current rates for this rider are generally lower than current cost of insurance rates for the base insurance coverage. See Cost of Insurance, page 26. Not all policy features may apply to the Adjustable Term Insurance Rider. The rider does not contribute to the Account Value or to the Surrender Value. It does not affect investment performance and cannot be used for a loan. The Adjustable Term Insurance Rider provides benefits only at the insured persons death. This rider will terminate on the earliest of the following dates: The expiration date of the policy grace period; The date the policy is terminated or surrendered; The next Monthly Processing Date after we receive your written notice to cancel the rider; or The policy anniversary nearest the insureds 121 st birthday. ING Corporate VUL 42 Important Information About the Adjustable Term Insurance Rider. It may be to your economic advantage to include part of your insurance coverage under the Adjustable Term Insurance Rider. Working with your agent/registered representative, consider the following when deciding whether to include coverage under the Adjustable Term Insurance Rider and in what proportion to the total amount of coverage under your policy: Cost of Insurance and Other Fees and Charges. The cost of insurance rates and other fees and charges affect the value of your policy. The lower the cost of insurance and other fees and charges, the greater the Account Value. Accordingly, please be aware that: The current cost of insurance rates for coverage under the Adjustable Term Insurance Rider are generally less than the current cost of insurance rates for coverage under the base policy; The guaranteed maximum cost of insurance rates for coverage under the Adjustable Term Insurance Rider are generally more than the guaranteed maximum cost of insurance rates for coverage under the base policy; The administrative charge for the Adjustable Term Insurance Rider is generally less than or equal to the administrative charge for the base policy; and Some policy fees and charges that apply to coverage under the base policy may not apply to coverage under the Adjustable Term Insurance Rider. Compensation. We generally pay more compensation to your agent/registered representative on premiums paid for coverage under the base policy than we do on premiums paid for coverage under the Adjustable Term Insurance Rider. See Distribution of the Policy , page 74. With these factors in mind, you should discuss with your agent/registered representative how the use of the Adjustable Term Insurance Rider will affect the costs, benefits, features and performance of your policy. You should also review illustrations based on different combinations of base policy and Adjustable Term Insurance Rider coverage so that you can decide what combination best meets your needs. The foregoing discussion does not contain all of the terms and conditions or limitations of coverage under the policy or the Adjustable Term Insurance Rider, and you should read them carefully to fully understand their benefits and limitations. Automatic Rider Benefits The following rider benefits may come with your policy automatically. Accelerated Death Benefit Rider. Under certain circumstances, the Accelerated Death Benefit Rider allows you to accelerate payment of the eligible death benefit that we otherwise would pay upon the insured persons death. Generally, we will provide an accelerated benefit under this rider if the insured person has a terminal illness that will result in his or her death within 12 months, as certified by a physician. The accelerated benefit will be the lesser of 75.00% of the amount that would be payable at the death of the insured person or $1,000,000.00. The accelerated benefit will first be used to pay off any outstanding loans and interest due. The remainder of the accelerated benefit will be paid to you in a lump sum. There is no charge for this rider. ING Corporate VUL 43 Consider the following when deciding whether to accelerate the death benefit under this rider: Receipt of an accelerated payment under this rider reduces the policys death benefit, Surrender Value and rider benefits by the percentage of eligible coverage that is accelerated. For example, if the accelerated payment is 75.00% of the eligible coverage, the new death benefit will be 25.00% of the Death Benefit Proceeds just prior to acceleration; Accelerating the death benefit will not affect the amount of premium payable on the policy; No loans are permitted after this rider is exercised; and There may be tax consequences to requesting payment under this rider, and you should consult with a qualified tax adviser for further information. See Accelerated Death Benefit Rider, page 64. Certain limitations and restrictions are described in the rider. Additionally, the benefit may vary by state. You should consult your agent/registered representative as to whether and to what extent the rider is available in your particular state and on any particular policy. Overloan Lapse Protection Rider. The Overloan Lapse Protection Rider is a benefit which guarantees that your policy will not lapse even if your Surrender Value or Net Account Value, as applicable, is not enough to pay the periodic fees and charges when due. This rider may help you keep your policy in force and avoid tax consequences resulting from your policy lapsing with a loan outstanding. See Distributions Other than Death Benefits, page 62. You may exercise this rider by written request if all of the following conditions are met: You elected to have your policy meet the requirements of the guideline premium test (see Death Benefit Qualification Tests, page 35) ; At least 15 years have elapsed since your Policy Date; You are at least age 75; Your outstanding loan amount, including accrued but unpaid loan interest is equal to or greater than the amount of your base insurance coverage (or total insurance coverage, if greater); Your outstanding loan amount, excluding any unearned loan interest does not exceed your Account Value less the transaction charge for this rider (see Loan Division Value, page 48; see also Loan Interest, page 48) ; Exercise of this rider does not cause your policy to become a modified endowment contract under Section 7702A of the Internal Revenue Code (see Modified Endowment Contracts, page 62); and Exercise of this rider does not cause your policy to violate the statutory premium limits allowed under the guideline premium test (see Guideline Premium Test, page 35). We will notify you if you meet all of these conditions and explain the consequences of choosing to exercise this rider. ING Corporate VUL 44 You should consider the following consequences when deciding whether to exercise the Overloan Lapse Protection Rider: On the Monthly Processing Date on or next following the date we receive your request to exercise this rider: We will assess a one time transaction charge. This charge equals 3.50% of your Account Value (see Transaction Fees and Charges table, page 8) ; If another death benefit option is in effect, the death benefit option will automatically be changed to Death Benefit Option 1 (see Death Benefit Options, page 36) ; The amount of insurance coverage after exercise of this rider will equal your Account Value (less the transaction charge) multiplied by the appropriate guideline premium test factor described in Appendix A; Amounts allocated to the Subaccounts of the Separate Account will be transferred to the Guaranteed Interest Division; and All other benefit riders will be terminated. Insurance coverage under your policy will continue in force, subject to the following limitations and restrictions: We will continue to deduct monthly periodic fees and charges (other than the Mortality and Expense Risk charge which will no longer apply); You may not make any further premium payments; Any unpaid loan interest will be added to your Loan Division balance; You may not make any future transfers from the Guaranteed Interest Division to the Subaccounts of the Separate Account; You may not add any additional benefits by rider in the future; and You may not increase or decrease the amount of insurance coverage, change the death benefit option or make any partial withdrawals. This rider benefit may vary by state and may not be available in all states. You should consult your agent/registered representative as to whether and to what extent the rider is available in your particular state and on any particular policy. Account Value Your Account Value equals the sum of your Guaranteed Interest Division, Separate Account and Loan Division values. Your Account Value reflects: The Net Premium applied to your policy; The fees and charges that we deduct; Any partial withdrawals you take; Interest earned on amounts allocated to the Guaranteed Interest Division; The investment performance of the funds underlying the Subaccounts of the Separate Account; and Interest earned on amounts held in the Loan Division. ING Corporate VUL 45 Guaranteed Interest Division Value Your Guaranteed Interest Division Value equals the Net Premium you allocate to the Guaranteed Interest Division, plus interest earned, minus amounts you transfer out or withdraw. It may be reduced by fees and charges assessed against your Account Value. See The Guaranteed Interest Division, page 18. Separate Account Value Your Separate Account Value equals your Account Value attributable to amounts invested in the Subaccounts of the Separate Account. Determining Values in the Subaccounts. The value of the amount invested in each Subaccount is measured by Accumulation Units and Accumulation Unit Values. The value of each Subaccount is the Accumulation Unit Value for that Subaccount multiplied by the number of Accumulation Units you own in that Subaccount. Each Subaccount has a different Accumulation Unit Value. The Accumulation Unit Value is the value determined on each Valuation Date. The Accumulation Unit Value of each Subaccount varies with the investment performance of its underlying fund. It reflects: Investment income; Realized and unrealized gains and losses; Fund expenses (including fund redemption fees, if applicable); and Taxes, if any. A Valuation Date is a date on which a fund values its shares and the New York Stock Exchange is open for business, except for days on which valuations are suspended by the SEC. Each Valuation Date ends at 4:00 p.m. Eastern time. We reserve the right to revise the definition of Valuation Date as needed in accordance with applicable federal securities laws and regulations. You purchase Accumulation Units when you allocate premium or make transfers to a Subaccount, including transfers from the Loan Division. We redeem Accumulation Units: When amounts are transferred from a Subaccount (including transfers to the Loan Division); For the monthly deduction of the periodic fees and charges from your Account Value; For policy transaction fees; When you take a partial withdrawal; If you surrender your policy; and To pay the Death Benefit Proceeds. ING Corporate VUL 46 To calculate the number of Accumulation Units purchased or sold we divide the dollar amount of your transaction by the Accumulation Unit Value for the Subaccount calculated at the close of business on the Valuation Date of the transaction. The date of a transaction is the date we receive your premium or transaction request at our Customer Service Center in good order, so long as the date of receipt is a Valuation Date. We use the Accumulation Unit Value that is next calculated after we receive your premium or transaction request and we use the number of Accumulation Units attributable to your policy on the date of receipt. We deduct the periodic fees and charges each month from your Account Value on the Monthly Processing Date. If your Monthly Processing Date is not a Valuation Date, the monthly deduction is processed on the next Valuation Date. The value of amounts allocated to the Subaccounts goes up or down depending on investment performance of the corresponding funds. There is no guaranteed minimum value of amounts invested in the Subaccounts of the Separate Account. How We Calculate Accumulation Unit Values. We determine the Accumulation Unit Value for each Subaccount on each Valuation Date. We generally set the Accumulation Unit Value for a Subaccount at $10.00 when the Subaccount is first opened. After that, the Accumulation Unit Value on any Valuation Date is: The Accumulation Unit Value for the preceding Valuation Date; multiplied by The Subaccounts accumulation experience factor for the valuation period. Every valuation period begins at 4:00 p.m. Eastern time on a Valuation Date and ends at 4:00 p.m. Eastern time on the next Valuation Date. We reserve the right to revise the definition of valuation period as needed in accordance with applicable federal securities laws and regulations. We calculate an accumulation experience factor for each Subaccount every Valuation Date as follows: We take the net asset value of the underlying fund shares as reported to us by the fund managers as of the close of business on that Valuation Date; We add dividends or capital gain distributions declared and reinvested by the fund during the current valuation period; We subtract a charge for taxes, if applicable; and We divide the resulting amount by the net asset value of the shares of the underlying fund at the close of business on the previous Valuation Date. ING Corporate VUL 47 Loan Division Value When you take a loan from your policy we transfer an amount equal to your loan to the Loan Division as collateral for your loan. The Loan Division is part of our general account. Your Loan Division Value on any Valuation Date is equal to: The Loan Division Value on the prior Valuation Date; plus Any loan interest credited to the Loan Division during the valuation period; plus The amount of any new loan taken during the valuation period; minus Any loan repayments, including the repayment of loan interest; plus The amount of accrued and unpaid loan interest if the Valuation Date is a policy anniversary; minus The amount of loan interest credited to the Loan Division during the prior policy year if the Valuation Date is a policy anniversary. See Loans, page 48. Special Features and Benefits Loans You may borrow money from us at any time after the first policy month, by using your policy as collateral for the loan. Unless state law requires otherwise, a new loan amount must be at least $100.00 and the maximum amount you may borrow is limited to the Net Account Value of your policy minus the monthly periodic fees and charges to your next policy anniversary or the monthly periodic fees and charges for the next thirteen months if you take a loan within thirty days before your next policy anniversary. Your loan request must be directed to our Customer Service Center. When you request a loan you may specify the investment options from which the loan collateral will be taken. If you do not specify the investment options, the loan collateral will be taken proportionately from each active investment option you have, including the Guaranteed Interest Division. If you request an additional loan, we add the new loan amount to your existing loan. This way, there is only one loan outstanding on your policy at any time. Loan Interest. We credit amounts held in the Loan Division with interest at an annual rate of 3.00% . Interest that we credit to the Loan Division becomes part of your Loan Division Value until the next policy anniversary when it is transferred to the investment options according to your most recent allocation instructions. We also charge interest on loans you take. The annual interest rate charged is 3.75% in policy years 1-10 and currently 3.00% in all years thereafter (guaranteed not to exceed 3.15%) . Loans with this reduced interest rate are called preferred loans. Interest accrues daily but is due in arrears on each policy anniversary. If you do not pay the interest when it is due, we add it to your loan amount. ING Corporate VUL 48 Loan Repayment. You may repay your loan at any time. We assume that payments you make, other than scheduled premium payments, are loan repayments. You must tell us if you want unscheduled payments to be premium payments. When you make a loan repayment, we transfer an amount equal to your payment from the Loan Division to the Subaccounts and Guaranteed Interest Division in the same proportion as your current premium allocation, unless you tell us otherwise. Effects of a Loan. Using your policy as collateral for a loan will affect your policy in various ways. You should carefully consider the following before taking a loan: If you do not make loan repayments your policy could lapse if your loan amount and accrued loan interest is greater than your Account Value; Taking a loan reduces your opportunity to participate in the investment performance of the Subaccounts and the interest guarantees of the Guaranteed Interest Division; Accruing loan interest will change your Account Value as compared to what it would have been if you did not take a loan; Even if you repay your loan, it will have a permanent effect on your Account Value; If you use the continuation of coverage feature and you have a loan, loan interest continues to accrue and could cause your policy to lapse; If you do not repay your loan we will deduct any outstanding loan amount and accrued loan interest from amounts payable under the policy; and Loans may have tax consequences and if your policy lapses with a loan outstanding, you may have further tax consequences. See Distributions Other than Death Benefits , page 62. Transfers You currently may make an unlimited number of transfers of your Separate Account Value between the Subaccounts and to the Guaranteed Interest Division. Transfers are subject to any conditions that we or the funds whose shares are involved may impose, including: If your state requires a refund of premium during the free look period, you may not make transfers until after your free look period ends; The minimum amount you may transfer is $100.00; If the amount remaining in the investment option after a transfer will be less than $100.00, we will transfer the entire amount; and We may limit the number of transfers or restrict or refuse transfers because of frequent or disruptive transfers, as described below. Any conditions or limits we impose on transfers between the Subaccounts or to the Guaranteed Interest Division will generally apply equally to all policy owners. However, we may impose different conditions or limits on policy owners or third parties acting on behalf of policy owners, such as market timing services, who violate our excessive trading policy. See Limits on Frequent or Disruptive Transfers, page 52. ING Corporate VUL 49 One transfer from the Guaranteed Interest Division to the Subaccounts of the Separate Account may be made only within 30 days after each policy anniversary. This transfer is limited to the greater of: 25.00% of your Guaranteed Interest Division Value at the time of the transfer; The sum of the amounts transferred and withdrawn from the Guaranteed Interest Division during the prior policy year; or We reserve the right to liberalize these restrictions on transfers from the Guaranteed Interest Division, depending on market conditions. Any such liberalization will generally apply equally to all policy owners. However, we may impose different restrictions on third parties acting on behalf of policy owners, such as market timing services. We process all transfers and determine all values in connection with transfers on the Valuation Date we receive your request in good order, except as described below for the dollar cost averaging or automatic rebalancing programs. Dollar Cost Averaging. Anytime you have at least $10,000.00 invested in a Subaccount that invests in the ING Limited Maturity Bond Portfolio or the ING Liquid Assets Portfolio (the source Subaccount), you may elect dollar cost averaging. There is no charge for this feature. Dollar cost averaging is a long-term investment program through which you direct us to automatically transfer at regular intervals a specific dollar amount or percentage of Subaccount value from the source Subaccount to one or more of the other Subaccounts. We do not permit transfers to the Guaranteed Interest Division or the Loan Division under this program. You may request that the dollar cost averaging transfers occur on a monthly, quarterly, semi-annual or annual basis. This systematic plan of transferring Account Values is intended to help reduce the risk of investing too much when the price of a funds shares is high. It also helps reduce the risk of investing too little when the price of a funds shares is low. Because you transfer the same dollar amount to the Subaccounts each period, you purchase more units when the unit value is low and you purchase fewer units when the unit value is high. You may add dollar cost averaging to your policy at any time. The first dollar cost averaging date must be at least five days after we receive your dollar cost averaging request in good order at our Customer Service Center. If your state requires a refund of all premium received during the free look period, dollar cost averaging begins after the end of your free look period. You may have both dollar cost averaging and automatic rebalancing at the same time. However, your dollar cost averaging source Subaccount cannot be included in your automatic rebalancing program. Dollar cost averaging does not assure a profit nor does it protect you against a loss in a declining market. ING Corporate VUL 50 You may discontinue your dollar cost averaging program at any time. We reserve the right to discontinue, modify or suspend this program, and dollar cost averaging will automatically terminate on: The date you specify; The date your balance in the source Subaccount reaches a dollar amount you set; The date your balance in the source Subaccount is equal to or less than the amount to be transferred. In this situation we will transfer the entire balance of the source Subaccount to the other Subaccounts you have selected; or Any date when dollar cost averaging transfers are scheduled and the policy is in the grace period. Automatic Rebalancing. Automatic rebalancing is a program for simplifying the process of asset allocation and maintaining a consistent allocation of your variable and Guaranteed Interest Division Values among your chosen investment options. There is no charge for this feature. If you elect automatic rebalancing, we periodically transfer amounts among the investment options to match the asset allocation percentages you have chosen. This action rebalances the amounts in the investment options that do not match your set allocation percentages. This mismatch can happen if an investment option outperforms another investment option over the time period between automatic rebalancing transfers. If you elect automatic rebalancing at issue, the first transfer will occur on the date you select. If elected after issue, the first transfer will occur at least five days after we receive your request in good order at our Customer Service Center. Automatic rebalancing may occur on the same day of the month on a monthly, quarterly, semi-annual or annual basis. If you do not specify a frequency, automatic rebalancing will occur quarterly. You may have both automatic rebalancing and dollar cost averaging at the same time. However, the source Subaccount for your dollar cost averaging program cannot be included in your automatic rebalancing program. You may not include the Loan Division. Automatic rebalancing does not assure a profit nor does it protect you against a loss in a declining market. You may change your allocation percentages for automatic rebalancing at any time. Your allocation change is effective on the Valuation Date that we receive it in good order at our Customer Service Center. If you reduce the amount allocated to the Guaranteed Interest Division, it is considered a transfer from that account. You must meet the requirements for the maximum transfer amount and time limitations on transfers from the Guaranteed Interest Division. You may discontinue your automatic rebalancing program at any time. We reserve the right to discontinue, modify or suspend this program, and automatic rebalancing will automatically terminate if the policy is in the grace period on any date when automatic rebalancing transfers are scheduled. ING Corporate VUL 51 Limits on Frequent or Disruptive Transfers The policy is not designed to serve as a vehicle for frequent transfers. Frequent transfer activity can disrupt management of a fund and raise its expenses through: Increased trading and transaction costs; Forced and unplanned portfolio turnover; Lost opportunity costs; and Large asset swings that decrease the funds ability to provide maximum investment return to all policy owners. This in turn can have an adverse effect on fund performance. Accordingly, individuals or organizations that use market-timing investment strategies or make frequent transfers should not purchase the policy. Excessive Trading Policy. We and the other members of the ING family of companies that provide multi-fund variable insurance and retirement products have adopted a common Excessive Trading Policy to respond to the demands of the various fund families that make their funds available through our products to restrict excessive fund trading activity and to ensure compliance with Rule 22c-2 of the 1940 Act. We actively monitor fund transfer and reallocation activity within our variable insurance products to identify violations of our Excessive Trading Policy. Our Excessive Trading Policy is violated if fund transfer and reallocation activity: Meets or exceeds our current definition of Excessive Trading, as defined below; or Is determined, in our sole discretion, to be disruptive or not in the best interests of other owners of our variable insurance and retirement products. We currently define Excessive Trading as: More than one purchase and sale of the same fund (including money market funds) within a 60 calendar day period (hereinafter, a purchase and sale of the same fund is referred to as a round-trip). This means two or more round-trips involving the same fund within a 60 calendar day period would meet our definition of Excessive Trading; or Six round-trips involving the same fund within a rolling twelve month period. The following transactions are excluded when determining whether trading activity is excessive: Purchases or sales of shares related to non-fund transfers (for example, new purchase payments, withdrawals and loans); Transfers associated with scheduled dollar cost averaging, scheduled rebalancing or scheduled asset allocation programs; Purchases and sales of fund shares in the amount of $5,000.00 or less; Purchases and sales of funds that affirmatively permit short-term trading in their fund shares, and movement between such funds and a money market fund; and Transactions initiated by us, another member of the ING family of companies or a fund. ING Corporate VUL 52 If we determine that an individual or entity has made a purchase of a fund within 60 days of a prior round-trip involving the same fund, we will send them a letter (once per year) warning that another sale of that same fund within 60 days of the beginning of the prior round-trip will be deemed to be Excessive Trading and result in a six month suspension of their ability to initiate fund transfers or reallocations through the Internet, facsimile, Voice Response Unit (VRU), telephone calls to the ING Customer Service Center or other electronic trading medium that we may make available from time to time (Electronic Trading Privileges). Likewise, if we determine that an individual or entity has made five round-trips involving the same fund within a rolling twelve month period, we will send them a letter warning that another purchase and sale of that same fund within twelve months of the initial purchase in the first round-trip will be deemed to be Excessive Trading and result in a suspension of their Electronic Trading Privileges. According to the needs of the various business units, a copy of any warning letters may also be sent, as applicable, to the person(s) or entity authorized to initiate fund transfers or reallocations, the agent/registered representative or the investment adviser for that individual or entity. A copy of the warning letters and details of the individuals or entitys trading activity may also be sent to the fund whose shares were involved in the trading activity. If we determine that an individual or entity has violated our Excessive Trading Policy, we will send them a letter stating that their Electronic Trading Privileges have been suspended for a period of six months. Consequently, all fund transfers or reallocations, not just those that involve the fund whose shares were involved in the activity that violated our Excessive Trading Policy, will then have to be initiated by providing written instructions to us via regular U.S. mail. Suspension of Electronic Trading Privileges may also extend to products other than the product through which the Excessive Trading activity occurred. During the six month suspension period, electronic inquiry only privileges will be permitted where and when possible. A copy of the letter restricting future transfer and reallocation activity to regular U.S. mail and details of the individuals or entitys trading activity may also be sent, as applicable, to the person(s) or entity authorized to initiate fund transfers or reallocations, the agent/registered representative or investment adviser for that individual or entity and the fund whose shares were involved in the activity that violated our Excessive Trading Policy. Following the six month suspension period during which no additional violations of our Excessive Trading Policy are identified, Electronic Trading Privileges may again be restored. We will continue to monitor the fund transfer and reallocation activity, and any future violations of our Excessive Trading Policy will result in an indefinite suspension of Electronic Trading Privileges. A violation of our Excessive Trading Policy during the six month suspension period will also result in an indefinite suspension of Electronic Trading Privileges. ING Corporate VUL 53 We reserve the right to suspend Electronic Trading Privileges with respect to any individual or entity, with or without prior notice, if we determine, in our sole discretion, that the individuals or entitys trading activity is disruptive or not in the best interests of other owners of our variable insurance and retirement products, regardless of whether the individuals or entitys trading activity falls within the definition of Excessive Trading set forth above. Our failure to send or an individuals or entitys failure to receive any warning letter or other notice contemplated under our Excessive Trading Policy will not prevent us from suspending that individuals or entitys Electronic Trading Privileges or taking any other action provided for in our Excessive Trading Policy. We do not allow exceptions to our Excessive Trading Policy. We reserve the right to modify our Excessive Trading Policy, or the policy as it relates to a particular fund, at any time without prior notice, depending on, among other factors, the needs of the underlying fund(s), the best interests of policy owners and fund investors and/or state or federal regulatory requirements. If we modify our policy, it will be applied uniformly to all policy owners or, as applicable, to all policy owners investing in the underlying fund. Our Excessive Trading Policy may not be completely successful in preventing market timing or excessive trading activity. If it is not completely successful, fund performance and management may be adversely affected, as noted above. Limits Imposed by the Funds. Each underlying fund available through the variable insurance and retirement products offered by us and/or the other members of the ING family of companies, either by prospectus or stated policy, has adopted or may adopt its own excessive/frequent trading policy, and orders for the purchase of fund shares are subject to acceptance or rejection by the underlying fund. We reserve the right, without prior notice, to implement fund purchase restrictions and/or limitations on an individual or entity that the fund has identified as violating its excessive/frequent trading policy and to reject any allocation or transfer request to a Subaccount if the corresponding fund will not accept the allocation or transfer for any reason. All such restrictions and/or limitations (which may include, but are not limited to, suspension of Electronic Trading Privileges and/or blocking of future purchases of a fund or all funds within a fund family) will be done in accordance with the directions we receive from the fund. Agreements to Share Information with Fund Companies. As required by Rule 22c-2 under the 1940 Act, we have entered into information sharing agreements with each of the fund companies whose funds are offered through the policy. Policy owner trading information is shared under these agreements as necessary for the fund companies to monitor fund trading and our implementation of our Excessive Trading Policy. Under these agreements, the company is required to share information regarding policy owner transactions, including but not limited to information regarding fund transfers initiated by you. In addition to information about policy owner transactions, this information may include personal policy owner information, including names and social security numbers or other tax identification numbers. ING Corporate VUL 54 As a result of this information sharing, a fund company may direct us to restrict a policy owners transactions if the fund determines that the policy owner has violated the funds excessive/frequent trading policy. This could include the fund directing us to reject any allocations of premium or Account Value to the fund or all funds within the fund family. Conversion to a Guaranteed Policy During the first two policy years you may permanently convert your policy to a guaranteed policy, unless state law requires differently. If you elect to make this change, unless state law requires that we issue to you a new guaranteed policy, we will permanently transfer the amounts you have invested in the Subaccounts of the Separate Account to the Guaranteed Interest Division and allocate all future Net Premium to the Guaranteed Interest Division. After you exercise this right you may not allocate future premium payments or make transfers to the Subaccounts of the Separate Account. We do not charge for this change. Contact our Customer Service Center or your agent/registered representative for information about the conversion rights available in your state. Partial Withdrawals Beginning in the second policy year (or the first policy year for in corridor policies) you may withdraw part of your policys Account Value. We reserve the right to limit the number of withdrawals you may take each year to twelve. The minimum partial withdrawal you may take is $100.00. The maximum partial withdrawal you may take is the amount which leaves $500.00 as your Net Account Value (or for in corridor policies during the first policy year, the amount that would cause your policy to no longer qualify as in corridor). If your withdrawal request is for more than the maximum, we will require you to surrender your policy or reduce the amount of the withdrawal. A policy is in corridor if: Under Death Benefit Option 1, your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A is greater than the amount of your base insurance coverage; Under death benefit option 2, your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A is greater than your base insurance coverage plus your Account Value; or Under death benefit option 3, your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A is greater than your base insurance coverage plus the sum of your premium payments minus partial withdrawals. We charge a partial withdrawal fee of $10.00 for each partial withdrawal. See Partial Withdrawal Fee, page 26. ING Corporate VUL 55 Unless you specify a different allocation, we will take partial withdrawals from the Guaranteed Interest Division and the Subaccounts of the Separate Account in the same proportion that your value in each has to your Net Account Value immediately before the withdrawal. We will determine these proportions at the end of the valuation period during which we receive your partial withdrawal request. However, amounts withdrawn from the Guaranteed Interest Division may not exceed the amount of the total withdrawal multiplied by the ratio of your Account Value in the Guaranteed Interest Division to your Net Account Value immediately before the partial withdrawal. Unless you request otherwise, proceeds from a partial withdrawal generally will be paid into an interest bearing account that you can be access, without penalty, through a checkbook feature. See Transaction Processing, page 70. Effects of a Partial Withdrawal. We will reduce your Account Value by the amount of the partial withdrawal plus the partial withdrawal fee. The amount of your base insurance coverage is not reduced by the amount of a partial withdrawal when the Base Death Benefit has been increased to qualify your policy as life insurance under the Internal Revenue Code and the amount withdrawn is not greater than that which reduces your Account Value to the level which no longer requires that the Base Death Benefit be increased for Internal Revenue Code purposes. Otherwise, depending upon the death benefit option in effect, a partial withdrawal may reduce the amount of your base insurance coverage. Under Death Benefit Option 1, a partial withdrawal will reduce the amount of your base insurance coverage by the amount of a partial withdrawal. Under Death Benefit Option 2, a partial withdrawal will not reduce the amount of your base insurance coverage. Under Death Benefit Option 3, a partial withdrawal will reduce the amount of your base insurance coverage by the amount of a partial withdrawal in excess of the total premium we have received from you minus the sum of all your prior partial withdrawals. If a partial withdrawal reduces the amount of base insurance coverage, the total amount of insurance coverage will also be reduced for the current year and all future years by an equal amount. Therefore, a partial withdrawal can affect the amount of pure insurance protection under the policy. We will not allow a partial withdrawal if the amount of total insurance coverage after the withdrawal would be less than $100,000.00 ($50,000.00 for guaranteed issue policies). A reduction in the amount of base insurance coverage as a result of a partial withdrawal will be pro-rated among the existing coverage Segments, unless state law requires otherwise. A partial withdrawal may have adverse tax consequences depending on the circumstances. See Tax Status of the Policy , page 60. ING Corporate VUL 56 Substitution of the Insured Person Subject to our standard underwriting rules and certain other conditions, after the first policy year a corporate or business owner may elect to substitute one insured person who is an employee for another. When a corporate or business owner makes this election we will transfer the Net Account Value of the policy covering the initial insured person to a new policy which covers the substitute insured person. The fees and charges for the new policy will be based on the individual characteristics of the substitute insured person and the Policy Date of the new policy. Substitution of the insured person is a taxable event and may also, depending on individual circumstances, cause the policy to be classified as a modified endowment contract. See Modified Endowment Contracts, page 62. A corporate policy owner should consult with a qualified tax adviser to determine the particular consequences of electing to substitute one insured person who is an employee for another. Termination of Coverage Your insurance coverage will continue under the policy until you surrender your policy or it lapses. Surrender You may surrender your policy for its Surrender Value at any time after the free look period while the insured person is alive. Your Surrender Value is your Account Value plus any surrender value enhancement minus any outstanding loan amount and accrued loan interest. You may take your Surrender Value in other than one payment. We compute your Surrender Value as of the Valuation Date we receive your written surrender request in good order and policy at our Customer Service Center. All insurance coverage ends on the date we receive your surrender request and policy. Unless you request otherwise, we will deposit your Surrender Value into an interest bearing account that you can access, without penalty, through a checkbook feature. See Transaction Processing, page 70. Surrender Value Enhancement. If you surrender your policy and your policy has not lapsed, you may receive an enhancement to your Account Value. This enhancement is guaranteed only for the first two policy years, but we reserve the right to extend it beyond that time. We currently make the surrender value enhancement available for the first eight policy years (the first four policy years for policies with Policy Dates on or after May 1, 2009) as provided below. This enhancement is not available if your surrender is made to another insurer as part of a Section 1035 exchange. Certain other conditions and restrictions may apply. ING Corporate VUL 57 The surrender value enhancement is equal to your Account Value multiplied by the applicable percentage from the following table: Enhancement Factor Policies with Policy Dates On Policies with Policy Dates On Policy or Before April 30, 2009 or After May 1, 2009 Year Current Guaranteed Current Guaranteed 1 16.00% 5.00% 11.00% 5.00% 2 14.00% 2.50% 8.00% 2.50% 3 12.00% 0.00% 5.00% 0.00% 4 10.00% 0.00% 2.00% 0.00% 5 8.00% 0.00% 0.00% 0.00% 6 6.00% 0.00% 0.00% 0.00% 7 4.00% 0.00% 0.00% 0.00% 8 2.00% 0.00% 0.00% 0.00% 9 0.00% 0.00% 0.00% 0.00% Surrender of your policy may have adverse tax consequences. See Distributions Other than Death Benefits , page 62. Lapse Your policy will not lapse and your insurance coverage under the policy will continue if on any Monthly Processing Date: Your Net Account Value is enough to pay the periodic fees and charges when due; or During the continuation of coverage period, your Account Value exceeds your outstanding loan amount including accrued loan interest. Grace Period. If on a Monthly Processing Date you do not meet any of these conditions, your policy will enter the 61-day grace period during which you must make a sufficient premium payment to avoid having your policy lapse and insurance coverage terminate. We will notify you that your policy is in a grace period at least 30 days before it ends. We will send this notice to you (and a person to whom you have assigned your policy) at your last known address in our records. We will notify you of the premium payment necessary to prevent your policy from lapsing. This amount generally equals the past due charges, plus the estimated periodic fees and charges, and charges for the Adjustable Term Insurance Rider, if any, for the next two months. If we receive payment of the required amount before the end of the grace period, we apply it to your policy in the same manner as your other premium payments, and then we deduct the overdue amounts from your Account Value. If you do not pay the full amount within the 61-day grace period, your policy and its riders lapse without value. We withdraw your remaining variable and Guaranteed Interest Division Values, deduct amounts you owe us and inform you that your coverage has ended. If the insured person dies during the grace period we pay Death Benefit Proceeds to your beneficiaries with reductions for your outstanding loan amount, accrued loan interest and periodic fees and charges owed. ING Corporate VUL 58 If your policy lapses, any distribution of Account Value may be subject to current taxation. See Distributions Other than Death Benefits , page 62. Reinstatement Reinstatement means putting a lapsed policy back in force. You may reinstate a lapsed policy and its riders by written request any time within five years after it has lapsed and before the insured reaches age 121. A policy that was surrendered may not be reinstated. To reinstate the policy and its Adjustable Term Insurance Rider, if attached to your policy, you must submit evidence of insurability satisfactory to us and pay a premium large enough to keep the policy and Adjustable Term Insurance Rider in force during the grace period and for at least two months after reinstatement. If you had a loan existing when coverage lapsed, unless directed otherwise we will reinstate it with accrued loan interest to the date of lapse. The surrender value enhancement for your reinstated policy will continue to be determined from the Policy Date as if your policy had not lapsed. When a policy is reinstated, unless otherwise directed by you we will allocate the Net Premium received to the Subaccounts of the Separate Account and the Guaranteed Interest Division according to the premium allocation instructions in effect at the start of the grace period. Your Account Value on the reinstatement date will equal: The Account Value at the end of the grace period; plus The Net Premium paid on reinstatement; minus Any unpaid fees and charges through the end of the grace period. A policy that lapses and is reinstated more than 90 days after lapsing may be classified as a modified endowment contract for tax purposes. You should consult with a qualified tax adviser to determine whether reinstating a lapsed policy will cause it to be classified as a modified endowment contract. See Modified Endowment Contracts, page 62. TAX CONSIDERATIONS The following summary provides a general description of the federal income tax considerations associated with the policy and does not purport to be complete or to cover federal estate, gift and generation-skipping tax implications, state and local taxes or other tax situations. We have written this discussion to support the promotion and marketing of our products and we do not intend it as tax advice. This summary is not intended to and cannot be used to avoid any tax penalties that may be imposed upon you. Counsel or other qualified tax advisers should be consulted for more complete information. This discussion is based upon our understanding of the present federal income tax laws. No representation is made as to the likelihood of continuation of the present federal income tax laws or as to how they may be interpreted by the Internal Revenue Service (IRS). ING Corporate VUL 59 The following discussion generally assumes that the policy will qualify as a life insurance contract for federal tax purposes. Tax Status of the Company We are taxed as a life insurance company under the Internal Revenue Code. The Separate Account is not a separate entity from us. Therefore, it is not taxed separately as a regulated investment company, but is taxed as part of the company. We automatically apply investment income and capital gains attributable to the Separate Account to increase reserves under the policy. Because of this, under existing federal tax law we believe that any such income and gains will not be taxed to us. In addition, any foreign tax credits or deductions attributable to the Separate Account will first be used to reduce any income taxes imposed on the Separate Account before being used by the company. In summary, we do not expect that we will incur any federal income tax liability attributable to the Separate Account and we do not intend to make provisions for any such taxes. However, if changes in the federal tax laws or their interpretation result in our being taxed on income or gains attributable to the Separate Account, then we may impose a charge against the Separate Account (with respect to some or all of the policies) to set aside provisions to pay such taxes. Tax Status of the Policy This policy is designed to qualify as a life insurance contract under the Internal Revenue Code. All terms and provisions of the policy shall be construed in a manner that is consistent with that design. In order to qualify as a life insurance contract for federal income tax purposes and to receive the tax treatment normally accorded life insurance contracts under federal tax law, a policy must satisfy certain requirements that are set forth in Section 7702 of the Internal Revenue Code. Specifically, the policy must meet the requirements of either the cash value accumulation test or the guideline premium test. See Death Benefit Qualification Tests, page 35. If your variable life policy does not satisfy one of these two alternate tests, it will not be treated as life insurance under Internal Revenue Code 7702. You would then be subject to federal income tax on your policy income as you earn it. While there is very little guidance as to how these requirements are applied, we believe it is reasonable to conclude that our policies satisfy the applicable requirements. If it is subsequently determined that a policy does not satisfy the applicable requirements, we will take appropriate and reasonable steps to bring the policy into compliance with such requirements and we reserve the right to restrict policy transactions or modify your policy in order to do so. See Tax Treatment of Policy Death Benefits , page 61. If we return premium in order to bring your policy into compliance with the requirements of Section 7702, it will be refunded on a last-in, first-out basis and may be taken from the investment options in which your policy is allocated based on your premium allocation in effect. ING Corporate VUL 60 Diversification and Investor Control Requirements In addition to meeting the Internal Revenue Code Section 7702 tests, Internal Revenue Code Section 817(h) requires investments within a separate account, such as our Separate Account, to be adequately diversified. The Treasury has issued regulations that set the standards for measuring the adequacy of any diversification, and the Internal Revenue Service has published various revenue rulings and private letter rulings addressing diversification issues. To be adequately diversified, each Subaccount and its corresponding fund must meet certain tests. If these tests are not met your variable life policy will not be adequately diversified and not treated as life insurance under Internal Revenue Code Section 7702. You would then be subject to federal income tax on your policy income as you earn it. Each Subaccounts corresponding fund has represented that it will meet the diversification standards that apply to your policy. Accordingly, we believe it is reasonable to conclude that the diversification requirements have been satisfied. If it is determined, however, that your variable life policy does not satisfy the applicable diversification regulations and rulings because a Subaccounts corresponding fund fails to be adequately diversified for whatever reason, we will take appropriate and reasonable steps to bring your policy into compliance with such regulations and rulings and we reserve the right to modify your policy as necessary in order to do so. In certain circumstances, owners of a variable life insurance policy have been considered, for federal income tax purposes, to be the owners of the assets of the separate account supporting their policies, due to their ability to exercise investment control over such assets. When this is the case, the policy owners have been currently taxed on income and gains attributable to the separate account assets. Your ownership rights under your policy are similar to, but different in some ways from those described by the IRS in rulings in which it determined that policy owners are not owners of separate account assets. For example, you have additional flexibility in allocating your premium payments and your Account Values. These differences could result in the IRS treating you as the owner of a pro rata share of the Separate Account assets. We do not know what standards will be set forth in the future, if any, in Treasury regulations or rulings. We reserve the right to modify your policy, as necessary, to try to prevent you from being considered the owner of a pro rata share of the Separate Account assets, or to otherwise qualify your policy for favorable tax treatment. Tax Treatment of Policy Death Benefits The death benefit, or an accelerated death benefit, under a policy is generally excludable from the gross income of the beneficiary(ies) under Section 101(a)(1) of the Internal Revenue Code. However, there are exceptions to this general rule. Additionally, ownership and beneficiary designations, including change of either, may have consequences under federal, state and local income, estate, inheritance, gift, generation-skipping and other tax laws. The individual situation of each policy owner or beneficiary will determine the extent, if any, of those taxes and you should consult a qualified tax adviser. ING Corporate VUL 61 Distributions Other than Death Benefits Generally, the policy owner will not be taxed on any of the Account Value until there is a distribution. When distributions from a policy occur, or when loan amounts are taken from or secured by a policy, the tax consequences depend on whether or not the policy is a modified endowment contract. Modified Endowment Contracts Under the Internal Revenue Code, certain life insurance contracts are classified as modified endowment contracts and are given less favorable tax treatment than other life insurance contracts. Due to the flexibility of the policies as to premiums and benefits, the individual circumstances of each policy will determine whether or not it is classified as a modified endowment contract. The rules are too complex to be summarized here, but generally depend on the amount of premiums we receive during the first seven policy years. Certain changes in a policy after it is issued, such as reduction or increase in benefits, policy reinstatement or substitution of an insured person, could also cause it to be classified as a modified endowment contract or increase the period during which the policy must be tested. A current or prospective policy owner should consult with a qualified tax adviser to determine whether or not a policy transaction will cause the policy to be classified as a modified endowment contract. If a policy becomes a modified endowment contract, distributions that occur during the policy year will be taxed as distributions from a modified endowment contract as described below. In addition, distributions from a policy within two years before it becomes a modified endowment contract will be taxed in this manner. This means that a distribution made from a policy that is not a modified endowment contract could later become taxable as a distribution from a modified endowment contract. Additionally, all modified endowment contracts that are issued by us (or our affiliates) to the same policy owner during any calendar year are treated as one modified endowment contract for purposes of determining the amount includible in the policy owners income when a taxable distribution occurs. ING Corporate VUL 62 Once a policy is classified as a modified endowment contract, the following tax rules apply both prospectively and to any distributions made in the prior two years: All distributions other than death benefits, including distributions upon surrender and withdrawals, from a modified endowment contract will be treated first as distributions of gain, if any, and are taxable as ordinary income. Amounts will be treated as tax-free recovery of the policy owners investment in the policy only after all gain has been distributed. The amount of gain in the policy will be equal to the difference between the policys value and the investment in the policy; Loan amounts taken from or secured by a policy classified as a modified endowment contract, and also assignments or pledges of such a policy (or agreements to assign or pledge such a policy), are treated first as distributions of gain, if any, and are taxable as ordinary income. Amounts will be treated as tax-free recovery of the policy owners investment in the policy only after all gain has been distributed; and A 10.00% additional income tax penalty may be imposed on the distribution amount subject to income tax. This tax penalty generally does not apply to a policy owned by an individual where the distributions are (a) made on or after the date on which the taxpayer attains age 59½; (b) attributable to the taxpayer becoming disabled (as defined in the Internal Revenue Code); or (c) part of a series of substantially equal periodic payments (not less frequently than annually) made for the life (or life expectancy) of the taxpayer or the joint lives (or joint life expectancies) of the taxpayer and his or her beneficiary. Consult a qualified tax adviser to determine whether or not you may be subject to this penalty tax. If we discover that your policy has inadvertently become a modified endowment contract, unless you have indicated otherwise, we will assume that you do not want it to be classified as a modified endowment contract and attempt to fix this by refunding any excess premium with related interest. The excess gross premium will be refunded on a last-in, first-out basis and may be taken from the investment options in which your Account Value is allocated based on your premium allocation in effect. Policies That Are Not Modified Endowment Contracts Distributions other than death benefits from a policy that is not classified as a modified endowment contract are generally treated first as a recovery of the policy owners investment in the policy. Only after the recovery of all investment in the policy is there taxable income. However, certain distributions made in connection with policy benefit reductions during the first 15 policy years may be treated in whole or in part as ordinary income subject to tax. Consult a qualified tax adviser to determine whether or not any distributions made in connection with a reduction in policy benefits will be subject to tax. ING Corporate VUL 63 Loan amounts from or secured by a policy that is not a modified endowment contract are generally not taxed as distributions. Finally, neither distributions from, nor loan amounts from or secured by, a policy that is not a modified endowment contract are subject to the 10.00% additional income tax penalty. Investment in the Policy Your investment in the policy is generally the total of your aggregate premiums. When a distribution is taken from the policy, your investment in the policy is reduced by the amount of the distribution that is tax free. Other Tax Matters Policy Loans In general, interest on a policy loan will not be deductible. A limited exception to this rule exists for certain interest paid in connection with certain key person insurance. You should consult a qualified tax adviser before taking out a loan to determine whether you qualify under this exception. Moreover, the tax consequences associated with a preferred loan (loans where the interest rate charged is less than or equal to the interest rate credited) available in the policy are uncertain. Before taking out a policy loan, you should consult a qualified tax adviser as to the tax consequences. If a loan from a policy is outstanding when the policy, other than a modified endowment contract, is surrendered or lapses, then the amount of the outstanding indebtedness will be added to the amount treated as a distribution from the policy and will be taxed accordingly. If your policy has large outstanding policy loans, you may have to choose between paying high premiums to keep the policy from lapsing and paying significant income tax if you allow the policy to lapse. Accelerated Death Benefit Rider The benefit payments under the Accelerated Death Benefit Rider are intended to be fully excludable from the gross income of the recipient if the recipient is the insured under the policy, or is an individual who has no business or financial connection with the insured. ( See Accelerated Death Benefit Rider, page 43, for more information about this rider. ) However, you should consult a qualified tax adviser about the consequences of adding this rider to a policy or requesting payment under this rider. ING Corporate VUL 64 Continuation of a Policy The tax consequences of continuing the policy after an insured person reaches age 100 are unclear. For example, in certain situations it is possible that after an insured person reaches age 100 the IRS could treat you as being in constructive receipt of the Account Value if the Account Value becomes equal to the death benefit. If this happens, an amount equal to the excess of the Account Value over the investment in the policy would be includible in your income at that time. Because we believe the policy will continue to constitute life insurance at that time and the IRS has not issued any guidance on this issue, we do not intend to tax report any earnings due to the possibility of constructive receipt in this circumstance. You should consult a qualified tax adviser if you intend to keep the policy in force after an insured person reaches age 100. Section 1035 Exchanges Internal Revenue Code Section 1035 provides, in certain circumstances, that no gain or loss will be recognized on the exchange of one life insurance policy solely for another life insurance policy or an endowment, annuity or qualified long term care contract. We accept Section 1035 exchanges with outstanding loans. Special rules and procedures apply to Section 1035 exchanges. These rules can be complex, and if you wish to take advantage of Section 1035, you should consult your qualified tax adviser. Tax-exempt Policy Owners Special rules may apply to a policy that is owned by a tax-exempt entity. Tax-exempt entities should consult a qualified tax adviser regarding the consequences of purchasing and owning a policy. These consequences could include an effect on the tax-exempt status of the entity and the possibility of the unrelated business income tax. Tax Law Changes Although the likelihood of legislative action is uncertain, there is always the possibility that the tax treatment of the policy could be changed by legislation or other means. It is also possible that any change may be retroactive (that is, effective before the date of the change). You should consult a qualified tax adviser with respect to legislative developments and their effect on the policy. ING Corporate VUL 65 Policy Changes to Comply with the Law So that your policy continues to qualify as life insurance under the Internal Revenue Code, we reserve the right to return or refuse to accept all or part of your premium payments or to change your death benefit. We may reject any policy request, including a partial withdrawal request if it would cause your policy to fail to qualify as life insurance or would cause us to return premium to you. We also may make changes to your policy or its riders or make distributions from your policy to the degree that we deem necessary to qualify your policy as life insurance for tax purposes. Any increase in your death benefit will cause an increase in your cost of insurance charges. Policy Use in Various Plans and Arrangements Policy owners may use the policy in various arrangements, including: Certain qualified plans; Non-qualified deferred compensation or salary continuance plans; Split dollar insurance arrangements; Executive bonus plans; Retiree medical benefit plans; and Other plans or arrangements. The tax consequences of these plans and arrangements may vary depending on the particular facts and circumstances of each arrangement. If you want to use your policy with any of these various arrangements, you should consult a qualified tax adviser regarding the tax issues of your particular arrangement. Life Insurance Owned by Businesses Congress has enacted rules relating to life insurance owned by businesses. For example, in the case of a policy issued to a nonnatural taxpayer, or held for the benefit of such an entity, a portion of the taxpayers otherwise deductible interest expenses may not be deductible as a result of ownership of a policy even if no loans are taken under the policy. (An exception to this rule is provided for certain life insurance contracts that cover the life of an individual who is a 20.00% owner, or an officer, director, or employee of a trade or business.) In addition, in certain instances, a portion of the death benefit payable under an employer-owned policy may be taxable. As another example, special rules apply if a business is subject to the alternative minimum tax. Any business contemplating the purchase of a new policy or a change in an existing policy should consult a qualified tax adviser. Income Tax Withholding The IRS requires us to withhold income taxes from any portion of the amounts individuals receive in a taxable transaction. However, if you reside in the U.S., we generally do not withhold income taxes if you elect in writing not to have withholding apply. If the amount withheld for you is insufficient to cover income taxes, you will have to pay additional income taxes and possibly penalties later. We will also report to the IRS the amount of any taxable distributions. ING Corporate VUL 66 Life Insurance Purchases by Non-Resident Aliens If you are not a U.S. citizen or resident, you will generally be subject to U.S. Federal withholding tax on taxable distributions from life insurance policies at a 30.00% rate, unless a lower treaty rate applies. In addition, you may be subject to state and/or municipal taxes and taxes imposed by your country of citizenship or residence. You should consult a qualified tax adviser before purchasing a policy. Ownership and Beneficiary Designations Ownership and beneficiary designations, including change of either, may have consequences under federal, state and local income, estate, inheritance, gift, generation-skipping and other tax laws. The individual situation of each policy owner or beneficiary will determine the extent, if any, of these taxes and you should consult a qualified tax adviser. Fair Value of Your Policy It is sometimes necessary for tax and other reasons to determine the value of your policy. The value can be measured differently for different purposes. It is not necessarily the same as the Account Value or the Net Account Value. You should consult a qualified tax adviser for guidance as to the appropriate methodology for determining the fair market value of your policy. You should consult qualified legal or tax advisers for complete information on federal, state, local and other tax considerations. ADDITIONAL INFORMATION General Policy Provisions Your Policy The policy is a contract between you and us and is the combination of: Your policy; A copy of your original application and applications for benefit increases or decreases; Your riders; Your endorsements; Your policy schedule pages; and Your reinstatement applications. If you make a change to your coverage, we give you a copy of your changed application and new policy schedules. If you send your policy to us, we attach these items to your policy and return it to you. Otherwise, you need to attach them to your policy. ING Corporate VUL 67 Unless there is fraud, we consider all statements made in an application to be representations and not guarantees. We use no statement to deny a claim, unless it is in an application. A president or other officer of our company and our secretary or assistant secretary must sign all changes or amendments to your policy. No other person may change its terms or conditions. Age We issue your policy at the insured persons age (stated in your policy schedule) based on the nearest birthday to the Policy Date. On the Policy Date, the insured person can generally be no more than age 80 (age 70 for guaranteed issue policies). We often use age to calculate rates, charges and values. We determine the insured persons age at a given time by adding the number of completed policy years to the age calculated at issue and shown in the schedule. Ownership The original owner is the person named as the owner in the policy application. The owner can exercise all rights and receive benefits during the life of the insured person. These rights include the right to change the owner, beneficiaries or the method designated to pay Death Benefit Proceeds. As a matter of law, all rights of ownership are limited by the rights of any person who has been assigned rights under the policy and any irrevocable beneficiaries. You may name a new owner by giving us written notice. The effective date of the change to the new owner is the date the prior owner signs the notice. However, we will not be liable for any action we take before a change is recorded at our Customer Service Center. A change in ownership may cause the prior owner to recognize taxable income on gain under the policy. Beneficiaries You, as owner, name the beneficiaries when you apply for your policy. The primary beneficiaries who survive the insured person receive the Death Benefit Proceeds. Other surviving beneficiaries receive Death Benefit Proceeds only if there are no surviving primary beneficiaries. If more than one beneficiary survives the insured person, they share the Death Benefit Proceeds equally, unless you specify otherwise. If none of your policy beneficiaries has survived the insured person, we pay the Death Benefit Proceeds to you or to your estate, as owner. If a beneficiary is a minor, the Death Benefit Proceeds will be held in an interest bearing account until that beneficiary attains the age of majority. ING Corporate VUL 68 You may name new beneficiaries during the insured persons lifetime. We pay Death Benefit Proceeds to the beneficiaries whom you have most recently named according to our records. We do not make payments to multiple sets of beneficiaries. The designation of certain beneficiaries may have tax consequences. See Other Tax Matters , page 64. Collateral Assignment You may assign your policy by sending written notice to us. After we record the assignment, your rights as owner and the beneficiaries rights (unless the beneficiaries were made irrevocable beneficiaries under an earlier assignment) are subject to the assignment. It is your responsibility to make sure the assignment is valid. The transfer or assignment of a policy may have tax consequences. See Other Tax Matters , page 64. Incontestability After your policy has been in force during the lifetime of the insured person for two years from the Policy Date, we will not contest it except for nonpayment of premium. Likewise after your policy has been in force during the lifetime of the insured person for two years from the effective date of any new coverage Segment or benefit or from the date of reinstatement, we will not contest it except for nonpayment of premium. Misstatements of Age or Gender Notwithstanding the Incontestability provision above, if the insured persons age or gender has been misstated, we adjust the death benefit to the amount that would have been purchased for the insured persons correct age and gender. We base the adjusted death benefit on the cost of insurance charges deducted from your Account Value on the last Monthly Processing Date before the insured persons death, or as otherwise required by law. If unisex cost of insurance rates apply, we do not make any adjustments for a misstatement of gender. Suicide If the insured person commits suicide (while sane or insane), within two years of your Policy Date, unless otherwise required by law, we limit Death Benefit Proceeds to: The total premium we receive to the time of death; minus Any outstanding loan amount including accrued but unpaid loan interest; minus Partial withdrawals taken. ING Corporate VUL 69 We make a limited payment to the beneficiaries for a new coverage Segment or other increase if the insured person commits suicide (while sane or insane), within two years of the effective date of a new coverage Segment or within two years of an increase in any other benefit, unless otherwise required by law. The limited payment is equal to the cost of insurance and periodic fees and charges that were deducted for the increase. Anti-Money Laundering In order to protect against the possible misuse of our products in money laundering or terrorist financing, we have adopted an anti-money laundering program satisfying the requirements of the USA PATRIOT Act. Among other things, this program requires us, our agents and customers to comply with certain procedures and standards that serve to assure that our customers identities are properly verified and that premiums are not derived from improper sources. Under our anti-money laundering program, we may require policy owners, insured persons and/or beneficiaries to provide sufficient evidence of identification, and we reserve the right to verify any information provided to us by accessing information databases maintained internally or by outside firms. We may also refuse to accept certain forms of premium payments or loan repayments (travelers cheques, for example) or restrict the amount of certain forms of premium payments or loan repayments (money orders totaling more than $5,000.00, for example). In addition, we may require information as to why a particular form of payment was used (third party checks, for example) and the source of the funds of such payment in order to determine whether or not we will accept it. Use of an unacceptable form of payment may result in us returning the payment to you and your policy either entering the 61-day grace period or lapsing. See Lapse, page 58. See also Premium Payments Affect Your Coverage, page 22. Applicable laws designed to prevent terrorist financing and money laundering might, in certain circumstances, require us to block certain transactions until authorization is received from the appropriate regulator. We may also be required to provide additional information about you and your policy to government regulators. Our anti-money laundering program is subject to change without notice to take account of changes applicable in laws or regulations and our ongoing assessment of our exposure to illegal activity. Transaction Processing Generally, within seven days of when we receive all information required to process a payment, we pay: Death Benefit Proceeds; Surrender Value; Partial withdrawals; and Loan proceeds. ING Corporate VUL 70 We may delay processing these transactions if: The New York Stock Exchange is closed for trading; Trading on the New York Stock Exchange is restricted by the SEC; There is an emergency so that it is not reasonably possible to sell securities in the Subaccounts or to determine the value of a Subaccounts assets; and A governmental body with jurisdiction over the Separate Account allows suspension by its order. SEC rules and regulations generally determine whether or not these conditions exist. We execute transfers among the Subaccounts as of the Valuation Date of our receipt of your request at our Customer Service Center. We determine the death benefit as of the date of the insured persons death. The Death Benefit Proceeds are not affected by subsequent changes in the value of the Subaccounts. We may delay payment from our Guaranteed Interest Division for up to six months, unless law requires otherwise, of surrender proceeds, withdrawal amounts or loan amounts. If we delay payment more than 30 days, we pay interest at our declared rate (or at a higher rate if required by law) from the date we receive your complete request. Unless you request otherwise, we generally pay Death Benefit Proceeds, Surrender Value and partial withdrawals into an interest bearing account that may be accessed by you or the beneficiary, as applicable, through a checkbook feature. This interest bearing account is backed by our general account, and the checkbook feature may be used to access the payment at any time without penalty. Interest credited under this account may be less than under other settlement options, and we may seek to make a profit on this account. Notification and Claims Procedures Except for certain authorized telephone requests, we must receive in writing any election, designation, change, assignment or request made by the owner. You must use a form acceptable to us. We are not liable for actions taken before we receive and record the written notice. We may require you to return your policy for changes to your policy or if you surrender it. If the insured person dies while your policy is in force, please let us know as soon as possible. We will send you instructions on how to make a claim. As proof of the insured persons death, we may require proof of the deceased insured persons age and a certified copy of the death certificate. The beneficiaries and the deceased insured persons next of kin may need to sign authorization forms. These forms allow us to get information such as medical records of doctors and hospitals used by the deceased insured person. ING Corporate VUL 71 Telephone Privileges Telephone privileges are automatically provided to you and your agent/registered representative, unless you decline it on the application or contact our Customer Service Center. Telephone privileges allow you or your agent/registered representative to call our Customer Service Center to: Make transfers; Change premium allocations; Change your dollar cost averaging and automatic rebalancing programs; and Request a loan. Our Customer Service Center uses reasonable procedures to make sure that instructions received by telephone are genuine. These procedures may include: Requiring some form of personal identification; Providing written confirmation of any transactions; and Tape recording telephone calls. By accepting telephone privileges, you authorize us to record your telephone calls with us. If we use reasonable procedures to confirm instructions, we are not liable for losses from unauthorized or fraudulent instructions. We may discontinue this privilege at any time. See Limits on Frequent or Disruptive Transfers, page 52. Telephone and facsimile privileges may not always be available. Telephone or fax systems, whether yours, your service providers or your agent/registered representatives, can experience outages or slowdowns for a variety of reasons. These outages or slowdowns may prevent or delay our receipt of your request. Although we have taken precautions to help our systems handle heavy use, we cannot promise complete reliability under all circumstances. If you are experiencing problems, you should make your transfer request by written request. Non-participation Your policy does not participate in the surplus earnings of Security Life of Denver Insurance Company. Advertising Practices and Sales Literature We may use advertisements and sales literature to promote this product, including: Articles on variable life insurance and other information published in business or financial publications; Indices or rankings of investment securities; and Comparisons with other investment vehicles, including tax considerations. ING Corporate VUL 72 We may use information regarding the past performance of the Subaccounts and funds. Past performance is not indicative of future performance of the Subaccounts or funds and is not reflective of the actual investment experience of policy owners. We may feature certain Subaccounts, the underlying funds and their managers, as well as describe asset levels and sales volumes. We may refer to past, current, or prospective economic trends and investment performance or other information we believe may be of interest to our customers. Settlement Options You may elect to take the Surrender Value in other than one lump-sum payment. Likewise, you may elect to have the beneficiaries receive the Death Benefit Proceeds other than in one lump-sum payment, if you make this election during the insured persons lifetime. If you have not made this election, the beneficiaries may do so within 60 days after we receive proof of the insured persons death. The investment performance of the Subaccounts does not affect payments under these settlement options. Instead, interest accrues at a fixed rate based on the option you choose. The declared interest rate will never be less than 3.00%, and any declared interest rate will be in effect for at least 12 months. Payment options are subject to our rules at the time you make your selection. Currently, a periodic payment must be at least $20.00 and the total proceeds must be at least $2,000.00. The following settlement options are available: Death Benefit Option 1  The proceeds and interest are paid in equal installments for a specified period until the proceeds and interest are all paid; Death Benefit Option 2  The proceeds provide an annuity payment with a specified number of months. The payments are continued for the life of the primary payee. If the primary payee dies before the certain period is over, the remaining payments are paid to a contingent payee; Death Benefit Option 3  The proceeds are left with us to earn interest. Withdrawals and any changes are subject to our approval; Death Benefit Option 4  The proceeds and interest are paid in equal installments of a specified amount until the proceeds and interest are all paid; and Death Benefit Option 5  Other options we offer at the time we pay the benefit. If none of these settlement options have been elected, your Surrender Value or the Death Benefit Proceeds will be paid in one lump-sum payment. Unless you request otherwise, Death Benefit Proceeds generally will be paid into an interest bearing account that is backed by our general account and can be accessed by the beneficiary through a checkbook feature. The beneficiary may access the Death Benefit Proceeds at any time without penalty. Interest credited on this account may be less than interest paid under other settlement options, and we seek to make a profit on this account. See Transaction Processing, page 70. ING Corporate VUL 73 Reports Annual Statement. We will send you an annual statement once each policy year showing the amount of insurance coverage under your policy as well as your policys death benefit, Account and Surrender Values, the amount of premiums you have paid, the amounts you have withdrawn, borrowed or transferred and the fees and charges we have imposed since the last statement. We send semi-annual reports with financial information on the funds, including a list of investment holdings of each fund. We send confirmation notices to you throughout the year for certain policy transactions such as transfers between investment options, partial withdrawals and loans. You are responsible for reviewing the confirmation notices to verify that the transactions are being made as requested. Illustrations. To help you better understand how your Account Values will vary over time under different sets of assumptions, we will provide you with a personalized illustration projecting future results based on the age and risk classification of the insured person and other factors such as the amount of insurance coverage, death benefit option, planned premiums and rates of return (within limits) you specify. We may assess a charge not to exceed $25.00 for each illustration you request after the first in a policy year. See Excess Illustration Fee, page 26. Subject to regulatory approval, personalized illustrations may be based upon a weighted average rather than an arithmetic average of fund expenses. Other Reports. We will mail to you at your last known address of record at least annually a report containing such information as may be required by any applicable law. To reduce expenses, only one copy of most financial reports and prospectuses, including reports and prospectuses for the funds, will be mailed to your household, even if you or other persons in your household have more than one policy issued by us or an affiliate. Call our Customer Service Center toll-free at 1-877-253-5050 if you need additional copies of financial reports, prospectuses, historical account information or annual or semi-annual reports or if you would like to receive one copy for each policy in all future mailings. Distribution of the Policy We sell the policy through licensed insurance agents who are registered representatives of affiliated and unaffiliated broker/dealers. All broker/dealers who sell the policy have entered into selling agreements with ING America Equities, Inc., our affiliate and the principal underwriter and distributor of the policy. ING America Equities, Inc. is organized under the laws of the State of Colorado, registered with the SEC as a broker/dealer under the Securities Exchange Act of 1934, and a member of the Financial Industry Regulatory Authority. Its principal office is located at 1290 Broadway, Denver, Colorado 80203-5699. ING Corporate VUL 74 ING America Equities, Inc. offers the securities under the policies on a continuous basis. For the years ended December 31, 2008, 2007 and 2006, the aggregate amount of underwriting commissions we paid to ING America Equities, Inc. was $38,268,742.00, $34,635,694.00 and $30,168,287.00, respectively. ING America Equities, Inc. does not retain any commissions or other amounts paid to it by us for sales of the policy. Rather, it pays all the amounts received from us to the broker/dealers for selling the policy, and part of that payment goes to your agent/registered representative. The following is a list of broker-dealers affiliated with the company which have selling agreements with ING America Equities, Inc. for our variable life products: Bancnorth Investment Group, Inc. Financial Network Investment Corporation Guaranty Brokerage Services, Inc. ING Financial Advisers, LLC ING Financial Partners, Inc. Multi-Financial Securities Corporation PrimeVest Financial Services, Inc. The amounts that we pay for the sale of the policy can generally be categorized as either commissions or other amounts. The commissions we pay can be further categorized as base commissions which may include a portion for wholesaling or supplemental commissions. However categorized, commissions paid will not exceed the total of the percentages shown below. Base commissions consist of a percentage of premium we receive for the policy up to the target premium amount, a percentage of premium we receive for the policy in excess of the target premium amount and, as a trail commission, a percentage of your average Net Account Value. We pay up to 30.00% of target premium received and 1.00% of premium in excess of target in the first year, up to 5.00% of target premium received in years two through five and 1.00% in excess of target, up to 2.00% of target premium received in years six through ten and 1.00% in excess of target and 0.10% of the average Net Account Value in the eleventh through twentieth policy years and 0.15% thereafter (trail commission). Supplemental or wholesaling commissions are paid based on a percentage of target premiums we receive for the policy and certain other designated insurance products sold during a calendar year. The percentages of such commissions that we pay may increase as the aggregate amount of premiums received for all products issued by the company and/or its affiliates during the calendar year increases. The maximum percentage of supplemental or wholesaling commissions that we may pay is 14.40% . Generally, the commissions paid on premiums for base coverage under the policy are greater than those paid on premiums for coverage under the Adjustable Term Insurance Rider. Be aware of this and discuss with your agent/registered representative the right blend of base coverage and Adjustable Term Insurance Rider coverage for you. ING Corporate VUL 75 In addition to the sales compensation described above, ING America Equities, Inc. or the company, as appropriate, may also pay broker/dealers additional compensation or reimbursement of expenses for their efforts in selling the policy to you and other customers. These amounts may include: Marketing/distribution allowances which may be based on the percentages of premium received, the aggregate commissions paid and/or the aggregate assets held in relation to certain types of designated insurance products issued by the company and/or its affiliates during the year; Loans or advances of commissions in anticipation of future receipt of premiums (a form of lending to agents/registered representatives). These loans may have advantageous terms such as reduction or elimination of the interest charged on the loan and/or forgiveness of the principal amount of the loan, which terms may be conditioned on fixed insurance product sales; Education and training allowances to facilitate our attendance at certain educational and training meetings to provide information and training about our products. We also hold training programs from time to time at our own expense; Sponsorship payments or reimbursements for broker/dealers to use in sales contests and/or meetings for their agents/registered representatives who sell our products. We do not hold contests based solely on sales of this product; Certain overrides and other benefits that may include cash compensation based on the amount of earned commissions, agent/representative recruiting or other activities that promote the sale of the policy; and Additional cash or noncash compensation and reimbursements permissible under existing law. This may include, but is not limited to, cash incentives, merchandise, trips, occasional entertainment, meals and tickets to sporting events, client appreciation events, business and educational enhancement items, payment for travel expenses (including meals and lodging) to pre- approved training and education seminars and payment for advertising and sales campaigns. We may pay commissions, dealer concessions, wholesaling fees, overrides, bonuses, other allowances and benefits and the costs of all other incentives or training programs from our resources, which include the fees and charges imposed under the policy. ING Corporate VUL 76 The following is a list of the top 25 broker/dealers that, during 2008, received the most, in the aggregate, from us in connection with the sale of registered variable life insurance policies issued by us, ranked by total dollars received: ING Financial Partners, Inc. NFP Securities, Inc. Papalia Securities, Inc. LPL Financial Corporation Ogilvie Security Advisors Corp. M Holdings Securities, Inc. UBS Financial Services Inc. Morgan Stanley & Company, Inc. Wells Fargo Investments, LLC Multi-Financial Securities Corporation Mutual Service Corporation Raymond James Financial Services, Inc. Capital Analysts Incorporated Financial Network Investment Corporation Royal Alliance Associates, Inc. First Heartland Capital, Inc. NEXT Financial Group, Inc. Associated Securities Corp. FSC Securities Corporation ProEquities, Inc. Securities America, Inc. QA3 Financial Corp. Woodbury Financial Securities, Inc. American General Securities Incorporated National Planning Corporation This is a general discussion of the types and levels of compensation paid by us for the sale of our variable life insurance policies. It is important for you to know that the payment of volume or sales-based compensation to a broker/dealer or registered representative may provide that registered representative a financial incentive to promote our policies over those of another company and may also provide a financial incentive to promote the policy offered by this prospectus over one of our other policies. Legal Proceedings We are not aware of any pending legal proceedings that involve the Separate Account as a party. ING Corporate VUL 77 The company is involved in threatened or pending lawsuits/arbitrations arising from the normal conduct of business. Due to the climate in insurance and business litigation/arbitration, suits against the company sometimes include claims for substantial compensatory, consequential or punitive damages and other types of relief. Moreover, certain claims are asserted as class actions, purporting to represent a group of similarly situated individuals. While it is not possible to forecast the outcome of such lawsuits/arbitrations, in light of existing insurance, reinsurance and established reserves, it is the opinion of management that the disposition of such lawsuits/arbitrations will not have a materially adverse effect on the companys operations or financial position. ING America Equities, Inc., the principal underwriter and distributor of the policy, is a party to threatened or pending lawsuits/arbitration that generally arise from the normal conduct of business. Some of these suits may seek class action status and sometimes include claims for substantial compensatory, consequential or punitive damages and other types of relief. ING America Equities, Inc. is not involved in any legal proceeding that, in the opinion of management, is likely to have a material adverse effect on its ability to distribute the policy. Financial Statements Financial statements of the Separate Account and the company are contained in the Statement of Additional Information. To request a free Statement of Additional Information, please contact our Customer Service Center at the address or telephone number on the back of this prospectus. ING Corporate VUL 78 APPENDIX A Definition of Life Insurance Factors Guideline Premium Test Factors Attained Attained Attained Attained Attained Age Factor Age Factor Age Factor Age Factor Age Factor 0-40 2.50 48 1.97 56 1.46 64 1.22 72 1.11 41 2.43 49 1.91 57 1.42 65 1.20 73 1.09 42 2.36 50 1.85 58 1.38 66 1.19 74 1.07 43 2.29 51 1.78 59 1.34 67 1.18 75  90 1.05 44 2.22 52 1.71 60 1.30 68 1.17 91 1.04 45 2.15 53 1.64 61 1.28 69 1.16 92 1.03 46 2.09 54 1.57 62 1.26 70 1.15 93 1.02 47 2.03 55 1.50 63 1.24 71 1.13 94 1.01 95 + 1.00 Cash Value Accumulation Test Factors The cash value accumulation test factors vary depending on the age and gender of the insured person. Generally, the cash value accumulation test requires that a policys death benefit must be sufficient so that the Account Value plus the surrender value enhancement, if any, does not at any time exceed the net single premium required to fund the policys future benefits. The net single premium for a policy is calculated using the greater of 4.00% or the rates of interest guaranteed in the Guaranteed Interest Division of the policy and the 2001 U.S. Commissioners Standard Ordinary Mortality Table and will vary according to the age and gender of the insured person. The factors for the cash value accumulation test are then equal to 1 divided by the net single premium per dollar of paid up whole life insurance for the applicable age and gender. A-1 APPENDIX B Funds Available Through the Separate Account The following chart lists the funds that are currently available through the Subaccounts of the Separate Account, along with each funds investment adviser/subadviser and investment objective. More detailed information about the funds can be found in the current prospectus for each fund. There is no assurance that the stated investment objectives of any of the funds will be achieved. Shares of the funds will rise and fall in value and you could lose money by allocating Account Value to the Subaccounts that invest in the funds. Shares of the funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. Except as noted, all funds are diversified, as defined under the 1940 Act. Investment Adviser/ Fund Name Subadviser Investment Objective American Funds  Growth Fund Investment Adviser : Seeks growth of capital by investing (Class 2) Capital Research and Management primarily in common stocks. Company American Funds  Growth-Income Investment Adviser : Seeks capital growth and income over Fund (Class 2) Capital Research and Management time by investing primarily in U.S. Company common stocks or other securities that demonstrate the potential for appreciation and/or dividends. American Funds  International Investment Adviser : Seeks growth of capital over time by Fund (Class 2) Capital Research and Management investing primarily in common stocks Company of companies located outside the United States. BlackRock Global Allocation V.I. Investment Adviser : The fund seeks to provide high total Fund (Class III) BlackRock Advisors, LLC return through a fully managed Subadvisers : investment policy utilizing U.S. and BlackRock Investment Management, foreign equity, debt and money market LLC, BlackRock Asset Management instruments, the combination of which U.K. Limited will be varied from time to time both with respect to types of securities and markets in response to changing market and economic trends. Fidelity ® VIP Contrafund ® Portfolio Investment Adviser : Seeks long-term capital appreciation. (Service Class) Fidelity Management & Research Company Subadvisers : FMR Co., Inc.; Fidelity Management & Research (U.K.) Inc.; Fidelity Research & Analysis Company; Fidelity Investments Japan Limited; Fidelity International Investment Advisors; Fidelity International Investment Advisors (U.K.) Limited B-1 Investment Adviser/ Fund Name Subadviser Investment Objective Fidelity ® VIP Equity-Income Investment Adviser : Seeks reasonable income. Also Portfolio (Service Class) Fidelity Management & Research considers the potential for capital Company appreciation. Seeks to achieve a yield Subadvisers : which exceeds the composite yield on FMR Co., Inc.; Fidelity Management the securities comprising the Standard & Research (U.K.) Inc.; Fidelity & Poor's 500 SM Index (S&P 500 ® ). Research & Analysis Company; Fidelity Investments Japan Limited; Fidelity International Investment Advisors; Fidelity International Investment Advisors (U.K.) Limited ING AllianceBernstein Mid Cap Investment Adviser : Seeks long-term growth of capital. Growth Portfolio (Class I) Directed Services LLC Subadviser : AllianceBernstein, L.P. ING Artio Foreign Portfolio (Class I) Investment Adviser : Seeks long-term growth of capital. Directed Services LLC Subadviser : Artio Global Management LLC ING BlackRock Large Cap Growth Investment Adviser : Seeks long-term growth of capital. Portfolio (Class I) Directed Services LLC Subadviser : BlackRock Investment Management, LLC ING Clarion Global Real Estate Investment Adviser : A non-diversified portfolio that seeks to Portfolio (Class S) ING Investments, LLC provide investors with high total return Subadviser : consisting of capital appreciation and ING Clarion Real Estate Securities L.P. current income. ING Evergreen Health Sciences Investment Adviser : A non-diversified portfolio that seeks Portfolio (Class I) Directed Services LLC long-term capital growth. Subadviser : Evergreen Investment Management Company, LLC ING Evergreen Omega Portfolio Investment Adviser : Seeks long-term capital growth. (Class I) Directed Services LLC Subadviser : Evergreen Investment Management Company, LLC ING FMR SM Diversified Mid Cap Investment Adviser : Seeks long-term growth of capital. Portfolio (Class I) Directed Services LLC Subadviser : Fidelity Management & Research Company ING Focus 5 Portfolio (Class I) Investment Adviser : Seeks total return through capital Directed Services LLC appreciation and dividend income. Subadviser : ING Investment Management Co. ING Franklin Templeton Founding Investment Adviser : Seeks capital appreciation and Strategy Portfolio (Class I) Directed Services LLC secondarily, income. B-2 Investment Adviser/ Fund Name Subadviser Investment Objective ING Global Resources Portfolio Investment Adviser : A non-diversified portfolio that seeks (Class I) Directed Services LLC long-term capital appreciation. Subadviser : ING Investment Management Co. ING Growth and Income Portfolio II Investment Adviser : Seeks to maximize total return through (Class I) Directed Services LLC investments in a diversified portfolio of Subadviser : common stocks and securities ING Investment Management Co. convertible into common stocks. ING Index Plus International Equity Investment Adviser : Seeks to outperform the total return Portfolio (Class S) ING Investments, LLC performance of the Morgan Stanley Subadviser : Capital International Europe ING Investment Management Australasia and Far East ® Index Advisors, B. V. (MSCI EAFE ® Index), while maintaining a market level of risk. ING JPMorgan Emerging Markets Investment Adviser : Seeks capital appreciation. Equity Portfolio (Class I) Directed Services LLC Subadviser : J.P. Morgan Investment Management Inc. ING JPMorgan Small Cap Core Investment Adviser: Seeks capital growth over the long Equity Portfolio (Class I) Directed Services LLC term. Subadviser: J.P. Morgan Investment Management Inc. ING JPMorgan Value Opportunities Investment Adviser : Seeks long-term capital appreciation. Portfolio (Class I) Directed Services LLC Subadviser : J. P. Morgan Investment Management Inc. ING LifeStyle Aggressive Growth Investment Adviser : Seeks growth of capital. Portfolio (Class I) ING Investments, LLC Asset Allocation Consultants : Ibbotson Associates and ING Investment Management Co. ING LifeStyle Growth Portfolio Investment Adviser : Seeks growth of capital and some (Class I) ING Investments, LLC current income. Asset Allocation Consultants : Ibbotson Associates and ING Investment Management Co. ING LifeStyle Moderate Growth Investment Adviser : Seeks growth of capital and a low to Portfolio (Class I) ING Investments, LLC moderate level of current income. Asset Allocation Consultants : Ibbotson Associates and ING Investment Management Co. ING LifeStyle Moderate Portfolio Investment Adviser : Seeks growth of capital and current (Class I) ING Investments, LLC income. Asset Allocation Consultants : Ibbotson Associates and ING Investment Management Co. B-3 Investment Adviser/ Fund Name Subadviser Investment Objective ING Limited Maturity Bond Investment Adviser : Seeks highest current income consistent Portfolio (Class S) Directed Services LLC with low risk to principal and liquidity Subadviser : and secondarily, seeks to enhance its ING Investment Management Co. total return through capital appreciation when market factors, such as falling interest rates and rising bond prices, indicate that capital appreciation may be available without significant risk to principal. ING Liquid Assets Portfolio (Class S) Investment Adviser : Seeks high level of current income Directed Services LLC consistent with the preservation of Subadviser : capital and liquidity. ING Investment Management Co. ING Marsico Growth Portfolio Investment Adviser : Seeks capital appreciation. (Class I) Directed Services LLC Subadviser : Marsico Capital Management, LLC ING Marsico International Investment Adviser : Seeks long-term growth of capital. Opportunities Portfolio (Class I) Directed Services LLC Subadviser : Marsico Capital Management, LLC ING MFS Total Return Portfolio Investment Adviser : Seeks above-average income (Class I) Directed Services LLC (compared to a portfolio entirely Subadviser : invested in equity securities) consistent Massachusetts Financial Services with the prudent employment of Company capital. Secondarily seeks reasonable opportunity for growth of capital and income. ING MFS Utilities Portfolio (Class S) Investment Adviser : Seeks total return. Directed Services LLC Subadviser : Massachusetts Financial Services Company ING Oppenheimer Main Street Investment Adviser : Seeks long-term growth of capital and Portfolio ® (Class I) Directed Services LLC future income. Subadviser : OppenheimerFunds, Inc. ING PIMCO Total Return Bond Investment Adviser : Seeks maximum total return, consistent Portfolio (Class I) Directed Services LLC with preservation of capital and prudent Subadviser : investment management. Pacific Investment Management Company LLC ING Pioneer Fund Portfolio (Class I) Investment Adviser : Seeks reasonable income and capital Directed Services LLC growth. Subadviser : Pioneer Investment Management, Inc. ING Pioneer Mid Cap Value Investment Adviser : Seeks capital appreciation. Portfolio (Class I) Directed Services LLC Subadviser : Pioneer Investment Management, Inc. B-4 Investment Adviser/ Fund Name Subadviser Investment Objective ING Stock Index Portfolio (Class I) Investment Adviser : Seeks total return. Directed Services LLC Subadviser : ING Investment Management Co. ING T. Rowe Price Capital Investment Adviser : Seeks, over the long-term, a high total Appreciation Portfolio (Class I) Directed Services LLC investment return, consistent with the Subadviser : preservation of capital and prudent T. Rowe Price Associates, Inc. investment risk. ING T. Rowe Price Equity Income Investment Adviser : Seeks substantial dividend income as Portfolio (Class I) Directed Services LLC well as long-term growth of capital. Subadviser : T. Rowe Price Associates, Inc. ING Van Kampen Capital Growth Investment Adviser : Seeks long-term capital appreciation. Portfolio (Class I) Directed Services LLC Subadviser : Van Kampen ING Van Kampen Growth and Investment Adviser : Seeks long-term growth of capital and Income Portfolio (Class S) Directed Services LLC income. Subadviser : Van Kampen ING Wells Fargo Small Cap Investment Adviser : Seeks long-term capital appreciation. Disciplined Portfolio (Class S) Directed Services LLC Subadviser : Wells Capital Management, Inc. ING Baron Small Cap Growth Investment Adviser : Seeks capital appreciation. Portfolio (Initial Class) Directed Services LLC Subadviser : BAMCO, Inc. ING Columbia Small Cap Value Investment Adviser : Seeks long-term growth of capital. Portfolio (Initial Class) Directed Services LLC Subadviser : Columbia Management Advisors, LLC ING JPMorgan Mid Cap Value Investment Adviser : Seeks growth from capital appreciation. Portfolio (Initial Class) Directed Services LLC Subadviser : J. P. Morgan Investment Management Inc. ING Neuberger Berman Partners Investment Adviser : Seeks capital growth. Portfolio (Initial Class) Directed Services LLC Subadviser : Neuberger Berman Management Inc. ING Oppenheimer Global Portfolio Investment Adviser : Seeks capital appreciation. (Initial Class) Directed Services LLC Subadviser : OppenheimerFunds, Inc. ING Oppenheimer Strategic Income Investment Adviser : Seeks a high level of current income Portfolio (Service Class) Directed Services LLC principally derived from interest on Subadviser : debt securities. OppenheimerFunds, Inc. ING Pioneer High Yield Portfolio Investment Adviser : Seeks to maximize total return through (Initial Class) Directed Services LLC income and capital appreciation. Subadviser : Pioneer Investment Management, Inc. B-5 Investment Adviser/ Fund Name Subadviser Investment Objective ING T. Rowe Price Diversified Mid Investment Adviser : Seeks long-term capital appreciation. Cap Growth Portfolio (Initial Class) Directed Services LLC Subadviser : T. Rowe Price Associates, Inc. ING UBS U.S. Large Cap Equity Investment Adviser : Seeks long-term growth of capital and Portfolio (Initial Class) Directed Services LLC future income. Subadviser : UBS Global Asset Management (Americas) Inc. ING Van Kampen Comstock Investment Adviser : Seeks capital growth and income. Portfolio (Initial Class) Directed Services LLC Subadviser : Van Kampen ING Van Kampen Equity and Investment Adviser : Seeks total return, consisting of long- Income Portfolio (Initial Class) Directed Services LLC term capital appreciation and current Subadviser : income. Van Kampen ING Balanced Portfolio (Class I) Investment Adviser : Seeks to maximize investment return, ING Investments, LLC consistent with reasonable safety of Subadviser : principal, by investing in a diversified ING Investment Management Co. portfolio of one or more of the following asset classes: stocks, bonds and cash equivalents, based on the judgment of the portfolios management, of which of those sectors or mix thereof offers the best investment prospects. ING Intermediate Bond Portfolio Investment Adviser : Seeks to maximize total return (Class I) ING Investments, LLC consistent with reasonable risk. Subadviser : ING Investment Management Co. ING Growth and Income Portfolio Investment Adviser: Seeks to maximize total return through (Class I) ING Investments, LLC investments in a diversified portfolio of Subadviser : common stocks and securities ING Investment Management Co. convertible into common stock. ING Index Plus LargeCap Portfolio Investment Adviser : Seeks to outperform the total return (Class I) ING Investments, LLC performance of the Standard & Poors Subadviser : 500 Composite Stock Price Index (S&P ING Investment Management Co. 500 Index), while maintaining a market level of risk. ING Index Plus MidCap Portfolio Investment Adviser : Seeks to outperform the total return (Class I) ING Investments, LLC performance of the Standard & Poors Subadviser : MidCap 400 Index (S&P MidCap 400 ING Investment Management Co. Index), while maintaining a market level of risk. ING Index Plus SmallCap Portfolio Investment Adviser : Seeks to outperform the total return (Class I) ING Investments, LLC performance of the Standard & Poors Subadviser : SmallCap 600 Index (S&P SmallCap ING Investment Management Co. 600 Index), while maintaining a market level of risk. B-6 Investment Adviser/ Fund Name Subadviser Investment Objective ING International Index Portfolio Investment Adviser : Seeks investment results (before fees (Class S) ING Investments, LLC and expenses) that correspond to the Subadviser : total return of a widely accepted ING Investment Management Co. International Index. ING Russell TM Large Cap Growth Investment Adviser : Seeks investment results (before fees Index Portfolio (Class I) ING Investments, LLC and expenses) that correspond to the Subadviser : total return of the Russell Top 200 ® ING Investment Management Co. Growth Index. ING Russell TM Large Cap Index Investment Adviser: Seeks investment results (before fees Portfolio (Class I) ING Investments, LLC and expenses) that correspond to the Subadviser: total return of the Russell Top 200 ® ING Investment Management Co. Index. ING Russell TM Large Cap Value Investment Adviser: Seeks investment results (before fees Index Portfolio (Class I) ING Investments, LLC and expenses) that correspond to the Subadviser: total return of the Russell Top 200 ® ING Investment Management Co. Value Index. ING Russell TM Mid Cap Growth Investment Adviser : Seeks investment results (before fees Index Portfolio (Class I) ING Investments, LLC and expenses) that correspond to the Subadviser : total return of the Russell Midcap ® ING Investment Management Co. Growth Index. ING Russell TM Small Cap Index Investment Adviser: Seeks investment results (before fees Portfolio (Class I) ING Investments, LLC and expenses) that correspond to the Subadviser: total return of the Russell 2000 ® Index. ING Investment Management Co. ING U.S. Bond Index Portfolio Investment Adviser : Seeks investment results (before fees (Class I) ING Investments, LLC and expenses) that correspond to the Subadviser : total return of the Barclays Capital U.S. Lehman Brothers Asset Management Aggregate Bond Index ® . LLC ING SmallCap Opportunities Investment Adviser : Seeks long-term capital appreciation. Portfolio (Class I) ING Investments, LLC Subadviser : ING Investment Management Co. Neuberger Berman AMT Socially Investment Adviser : Seeks long-term growth of capital by Responsive Portfolio ® (Class I) Neuberger Berman Management LLC investing primarily in securities of Subadviser : companies that meet the portfolios Neuberger Berman, LLC financial criteria and social policy. B-7 MORE INFORMATION IS AVAILABLE If you would like more information about us, the Separate Account or the policy, the following documents are available free upon request: Statement of Additional Information (SAI)  The SAI contains more specific information about the Separate Account and the policy, as well as the financial statements of the Separate Account and the company. The SAI is incorporated by reference into (made legally part of) this prospectus. The following is the Table of Contents for the SAI: Page General Information and History 2 Performance Reporting and Advertising 2 Experts 4 Financial Statements 4 Financial Statements of Security Life Separate Account L1 1 Statutory Basis Financial Statements of Security Life of Denver Insurance Company 1 A personalized illustration of policy benefits  A personalized illustration can help you understand how the policy works, given the policys fees and charges along with the investment options, features and benefits and optional benefits you select. A personalized illustration can also help you compare the policys death benefits, Account Value and Surrender Value with other life insurance policies based on the same or similar assumptions. We reserve the right to assess a fee of up to $25.00 for each personalized illustration you request after the first each policy year. See Excess Illustration Fee, page 26. To request a free SAI or personalized illustration of policy benefits or to make other inquiries about the policy, please contact us at our: ING Customer Service Center P.O. Box 5065 Minot, ND 58702-5065 1-877-253-5050 www.ingservicecenter.com Additional information about us, the Separate Account or the policy (including the SAI) can be reviewed and copied from the SECs Internet website (http://www.sec.gov) or at the SECs Public Reference Branch in Washington, DC. Copies of this additional information may also be obtained, upon payment of a duplicating fee, by writing the SECs Public Reference Branch at treet, NE, Room 1580, Washington, DC 20549. More information about operation of the SECs Public Reference Branch can be obtained by calling 202-551-8090. When looking for information regarding the policy offered through this prospectus, you may find it useful to use the number assigned to the registration statement under the 1933 Act. This number is 333-143973. 1940 Act File No. 811-08292 1933 Act file No. 333-143973 SECURITY LIFE SEPARATE ACCOUNT L1 OF SECURITY LIFE OF DENVER INSURANCE COMPANY Statement of Additional Information Dated May 1, 2009 ING CORPORATE VARIABLE UNIVERSAL LIFE A Flexible Premium Variable Universal Life Insurance Policy This Statement of Additional Information is not a prospectus and should be read in conjunction with the current ING Corporate VUL prospectus dated May 1, 2009. The policy offered in connection with the prospectus is a flexible premium variable universal life insurance policy funded through the Security Life Separate Account L1. A free prospectus is available upon request by contacting the Security Life of Denver Insurance Companys Customer Service Center at P.O. Box 5065, Minot, ND 58702-5065, by calling 1-877-253-5050 or by accessing the SECs web site at http://www.sec.gov. Read the prospectus before you invest. Unless otherwise indicated, terms used in this Statement of Additional Information shall have the same meaning as in the prospectus. TABLE OF CONTENTS Page General Information and History 2 Performance Reporting and Advertising 2 Experts 4 Financial Statements 4 Financial Statements of Security Life Separate Account L1 1 Statutory Basis Financial Statements of Security Life of Denver Insurance Company 1 GENERAL INFORMATION AND HISTORY Security Life of Denver Insurance Company (the company, we, us, our) issues the policy described in the prospectus and is responsible for providing each policys insurance benefits. We are a stock life insurance company organized in 1929 and incorporated under the laws of the State of Colorado and an indirect, wholly owned subsidiary of ING Groep N.V. (ING), a global financial institution active in the fields of insurance, banking and asset management. ING is headquartered in Amsterdam, The Netherlands. We are engaged in the business of issuing insurance policies. Our headquarters is at 1290 Broadway, Denver, Colorado 80203-5699. We established the Security Life Separate Account L1 (the Separate Account) on November 3, 1993, as one of our Separate Accounts under the laws of the State of Colorado for the purpose of funding variable life insurance policies issued by us. The Separate Account is registered with the Securities and Exchange Commission (SEC) as a unit investment trust under the Investment Company Act of 1940, as amended. Premium payments may be allocated to one or more of the available Subaccounts of the Separate Account. Each Subaccount invests in shares of a corresponding fund at net asset value. We may make additions to, deletions from or substitutions of available funds as permitted by law and subject to the conditions of the policy. Other than the policy owner fees and charges described in the prospectus, all expenses incurred in the operations of the Separate Account are borne by the company. We do, however, receive compensation for certain recordkeeping, administration or other services from the funds or affiliates of the funds available through the policies. See Fees and Charges in the prospectus. The company maintains custody of the assets of the Separate Account. As custodian, the company holds cash balances for the Separate Account pending investment in the funds or distribution. The funds in whose shares the assets of the Subaccounts of the Separate Account are invested each have custodians, as discussed in the respective fund prospectuses. PERFORMANCE REPORTING AND ADVERTISING Information regarding the past, or historical, performance of the Subaccounts of the Separate Account and the funds available for investment through the Subaccounts of the Separate Account may appear in advertisements, sales literature or reports to policy owners or prospective purchasers. SUCH PERFORMANCE INFORMATION FOR THE SUBACCOUNTS WILL REFLECT THE DEDUCTION OF ALL FUND FEES AND CHARGES, INCLUDING INVESTMENT MANAGEMENT FEES, DISTRIBUTION (12B-1) FEES AND OTHER EXPENSES BUT WILL NOT REFLECT DEDUCTIONS FOR ANY POLICY FEES AND CHARGES. IF THE POLICYS TAX, SALES, COST OF INSURANCE, MORTALITY AND EXPENSE RISK, POLICY AND ADMINISTRATIVE CHARGES AND THE OTHER TRANSACTION, PERIODIC OR OPTIONAL BENEFITS FEES AND CHARGES WERE DEDUCTED, THE PERFORMANCE SHOWN WOULD BE SIGNIFICANTLY LOWER. With respect to performance reporting it is important to remember that past performance does not guarantee future results. Current performance may be higher or lower than the performance shown and actual investment returns and principal values will fluctuate so that shares and/or units, at redemption, may be worth more or less than their original cost. 2 Performance history of the Subaccounts of the Separate Account and the corresponding funds is measured by comparing the value at the beginning of the period to the value at the end of the period. Performance is usually calculated for periods of one month, three months, year-to-date, one year, three years, five years, ten years (if the fund has been in existence for these periods) and since the inception date of the fund (if the fund has been in existence for less than ten years). We may provide performance information showing average annual total returns for periods prior to the date a Subaccount commenced operation. We will calculate such performance information based on the assumption that the Subaccounts were in existence for the same periods as those indicated for the funds, with the level of charges at the Separate Account level that were in effect at the inception of the Subaccounts. Performance information will be specific to the class of fund shares offered through the policy, however, for periods prior to the date a class of fund shares commenced operations, performance information may be based on a different class of shares of the same fund. In this case, performance for the periods prior to the date a class of fund shares commenced operations will be adjusted by the fund fees and expenses associated with the class of fund shares offered through the policy. We may compare performance of the Subaccounts and/or the funds as reported from time to time in advertisements and sales literature to other variable life insurance issuers in general; to the performance of particular types of variable life insurance policies investing in mutual funds; or to investment series of mutual funds with investment objectives similar to each of the Subaccounts, whose performance is reported by Lipper Analytical Services, Inc. (Lipper) and Morningstar. Inc. (Morningstar) or reported by other series, companies, individuals or other industry or financial publications of general interest, such as Forbes, Money, The Wall Street Journal, Business Week, Barrons, Kiplingers and Fortune . Lipper and Morningstar are independent services that monitor and rank the performances of variable life insurance issuers in each of the major categories of investment objectives on an industry-wide basis. Lippers and Morningstars rankings include variable annuity issuers as well as variable life insurance issuers. The performance analysis prepared by Lipper and Morningstar ranks such issuers on the basis of total return, assuming reinvestment of distributions, but does not take sales charges, redemption fees or certain expense deductions at the Separate Account level into consideration. We may also compare the performance of each Subaccount in advertising and sales literature to the Standard & Poors Index of 500 common stocks and the Dow Jones Industrials, which are widely used measures of stock market performance. We may also compare the performance of each Subaccount to other widely recognized indices. Unmanaged indices may assume the reinvestment of dividends, but typically do not reflect any deduction for the expense of operating or managing an investment portfolio. To help you better understand how your policys death benefits, Account Value and Surrender Value will vary over time under different sets of assumptions, we encourage you to obtain a personalized illustration. Personalized illustrations will assume deductions for fund expenses and policy and Separate Account charges. We will base these illustrations on the age and risk classification of the insured person and other factors such as the amount of insurance coverage, death benefit option, premiums and rates of return (within limits) you specify. These personalized illustrations will be based on either a hypothetical investment return of the funds of 0.00% and other percentages not to exceed 12.00% or on the actual historical experience of the funds as if the Subaccounts had been in existence and a policy issued for the same periods as those indicated for the funds. Subject to regulatory approval, personalized illustrations may be based upon a weighted average of fund expenses rather than an arithmetic average. A personalized illustration is available upon request by contacting our Customer Service Center at P.O. Box 5065, Minot, ND 58702-5065 or by calling 1-877-253-5050. 3 EXPERTS The statements of assets and liabilities of Security Life Separate Account L1 as of December 31, 2008, and the related statements of operations and changes in net assets for the periods disclosed in the financial statements, and the statutory basis financial statements of Security Life of Denver Insurance Company as of December 31, 2008 and 2007, and for each of the three years in the period ended December 31, 2008, included in this Statement of Additional Information, have been audited by Ernst & Young LLP, independent registered public accounting firm, as set forth in their reports thereon appearing elsewhere herein, and are included in reliance upon such reports given on the authority of such firm as experts in accounting and auditing. FINANCIAL STATEMENTS The financial statements of the Separate Account reflect the operations of the Separate Account as of and for the year ended December 31, 2008, and have been audited by Ernst & Young LLP, independent registered public accounting firm. The statutory basis financial statements of the Company as of December 31, 2008 and 2007, and for each of the three years in the period ended December 31, 2008, have been audited by Ernst & Young LLP, independent registered public accounting firm. The financial statements of the Company should be distinguished from the financial statements of the Separate Account and should be considered only as bearing upon the ability of the Company to meet its obligations under the policies. They should not be considered as bearing on the investment performance of the assets held in the Separate Account. The statutory basis financial statements of the Company as of December 31, 2008 and 2007, and for each of the three years in the period ended December 31, 2008, have been prepared on the basis of statutory accounting practices prescribed or permitted by the State of Colorado Division of Insurance. The primary business address of Ernst & Young LLP is Suite 1000, 55 Ivan Allen Jr. Boulevard, Atlanta, GA 30308. 4 F INANCIAL S TATEMENTS Security Life of Denver Insurance Company Security Life Separate Account L1 Year ended December 31, 2008 with Report of Independent Registered Public Accounting Firm S-1 This page intentionally left blank. SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Financial Statements Year ended December 31, 2008 Contents Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements Statements of Assets and Liabilities 3 Statements of Operations 19 Statements of Changes in Net Assets 37 Notes to Financial Statements 59 This page intentionally left blank. Report of Independent Registered Public Accounting Firm The Board of Directors and Participants Security Life of Denver Insurance Company We have audited the accompanying statements of assets and liabilities of the Divisions constituting Security Life of Denver Insurance Company Security Life Separate Account L1 (the Account) as of December 31, 2008, and the related statements of operations and changes in net assets for the periods disclosed in the financial statements. These financial statements are the responsibility of the Accounts management. Our responsibility is to express an opinion on these financial statements based on our audits. The Account is comprised of the following Divisions: AIM Variable Insurance Funds: AIM V.I. Core Equity Fund - Series I Shares American Funds Insurance Series: American Funds Insurance Series® Growth Fund - Class 2 American Funds Insurance Series® Growth-Income Fund - Class 2 American Funds Insurance Series® International Fund - Class 2 Fidelity® Variable Insurance Products: Fidelity® VIP Equity-Income Portfolio - Service Class Fidelity® Variable Insurance Products II: Fidelity® VIP Contrafund® Portfolio - Service Class Fidelity® Variable Insurance Products V: Fidelity® VIP Investment Grade Bond Portfolio - Initial Class ING Investors Trust: ING AllianceBernstein Mid Cap Growth Portfolio - Institutional Class ING BlackRock Large Cap Growth Portfolio - Institutional Class ING BlackRock Large Cap Value Portfolio - Institutional Class ING Evergreen Health Sciences Portfolio - Institutional Class ING Evergreen Omega Portfolio - Institutional Class ING FMR SM Diversified Mid Cap Portfolio - Institutional Class ING Focus 5 Portfolio - Class I ING Franklin Templeton Founding Strategy Portfolio - Institutional Class ING Global Real Estate Portfolio - Service Class ING Global Resources Portfolio - Institutional Class ING JPMorgan Emerging Markets Equity Portfolio - Institutional Class ING JPMorgan Small Cap Core Equity Portfolio - Institutional Class ING JPMorgan Value Opportunities Portfolio - Institutional Class ING Julius Baer Foreign Portfolio - Institutional Class ING Legg Mason Value Portfolio - Institutional Class ING LifeStyle Aggressive Growth Portfolio - Institutional Class ING LifeStyle Growth Portfolio - Institutional Class ING LifeStyle Moderate Growth Portfolio - Institutional Class ING LifeStyle Moderate Portfolio - Institutional Class ING Limited Maturity Bond Portfolio - Service Class ING Liquid Assets Portfolio - Institutional Class ING Liquid Assets Portfolio - Service Class ING Lord Abbett Affiliated Portfolio - Institutional Class ING Marsico Growth Portfolio - Institutional Class ING Investors Trust (continued): ING Marsico International Opportunities Portfolio - Institutional Class ING MFS Total Return Portfolio - Institutional Class ING MFS Utilities Portfolio - Service Class ING Mid Cap Growth Portfolio - Institutional Class ING Oppenheimer Main Street Portfolio® - Institutional Class ING PIMCO Core Bond Portfolio - Institutional Class ING Pioneer Fund Portfolio - Institutional Class ING Pioneer Mid Cap Value Portfolio - Institutional Class ING Stock Index Portfolio - Institutional Class ING T. Rowe Price Capital Appreciation Portfolio - Institutional Class ING T. Rowe Price Equity Income Portfolio - Institutional Class ING UBS U.S. Allocation Portfolio - Service Class ING Van Kampen Capital Growth Portfolio - Institutional Class ING Van Kampen Growth and Income Portfolio - Service Class ING Van Kampen Large Cap Growth Portfolio - Institutional Class ING VP Index Plus International Equity Portfolio - Service Class ING Wells Fargo Small Cap Disciplined Portfolio - Service Class ING Partners, Inc.: ING American Century Large Company Value Portfolio - Initial Class ING American Century Small-Mid Cap Value Portfolio - Initial Class ING Baron Small Cap Growth Portfolio - Initial Class ING Columbia Small Cap Value II Portfolio - Initial Class ING JPMorgan Mid Cap Value Portfolio - Initial Class ING Legg Mason Partners Aggressive Growth Portfolio - Initial Class ING Lord Abbett U.S. Government Securities Portfolio - Initial Class ING Neuberger Berman Partners Portfolio - Initial Class ING Neuberger Berman Regency Portfolio - Initial Class ING Oppenheimer Global Portfolio - Initial Class ING Oppenheimer Strategic Income Portfolio - Service Class ING PIMCO Total Return Portfolio - Initial Class ING Pioneer High Yield Portfolio - Initial Class ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Initial Class ING UBS U.S. Large Cap Equity Portfolio - Initial Class ING Partners, Inc. (continued): ING Van Kampen Comstock Portfolio - Initial Class ING Van Kampen Equity and Income Portfolio - Initial Class ING Strategic Allocation Portfolios, Inc.: ING VP Strategic Allocation Conservative Portfolio - Class I ING VP Strategic Allocation Growth Portfolio - Class I ING VP Strategic Allocation Moderate Portfolio - Class I ING Variable Funds: ING VP Growth and Income Portfolio - Class I ING Variable Portfolios, Inc.: ING Lehman Brothers U.S. Aggregate Bond Index® Portfolio - Class I ING Opportunistic Large Cap Value Portfolio - Class I ING Russell TM Small Cap Index Portfolio - Class I ING VP Index Plus LargeCap Portfolio - Class I ING VP Index Plus MidCap Portfolio - Class I ING VP Index Plus SmallCap Portfolio - Class I ING Variable Products Trust: ING VP High Yield Bond Portfolio - Class I ING VP MidCap Opportunities Portfolio - Class I ING VP Real Estate Portfolio - Class S ING VP SmallCap Opportunities Portfolio - Class I ING VP Balanced Portfolio, Inc.: ING VP Balanced Portfolio - Class I ING VP Intermediate Bond Portfolio: ING VP Intermediate Bond Portfolio - Class I M Fund, Inc.: Brandes International Equity Fund Business Opportunity Value Fund Frontier Capital Appreciation Fund Turner Core Growth Fund Neuberger Berman Advisers Management Trust: Neuberger Berman AMT Socially Responsive Portfolio® - Class I Van Eck Worldwide Insurance Trust: Van Eck Worldwide Hard Assets Fund We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Accounts internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Accounts internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2008, by correspondence with the transfer agents. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of each of the respective Divisions constituting Security Life of Denver Insurance Company Security Life Separate Account L1 at December 31, 2008, the results of their operations and changes in their net assets for the periods disclosed in the financial statements, in conformity with U.S. generally accepted accounting principles. /s/ Ernst & Young LLP Atlanta, Georgia March 12, 2009 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Assets and Liabilities December 31, 2008 (Dollars in thousands) American Funds American Funds American Funds Insurance Insurance Fidelity® VIP AIM V.I. Core Insurance Series® Series® Equity-Income Equity Fund - Series® Growth Growth-Income International Portfolio - Series I Shares Fund - Class 2 Fund - Class 2 Fund - Class 2 Service Class Assets Investments in mutual funds at fair value $ 8,477 $ 37,026 $ 21,599 $ 35,150 $ 2,674 Total assets Net assets $ 8,477 $ 37,026 $ 21,599 $ 35,150 $ 2,674 Total number of mutual fund shares Cost of mutual fund shares $ 10,722 $ 65,661 $ 34,379 $ 59,729 $ 4,838 The accompanying notes are an integral part of these financial statements. 3 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Assets and Liabilities December 31, 2008 (Dollars in thousands) ING BlackRock Fidelity® VIP ING Large Cap ING BlackRock Fidelity® VIP Investment AllianceBernstein Growth Large Cap Contrafund® Grade Bond Mid Cap Growth Portfolio - Value Portfolio - Portfolio - Portfolio - Portfolio - Institutional Institutional Service Class Initial Class Institutional Class Class Class Assets Investments in mutual funds at fair value $ 12,783 $ 397 $ 1,162 $ 1,126 $ 8,068 Total assets Net assets $ 12,783 $ 397 $ 1,162 $ 1,126 $ 8,068 Total number of mutual fund shares Cost of mutual fund shares $ 22,959 $ 412 $ 2,098 $ 1,843 $ 11,128 The accompanying notes are an integral part of these financial statements. 4 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Assets and Liabilities December 31, 2008 (Dollars in thousands) ING Franklin Templeton ING Evergreen ING FMR SM Founding Health Sciences ING Evergreen Diversified Mid Strategy Portfolio - Omega Portfolio Cap Portfolio - ING Focus 5 Portfolio - Institutional - Institutional Institutional Portfolio - Institutional Class Class Class Class I Class Assets Investments in mutual funds at fair value $ 2,589 $ 23,428 $ 12,341 $ 32 $ 95 Total assets 32 95 Net assets $ 2,589 $ 23,428 $ 12,341 $ 32 $ 95 Total number of mutual fund shares Cost of mutual fund shares $ 3,272 $ 30,621 $ 19,530 $ 44 $ 119 The accompanying notes are an integral part of these financial statements. 5 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Assets and Liabilities December 31, 2008 (Dollars in thousands) ING JPMorgan ING JPMorgan ING Global Emerging ING JPMorgan Value ING Global Resources Markets Equity Small Cap Core Opportunities Real Estate Portfolio - Portfolio - Equity Portfolio Portfolio - Portfolio - Institutional Institutional - Institutional Institutional Service Class Class Class Class Class Assets Investments in mutual funds at fair value $ 8,916 $ 12,233 $ 19,906 $ 19,612 $ 8,162 Total assets Net assets $ 8,916 $ 12,233 $ 19,906 $ 19,612 $ 8,162 Total number of mutual fund shares Cost of mutual fund shares $ 12,841 $ 19,874 $ 31,284 $ 30,393 $ 10,736 The accompanying notes are an integral part of these financial statements. 6 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Assets and Liabilities December 31, 2008 (Dollars in thousands) ING LifeStyle ING LifeStyle ING Julius Baer ING Legg Aggressive ING LifeStyle Moderate Foreign Mason Value Growth Growth Growth Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Institutional Institutional Institutional Institutional Institutional Class Class Class Class Class Assets Investments in mutual funds at fair value $ 13,704 $ 3,758 $ 5,909 $ 15,043 $ 10,799 Total assets Net assets $ 13,704 $ 3,758 $ 5,909 $ 15,043 $ 10,799 Total number of mutual fund shares Cost of mutual fund shares $ 23,914 $ 8,557 $ 10,520 $ 24,110 $ 14,986 The accompanying notes are an integral part of these financial statements. 7 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Assets and Liabilities December 31, 2008 (Dollars in thousands) ING Lord ING LifeStyle Abbett Moderate ING Limited ING Liquid Affiliated Portfolio - Maturity Bond Assets Portfolio ING Liquid Portfolio - Institutional Portfolio - - Institutional Assets Portfolio Institutional Class Service Class Class - Service Class Class Assets Investments in mutual funds at fair value $ 5,370 $ 24,216 $ 94,111 $ 41,196 $ 177 Total assets Net assets $ 5,370 $ 24,216 $ 94,111 $ 41,196 $ 177 Total number of mutual fund shares Cost of mutual fund shares $ 7,085 $ 25,355 $ 94,111 $ 41,196 $ 317 The accompanying notes are an integral part of these financial statements. 8 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Assets and Liabilities December 31, 2008 (Dollars in thousands) ING Marsico ING ING Marsico International Oppenheimer Growth Opportunities ING MFS Total ING MFS Main Street Portfolio - Portfolio - Return Portfolio Utilities Portfolio® - Institutional Institutional - Institutional Portfolio - Institutional Class Class Class Service Class Class Assets Investments in mutual funds at fair value $ 5,388 $ 6,968 $ 5,149 $ 8,190 $ 628 Total assets Net assets $ 5,388 $ 6,968 $ 5,149 $ 8,190 $ 628 Total number of mutual fund shares Cost of mutual fund shares $ 8,467 $ 13,101 $ 7,345 $ 11,820 $ 1,017 The accompanying notes are an integral part of these financial statements. 9 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Assets and Liabilities December 31, 2008 (Dollars in thousands) ING T. Rowe ING PIMCO ING Pioneer Price Capital Core Bond ING Pioneer Mid Cap Value ING Stock Appreciation Portfolio - Fund Portfolio - Portfolio - Index Portfolio - Portfolio - Institutional Institutional Institutional Institutional Institutional Class Class Class Class Class Assets Investments in mutual funds at fair value $ 5,772 $ 1,065 $ 7,432 $ 123,899 $ 39,993 Total assets Net assets $ 5,772 $ 1,065 $ 7,432 $ 123,899 $ 39,993 Total number of mutual fund shares Cost of mutual fund shares $ 5,668 $ 949 $ 11,799 $ 172,132 $ 60,887 The accompanying notes are an integral part of these financial statements. 10 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Assets and Liabilities December 31, 2008 (Dollars in thousands) ING T. Rowe ING Van ING Van Price Equity Kampen Capital Kampen ING VP Index ING Wells Income Growth Growth and Plus Fargo Small Portfolio - Portfolio - Income International Cap Disciplined Institutional Institutional Portfolio - Equity Portfolio Portfolio - Class Class Service Class - Service Class Service Class Assets Investments in mutual funds at fair value $ 14,929 $ 31,174 $ 4,988 $ 22,369 $ 9,346 Total assets Net assets $ 14,929 $ 31,174 $ 4,988 $ 22,369 $ 9,346 Total number of mutual fund shares Cost of mutual fund shares $ 23,883 $ 58,665 $ 7,700 $ 45,415 $ 15,533 The accompanying notes are an integral part of these financial statements. 11 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Assets and Liabilities December 31, 2008 (Dollars in thousands) ING American ING American ING Baron ING Columbia Century Large Century Small- Small Cap Small Cap ING JPMorgan Company Value Mid Cap Value Growth Value II Mid Cap Value Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Initial Class Initial Class Initial Class Initial Class Assets Investments in mutual funds at fair value $ 12 $ 291 $ 7,254 $ 5,141 $ 12,070 Total assets 12 Net assets $ 12 $ 291 $ 7,254 $ 5,141 $ 12,070 Total number of mutual fund shares Cost of mutual fund shares $ 22 $ 482 $ 11,600 $ 7,235 $ 18,585 The accompanying notes are an integral part of these financial statements. 12 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Assets and Liabilities December 31, 2008 (Dollars in thousands) ING Legg ING Mason Partners ING Neuberger Oppenheimer Aggressive Berman ING Strategic ING PIMCO Growth Partners Oppenheimer Income Total Return Portfolio - Portfolio - Global Portfolio Portfolio - Portfolio - Initial Class Initial Class - Initial Class Service Class Initial Class Assets Investments in mutual funds at fair value $ 91 $ 876 $ 7,911 $ 12,087 $ 19,285 Total assets 91 Net assets $ 91 $ 876 $ 7,911 $ 12,087 $ 19,285 Total number of mutual fund shares Cost of mutual fund shares $ 141 $ 1,551 $ 10,692 $ 14,635 $ 19,781 The accompanying notes are an integral part of these financial statements. 13 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Assets and Liabilities December 31, 2008 (Dollars in thousands) ING T. Rowe Price ING Van ING Van ING Pioneer Diversified Mid ING UBS U.S. Kampen Kampen Equity High Yield Cap Growth Large Cap Comstock and Income Portfolio - Portfolio - Equity Portfolio Portfolio - Portfolio - Initial Class Initial Class - Initial Class Initial Class Initial Class Assets Investments in mutual funds at fair value $ 18,043 $ 23,626 $ 2,231 $ 5,889 $ 2,118 Total assets Net assets $ 18,043 $ 23,626 $ 2,231 $ 5,889 $ 2,118 Total number of mutual fund shares Cost of mutual fund shares $ 22,814 $ 42,480 $ 3,460 $ 9,543 $ 2,991 The accompanying notes are an integral part of these financial statements. 14 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Assets and Liabilities December 31, 2008 (Dollars in thousands) ING VP ING VP ING VP ING Lehman Strategic Strategic Strategic Brothers U.S. Allocation Allocation Allocation ING VP Growth Aggregate Bond Conservative Growth Moderate and Income Index® Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Class I Class I Class I Class I Class I Assets Investments in mutual funds at fair value $ 89 $ 718 $ 1,358 $ 10 $ 1,942 Total assets 89 10 Net assets $ 89 $ 718 $ 1,358 $ 10 $ 1,942 Total number of mutual fund shares Cost of mutual fund shares $ 128 $ 1,216 $ 2,116 $ 16 $ 1,911 The accompanying notes are an integral part of these financial statements. 15 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Assets and Liabilities December 31, 2008 (Dollars in thousands) ING Opportunistic ING Russell ING VP Index ING VP Index ING VP Index Large Cap Small Cap Plus LargeCap Plus MidCap Plus SmallCap Value Portfolio - Index Portfolio - Portfolio - Portfolio - Portfolio - Class I Class I Class I Class I Class I Assets Investments in mutual funds at fair value $ 913 $ 239 $ 8,704 $ 9,579 $ 8,217 Total assets Net assets $ 913 $ 239 $ 8,704 $ 9,579 $ 8,217 Total number of mutual fund shares Cost of mutual fund shares $ 1,456 $ 266 $ 13,176 $ 16,407 $ 13,885 The accompanying notes are an integral part of these financial statements. 16 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Assets and Liabilities December 31, 2008 (Dollars in thousands) ING VP ING VP MidCap SmallCap ING VP ING VP Opportunities Opportunities Balanced Intermediate Brandes Portfolio - Portfolio - Portfolio - Bond Portfolio - International Class I Class I Class I Class I Equity Fund Assets Investments in mutual funds at fair value $ 2,562 $ 3,771 $ 10,748 $ 39,558 $ 12,297 Total assets Net assets $ 2,562 $ 3,771 $ 10,748 $ 39,558 $ 12,297 Total number of mutual fund shares Cost of mutual fund shares $ 3,479 $ 5,342 $ 15,836 $ 45,387 $ 21,721 The accompanying notes are an integral part of these financial statements. 17 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Assets and Liabilities December 31, 2008 (Dollars in thousands) Neuberger Berman AMT Socially Van Eck Business Frontier Capital Responsive Worldwide Opportunity Appreciation Turner Core Portfolio® - Hard Assets Value Fund Fund Growth Fund Class I Fund Assets Investments in mutual funds at fair value $ 2,433 $ 5,507 $ 2,435 $ 274 $ 5,321 Total assets Net assets $ 2,433 $ 5,507 $ 2,435 $ 274 $ 5,321 Total number of mutual fund shares Cost of mutual fund shares $ 3,569 $ 8,980 $ 4,041 $ 420 $ 8,590 The accompanying notes are an integral part of these financial statements. 18 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Operations For the year ended December 31, 2008 (Dollars in thousands) American Funds American Funds American Funds Insurance Insurance Fidelity® VIP AIM V.I. Core Insurance Series® Series® Equity-Income Equity Fund - Series® Growth Growth-Income International Portfolio - Series I Shares Fund - Class 2 Fund - Class 2 Fund - Class 2 Service Class Net investment income (loss) Income: Dividends $ 244 $ 445 $ 509 $ 972 $ 95 Total investment income 244 445 509 972 95 Expenses: Mortality, expense risk and other charges 82 14 Total expenses 82 14 Net investment income (loss) 162 250 404 797 81 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 154 634 (5) 2,409 (347) Capital gains distributions - 4 Total realized gain (loss) on investments and capital gains distributions 154 6,686 1,869 9,352 (343) Net unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) on investments Net increase (decrease) in net assets resulting from operations $ (4,089) $ (28,421) $ (12,838) $ (25,743) $ (1,939) The accompanying notes are an integral part of these financial statements. 19 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Operations For the year ended December 31, 2008 (Dollars in thousands) ING BlackRock Fidelity® VIP ING Large Cap ING BlackRock Fidelity® VIP Investment AllianceBernstein Growth Large Cap Contrafund® Grade Bond Mid Cap Growth Portfolio - Value Portfolio - Portfolio - Portfolio - Portfolio - Institutional Institutional Service Class Initial Class Institutional Class Class Class Net investment income (loss) Income: Dividends $ 167 $ 18 $ - $ 3 $ 82 Total investment income 167 18 - 3 82 Expenses: Mortality, expense risk and other charges 62 2 7 8 Total expenses 62 2 7 8 Net investment income (loss) 105 16 (7) (5) (18) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (2,275) (1) (453) (144) 141 Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions (1,854) (1) (119) 14 713 Net unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) on investments Net increase (decrease) in net assets resulting from operations $ (9,094) $ (16) $ (1,063) $ (693) $ (5,784) The accompanying notes are an integral part of these financial statements. 20 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Operations For the year ended December 31, 2008 (Dollars in thousands) ING Franklin Templeton ING Evergreen ING FMR SM Founding Health Sciences ING Evergreen Diversified Mid Strategy Portfolio - Omega Portfolio Cap Portfolio - ING Focus 5 Portfolio - Institutional - Institutional Institutional Portfolio - Institutional Class Class Class Class I Class Net investment income (loss) Income: Dividends $ 13 $ 138 $ 209 $ 1 $ - Total investment income 13 138 209 1 - Expenses: Mortality, expense risk and other charges 18 - - Total expenses 18 - - Net investment income (loss) (5) (27) 96 1 - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (1,643) (1,562) (1,825) - - Capital gains distributions - - Total realized gain (loss) on investments and capital gains distributions (1,477) 1,550 (566) - - Net unrealized appreciation (depreciation) of investments (8,420) (12) Net realized and unrealized gain (loss) on investments Net increase (decrease) in net assets resulting from operations $ (2,365) $ (9,776) $ (8,890) $ (11) $ (24) The accompanying notes are an integral part of these financial statements. 21 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Operations For the year ended December 31, 2008 (Dollars in thousands) ING JPMorgan ING JPMorgan Emerging ING JPMorgan Value ING Global Markets Equity Small Cap Core Opportunities Real Estate ING Global Portfolio - Equity Portfolio Portfolio - Portfolio - Resources Portfolio Institutional - Institutional Institutional Service Class - Institutional Class Class Class Class Net investment income (loss) Income: Dividends $ - $ 365 $ 783 $ 207 $ 344 Total investment income - 365 783 207 344 Expenses: Mortality, expense risk and other charges 16 74 29 Total expenses 16 74 29 Net investment income (loss) (16) 291 633 50 315 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (419) (1,966) 1,192 (355) (1,957) Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions (419) 1,389 2,958 2,067 (1,214) Net unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) on investments Net increase (decrease) in net assets resulting from operations $ (4,360) $ (8,102) $ (20,103) $ (8,667) $ (3,350) The accompanying notes are an integral part of these financial statements. 22 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Operations For the year ended December 31, 2008 (Dollars in thousands) ING LifeStyle ING LifeStyle ING Julius Baer ING Legg Aggressive ING LifeStyle Moderate Foreign Mason Value Growth Growth Growth Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Institutional Institutional Institutional Institutional Institutional Class Class Class Class Class Net investment income (loss) Income: Dividends $ - $ 20 $ 140 $ 351 $ 237 Total investment income - 20 140 351 237 Expenses: Mortality, expense risk and other charges 80 20 22 65 38 Total expenses 80 20 22 65 38 Net investment income (loss) (80) - 118 286 199 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (1,760) (1,850) (398) (278) (434) Capital gains distributions Total realized gain (loss) on investments and capital gains distributions 358 (212) 324 793 84 Net unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) on investments Net increase (decrease) in net assets resulting from operations $ (11,232) $ (5,065) $ (3,769) $ (8,213) $ (3,981) The accompanying notes are an integral part of these financial statements. 23 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Operations For the year ended December 31, 2008 (Dollars in thousands) ING Lord ING LifeStyle Abbett Moderate ING Limited ING Liquid Affiliated Portfolio - Maturity Bond Assets Portfolio ING Liquid Portfolio - Institutional Portfolio - - Institutional Assets Portfolio Institutional Class Service Class Class - Service Class Class Net investment income (loss) Income: Dividends $ 112 $ 1,665 $ 2,385 $ 961 $ 8 Total investment income 112 1,665 2,385 961 8 Expenses: Mortality, expense risk and other charges 8 - 1 Total expenses 8 - 1 Net investment income (loss) 104 1,548 1,705 961 7 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (88) (63) - - (7) Capital gains distributions - - 35 Total realized gain (loss) on investments and capital gains distributions 95 119 - - 28 Net unrealized appreciation (depreciation) of investments (1,707) (1,892) - - (142) Net realized and unrealized gain (loss) on investments - - Net increase (decrease) in net assets resulting from operations $ (1,508) $ (225) $ 1,705 $ 961 $ (107) The accompanying notes are an integral part of these financial statements. 24 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Operations For the year ended December 31, 2008 (Dollars in thousands) ING Marsico ING Marsico International ING Mid Cap Growth Opportunities ING MFS Total ING MFS Growth Portfolio - Portfolio - Return Portfolio Utilities Portfolio - Institutional Institutional - Institutional Portfolio - Institutional Class Class Class Service Class Class Net investment income (loss) Income: Dividends $ 59 $ 174 $ 392 $ 395 $ - Total investment income 59 174 392 395 - Expenses: Mortality, expense risk and other charges 25 42 23 71 3 Total expenses 25 42 23 71 3 Net investment income (loss) 34 132 369 324 (3) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (270) (2,568) (255) (1,235) 20 Capital gains distributions - - Total realized gain (loss) on investments and capital gains distributions (270) (1,084) 311 434 20 Net unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) on investments Net increase (decrease) in net assets resulting from operations $ (3,584) $ (9,426) $ (1,476) $ (5,676) $ (248) The accompanying notes are an integral part of these financial statements. 25 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Operations For the year ended December 31, 2008 (Dollars in thousands) ING Oppenheimer ING PIMCO ING Pioneer Main Street Core Bond ING Pioneer Mid Cap Value ING Stock Portfolio® - Portfolio - Fund Portfolio - Portfolio - Index Portfolio - Institutional Institutional Institutional Institutional Institutional Class Class Class Class Class Net investment income (loss) Income: Dividends $ 31 $ 83 $ 48 $ 208 $ 6,202 Total investment income 31 83 48 208 6,202 Expenses: Mortality, expense risk and other charges 3 8 8 49 Total expenses 3 8 8 49 Net investment income (loss) 28 75 40 159 5,187 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (54) (64) (608) (178) 1,338 Capital gains distributions - 21 49 Total realized gain (loss) on investments and capital gains distributions (54) (43) (559) 447 3,095 Net unrealized appreciation (depreciation) of investments 74 Net realized and unrealized gain (loss) on investments 61 Net increase (decrease) in net assets resulting from operations $ (425) $ 136 $ (445) $ (4,032) $ (74,695) The accompanying notes are an integral part of these financial statements. 26 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Operations For the year ended December 31, 2008 (Dollars in thousands) ING T. Rowe ING T. Rowe ING Van ING Van Price Capital Price Equity Kampen Capital Kampen Appreciation Income ING UBS U.S. Growth Growth and Portfolio - Portfolio - Allocation Portfolio - Income Institutional Institutional Portfolio - Institutional Portfolio - Class Class Service Class Class Service Class Net investment income (loss) Income: Dividends $ 2,343 $ 984 $ 3 $ 48 $ 242 Total investment income 2,343 984 3 48 242 Expenses: Mortality, expense risk and other charges 83 - 18 Total expenses 83 - 18 Net investment income (loss) 2,147 901 3 (196) 224 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 428 (849) (27) (2,227) (386) Capital gains distributions 13 Total realized gain (loss) on investments and capital gains distributions 5,141 922 (14) (862) 144 Net unrealized appreciation (depreciation) of investments 5 (2,633) Net realized and unrealized gain (loss) on investments Net increase (decrease) in net assets resulting from operations $ (15,231) $ (8,323) $ (6) $ (29,664) $ (2,265) The accompanying notes are an integral part of these financial statements. 27 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Operations For the year ended December 31, 2008 (Dollars in thousands) ING Van Kampen Large ING VP Index ING Wells ING American ING American Cap Growth Plus Fargo Small Century Large Century Small- Portfolio - International Cap Disciplined Company Value Mid Cap Value Institutional Equity Portfolio Portfolio - Portfolio - Portfolio - Class - Service Class Service Class Initial Class Initial Class Net investment income (loss) Income: Dividends $ 392 $ 2,069 $ 113 $ 3 $ 4 Total investment income 392 2,069 113 3 4 Expenses: Mortality, expense risk and other charges 59 - 2 Total expenses 59 - 2 Net investment income (loss) 241 1,847 54 3 2 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (2,690) (1,484) (602) (18) (33) Capital gains distributions 11 50 Total realized gain (loss) on investments and capital gains distributions (175) 8,297 1,150 (7) 17 Net unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) on investments Net increase (decrease) in net assets resulting from operations $ (4,018) $ (18,354) $ (4,852) $ (13) $ (120) The accompanying notes are an integral part of these financial statements. 28 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Operations For the year ended December 31, 2008 (Dollars in thousands) ING Legg ING Lord ING Baron ING Columbia Mason Partners Abbett U.S. Small Cap Small Cap ING JPMorgan Aggressive Government Growth Value II Mid Cap Value Growth Securities Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Initial Class Initial Class Initial Class Initial Class Net investment income (loss) Income: Dividends $ - $ 17 $ 390 $ - $ 305 Total investment income - 17 390 - 305 Expenses: Mortality, expense risk and other charges 42 27 45 - 39 Total expenses 42 27 45 - 39 Net investment income (loss) (42) (10) 345 - 266 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (428) (573) (486) (1) (194) Capital gains distributions 59 - Total realized gain (loss) on investments and capital gains distributions (94) (514) 885 (1) 445 Net unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) on investments ) Net increase (decrease) in net assets resulting from operations $ (5,102) $ (2,810) $ (5,281) $ (63) $ 366 The accompanying notes are an integral part of these financial statements. 29 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Operations For the year ended December 31, 2008 (Dollars in thousands) ING ING Neuberger ING Neuberger Oppenheimer Berman Berman ING Strategic ING PIMCO Partners Regency Oppenheimer Income Total Return Portfolio - Portfolio - Global Portfolio Portfolio - Portfolio - Initial Class Initial Class - Initial Class Service Class Initial Class Net investment income (loss) Income: Dividends $ 3 $ 1 $ 146 $ 698 $ 1,066 Total investment income 3 1 146 698 1,066 Expenses: Mortality, expense risk and other charges 5 1 23 66 Total expenses 5 1 23 66 Net investment income (loss) (2) - 123 632 965 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (253) (24) (55) (18) 354 Capital gains distributions - - 48 Total realized gain (loss) on investments and capital gains distributions (253) (24) 449 30 683 Net unrealized appreciation (depreciation) of investments 9 (3,466) Net realized and unrealized gain (loss) on investments Net increase (decrease) in net assets resulting from operations $ (884) $ (15) $ (2,894) $ (2,444) $ (275) The accompanying notes are an integral part of these financial statements. 30 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Operations For the year ended December 31, 2008 (Dollars in thousands) ING T. Rowe Price ING Van ING Van ING Pioneer Diversified Mid ING UBS U.S. Kampen Kampen Equity High Yield Cap Growth Large Cap Comstock and Income Portfolio - Portfolio - Equity Portfolio Portfolio - Portfolio - Initial Class Initial Class - Initial Class Initial Class Initial Class Net investment income (loss) Income: Dividends $ 584 $ 165 $ 76 $ 369 $ 136 Total investment income 584 165 76 369 136 Expenses: Mortality, expense risk and other charges 28 7 28 6 Total expenses 28 7 28 6 Net investment income (loss) 556 (49) 69 341 130 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (745) (396) (54) (753) (14) Capital gains distributions 29 - Total realized gain (loss) on investments and capital gains distributions (716) 5,448 (54) (247) 130 Net unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) on investments Net increase (decrease) in net assets resulting from operations $ (4,931) $ (19,120) $ (1,253) $ (3,498) $ (664) The accompanying notes are an integral part of these financial statements. 31 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Operations For the year ended December 31, 2008 (Dollars in thousands) ING VP ING VP ING VP ING Lehman Strategic Strategic Strategic Brothers U.S. Allocation Allocation Allocation ING VP Growth Aggregate Bond Conservative Growth Moderate and Income Index® Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Class I Class I Class I Class I Class I Net investment income (loss) Income: Dividends $ 5 $ 37 $ 54 $ - $ 23 Total investment income 5 37 54 - 23 Expenses: Mortality, expense risk and other charges 1 4 3 - 1 Total expenses 1 4 3 - 1 Net investment income (loss) 4 33 51 - 22 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (1) (208) (30) - (11) Capital gains distributions 9 - 3 Total realized gain (loss) on investments and capital gains distributions 8 2 181 - (8) Net unrealized appreciation (depreciation) of investments (41) 31 Net realized and unrealized gain (loss) on investments (6) 23 Net increase (decrease) in net assets resulting from operations $ (29) $ (547) $ (617) $ (6) $ 45 The accompanying notes are an integral part of these financial statements. 32 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Operations For the year ended December 31, 2008 (Dollars in thousands) ING Opportunistic ING Russell ING VP Index ING VP Index ING VP Index Large Cap Small Cap Plus LargeCap Plus MidCap Plus SmallCap Value Portfolio - Index Portfolio - Portfolio - Portfolio - Portfolio - Class I Class I Class I Class I Class I Net investment income (loss) Income: Dividends $ 27 $ 2 $ 229 $ 176 $ 102 Total investment income 27 2 229 176 102 Expenses: Mortality, expense risk and other charges 7 - 54 57 40 Total expenses 7 - 54 57 40 Net investment income (loss) 20 2 175 119 62 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (21) (1) (125) (861) (1,144) Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions 192 (1) 680 791 (449) Net unrealized appreciation (depreciation) of investments (6,740) Net realized and unrealized gain (loss) on investments ) Net increase (decrease) in net assets resulting from operations $ (557) $ (26) $ (5,251) $ (5,830) $ (4,500) The accompanying notes are an integral part of these financial statements. 33 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Operations For the year ended December 31, 2008 (Dollars in thousands) ING VP ING VP ING VP High MidCap SmallCap ING VP Yield Bond Opportunities ING VP Real Opportunities Balanced Portfolio - Portfolio - Estate Portfolio Portfolio - Portfolio - Class I Class I - Class S Class I Class I Net investment income (loss) Income: Dividends $ 1,074 $ - $ 229 $ - $ 508 Total investment income 1,074 - 229 - 508 Expenses: Mortality, expense risk and other charges 77 9 50 24 90 Total expenses 77 9 50 24 90 Net investment income (loss) 997 (9) 179 (24) 418 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (2,590) 105 (4,552) (2,739) (496) Capital gains distributions - - Total realized gain (loss) on investments and capital gains distributions (2,590) 105 (2,153) (1,430) 819 Net unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) on investments (1,534) 92 Net increase (decrease) in net assets resulting from operations $ (715) $ (1,543) $ 271 $ (3,928) $ (4,512) The accompanying notes are an integral part of these financial statements. 34 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Operations For the year ended December 31, 2008 (Dollars in thousands) ING VP Intermediate Brandes Business Frontier Capital Bond Portfolio - International Opportunity Appreciation Turner Core Class I Equity Fund Value Fund Fund Growth Fund Net investment income (loss) Income: Dividends $ 2,293 $ 582 $ 1 $ - $ 1 Total investment income 2,293 582 1 - 1 Expenses: Mortality, expense risk and other charges 18 59 21 Total expenses 18 59 21 Net investment income (loss) 2,158 462 (17) (59) (20) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (788) (126) (157) 25 (174) Capital gains distributions 94 96 Total realized gain (loss) on investments and capital gains distributions 59 1,305 (63) 273 (78) Net unrealized appreciation (depreciation) of investments (4,339) Net realized and unrealized gain (loss) on investments Net increase (decrease) in net assets resulting from operations $ (3,593) $ (8,605) $ (1,174) $ (4,125) $ (2,128) The accompanying notes are an integral part of these financial statements. 35 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Operations For the year ended December 31, 2008 (Dollars in thousands) Neuberger Berman AMT Socially Van Eck Responsive Worldwide Portfolio® - Hard Assets Class I Fund Net investment income (loss) Income: Dividends $ 7 $ 34 Total investment income 7 34 Expenses: Mortality, expense risk and other charges 1 63 Total expenses 1 63 Net investment income (loss) 6 (29) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (22) 684 Capital gains distributions 24 Total realized gain (loss) on investments and capital gains distributions 2 2,525 Net unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) on investments Net increase (decrease) in net assets resulting from operations $ (155) $ (4,964) The accompanying notes are an integral part of these financial statements. 36 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Changes in Net Assets For the years ended December 31, 2008 and 2007 (Dollars in thousands) American Funds American Funds American Funds Insurance Insurance AIM V.I. Core Insurance Series® Series® Equity Fund - Series® Growth Growth-Income International Series I Shares Fund - Class 2 Fund - Class 2 Fund - Class 2 Net Assets at January 1, 2007 $ 18,879 $ 47,749 $ 25,076 $ 44,727 Increase (decrease) in net assets Operations: Net investment income (loss) 61 245 354 677 Total realized gain (loss) on investments and capital gains distributions 641 6,237 1,566 6,782 Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations 1,370 6,053 1,111 9,366 Changes from principal transactions: Premiums - 8,441 4,816 6,375 Surrenders and withdrawals (809) (1,745) (1,113) (1,297) Cost of insurance and administrative charges (929) (2,222) (1,294) (1,909) Benefit payments - (26) - - Transfers between Divisions (including fixed account), net Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2007 15,770 61,155 31,094 61,314 Increase (decrease) in net assets Operations: Net investment income (loss) 162 250 404 797 Total realized gain (loss) on investments and capital gains distributions 154 6,686 1,869 9,352 Net unrealized appreciation (depreciation) of investments (35,357) Net increase (decrease) in net assets from operations (4,089) (28,421) (12,838) (25,743) Changes from principal transactions: Premiums - 8,357 4,434 6,354 Surrenders and withdrawals (1,030) (2,255) (661) (1,977) Cost of insurance and administrative charges (734) (2,561) (1,613) (2,288) Benefit payments - Transfers between Divisions (including fixed account), net Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2008 $ 8,477 $ 37,026 $ 21,599 $ 35,150 The accompanying notes are an integral part of these financial statements. 37 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Changes in Net Assets For the years ended December 31, 2008 and 2007 (Dollars in thousands) Fidelity® VIP ING Fidelity® VIP Fidelity® VIP Investment AllianceBernstein Equity-Income Contrafund® Grade Bond Mid Cap Growth Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Initial Class Institutional Class Net Assets at January 1, 2007 $ 1,640 $ 8,408 $ 518 $ 2,452 Increase (decrease) in net assets Operations: Net investment income (loss) 56 79 19 (4) Total realized gain (loss) on investments and capital gains distributions 368 4,615 (2) (58) Net unrealized appreciation (depreciation) of investments 1 Net increase (decrease) in net assets from operations (76) 1,867 18 65 Changes from principal transactions: Premiums 702 2,747 - 403 Surrenders and withdrawals - (264) (5) (17) Cost of insurance and administrative charges (91) (521) (16) (116) Benefit payments - Transfers between Divisions (including fixed account), net Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2007 3,978 16,998 439 3,252 Increase (decrease) in net assets Operations: Net investment income (loss) 81 105 16 (7) Total realized gain (loss) on investments and capital gains distributions (343) (1,854) (1) (119) Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations (1,939) (9,094) (16) (1,063) Changes from principal transactions: Premiums 527 3,286 - 354 Surrenders and withdrawals (78) (696) (6) (189) Cost of insurance and administrative charges (169) (876) (17) (150) Benefit payments - Transfers between Divisions (including fixed account), net (3) Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets (1,304) Net assets at December 31, 2008 $ 2,674 $ 12,783 $ 397 $ 1,162 The accompanying notes are an integral part of these financial statements. 38 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Changes in Net Assets For the years ended December 31, 2008 and 2007 (Dollars in thousands) ING BlackRock Large Cap ING BlackRock ING Evergreen Growth Large Cap Health Sciences ING Evergreen Portfolio - Value Portfolio - Portfolio - Omega Portfolio Institutional Institutional Institutional - Institutional Class Class Class Class Net Assets at January 1, 2007 $ 908 $ 23,235 $ 2,450 $ 31,669 Increase (decrease) in net assets Operations: Net investment income (loss) (11) (36) (3) (103) Total realized gain (loss) on investments and capital gains distributions 61 1,427 176 2,152 Net unrealized appreciation (depreciation) of investments 18 Net increase (decrease) in net assets from operations 25 927 191 3,606 Changes from principal transactions: Premiums - - - 2,647 Surrenders and withdrawals - (1,036) - (1,631) Cost of insurance and administrative charges - (855) - (1,555) Benefit payments - (17) - (21) Transfers between Divisions (including fixed account), net 30 Increase (decrease) in net assets derived from principal transactions 30 Total increase (decrease) in net assets Net assets at December 31, 2007 2,045 20,672 2,671 32,429 Increase (decrease) in net assets Operations: Net investment income (loss) (5) (18) (5) (27) Total realized gain (loss) on investments and capital gains distributions 14 713 (1,477) 1,550 Net unrealized appreciation (depreciation) of investments (702) (883) Net increase (decrease) in net assets from operations (693) (5,784) (2,365) (9,776) Changes from principal transactions: Premiums - - - 2,294 Surrenders and withdrawals - (581) - (2,374) Cost of insurance and administrative charges - (707) - (1,598) Benefit payments - Transfers between Divisions (including fixed account), net Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets ) Net assets at December 31, 2008 $ 1,126 $ 8,068 $ 2,589 $ 23,428 The accompanying notes are an integral part of these financial statements. 39 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Changes in Net Assets For the years ended December 31, 2008 and 2007 (Dollars in thousands) ING Franklin Templeton ING FMR SM Founding Diversified Mid Strategy ING Global Cap Portfolio - ING Focus 5 Portfolio - Real Estate Institutional Portfolio - Institutional Portfolio - Class Class I Class Service Class Net Assets at January 1, 2007 $ 19,003 $ - $ - $ - Increase (decrease) in net assets Operations: Net investment income (loss) (80) - - - Total realized gain (loss) on investments and capital gains distributions 19 - - - Net unrealized appreciation (depreciation) of investments - - - Net increase (decrease) in net assets from operations 2,615 - - - Changes from principal transactions: Premiums 2,315 - - - Surrenders and withdrawals (1,536) - - - Cost of insurance and administrative charges (674) - - - Benefit payments - Transfers between Divisions (including fixed account), net (395) - - - Increase (decrease) in net assets derived from principal transactions (290) - - - Total increase (decrease) in net assets - - - Net assets at December 31, 2007 21,328 - - - Increase (decrease) in net assets Operations: Net investment income (loss) 96 1 - (16) Total realized gain (loss) on investments and capital gains distributions (566) - - (419) Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations (8,890) (11) (24) (4,360) Changes from principal transactions: Premiums 2,408 9 31 158 Surrenders and withdrawals (728) - - (159) Cost of insurance and administrative charges (792) (2) (4) (217) Benefit payments - Transfers between Divisions (including fixed account), net 36 92 Increase (decrease) in net assets derived from principal transactions 43 Total increase (decrease) in net assets ) 32 95 Net assets at December 31, 2008 $ 12,341 $ 32 $ 95 $ 8,916 The accompanying notes are an integral part of these financial statements. 40 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Changes in Net Assets For the years ended December 31, 2008 and 2007 (Dollars in thousands) ING JPMorgan ING JPMorgan ING Global Emerging ING JPMorgan Value Resources Markets Equity Small Cap Core Opportunities Portfolio - Portfolio - Equity Portfolio Portfolio - Institutional Institutional - Institutional Institutional Class Class Class Class Net Assets at January 1, 2007 $ 7,648 $ 30,686 $ 34,149 $ 12,251 Increase (decrease) in net assets Operations: Net investment income (loss) (41) 226 (102) 90 Total realized gain (loss) on investments and capital gains distributions 1,203 2,207 3,546 965 Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations 3,641 11,111 (647) (182) Changes from principal transactions: Premiums 1,598 2,606 3,297 - Surrenders and withdrawals (446) (1,430) (1,748) - Cost of insurance and administrative charges (583) (1,048) (1,661) - Benefit payments - Transfers between Divisions (including fixed account), net Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2007 17,858 38,928 29,389 8,547 Increase (decrease) in net assets Operations: Net investment income (loss) 291 633 50 315 Total realized gain (loss) on investments and capital gains distributions 1,389 2,958 2,067 (1,214) Net unrealized appreciation (depreciation) of investments ) Net increase (decrease) in net assets from operations (8,102) (20,103) (8,667) (3,350) Changes from principal transactions: Premiums 2,547 2,858 2,644 - Surrenders and withdrawals (671) (1,006) (1,914) - Cost of insurance and administrative charges (911) (1,265) (1,375) - Benefit payments - Transfers between Divisions (including fixed account), net Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets (385) Net assets at December 31, 2008 $ 12,233 $ 19,906 $ 19,612 $ 8,162 The accompanying notes are an integral part of these financial statements. 41 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Changes in Net Assets For the years ended December 31, 2008 and 2007 (Dollars in thousands) ING LifeStyle ING Julius Baer ING Legg Aggressive ING LifeStyle Foreign Mason Value Growth Growth Portfolio - Portfolio - Portfolio - Portfolio - Institutional Institutional Institutional Institutional Class Class Class Class Net Assets at January 1, 2007 $ 13,805 $ 8,682 $ 3,892 $ 8,512 Increase (decrease) in net assets Operations: Net investment income (loss) (25) (30) 29 94 Total realized gain (loss) on investments and capital gains distributions 2,469 241 628 572 Net unrealized appreciation (depreciation) of investments ) Net increase (decrease) in net assets from operations 2,435 (547) (83) 255 Changes from principal transactions: Premiums 3,845 649 2,650 4,137 Surrenders and withdrawals (548) (222) (1,215) (1,144) Cost of insurance and administrative charges (782) (310) (365) (637) Benefit payments - Transfers between Divisions (including fixed account), net Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2007 21,963 8,611 8,505 21,355 Increase (decrease) in net assets Operations: Net investment income (loss) (80) - 118 286 Total realized gain (loss) on investments and capital gains distributions 358 (212) 324 793 Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations (11,232) (5,065) (3,769) (8,213) Changes from principal transactions: Premiums 3,926 713 2,520 4,469 Surrenders and withdrawals (455) (380) (205) (1,058) Cost of insurance and administrative charges (1,097) (273) (526) (1,060) Benefit payments - Transfers between Divisions (including fixed account), net Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets (8,259) Net assets at December 31, 2008 $ 13,704 $ 3,758 $ 5,909 $ 15,043 The accompanying notes are an integral part of these financial statements. 42 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Changes in Net Assets For the years ended December 31, 2008 and 2007 (Dollars in thousands) ING LifeStyle Moderate ING LifeStyle Growth Moderate ING Limited ING Liquid Portfolio - Portfolio - Maturity Bond Assets Portfolio Institutional Institutional Portfolio - - Institutional Class Class Service Class Class Net Assets at January 1, 2007 $ 2,963 $ 352 $ 25,152 $ 61,958 Increase (decrease) in net assets Operations: Net investment income (loss) 59 20 383 3,268 Total realized gain (loss) on investments and capital gains distributions 180 38 44 - Net unrealized appreciation (depreciation) of investments ) - Net increase (decrease) in net assets from operations 230 39 1,280 3,268 Changes from principal transactions: Premiums 2,428 790 2,057 14,532 Surrenders and withdrawals (168) (31) (1,604) (6,862) Cost of insurance and administrative charges (404) (93) (1,033) (3,658) Benefit payments - - - (4,039) Transfers between Divisions (including fixed account), net Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2007 10,404 2,944 24,785 77,520 Increase (decrease) in net assets Operations: Net investment income (loss) 199 104 1,548 1,705 Total realized gain (loss) on investments and capital gains distributions 84 95 119 - Net unrealized appreciation (depreciation) of investments - Net increase (decrease) in net assets from operations (3,981) (1,508) (225) 1,705 Changes from principal transactions: Premiums 3,026 954 1,967 11,503 Surrenders and withdrawals (1,057) (60) (1,303) (5,571) Cost of insurance and administrative charges (795) (245) (1,234) (5,169) Benefit payments - - - (1,362) Transfers between Divisions (including fixed account), net Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2008 $ 10,799 $ 5,370 $ 24,216 $ 94,111 The accompanying notes are an integral part of these financial statements. 43 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Changes in Net Assets For the years ended December 31, 2008 and 2007 (Dollars in thousands) ING Lord ING Marsico Abbett ING Marsico International Affiliated Growth Opportunities ING Liquid Portfolio - Portfolio - Portfolio - Assets Portfolio Institutional Institutional Institutional - Service Class Class Class Class Net Assets at January 1, 2007 $ 25,544 $ 305 $ 6,212 $ 16,842 Increase (decrease) in net assets Operations: Net investment income (loss) 1,322 5 (27) 150 Total realized gain (loss) on investments and capital gains distributions - 8 1,260 1,778 Net unrealized appreciation (depreciation) of investments - - Net increase (decrease) in net assets from operations 1,322 13 951 2,936 Changes from principal transactions: Premiums 29,993 - 994 - Surrenders and withdrawals (5,632) (4) (202) - Cost of insurance and administrative charges (2,234) (10) (322) - Benefit payments (497) - - - Transfers between Divisions (including fixed account), net Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2007 32,210 302 8,468 22,067 Increase (decrease) in net assets Operations: Net investment income (loss) 961 7 34 132 Total realized gain (loss) on investments and capital gains distributions - 28 (270) (1,084) Net unrealized appreciation (depreciation) of investments - ) Net increase (decrease) in net assets from operations 961 (107) (3,584) (9,426) Changes from principal transactions: Premiums 36,133 - 1,327 - Surrenders and withdrawals (2,064) - (195) - Cost of insurance and administrative charges (2,947) (12) (419) - Benefit payments (1,728) - - - Transfers between Divisions (including fixed account), net Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2008 $ 41,196 $ 177 $ 5,388 $ 6,968 The accompanying notes are an integral part of these financial statements. 44 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Changes in Net Assets For the years ended December 31, 2008 and 2007 (Dollars in thousands) ING ING Mid Cap Oppenheimer ING MFS Total ING MFS Growth Main Street Return Portfolio Utilities Portfolio - Portfolio® - - Institutional Portfolio - Institutional Institutional Class Service Class Class Class Net Assets at January 1, 2007 $ 6,425 $ 15,067 $ 3,430 $ 754 Increase (decrease) in net assets Operations: Net investment income (loss) 173 46 (12) 4 Total realized gain (loss) on investments and capital gains distributions 371 3,554 132 57 Net unrealized appreciation (depreciation) of investments 15 Net increase (decrease) in net assets from operations 240 3,615 50 16 Changes from principal transactions: Premiums 734 1,512 - 264 Surrenders and withdrawals (38) (918) (159) (58) Cost of insurance and administrative charges (242) (646) (129) (40) Benefit payments - (32) (5) - Transfers between Divisions (including fixed account), net Increase (decrease) in net assets derived from principal transactions 70 Total increase (decrease) in net assets Net assets at December 31, 2007 6,735 20,837 2,772 934 Increase (decrease) in net assets Operations: Net investment income (loss) 369 324 (3) 28 Total realized gain (loss) on investments and capital gains distributions 311 434 20 (54) Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations (1,476) (5,676) (248) (425) Changes from principal transactions: Premiums 573 1,193 - 120 Surrenders and withdrawals (131) (266) (21) (72) Cost of insurance and administrative charges (298) (730) (33) (58) Benefit payments - Transfers between Divisions (including fixed account), net Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets ) Net assets at December 31, 2008 $ 5,149 $ 8,190 $ - $ 628 The accompanying notes are an integral part of these financial statements. 45 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Changes in Net Assets For the years ended December 31, 2008 and 2007 (Dollars in thousands) ING PIMCO ING Pioneer Core Bond ING Pioneer Mid Cap Value ING Stock Portfolio - Fund Portfolio - Portfolio - Index Portfolio - Institutional Institutional Institutional Institutional Class Class Class Class Net Assets at January 1, 2007 $ - $ 1,215 $ 17,861 $ 221,375 Increase (decrease) in net assets Operations: Net investment income (loss) - 8 51 2,245 Total realized gain (loss) on investments and capital gains distributions - 51 2,662 15,131 Net unrealized appreciation (depreciation) of investments - (4) Net increase (decrease) in net assets from operations - 55 1,057 10,487 Changes from principal transactions: Premiums - - 1,594 14,731 Surrenders and withdrawals - - (3,941) (27,513) Cost of insurance and administrative charges - - (774) (9,180) Benefit payments - - (26) - Transfers between Divisions (including fixed account), net - Increase (decrease) in net assets derived from principal transactions - Total increase (decrease) in net assets - Net assets at December 31, 2007 - 1,580 12,284 202,331 Increase (decrease) in net assets Operations: Net investment income (loss) 75 40 159 5,187 Total realized gain (loss) on investments and capital gains distributions (43) (559) 447 3,095 Net unrealized appreciation (depreciation) of investments 74 ) Net increase (decrease) in net assets from operations 136 (445) (4,032) (74,695) Changes from principal transactions: Premiums 612 - 325 12,724 Surrenders and withdrawals - - (367) (10,862) Cost of insurance and administrative charges (98) - (200) (8,985) Benefit payments - - - (44) Transfers between Divisions (including fixed account), net Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2008 $ 5,772 $ 1,065 $ 7,432 $ 123,899 The accompanying notes are an integral part of these financial statements. 46 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Changes in Net Assets For the years ended December 31, 2008 and 2007 (Dollars in thousands) ING T. Rowe ING Van Price Capital ING T. Rowe Kampen Capital Appreciation Price Equity ING UBS U.S. Growth Portfolio - Income Portfolio Allocation Portfolio - Institutional - Institutional Portfolio - Institutional Class Class Service Class Class Net Assets at January 1, 2007 $ 47,838 $ 18,204 $ 277 $ 4,389 Increase (decrease) in net assets Operations: Net investment income (loss) 779 232 1 (23) Total realized gain (loss) on investments and capital gains distributions 6,999 1,325 28 404 Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations 2,054 526 3 821 Changes from principal transactions: Premiums 6,226 2,561 54 - Surrenders and withdrawals (2,149) (235) - (399) Cost of insurance and administrative charges (2,350) (768) (9) (174) Benefit payments (89) - - - Transfers between Divisions (including fixed account), net Increase (decrease) in net assets derived from principal transactions (165) Total increase (decrease) in net assets Net assets at December 31, 2007 50,881 20,795 115 4,189 Increase (decrease) in net assets Operations: Net investment income (loss) 2,147 901 3 (196) Total realized gain (loss) on investments and capital gains distributions 5,141 922 (14) (862) Net unrealized appreciation (depreciation) of investments 5 Net increase (decrease) in net assets from operations (15,231) (8,323) (6) (29,664) Changes from principal transactions: Premiums 6,396 2,894 2 3,883 Surrenders and withdrawals (1,168) (989) - (2,491) Cost of insurance and administrative charges (2,936) (966) (3) (2,132) Benefit payments - Transfers between Divisions (including fixed account), net Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2008 $ 39,993 $ 14,929 $ - $ 31,174 The accompanying notes are an integral part of these financial statements. 47 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Changes in Net Assets For the years ended December 31, 2008 and 2007 (Dollars in thousands) ING Van ING Van Kampen Large ING VP Index ING Wells Kampen Cap Growth Plus Fargo Small Growth and Portfolio - International Cap Disciplined Income Portfolio Institutional Equity Portfolio Portfolio - - Service Class Class - Service Class Service Class Net Assets at January 1, 2007 $ 3,695 $ 83,464 $ 45,205 $ 19,303 Increase (decrease) in net assets Operations: Net investment income (loss) 51 (380) (307) (90) Total realized gain (loss) on investments and capital gains distributions 310 955 858 178 Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations 51 2,514 3,327 (657) Changes from principal transactions: Premiums 908 6,685 2,659 1,481 Surrenders and withdrawals (73) (3,491) (2,087) (730) Cost of insurance and administrative charges (202) (3,534) (1,826) (753) Benefit payments - (24) (18) - Transfers between Divisions (including fixed account), net ) Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2007 5,311 78,250 44,640 16,153 Increase (decrease) in net assets Operations: Net investment income (loss) 224 241 1,847 54 Total realized gain (loss) on investments and capital gains distributions 144 (175) 8,297 1,150 Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations (2,265) (4,018) (18,354) (4,852) Changes from principal transactions: Premiums 1,000 1,635 2,042 878 Surrenders and withdrawals (83) (1,030) (2,217) (632) Cost of insurance and administrative charges (271) (1,010) (1,667) (600) Benefit payments - (38) - - Transfers between Divisions (including fixed account), net Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2008 $ 4,988 $ - $ 22,369 $ 9,346 The accompanying notes are an integral part of these financial statements. 48 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Changes in Net Assets For the years ended December 31, 2008 and 2007 (Dollars in thousands) ING American ING American ING Baron ING Columbia Century Large Century Small- Small Cap Small Cap Company Value Mid Cap Value Growth Value II Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Initial Class Initial Class Initial Class Net Assets at January 1, 2007 $ 76 $ 699 $ 6,123 $ 6,507 Increase (decrease) in net assets Operations: Net investment income (loss) 1 1 (37) (21) Total realized gain (loss) on investments and capital gains distributions 10 91 82 138 Net unrealized appreciation (depreciation) of investments 62 Net increase (decrease) in net assets from operations 2 (10) 376 179 Changes from principal transactions: Premiums - - 1,754 1,017 Surrenders and withdrawals - (14) (222) (233) Cost of insurance and administrative charges (2) (27) (344) (263) Benefit payments - - - (7) Transfers between Divisions (including fixed account), net - Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2007 38 509 11,303 7,200 Increase (decrease) in net assets Operations: Net investment income (loss) 3 2 (42) (10) Total realized gain (loss) on investments and capital gains distributions (7) 17 (94) (514) Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations (13) (120) (5,102) (2,810) Changes from principal transactions: Premiums - - 1,701 837 Surrenders and withdrawals - (4) (279) (250) Cost of insurance and administrative charges (1) (22) (438) (313) Benefit payments - Transfers between Divisions (including fixed account), net 69 Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2008 $ 12 $ 291 $ 7,254 $ 5,141 The accompanying notes are an integral part of these financial statements. 49 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Changes in Net Assets For the years ended December 31, 2008 and 2007 (Dollars in thousands) ING Legg ING Lord Mason Partners Abbett U.S. ING Neuberger ING JPMorgan Aggressive Government Berman Mid Cap Value Growth Securities Partners Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Initial Class Initial Class Initial Class Net Assets at January 1, 2007 $ 14,756 $ 256 $ 18,421 $ 524 Increase (decrease) in net assets Operations: Net investment income (loss) 57 (1) 889 1 Total realized gain (loss) on investments and capital gains distributions 1,576 7 69 93 Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations 289 (4) 1,266 (4) Changes from principal transactions: Premiums 2,374 6 1,227 320 Surrenders and withdrawals (516) (9) (713) - Cost of insurance and administrative charges (726) (18) (840) (26) Benefit payments - Transfers between Divisions (including fixed account), net Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2007 16,098 190 20,103 1,029 Increase (decrease) in net assets Operations: Net investment income (loss) 345 - 266 (2) Total realized gain (loss) on investments and capital gains distributions 885 (1) 445 (253) Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations (5,281) (63) 366 (884) Changes from principal transactions: Premiums 2,254 - 355 251 Surrenders and withdrawals (831) (6) (151) (6) Cost of insurance and administrative charges (801) (9) (301) (42) Benefit payments - Transfers between Divisions (including fixed account), net Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2008 $ 12,070 $ 91 $ - $ 876 The accompanying notes are an integral part of these financial statements. 50 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Changes in Net Assets For the years ended December 31, 2008 and 2007 (Dollars in thousands) ING Neuberger ING Berman ING Oppenheimer ING PIMCO Regency Oppenheimer Strategic Total Return Portfolio - Global Portfolio Income Portfolio Portfolio - Initial Class - Initial Class - Service Class Initial Class Net Assets at January 1, 2007 $ 232 $ 5,343 $ 6,319 $ 18,083 Increase (decrease) in net assets Operations: Net investment income (loss) 4 41 304 620 Total realized gain (loss) on investments and capital gains distributions 20 648 85 92 Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations (4) 314 596 1,798 Changes from principal transactions: Premiums 198 960 1,139 1,995 Surrenders and withdrawals - (337) (253) (768) Cost of insurance and administrative charges (13) (306) (352) (725) Benefit payments - Transfers between Divisions (including fixed account), net 85 Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2007 498 6,493 9,232 22,375 Increase (decrease) in net assets Operations: Net investment income (loss) - 123 632 965 Total realized gain (loss) on investments and capital gains distributions (24) 449 30 683 Net unrealized appreciation (depreciation) of investments 9 Net increase (decrease) in net assets from operations (15) (2,894) (2,444) (275) Changes from principal transactions: Premiums 126 1,166 1,554 1,120 Surrenders and withdrawals - (239) (577) (1,016) Cost of insurance and administrative charges (4) (371) (687) (1,057) Benefit payments - Transfers between Divisions (including fixed account), net Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2008 $ - $ 7,911 $ 12,087 $ 19,285 The accompanying notes are an integral part of these financial statements. 51 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Changes in Net Assets For the years ended December 31, 2008 and 2007 (Dollars in thousands) ING T. Rowe Price Diversified ING Van ING Pioneer Mid Cap ING UBS U.S. Kampen High Yield Growth Large Cap Comstock Portfolio - Portfolio - Equity Portfolio Portfolio - Initial Class Initial Class - Initial Class Initial Class Net Assets at January 1, 2007 $ - $ 43,418 $ 6,389 $ 12,130 Increase (decrease) in net assets Operations: Net investment income (loss) - (181) 7 132 Total realized gain (loss) on investments and capital gains distributions - 4,922 466 624 Net unrealized appreciation (depreciation) of investments - Net increase (decrease) in net assets from operations - 5,386 132 (212) Changes from principal transactions: Premiums - 3,288 334 1,263 Surrenders and withdrawals - (1,942) (17) (697) Cost of insurance and administrative charges - (1,990) (77) (506) Benefit payments - Transfers between Divisions (including fixed account), net - Increase (decrease) in net assets derived from principal transactions - Total increase (decrease) in net assets - Net assets at December 31, 2007 - 44,992 2,237 10,999 Increase (decrease) in net assets Operations: Net investment income (loss) 556 (49) 69 341 Total realized gain (loss) on investments and capital gains distributions (716) 5,448 (54) (247) Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations (4,931) (19,120) (1,253) (3,498) Changes from principal transactions: Premiums 159 3,036 255 1,115 Surrenders and withdrawals (317) (2,373) (13) (669) Cost of insurance and administrative charges (490) (1,944) (57) (442) Benefit payments - Transfers between Divisions (including fixed account), net Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2008 $ 18,043 $ 23,626 $ 2,231 $ 5,889 The accompanying notes are an integral part of these financial statements. 52 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Changes in Net Assets For the years ended December 31, 2008 and 2007 (Dollars in thousands) ING VP ING VP ING VP ING Van Strategic Strategic Strategic Kampen Equity Allocation Allocation Allocation and Income Conservative Growth Moderate Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Class I Class I Class I Net Assets at January 1, 2007 $ 2,601 $ 181 $ 1,994 $ 3,645 Increase (decrease) in net assets Operations: Net investment income (loss) 68 3 29 68 Total realized gain (loss) on investments and capital gains distributions 131 6 127 250 Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations 92 6 94 185 Changes from principal transactions: Premiums 268 - - - Surrenders and withdrawals (8) - - (80) Cost of insurance and administrative charges (145) (6) (91) (87) Benefit payments - Transfers between Divisions (including fixed account), net Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2007 3,112 125 1,938 2,064 Increase (decrease) in net assets Operations: Net investment income (loss) 130 4 33 51 Total realized gain (loss) on investments and capital gains distributions 130 8 2 181 Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations (664) (29) (547) (617) Changes from principal transactions: Premiums 251 - - - Surrenders and withdrawals (37) - (389) (9) Cost of insurance and administrative charges (167) (5) (74) (77) Benefit payments - Transfers between Divisions (including fixed account), net Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2008 $ 2,118 $ 89 $ 718 $ 1,358 The accompanying notes are an integral part of these financial statements. 53 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Changes in Net Assets For the years ended December 31, 2008 and 2007 (Dollars in thousands) ING Lehman Brothers U.S. ING ING VP Growth Aggregate Bond Opportunistic ING Russell and Income Index® Large Cap Small Cap Index Portfolio - Portfolio - Value Portfolio - Portfolio - Class I Class I Class I Class I Net Assets at January 1, 2007 $ - $ - $ 1,994 $ - Increase (decrease) in net assets Operations: Net investment income (loss) - - 22 - Total realized gain (loss) on investments and capital gains distributions - - 45 - Net unrealized appreciation (depreciation) of investments - - - Net increase (decrease) in net assets from operations - - 53 - Changes from principal transactions: Premiums - Surrenders and withdrawals - - (61) - Cost of insurance and administrative charges - - (56) - Benefit payments - Transfers between Divisions (including fixed account), net 16 - - Increase (decrease) in net assets derived from principal transactions 16 - - Total increase (decrease) in net assets 16 - - Net assets at December 31, 2007 16 - 1,748 - Increase (decrease) in net assets Operations: Net investment income (loss) - 22 20 2 Total realized gain (loss) on investments and capital gains distributions - (8) 192 (1) Net unrealized appreciation (depreciation) of investments 31 Net increase (decrease) in net assets from operations (6) 45 (557) (26) Changes from principal transactions: Premiums - 41 - 8 Surrenders and withdrawals - (188) (69) (2) Cost of insurance and administrative charges (1) (16) (44) (2) Benefit payments - Transfers between Divisions (including fixed account), net 1 Increase (decrease) in net assets derived from principal transactions - Total increase (decrease) in net assets Net assets at December 31, 2008 $ 10 $ 1,942 $ 913 $ 239 The accompanying notes are an integral part of these financial statements. 54 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Changes in Net Assets For the years ended December 31, 2008 and 2007 (Dollars in thousands) ING VP Index ING VP Index ING VP Index ING VP High Plus LargeCap Plus MidCap Plus SmallCap Yield Bond Portfolio - Portfolio - Portfolio - Portfolio - Class I Class I Class I Class I Net Assets at January 1, 2007 $ 13,429 $ 14,470 $ 14,562 $ 27,692 Increase (decrease) in net assets Operations: Net investment income (loss) 100 45 5 1,801 Total realized gain (loss) on investments and capital gains distributions 390 1,233 1,470 399 Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations 612 691 (920) 601 Changes from principal transactions: Premiums 1,154 2,047 1,040 1,806 Surrenders and withdrawals (366) (476) (516) (817) Cost of insurance and administrative charges (393) (666) (470) (1,279) Benefit payments - Transfers between Divisions (including fixed account), net Increase (decrease) in net assets derived from principal transactions - Total increase (decrease) in net assets Net assets at December 31, 2007 14,041 15,574 13,004 27,174 Increase (decrease) in net assets Operations: Net investment income (loss) 175 119 62 997 Total realized gain (loss) on investments and capital gains distributions 680 791 (449) (2,590) Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations (5,251) (5,830) (4,500) (715) Changes from principal transactions: Premiums 539 1,339 1,007 580 Surrenders and withdrawals (110) (268) (381) (693) Cost of insurance and administrative charges (441) (689) (483) (832) Benefit payments - Transfers between Divisions (including fixed account), net Increase (decrease) in net assets derived from principal transactions ) Total increase (decrease) in net assets Net assets at December 31, 2008 $ 8,704 $ 9,579 $ 8,217 $ - The accompanying notes are an integral part of these financial statements. 55 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Changes in Net Assets For the years ended December 31, 2008 and 2007 (Dollars in thousands) ING VP ING VP MidCap SmallCap ING VP Opportunities ING VP Real Opportunities Balanced Portfolio - Estate Portfolio Portfolio - Portfolio - Class I - Class S Class I Class I Net Assets at January 1, 2007 $ 2,526 $ 21,779 $ 3,881 $ 19,280 Increase (decrease) in net assets Operations: Net investment income (loss) (8) 386 (19) 391 Total realized gain (loss) on investments and capital gains distributions 321 2,416 213 947 Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations 575 (3,055) 372 919 Changes from principal transactions: Premiums - 2,000 607 1,398 Surrenders and withdrawals (39) (786) (154) (997) Cost of insurance and administrative charges (149) (831) (212) (844) Benefit payments - - (8) (9) Transfers between Divisions (including fixed account), net Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2007 2,115 16,146 4,826 16,904 Increase (decrease) in net assets Operations: Net investment income (loss) (9) 179 (24) 418 Total realized gain (loss) on investments and capital gains distributions 105 (2,153) (1,430) 819 Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations (1,543) 271 (3,928) (4,512) Changes from principal transactions: Premiums - 481 779 1,294 Surrenders and withdrawals (85) (462) (372) (713) Cost of insurance and administrative charges (207) (523) (304) (851) Benefit payments - Transfers between Divisions (including fixed account), net Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2008 $ 2,562 $ - $ 3,771 $ 10,748 The accompanying notes are an integral part of these financial statements. 56 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Changes in Net Assets For the years ended December 31, 2008 and 2007 (Dollars in thousands) ING VP Intermediate Brandes Business Frontier Capital Bond Portfolio - International Opportunity Appreciation Class I Equity Fund Value Fund Fund Net Assets at January 1, 2007 $ 19,808 $ 20,249 $ 3,118 $ 9,924 Increase (decrease) in net assets Operations: Net investment income (loss) 769 279 - (75) Total realized gain (loss) on investments and capital gains distributions (43) 4,424 356 1,236 Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations 1,193 1,463 146 1,091 Changes from principal transactions: Premiums 2,845 965 239 478 Surrenders and withdrawals (591) (799) (79) (111) Cost of insurance and administrative charges (935) (640) (147) (269) Benefit payments (12) - - - Transfers between Divisions (including fixed account), net 12 Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets 16 Net assets at December 31, 2007 22,504 21,250 3,134 10,708 Increase (decrease) in net assets Operations: Net investment income (loss) 2,158 462 (17) (59) Total realized gain (loss) on investments and capital gains distributions 59 1,305 (63) 273 Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations (3,593) (8,605) (1,174) (4,125) Changes from principal transactions: Premiums 3,433 727 224 336 Surrenders and withdrawals (1,418) (489) (249) (209) Cost of insurance and administrative charges (1,905) (692) (171) (272) Benefit payments - Transfers between Divisions (including fixed account), net Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2008 $ 39,558 $ 12,297 $ 2,433 $ 5,507 The accompanying notes are an integral part of these financial statements. 57 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Statements of Changes in Net Assets For the years ended December 31, 2008 and 2007 (Dollars in thousands) Neuberger Berman AMT Socially Van Eck Responsive Worldwide Turner Core Portfolio® - Hard Assets Growth Fund Class I Fund Net Assets at January 1, 2007 $ 3,615 $ 89 $ 12,593 Increase (decrease) in net assets Operations: Net investment income (loss) (10) (1) (58) Total realized gain (loss) on investments and capital gains distributions 482 4 2,948 Net unrealized appreciation (depreciation) of investments 7 Net increase (decrease) in net assets from operations 736 10 4,362 Changes from principal transactions: Premiums 270 60 - Surrenders and withdrawals (109) (2) (536) Cost of insurance and administrative charges (162) (13) (347) Benefit payments - - - Transfers between Divisions (including fixed account), net Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2007 3,715 268 12,940 Increase (decrease) in net assets Operations: Net investment income (loss) (20) 6 (29) Total realized gain (loss) on investments and capital gains distributions (78) 2 2,525 Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations (2,128) (155) (4,964) Changes from principal transactions: Premiums 255 124 - Surrenders and withdrawals (302) (2) (192) Cost of insurance and administrative charges (166) (25) (362) Benefit payments - - - Transfers between Divisions (including fixed account), net 64 Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets 6 Net assets at December 31, 2008 $ 2,435 $ 274 $ 5,321 The accompanying notes are an integral part of these financial statements. 58 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements 1. Organization Security Life of Denver Insurance Company Security Life Separate Account L1 (the Account) was established on November 3, 1993, by Security Life of Denver Insurance Company (SLD or the Company) to support the operations of variable universal life policies (Policies). The Company is a wholly owned subsidiary of ING America Insurance Holdings, Inc. (ING AIH), an insurance holding company domiciled in the State of Delaware. ING AIH is an indirect wholly owned subsidiary of ING Groep, N.V., a global financial services holding company based in The Netherlands. The Account supports the operations of the FirstLine Variable Universal Life, FirstLine II Variable Universal Life, Strategic Advantage Variable Universal Life, Variable Survivorship Universal Life, Corporate Benefits Variable Universal Life, Strategic Investor Variable Universal Life, Asset Portfolio Manager Variable Universal Life, Estate Designer Variable Universal Life, Asset Accumulator Variable Universal Life, ING Corporate Advantage Variable Universal Life, ING Corporate Variable Universal Life, ING VUL-CV, ING VUL-ECV, and ING SVUL-ECV policies (collectively, Policies) offered by the Company. The Account is registered as a unit investment trust with the Securities and Exchange Commission under the Investment Company Act of 1940, as amended. SLD provides for variable accumulation and benefits under the Policies by crediting annuity considerations to one or more divisions within the Account or the SLD fixed separate account, which is not part of the Account, as directed by the contractowners. The portion of the Accounts assets applicable to Policies will not be charged with liabilities arising out of any other business SLD may conduct, but obligations of the Account, including the promise to make benefit payments, are obligations of SLD. The assets and liabilities of the Account are clearly identified and distinguished from the other assets and liabilities of SLD. At December 31, 2008, the Account had 80 investment divisions (the Divisions), 13 of which invest in an independently managed mutual fund portfolio and 67 of which invest in a mutual fund portfolio managed by an affiliate, either Directed Services LLC (DSL), formerly Directed Services, Inc., or ING Investments, LLC (IIL). The assets in each Division are invested in shares of a designated Fund (Fund) of various investment trusts (the Trusts). 59 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements Investment Divisions with asset balances at December 31, 2008, and related Trusts are as follows: AIM Variable Insurance Funds: AIM V.I. Core Equity Fund - Series I Shares American Funds Insurance Series: American Funds Insurance Series® Growth Fund - Class 2 American Funds Insurance Series® Growth-Income Fund - Class 2 American Funds Insurance Series® International Fund - Class 2 Fidelity® Variable Insurance Products: Fidelity® VIP Equity-Income Portfolio - Service Class Fidelity® Variable Insurance Products II: Fidelity® VIP Contrafund® Portfolio - Service Class Fidelity® Variable Insurance Products V: Fidelity® VIP Investment Grade Bond Portfolio - Initial Class ING Investors Trust: ING AllianceBernstein Mid Cap Growth Portfolio - Institutional Class ING BlackRock Large Cap Growth Portfolio - Institutional Class ING BlackRock Large Cap Value Portfolio - Institutional Class ING Evergreen Health Sciences Portfolio - Institutional Class ING Evergreen Omega Portfolio - Institutional Class ING FMR SM Diversified Mid Cap Portfolio - Institutional Class ING Focus 5 Portfolio - Class I** ING Franklin Templeton Founding Strategy Portfolio - Institutional Class** ING Global Real Estate Portfolio - Service Class** ING Global Resources Portfolio - Institutional Class ING JPMorgan Emerging Markets Equity Portfolio - Institutional Class ING JPMorgan Small Cap Core Equity Portfolio - Institutional Class ING JPMorgan Value Opportunities Portfolio - Institutional Class ING Julius Baer Foreign Portfolio - Institutional Class ING Legg Mason Value Portfolio - Institutional Class ING LifeStyle Aggressive Growth Portfolio - Institutional Class ING LifeStyle Growth Portfolio - Institutional Class ING LifeStyle Moderate Growth Portfolio - Institutional Class ING LifeStyle Moderate Portfolio - Institutional Class ING Limited Maturity Bond Portfolio - Service Class ING Liquid Assets Portfolio - Institutional Class ING Liquid Assets Portfolio - Service Class ING Lord Abbett Affiliated Portfolio - Institutional Class ING Marsico Growth Portfolio - Institutional Class ING Marsico International Opportunities Portfolio - Institutional Class ING Investors Trust (continued): ING MFS Total Return Portfolio - Institutional Class ING MFS Utilities Portfolio - Service Class ING Oppenheimer Main Street Portfolio® - Institutional Class ING PIMCO Core Bond Portfolio - Institutional Class** ING Pioneer Fund Portfolio - Institutional Class ING Pioneer Mid Cap Value Portfolio - Institutional Class ING Stock Index Portfolio - Institutional Class ING T. Rowe Price Capital Appreciation Portfolio - Institutional Class ING T. Rowe Price Equity Income Portfolio - Institutional Class ING Van Kampen Capital Growth Portfolio - Institutional Class ING Van Kampen Growth and Income Portfolio - Service Class ING VP Index Plus International Equity Portfolio - Service Class ING Wells Fargo Small Cap Disciplined Portfolio - Service Class ING Partners, Inc.: ING American Century Large Company Value Portfolio - Initial Class ING American Century Small-Mid Cap Value Portfolio - Initial Class ING Baron Small Cap Growth Portfolio - Initial Class ING Columbia Small Cap Value II Portfolio - Initial Class ING JPMorgan Mid Cap Value Portfolio - Initial Class ING Legg Mason Partners Aggressive Growth Portfolio - Initial Class ING Neuberger Berman Partners Portfolio - Initial Class ING Oppenheimer Global Portfolio - Initial Class ING Oppenheimer Strategic Income Portfolio - Service Class ING PIMCO Total Return Portfolio - Initial Class ING Pioneer High Yield Portfolio - Initial Class** ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Initial Class ING UBS U.S. Large Cap Equity Portfolio - Initial Class ING Van Kampen Comstock Portfolio - Initial Class ING Van Kampen Equity and Income Portfolio - Initial Class ING Strategic Allocation Portfolios, Inc.: ING VP Strategic Allocation Conservative Portfolio - Class I ING VP Strategic Allocation Growth Portfolio - Class I ING VP Strategic Allocation Moderate Portfolio - Class I ING Variable Funds: ING VP Growth and Income Portfolio - Class I* 60 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements ING Variable Portfolios, Inc.: ING Lehman Brothers U.S. Aggregate Bond Index® Portfolio - Class I** ING Opportunistic Large Cap Value Portfolio - Class I ING Russell TM Small Cap Index Portfolio - Class I** ING VP Index Plus LargeCap Portfolio - Class I ING VP Index Plus MidCap Portfolio - Class I ING VP Index Plus SmallCap Portfolio - Class I ING Variable Products Trust: ING VP MidCap Opportunities Portfolio - Class I ING VP SmallCap Opportunities Portfolio - Class I ING VP Balanced Portfolio, Inc.: ING VP Balanced Portfolio - Class I M Fund, Inc.: Brandes International Equity Fund Business Opportunity Value Fund Frontier Capital Appreciation Fund Turner Core Growth Fund Neuberger Berman Advisers Management Trust: Neuberger Berman AMT Socially Responsive Portfolio® - Class I Van Eck Worldwide Insurance Trust: Van Eck Worldwide Hard Assets Fund * Division added in 2007 ** Division added in 2008 ING VP Intermediate Bond Portfolio: ING VP Intermediate Bond Portfolio - Class I The names of certain Divisions were changed during 2008. The following is a summary of current and former names for those Divisions: Current Name Former Name ING Investors Trust: ING Investors Trust: ING Mid Cap Growth Portfolio - Institutional Class ING FMR SM Mid Cap Growth Portfolio - Institutional Class ING Van Kampen Large Cap Growth Portfolio - ING FMR SM Large Cap Growth Portfolio - Institutional Class Institutional Class ING Variable Portfolios, Inc.: ING Variable Portfolios, Inc.: ING Opportunistic Large Cap Value Portfolio - ING VP Value Opportunity Portfolio - Class I Class I During 2008, the following Divisions were closed to contractowners: ING Investors Trust: ING Mid Cap Growth Portfolio - Institutional Class ING UBS U.S. Allocation Portfolio - Service Class ING Van Kampen Large Cap Growth Portfolio - Institutional Class ING Partners, Inc.: ING Lord Abbett U.S. Government Securities Portfolio - Initial Class ING Neuberger Berman Regency Portfolio - Initial Class ING Variable Products Trust: ING VP High Yield Bond Portfolio - Class I ING VP Real Estate Portfolio - Class S There were no Divisions offered during 2008 that did not have any activity as of December 31, 2008. 61 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements 2. Significant Accounting Policies The following is a summary of the significant accounting policies of the Account: Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from reported results using those estimates. Investments Investments are made in shares of a Fund and are recorded at fair value, determined by the net asset value per share of the respective Fund. Investment transactions in each Fund are recorded on the date the order to buy or sell is confirmed. Distributions of net investment income and capital gains from each Fund are recognized on the ex- distribution date. Realized gains and losses on redemptions of the shares of the Fund are determined on a first-in, first-out basis. The difference between cost and current market value of investments owned on the day of measurement is recorded as unrealized appreciation or depreciation of investments. Federal Income Taxes Operations of the Account form a part of, and are taxed with, the total operations of SLD, which is taxed as a life insurance company under the Internal Revenue Code. Earnings and realized capital gains of the Account attributable to the contractowners are excluded in the determination of the federal income tax liability of SLD. Contractowner Reserves Contractowner reserves of the Account are represented by net assets on the Statements of Assets and Liabilities and are equal to the aggregate account values of the contractowners invested in the Account Divisions. To the extent that benefits to be paid to the contractowners exceed their account values, SLD will contribute additional funds to the benefit proceeds. Conversely, if amounts allocated exceed amounts required, transfers may be made to SLD. 62 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements 3. Recently Adopted Accounting Standards Fair Value Measurements In September 2006, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards (FAS) No. 157, Fair Value Measurements (FAS No. 157). FAS No. 157 provides guidance for using fair value to measure assets and liabilities whenever other standards require (or permit) assets or liabilities to be measured at fair value. FAS No. 157 does not expand the use of fair value to any new circumstances. Under FAS No. 157, the FASB clarifies the principle that fair value should be based on the assumptions market participants would use when pricing the asset or liability. In support of this principle, FAS No. 157 establishes a fair value hierarchy that prioritizes the information used to develop such assumptions. The fair value hierarchy gives the highest priority to quoted prices in active markets and the lowest priority to unobservable data. FAS No. 157 also requires separate disclosure of fair value measurements by level within the hierarchy and expanded disclosure of the effect on earnings for items measured using unobservable data. The adoption of FAS No. 157 on January 1, 2008 did not have an impact on the Accounts net assets or results of operations. New disclosures are included in the Financial Instruments footnote. 4. Financial Instruments The Account invests assets in shares of open-end mutual funds, which process orders to purchase and redeem shares on a daily basis at the fund's next computed net asset values (NAV). The fair value of the Accounts assets is based on the NAVs of mutual funds, which are obtained from the custodian and reflect the fair values of the mutual fund investments. The NAV is calculated daily upon close of the New York Stock Exchange and is based on the fair values of the underlying securities. The Accounts financial assets are recorded at fair value on the Statements of Assets and Liabilities and are categorized as Level 1 as of December 31, 2008, based on the priority of the inputs to the valuation technique below. The Account had no financial liabilities as of December 31, 2008. 63 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements The FAS No. 157 fair value hierarchy gives the highest priority to quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). If the inputs used to measure fair value fall within different levels of the hierarchy, the category level is based on the lowest priority level input that is significant to the fair value measurement of the instrument. § Level 1 - Unadjusted quoted prices for identical assets or liabilities in an active market. § Level 2 - Quoted prices in markets that are not active or inputs that are observable either directly or indirectly for substantially the full term of the asset or liability. Level 2 inputs include the following: a) Quoted prices for similar assets or liabilities in active markets; b) Quoted prices for identical or similar assets or liabilities in non-active markets; c) Inputs other than quoted market prices that are observable; and d) Inputs that are derived principally from or corroborated by observable market data through correlation or other means. § Level 3 - Prices or valuation techniques that require inputs that are both unobservable and significant to the overall fair value measurement. These valuations, whether derived internally or obtained from a third party, use critical assumptions that are not widely available to estimate market participant expectations in valuing the asset or liability. 5. Charges and Fees Under the terms of the Policies, certain charges are allocated to the Policies to cover SLDs expenses in connection with the issuance and administration of the Policies. Following is a summary of these charges: Premium Expense Charge SLD deducts a premium charge for certain Policies ranging from 4.00% to 9.50% of each premium payment as defined in the Policies. Mortality, Expense Risk, and Other Charges For FirstLine, FirstLine II, Strategic Advantage, Variable Survivorship, Estate Designer Policies, and Strategic Investor (Class A Policies), charges are made directly against the assets of the Account Divisions and are reflected daily in the computation of the unit values of the Divisions. A daily deduction, at an annual rate of up to 0.75% of the average daily net asset value of each Division of the Account, is charged to cover these risks, as specified in the Policies. 64 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements For the Corporate Benefits, ING Corporate Advantage, Asset Portfolio Manager, Asset accumulator, ING Corporate Policies (Class B Policies), ING VUL-CV, ING VUL-ECV and ING SVUL-CV, mortality and expense charges result in the redemption of units rather than a deduction in the daily computation of unit values. For Corporate Benefits Policies, a monthly deduction, at an annual rate of 0.20% of the contractowner account value, is charged. For ING Corporate Advantage Policies, a monthly deduction, at an annual rate of 0.35% of the contractowner account value, is charged. For Asset Portfolio Manager Policies, a monthly deduction, at an annual rate of 0.90% and 0.45% of the contractowner account value, is charged during policy years 1 through 10 and 11 through 20, respectively. There is no mortality and expense charge after year 20 for Asset Portfolio Manager Policies. For Asset Accumulator Policies, a monthly deduction, at an annual rate of 0.45% and 0.30% of the contractowner account value, is charged during policy years 1 through 5 and 6 through 10, respectively. There is no mortality and expense charge after year 10 for Asset Accumulator Policies. For ING Corporate Policies, a monthly deduction is charged to the contractowner account value at an annual rate ranging from 0.55% to 0.60% for policy years 1 through 10, 0.35% to 0.60% for policy years 11 through 20, and 0.20% to 0.60% for policy years after year 20. For ING VUL-CV and ING SVUL-CV policies, a monthly deduction at an annual rate of 0.30% of the contractowner account value is charged. For ING VUL-ECV policies, a monthly deduction at an annual rate of 0.45% of the contractowner account value is charged. The monthly cost of insurance charge varies based on the insureds sex, issue age, policy year, rate class, and the face amount of policies. The monthly administrative charge is based on an established amount per $1,000 of base insurance coverage or an established per month charge, as defined in the Policies. The monthly amount charged for optional insurance benefits varies based on a number of factors and is defined in the Policies. Other Policy Deductions The Variable Universal Life Policies provide for certain deductions for sales and tax loads from premium payments received from the contractowners and for surrender charges and taxes from amounts paid to contractowners. Such deductions are taken after the redemption of units in the Account and are not included in the Account financial statements. 65 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements Premium Taxes Premiums are subject to a charge for premium and other state and local taxes. The amount and timing of the payment by SLD depends on the state of residence and currently is up to 4.00% of premiums. 6. Related Party Transactions During the year ended December 31, 2008, management and service fees were paid indirectly to DSL, an affiliate of the Company, in its capacity as investment manager to ING Investors Trust and ING Partners, Inc. The Trusts advisory agreements provide for fees at annual rates up to 1.25% of the average net assets of each respective Fund. Management fees were paid to IIL, an affiliate of the Company, in its capacity as investment advisor to ING Variable Products Trust, ING VP Intermediate Bond Portfolio, ING Strategic Allocation Portfolios, Inc., ING VP Balanced Portfolio, Inc., ING Variable Portfolios, Inc., and ING Variable Funds. The Trusts advisory agreement provides for fees at annual rates up to 0.75% of the average net assets of each respective Fund. 66 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements 7. Purchases and Sales of Investment Securities The aggregate cost of purchases and proceeds from sales of investments follow: Year Ended December 31 Purchases Sales Purchases Sales (Dollars in thousands) AIM Variable Insurance Funds: AIM V.I. Core Equity Fund - Series I Shares $ 289 $ 3,331 $ 178 $ 4,597 American Funds Insurance Series: American Funds Insurance Series® Growth Fund - Class 2 18,384 7,790 19,120 7,713 American Funds Insurance Series® Growth-Income Fund - Class 2 7,330 1,709 9,141 2,931 American Funds Insurance Series® International Fund - Class 2 19,142 11,823 20,446 10,007 Fidelity® Variable Insurance Products: Fidelity® VIP Equity-Income Portfolio - Service Class 1,516 796 3,313 520 Fidelity® Variable Insurance Products II: Fidelity® VIP Contrafund® Portfolio - Service Class 9,118 3,714 17,276 6,586 Fidelity® Variable Insurance Products V: Fidelity® VIP Investment Grade Bond Portfolio - Initial Class 18 27 25 103 ING Investors Trust: ING AllianceBernstein Mid Cap Growth Portfolio - Institutional Class 2,267 2,967 2,647 1,824 ING BlackRock Large Cap Growth Portfolio - Institutional Class 626 697 4,152 3,051 ING BlackRock Large Cap Value Portfolio - Institutional Class 671 6,938 803 3,650 ING Evergreen Health Sciences Portfolio - Institutional Class 5,849 3,405 982 860 ING Evergreen Omega Portfolio - Institutional Class 12,229 8,369 8,827 11,504 ING FMR SM Diversified Mid Cap Portfolio - Institutional Class 7,057 5,799 3,263 3,550 ING Focus 5 Portfolio - Class I 45 1 - - ING Franklin Templeton Founding Strategy Portfolio - Institutional Class 121 2 - - ING Global Real Estate Portfolio - Service Class 14,826 1,566 - - ING Global Resources Portfolio - Institutional Class 17,419 11,297 13,441 5,599 ING JPMorgan Emerging Markets Equity Portfolio - Institutional Class 10,865 7,387 6,085 8,650 ING JPMorgan Small Cap Core Equity Portfolio - Institutional Class 6,472 5,110 9,947 12,428 ING JPMorgan Value Opportunities Portfolio - Institutional Class 7,225 3,202 2,354 5,302 ING Julius Baer Foreign Portfolio - Institutional Class 11,586 6,575 15,453 8,398 ING Legg Mason Value Portfolio - Institutional Class 3,214 1,364 1,612 1,054 ING LifeStyle Aggressive Growth Portfolio - Institutional Class 4,014 2,000 9,703 4,743 ING LifeStyle Growth Portfolio - Institutional Class 8,184 4,925 14,923 1,882 ING LifeStyle Moderate Growth Portfolio - Institutional Class 8,627 3,534 7,759 336 ING LifeStyle Moderate Portfolio - Institutional Class 4,941 719 3,102 505 ING Limited Maturity Bond Portfolio - Service Class 7,432 6,047 3,147 4,412 ING Liquid Assets Portfolio - Institutional Class 65,409 48,818 94,299 78,741 ING Liquid Assets Portfolio - Service Class 50,537 41,552 45,799 39,132 ING Lord Abbett Affiliated Portfolio - Institutional Class 43 20 13 17 ING Marsico Growth Portfolio - Institutional Class 2,952 2,415 7,427 6,149 ING Marsico International Opportunities Portfolio - Institutional Class 5,132 9,189 10,818 7,288 67 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements Year Ended December 31 Purchases Sales Purchases Sales (Dollars in thousands) ING Investors Trust (continued): ING MFS Total Return Portfolio - Institutional Class $ 2,528 $ 1,703 $ 1,669 $ 1,083 ING MFS Utilities Portfolio - Service Class 10,510 15,489 12,930 10,142 ING Mid Cap Growth Portfolio - Institutional Class 53 2,580 15 735 ING Oppenheimer Main Street Portfolio® - Institutional Class 461 314 679 511 ING PIMCO Core Bond Portfolio - Institutional Class 6,596 864 - - ING Pioneer Fund Portfolio - Institutional Class 1,836 1,816 514 165 ING Pioneer Mid Cap Value Portfolio - Institutional Class 3,163 3,199 4,723 10,305 ING Stock Index Portfolio - Institutional Class 27,874 24,668 18,740 39,665 ING T. Rowe Price Capital Appreciation Portfolio - Institutional Class 17,777 6,574 12,666 6,083 ING T. Rowe Price Equity Income Portfolio - Institutional Class 9,862 4,733 6,060 3,025 ING UBS U.S. Allocation Portfolio - Service Class 18 111 107 266 ING Van Kampen Capital Growth Portfolio - Institutional Class 77,371 19,553 168 1,071 ING Van Kampen Growth and Income Portfolio - Service Class 3,688 991 3,221 1,310 ING Van Kampen Large Cap Growth Portfolio - Institutional Class 3,768 75,245 4,709 12,821 ING VP Index Plus International Equity Portfolio - Service Class 13,681 5,971 1,957 6,024 ING Wells Fargo Small Cap Disciplined Portfolio - Service Class 2,420 2,570 1,631 4,214 ING Partners, Inc.: ING American Century Large Company Value Portfolio - Initial Class 15 12 3 40 ING American Century Small-Mid Cap Value Portfolio - Initial Class 56 101 91 193 ING Baron Small Cap Growth Portfolio - Initial Class 3,816 2,471 5,651 883 ING Columbia Small Cap Value II Portfolio - Initial Class 3,338 2,538 2,243 1,749 ING JPMorgan Mid Cap Value Portfolio - Initial Class 6,155 3,185 7,851 5,985 ING Legg Mason Partners Aggressive Growth Portfolio - Initial Class - 36 6 70 ING Lord Abbett U.S. Government Securities Portfolio - Initial Class 2,794 22,357 4,021 2,717 ING Neuberger Berman Partners Portfolio - Initial Class 1,259 530 1,385 801 ING Neuberger Berman Regency Portfolio - Initial Class 354 837 444 170 ING Oppenheimer Global Portfolio - Initial Class 5,506 567 2,460 1,333 ING Oppenheimer Strategic Income Portfolio - Service Class 11,414 5,436 3,681 1,058 ING PIMCO Total Return Portfolio - Initial Class 7,492 9,013 5,722 2,610 ING Pioneer High Yield Portfolio - Initial Class 26,327 2,768 - - ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Initial Class 14,077 10,529 6,057 6,117 ING UBS U.S. Large Cap Equity Portfolio - Initial Class 1,638 322 689 4,966 ING Van Kampen Comstock Portfolio - Initial Class 2,483 3,248 2,144 2,616 ING Van Kampen Equity and Income Portfolio - Initial Class 738 794 793 221 ING Strategic Allocation Portfolios, Inc.: ING VP Strategic Allocation Conservative Portfolio - Class I 14 7 9 65 ING VP Strategic Allocation Growth Portfolio - Class I 247 677 150 156 ING VP Strategic Allocation Moderate Portfolio - Class I 268 95 196 1,774 68 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements Year Ended December 31 Purchases Sales Purchases Sales (Dollars in thousands) ING Variable Funds: ING VP Growth and Income Portfolio - Class I $ - $ 1 $ 16 $ - ING Variable Portfolios, Inc.: ING Lehman Brothers U.S. Aggregate Bond Index® Portfolio - Class I 2,585 662 - - ING Opportunistic Large Cap Value Portfolio - Class I 333 377 33 311 ING Russell Small Cap Index Portfolio - Class I 272 5 - - ING VP Index Plus LargeCap Portfolio - Class I 2,082 1,188 1,792 1,692 ING VP Index Plus MidCap Portfolio - Class I 4,116 2,508 4,279 2,710 ING VP Index Plus SmallCap Portfolio - Class I 3,081 2,611 3,143 2,477 ING Variable Products Trust: ING VP High Yield Bond Portfolio - Class I 11,196 36,117 36,319 35,685 ING VP MidCap Opportunities Portfolio - Class I 2,432 451 1 995 ING VP Real Estate Portfolio - Class S 7,231 21,071 6,276 7,790 ING VP SmallCap Opportunities Portfolio - Class I 10,528 6,370 1,214 661 ING VP Balanced Portfolio, Inc.: ING VP Balanced Portfolio - Class I 2,658 2,570 2,658 4,805 ING VP Intermediate Bond Portfolio: ING VP Intermediate Bond Portfolio - Class I 33,207 9,555 4,863 2,591 M Fund, Inc.: Brandes International Equity Fund 5,985 4,439 5,681 2,977 Business Opportunity Value Fund 1,413 862 725 601 Frontier Capital Appreciation Fund 1,192 2,078 1,643 1,059 Turner Core Growth Fund 2,299 1,374 849 1,225 Neuberger Berman Advisers Management Trust: Neuberger Berman AMT Socially Responsive Portfolio® - Class I 332 140 188 20 Van Eck Worldwide Insurance Trust: Van Eck Worldwide Hard Assets Fund 2,127 2,970 1,530 4,097 69 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements 8. Changes in Units The changes in units outstanding were as follows: Year Ending December 31 Units Units Net Increase Units Units Net Increase Issued Redeemed (Decrease) Issued Redeemed (Decrease) AIM Variable Insurance Funds: AIM V.I. Core Equity Fund - Series I Shares 8,887 311,859 (302,972) 65 384,909 (384,844) American Funds Insurance Series: American Funds Insurance Series® Growth Fund - Class 2 1,120,535 871,660 248,875 823,721 447,177 376,544 American Funds Insurance Series® Growth-Income Fund - Class 2 531,354 321,333 210,021 469,498 199,862 269,636 American Funds Insurance Series® International Fund - Class 2 720,227 727,984 (7,757) 684,893 409,403 275,490 Fidelity® Variable Insurance Products: Fidelity® VIP Equity-Income Portfolio - Service Class 148,463 96,801 51,662 212,094 39,392 172,702 Fidelity® Variable Insurance Products II: Fidelity® VIP Contrafund® Portfolio - Service Class 871,616 532,827 338,789 915,522 460,583 454,939 Fidelity® Variable Insurance Products V: Fidelity® VIP Investment Grade Bond Portfolio - Initial Class 48 2,393 (2,345) 402 9,442 (9,040) ING Investors Trust: ING AllianceBernstein Mid Cap Growth Portfolio - Institutional Class 178,914 254,129 (75,215) 182,976 145,732 37,244 ING BlackRock Large Cap Growth Portfolio - Institutional Class 51,506 65,816 (14,310) 310,449 229,182 81,267 ING BlackRock Large Cap Value Portfolio - Institutional Class 6,177 594,541 (588,364) 141 248,732 (248,591) ING Evergreen Health Sciences Portfolio - Institutional Class 502,652 430,583 72,069 71,067 69,455 1,612 ING Evergreen Omega Portfolio - Institutional Class 1,011,002 1,012,344 (1,342) 674,617 885,539 (210,922) ING FMR SM Diversified Mid Cap Portfolio - Institutional Class 780,041 867,663 (87,622) 314,285 345,085 (30,800) ING Focus 5 Portfolio - Class I 5,563 251 5,312 - - - ING Franklin Templeton Founding Strategy Portfolio - Institutional Class 14,603 597 14,006 - - - ING Global Real Estate Portfolio - Service Class 1,796,680 238,484 1,558,196 - - - ING Global Resources Portfolio - Institutional Class 580,197 489,889 90,308 440,667 212,991 227,676 ING JPMorgan Emerging Markets Equity Portfolio - Institutional Class 960,543 832,872 127,671 469,709 689,519 (219,810) ING JPMorgan Small Cap Core Equity Portfolio - Institutional Class 522,112 616,454 (94,342) 570,692 855,381 (284,689) ING JPMorgan Value Opportunities Portfolio - Institutional Class 864,951 474,773 390,178 142,667 421,621 (278,954) ING Julius Baer Foreign Portfolio - Institutional Class 788,341 658,196 130,145 876,192 543,125 333,067 70 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements Year Ending December 31 Units Units Net Increase Units Units Net Increase I ssued Redeemed (Decrease) Issued Redeemed (Decrease) ING Investors Trust (continued): ING Legg Mason Value Portfolio - Institutional Class 239,666 255,704 (16,038) 127,152 89,251 37,901 ING LifeStyle Aggressive Growth Portfolio - Institutional Class 322,026 210,431 111,595 623,046 322,028 301,018 ING LifeStyle Growth Portfolio - Institutional Class 672,959 506,023 166,936 1,021,658 146,152 875,506 ING LifeStyle Moderate Growth Portfolio - Institutional Class 765,425 372,944 392,481 571,444 38,331 533,113 ING LifeStyle Moderate Portfolio - Institutional Class 520,109 195,503 324,606 232,766 39,870 192,896 ING Limited Maturity Bond Portfolio - Service Class 585,429 657,351 (71,922) 261,166 410,387 (149,221) ING Liquid Assets Portfolio - Institutional Class 6,815,115 5,491,485 1,323,630 8,309,371 7,159,369 1,150,002 ING Liquid Assets Portfolio - Service Class 4,989,250 4,376,693 612,557 3,473,450 3,060,713 412,737 ING Lord Abbett Affiliated Portfolio - Institutional Class 10 1,232 (1,222) 2 820 (818) ING Marsico Growth Portfolio - Institutional Class 311,736 252,069 59,667 543,333 441,375 101,958 ING Marsico International Opportunities Portfolio - Institutional Class 360,216 801,441 (441,225) 550,061 456,480 93,581 ING MFS Total Return Portfolio - Institutional Class 128,361 137,397 (9,036) 75,667 72,554 3,113 ING MFS Utilities Portfolio - Service Class 638,431 1,041,344 (402,913) 693,297 601,637 91,660 ING Mid Cap Growth Portfolio - Institutional Class 5,023 290,116 (285,093) 1,875 72,155 (70,280) ING Oppenheimer Main Street Portfolio® - Institutional Class 40,301 33,589 6,712 54,112 42,156 11,956 ING PIMCO Core Bond Portfolio - Institutional Class 694,304 121,772 572,532 - - - ING Pioneer Fund Portfolio - Institutional Class 203,610 199,678 3,932 35,004 12,109 22,895 ING Pioneer Mid Cap Value Portfolio - Institutional Class 290,156 380,342 (90,186) 293,814 796,438 (502,624) ING Stock Index Portfolio - Institutional Class 3,065,433 3,363,600 (298,167) 812,406 2,957,229 (2,144,823) ING T. Rowe Price Capital Appreciation Portfolio - Institutional Class 916,432 698,669 217,763 389,328 343,180 46,148 ING T. Rowe Price Equity Income Portfolio - Institutional Class 622,743 482,899 139,844 304,486 184,337 120,149 ING UBS U.S. Allocation Portfolio - Service Class 217 9,623 (9,406) 8,246 21,744 (13,498) ING Van Kampen Capital Growth Portfolio - Institutional Class 5,680,244 1,925,457 3,754,787 2,121 74,599 (72,478) ING Van Kampen Growth and Income Portfolio - Service Class 296,956 140,464 156,492 217,690 102,366 115,324 ING Van Kampen Large Cap Growth Portfolio - Institutional Class 302,735 7,320,993 (7,018,258) 459,799 1,161,781 (701,982) ING VP Index Plus International Equity Portfolio - Service Class 427,568 758,540 (330,972) 175,384 458,177 (282,793) ING Wells Fargo Small Cap Disciplined Portfolio - Service Class 172,095 389,918 (217,823) 178,195 411,775 (233,580) 71 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements Year Ending December 31 Units Units Net Increase Units Units Net Increase Issued Redeemed (Decrease) Issued Redeemed (Decrease) ING Partners, Inc.: ING American Century Large Company Value Portfolio - Initial Class 8 1,449 (1,441) - 2,954 (2,954) ING American Century Small-Mid Cap Value Portfolio - Initial Class 348 9,008 (8,660) 822 13,996 (13,174) ING Baron Small Cap Growth Portfolio - Initial Class 404,268 325,214 79,054 432,438 76,577 355,861 ING Columbia Small Cap Value II Portfolio - Initial Class 442,546 385,143 57,403 226,895 177,687 49,208 ING JPMorgan Mid Cap Value Portfolio - Initial Class 390,111 292,793 97,318 367,421 315,938 51,483 ING Legg Mason Partners Aggressive Growth Portfolio - Initial Class 21 2,427 (2,406) 352 4,021 (3,669) ING Lord Abbett U.S. Government Securities Portfolio - Initial Class 199,412 1,996,481 (1,797,069) 321,096 279,998 41,098 ING Neuberger Berman Partners Portfolio - Initial Class 137,277 69,490 67,787 116,596 75,518 41,078 ING Neuberger Berman Regency Portfolio - Initial Class 35,530 83,439 (47,909) 41,103 16,008 25,095 ING Oppenheimer Global Portfolio - Initial Class 559,582 109,286 450,296 154,555 99,952 54,603 ING Oppenheimer Strategic Income Portfolio - Service Class 1,133,819 696,356 437,463 308,132 104,481 203,651 ING PIMCO Total Return Portfolio - Initial Class 552,645 802,111 (249,466) 455,518 241,936 213,582 ING Pioneer High Yield Portfolio - Initial Class 2,930,058 391,641 2,538,417 - - - ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Initial Class 940,997 1,162,813 (221,816) 196,107 470,561 (274,454) ING UBS U.S. Large Cap Equity Portfolio - Initial Class 147,281 35,299 111,982 52,044 375,193 (323,149) ING Van Kampen Comstock Portfolio - Initial Class 205,753 325,265 (119,512) 119,522 176,595 (57,073) ING Van Kampen Equity and Income Portfolio - Initial Class 43,558 68,309 (24,751) 49,391 18,232 31,159 ING Strategic Allocation Portfolios, Inc.: ING VP Strategic Allocation Conservative Portfolio - Class I 4 558 (554) 117 5,458 (5,341) ING VP Strategic Allocation Growth Portfolio - Class I 191 59,644 (59,453) - 10,923 (10,923) ING VP Strategic Allocation Moderate Portfolio - Class I 623 8,679 (8,056) 188 134,753 (134,565) ING Variable Funds: ING VP Growth and Income Portfolio - Class I 6 86 (80) 1,637 11 1,626 ING Variable Portfolios, Inc.: ING Lehman Brothers U.S. Aggregate Bond Index® Portfolio - Class I 258,294 70,261 188,033 - - - ING Opportunistic Large Cap Value Portfolio - Class I 8,184 35,666 (27,482) 89 25,266 (25,177) ING Russell Small Cap Index Portfolio - Class I 34,780 714 34,066 - - - ING VP Index Plus LargeCap Portfolio - Class I 133,753 143,538 (9,785) 131,103 131,501 (398) ING VP Index Plus MidCap Portfolio - Class I 255,465 266,020 (10,555) 206,760 183,730 23,030 ING VP Index Plus SmallCap Portfolio - Class I 223,865 263,590 (39,725) 130,225 171,333 (41,108) 72 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements Year Ending December 31 Units Units Net Increase Units Units Net Increase Issued Redeemed (Decrease) Issued Redeemed (Decrease) ING Variable Products Trust: ING VP High Yield Bond Portfolio - Class I 914,121 3,293,916 (2,379,795) 3,053,468 3,130,036 (76,568) ING VP MidCap Opportunities Portfolio - Class I 168,341 35,589 132,752 75 69,596 (69,521) ING VP Real Estate Portfolio - Class S 370,506 1,605,362 (1,234,856) 379,486 531,430 (151,944) ING VP SmallCap Opportunities Portfolio - Class I 950,752 865,496 85,256 119,255 68,360 50,895 ING VP Balanced Portfolio, Inc.: ING VP Balanced Portfolio - Class I 212,301 380,271 (167,970) 142,631 443,524 (300,893) ING VP Intermediate Bond Portfolio: ING VP Intermediate Bond Portfolio - Class I 2,565,687 1,005,888 1,559,799 345,830 229,827 116,003 M Fund, Inc.: Brandes International Equity Fund 271,581 302,305 (30,724) 118,928 140,820 (21,892) Business Opportunity Value Fund 117,268 77,980 39,288 31,790 40,796 (9,006) Frontier Capital Appreciation Fund 95,178 154,459 (59,281) 39,627 56,285 (16,658) Turner Core Growth Fund 207,046 136,701 70,345 43,872 89,240 (45,368) Neuberger Berman Advisers Management Trust: Neuberger Berman AMT Socially Responsive Portfolio® - Class I 27,995 14,570 13,425 14,188 1,702 12,487 Van Eck Worldwide Insurance Trust: Van Eck Worldwide Hard Assets Fund 5,739 74,551 (68,812) 239 120,934 (120,695) 73 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements 9. Unit Summary Division/Contract Units Unit Value Extended Value AIM V.I. Core Equity Fund - Series I Shares Contracts in accumulation period: Class A 917,708.283 $ 8.12 $ 7,451,791 Class B 8.28 $ 8,477,404 American Funds Insurance Series® Growth Fund - Class 2 Contracts in accumulation period: Class A 1,575,911.874 $ 11.25 $ 17,729,009 Class B 1,633,358.335 11.74 19,175,627 ING Corporate Advantage VUL 8.29 $ 37,026,280 American Funds Insurance Series® Growth-Income Fund - Class 2 Contracts in accumulation period: Class A 972,593.727 $ 10.92 $ 10,620,723 Class B 959,477.510 11.40 10,938,044 ING Corporate Advantage VUL 8.22 $ 21,598,764 American Funds Insurance Series® International Fund - Class 2 Contracts in accumulation period: Class A 1,082,954.889 $ 15.99 $ 17,316,449 Class B 1,064,997.291 16.69 17,774,805 ING Corporate Advantage VUL 10.22 $ 35,149,552 Fidelity® VIP Equity-Income Portfolio - Service Class Contracts in accumulation period: Class A 157,542.864 $ 7.57 $ 1,192,599 Class B 185,834.132 7.79 1,447,648 ING Corporate Advantage VUL 7.62 $ 2,673,561 Fidelity® VIP Contrafund® Portfolio - Service Class Contracts in accumulation period: Class A 671,112.421 $ 8.87 $ 5,952,767 Class B 738,797.362 9.12 6,737,832 ING Corporate Advantage VUL 8.90 $ 12,782,936 Fidelity® VIP Investment Grade Bond Portfolio - Initial Class Contracts in accumulation period: Class A 25,522.311 $ 10.45 $ 266,708 Class B 10.75 $ 397,433 74 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements Division/Contract Units Unit Value Extended Value ING AllianceBernstein Mid Cap Growth Portfolio - Institutional Class Contracts in accumulation period: Class A 84,700.070 $ 7.61 $ 644,568 Class B 65,341.650 7.83 511,625 ING Corporate Advantage VUL 11.60 $ 1,162,112 ING BlackRock Large Cap Growth Portfolio - Institutional Class Contracts in accumulation period: Class A 103,017.603 $ 7.98 $ 822,080 Class B 8.21 $ 1,126,027 ING BlackRock Large Cap Value Portfolio - Institutional Class Contracts in accumulation period: Class A 835,295.329 $ 8.90 $ 7,434,128 Class B 9.22 $ 8,068,287 ING Evergreen Health Sciences Portfolio - Institutional Class Contracts in accumulation period: Class A 175,567.094 $ 9.50 $ 1,667,887 Class B 89,402.936 9.77 873,467 ING Corporate Advantage VUL 8.48 $ 2,589,450 ING Evergreen Omega Portfolio - Institutional Class Contracts in accumulation period: Class A 1,853,503.191 $ 9.63 $ 17,849,236 Class B 9.90 $ 23,428,003 ING FMR SM Diversified Mid Cap Portfolio - Institutional Class Contracts in accumulation period: Class A 1,475,679.656 $ 6.83 $ 10,078,892 Class B 323,133.945 6.97 2,252,244 ING Corporate Advantage VUL 7.99 $ 12,340,849 ING Focus 5 Portfolio - Class I Contracts in accumulation period: Class A 1,316.329 $ 5.99 $ 7,885 Class B 6.02 $ 31,939 ING Franklin Templeton Founding Strategy Portfolio - Institutional Class Contracts in accumulation period: Class A 5,115.513 $ 6.75 $ 34,530 Class B 6.79 $ 94,894 75 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements Division/Contract Units Unit Value Extended Value ING Global Real Estate Portfolio - Service Class Contracts in accumulation period: Class A 930,789.396 $ 5.71 $ 5,314,807 Class B 626,130.596 5.74 3,593,990 ING Corporate Advantage VUL 5.92 $ 8,916,351 ING Global Resources Portfolio - Institutional Class Contracts in accumulation period: Class A 306,507.794 $ 21.09 $ 6,464,249 Class B 310,075.931 18.59 5,764,312 ING Corporate Advantage VUL 12.62 $ 12,233,018 ING JPMorgan Emerging Markets Equity Portfolio - Institutional Class Contracts in accumulation period: Class A 1,639,517.220 $ 7.64 $ 12,525,912 Class B 943,676.733 7.79 7,351,242 ING Corporate Advantage VUL 7.83 $ 19,905,607 ING JPMorgan Small Cap Core Equity Portfolio - Institutional Class Contracts in accumulation period: Class A 1,642,845.645 $ 9.83 $ 16,149,173 Class B 339,262.428 10.18 3,453,692 ING Corporate Advantage VUL 9.04 $ 19,611,930 ING JPMorgan Value Opportunities Portfolio - Institutional Class Contracts in accumulation period: Class A 559,709.733 $ 7.56 $ 4,231,406 Class B 505,428.613 7.77 3,927,180 ING Corporate Advantage VUL 7.77 $ 8,162,297 ING Julius Baer Foreign Portfolio - Institutional Class Contracts in accumulation period: Class A 638,181.073 $ 9.89 $ 6,311,611 Class B 721,890.549 10.16 7,334,408 ING Corporate Advantage VUL 10.12 $ 13,703,895 ING Legg Mason Value Portfolio - Institutional Class Contracts in accumulation period: Class A 223,603.093 $ 5.25 $ 1,173,916 Class B 474,409.737 5.44 2,580,789 ING Corporate Advantage VUL 5.11 $ 3,757,735 76 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements Division/Contract Units Unit Value Extended Value ING LifeStyle Aggressive Growth Portfolio - Institutional Class Contracts in accumulation period: Class A 256,900.374 $ 8.56 $ 2,199,067 Class B 424,759.403 8.73 3,708,150 ING Corporate Advantage VUL 8.73 $ 5,909,196 ING LifeStyle Growth Portfolio - Institutional Class Contracts in accumulation period: Class A 723,098.891 $ 8.96 $ 6,478,966 Class B 933,139.362 9.14 8,528,894 ING Corporate Advantage VUL 9.14 $ 15,042,989 ING LifeStyle Moderate Growth Portfolio - Institutional Class Contracts in accumulation period: Class A 554,003.935 $ 9.28 $ 5,141,157 Class B 593,909.983 9.47 5,624,328 ING Corporate Advantage VUL 9.47 $ 10,799,178 ING LifeStyle Moderate Portfolio - Institutional Class Contracts in accumulation period: Class A 166,968.082 $ 9.71 $ 1,621,260 Class B 373,024.396 9.91 3,696,672 ING Corporate Advantage VUL 9.91 $ 5,370,387 ING Limited Maturity Bond Portfolio - Service Class Contracts in accumulation period: Class A 1,290,120.668 $ 10.79 $ 13,920,402 Class B 694,961.253 14.76 10,257,628 ING Corporate Advantage VUL 11.17 $ 24,215,909 ING Liquid Assets Portfolio - Institutional Class Contracts in accumulation period: Class A $ 11.38 $ 94,110,780 $ 94,110,780 ING Liquid Assets Portfolio - Service Class Contracts in accumulation period: Class B 3,052,433.783 $ 13.41 $ 40,933,137 ING Corporate Advantage VUL 11.51 $ 41,196,266 ING Lord Abbett Affiliated Portfolio - Institutional Class Contracts in accumulation period: Class A 9,926.944 $ 11.44 $ 113,564 Class B 11.94 $ 176,951 77 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements Division/Contract Units Unit Value Extended Value ING Marsico Growth Portfolio - Institutional Class Contracts in accumulation period: Class A 203,873.750 $ 10.92 $ 2,226,301 Class B 6.88 $ 5,387,674 ING Marsico International Opportunities Portfolio - Institutional Class Contracts in accumulation period: Class A 385,720.703 $ 9.27 $ 3,575,631 Class B 353,889.702 9.53 3,372,569 ING Corporate Advantage VUL 9.53 $ 6,967,832 ING MFS Total Return Portfolio - Institutional Class Contracts in accumulation period: Class A 214,323.731 $ 11.67 $ 2,501,158 Class B 195,399.782 13.54 2,645,713 ING Corporate Advantage VUL 9.58 $ 5,148,857 ING MFS Utilities Portfolio - Service Class Contracts in accumulation period: Class A 486,863.283 $ 11.62 $ 5,657,351 Class B 211,326.676 11.94 2,523,241 ING Corporate Advantage VUL 11.94 $ 8,189,702 ING Oppenheimer Main Street Portfolio® - Institutional Class Contracts in accumulation period: Class A 38,614.706 $ 8.05 $ 310,848 Class B 7.30 $ 628,234 ING PIMCO Core Bond Portfolio - Institutional Class Contracts in accumulation period: Class A 276,922.261 $ 10.05 $ 2,783,069 Class B 295,302.457 10.11 2,985,508 ING Corporate Advantage VUL 10.05 $ 5,771,661 ING Pioneer Fund Portfolio - Institutional Class Contracts in accumulation period: Class A 89,083.890 $ 8.69 $ 774,139 Class B 8.93 $ 1,065,274 ING Pioneer Mid Cap Value Portfolio - Institutional Class Contracts in accumulation period: Class A 534,416.441 $ 8.57 $ 4,579,949 Class B 323,246.421 8.81 2,847,801 ING Corporate Advantage VUL 8.81 $ 7,432,076 78 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements Division/Contract Units Unit Value Extended Value ING Stock Index Portfolio - Institutional Class Contracts in accumulation period: Class A 11,821,147.850 $ 8.54 $ 100,952,603 Class B 2,592,879.276 8.84 22,921,053 ING Corporate Advantage VUL 8.29 $ 123,899,035 ING T. Rowe Price Capital Appreciation Portfolio - Institutional Class Contracts in accumulation period: Class A 1,479,935.182 $ 13.99 $ 20,704,293 Class B 1,298,910.524 14.83 19,262,843 ING Corporate Advantage VUL 9.58 $ 39,993,360 ING T. Rowe Price Equity Income Portfolio - Institutional Class Contracts in accumulation period: Class A 703,497.473 $ 11.67 $ 8,209,816 Class B 595,255.141 11.17 6,649,000 ING Corporate Advantage VUL 8.45 $ 14,928,868 ING Van Kampen Capital Growth Portfolio - Institutional Class Contracts in accumulation period: Class A 3,571,014.652 $ 7.71 $ 27,532,523 Class B 7.99 $ 31,174,316 ING Van Kampen Growth and Income Portfolio - Service Class Contracts in accumulation period: Class A 241,223.053 $ 8.81 $ 2,125,175 Class B 314,429.119 9.06 2,848,728 ING Corporate Advantage VUL 9.02 $ 4,988,436 ING VP Index Plus International Equity Portfolio - Service Class Contracts in accumulation period: Class A 2,540,566.643 $ 7.71 $ 19,587,769 Class B 352,011.340 7.89 2,777,369 ING Corporate Advantage VUL 7.89 $ 22,368,732 ING Wells Fargo Small Cap Disciplined Portfolio - Service Class Contracts in accumulation period: Class A 852,192.957 $ 6.69 $ 5,701,171 Class B 533,463.423 6.83 3,643,555 ING Corporate Advantage VUL 6.86 $ 9,345,609 ING American Century Large Company Value Portfolio - Initial Class Contracts in accumulation period: Class A 437.371 $ 7.74 $ 3,385 Class B 7.96 $ 12,407 79 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements Division/Contract Units Unit Value Extended Value ING American Century Small-Mid Cap Value Portfolio - Initial Class Contracts in accumulation period: Class A 20,090.286 $ 9.25 $ 185,835 Class B 9.51 $ 291,449 ING Baron Small Cap Growth Portfolio - Initial Class Contracts in accumulation period: Class A 504,588.028 $ 7.84 $ 3,955,970 Class B 403,822.585 8.07 3,258,848 ING Corporate Advantage VUL 7.80 $ 7,254,488 ING Columbia Small Cap Value II Portfolio - Initial Class Contracts in accumulation period: Class A 410,281.140 $ 6.81 $ 2,794,015 Class B 334,962.939 6.94 2,324,643 ING Corporate Advantage VUL 6.94 $ 5,140,887 ING JPMorgan Mid Cap Value Portfolio - Initial Class Contracts in accumulation period: Class A 384,437.633 $ 12.97 $ 4,986,156 Class B 517,907.208 13.53 7,007,285 ING Corporate Advantage VUL 8.76 $ 12,070,120 ING Legg Mason Partners Aggressive Growth Portfolio - Initial Class Contracts in accumulation period: Class A 3,574.513 $ 9.92 $ 35,459 Class B 10.35 $ 90,638 ING Neuberger Berman Partners Portfolio - Initial Class Contracts in accumulation period: Class A 73,774.792 $ 5.44 $ 401,335 Class B 84,890.007 5.55 471,140 ING Corporate Advantage VUL 5.63 $ 875,626 ING Oppenheimer Global Portfolio - Initial Class Contracts in accumulation period: Class A 397,617.982 $ 8.83 $ 3,510,967 Class B 482,719.262 9.08 4,383,091 ING Corporate Advantage VUL 8.96 $ 7,910,996 ING Oppenheimer Strategic Income Portfolio - Service Class Contracts in accumulation period: Class A 832,112.609 $ 9.82 $ 8,171,346 Class B 385,903.674 10.10 3,897,627 ING Corporate Advantage VUL 10.16 $ 12,086,790 80 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements Division/Contract Units Unit Value Extended Value ING PIMCO Total Return Portfolio - Initial Class Contracts in accumulation period: Class A 884,529.864 $ 12.04 $ 10,649,740 Class B 673,417.944 12.57 8,464,864 ING Corporate Advantage VUL 11.81 $ 19,284,526 ING Pioneer High Yield Portfolio - Initial Class Contracts in accumulation period: Class A 1,861,688.910 $ 7.10 $ 13,217,991 Class B 675,158.405 7.13 4,813,879 ING Corporate Advantage VUL 7.00 $ 18,042,856 ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Initial Class Contracts in accumulation period: Class A 2,231,180.429 $ 8.07 $ 18,005,626 Class B 676,734.496 8.30 5,616,896 ING Corporate Advantage VUL 8.05 $ 23,625,582 ING UBS U.S. Large Cap Equity Portfolio - Initial Class Contracts in accumulation period: Class A 83,557.221 $ 7.70 $ 643,391 Class B 7.92 $ 2,230,685 ING Van Kampen Comstock Portfolio - Initial Class Contracts in accumulation period: Class A 247,957.544 $ 9.12 $ 2,261,373 Class B 375,992.564 9.59 3,605,769 ING Corporate Advantage VUL 7.73 $ 5,888,640 ING Van Kampen Equity and Income Portfolio - Initial Class Contracts in accumulation period: Class A 65,369.125 $ 10.16 $ 664,150 Class B 134,707.590 10.68 1,438,677 ING Corporate Advantage VUL 9.81 $ 2,118,046 ING VP Strategic Allocation Conservative Portfolio - Class I Contracts in accumulation period: Class A 8,000.537 $ 9.25 $ 74,005 Class B 9.55 $ 89,377 ING VP Strategic Allocation Growth Portfolio - Class I Contracts in accumulation period: Class A 16,475.036 $ 8.60 $ 141,685 Class B 8.88 $ 717,636 81 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements Division/Contract Units Unit Value Extended Value ING VP Strategic Allocation Moderate Portfolio - Class I Contracts in accumulation period: Class A 38,465.357 $ 8.90 $ 342,342 Class B 9.19 $ 1,358,145 ING VP Growth and Income Portfolio - Class I Contracts in accumulation period: Class A 25.214 $ 6.17 $ 156 Class B 6.22 $ 9,617 ING Lehman Brothers U.S. Aggregate Bond Index® Portfolio - Class I Contracts in accumulation period: Class A 113,535.131 $ 10.31 $ 1,170,547 Class B 10.36 $ 1,942,346 ING Opportunistic Large Cap Value Portfolio - Class I Contracts in accumulation period: Class A 81,879.720 $ 7.47 $ 611,642 Class B 7.65 $ 913,365 ING Russell Small Cap Index Portfolio - Class I Contracts in accumulation period: Class A 15,772.835 $ 6.99 $ 110,252 Class B 7.03 $ 238,855 ING VP Index Plus LargeCap Portfolio - Class I Contracts in accumulation period: Class A 629,159.788 $ 8.44 $ 5,310,109 Class B 380,836.698 8.88 3,381,830 ING Corporate Advantage VUL 8.19 $ 8,703,501 ING VP Index Plus MidCap Portfolio - Class I Contracts in accumulation period: Class A 565,800.624 $ 9.78 $ 5,533,530 Class B 392,483.515 10.28 4,034,731 ING Corporate Advantage VUL 8.19 $ 9,579,437 ING VP Index Plus SmallCap Portfolio - Class I Contracts in accumulation period: Class A 386,372.991 $ 9.92 $ 3,832,820 Class B 420,044.055 10.43 4,381,059 ING Corporate Advantage VUL 7.90 $ 8,217,140 82 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements Division/Contract Units Unit Value Extended Value ING VP MidCap Opportunities Portfolio - Class I Contracts in accumulation period: Class A 117,070.542 $ 9.14 $ 1,070,025 Class B 9.68 $ 2,561,835 ING VP SmallCap Opportunities Portfolio - Class I Contracts in accumulation period: Class A 271,228.767 $ 7.01 $ 1,901,314 Class B 249,890.435 7.43 1,856,686 ING Corporate Advantage VUL 9.49 $ 3,771,413 ING VP Balanced Portfolio - Class I Contracts in accumulation period: Class A 1,138,198.034 $ 7.89 $ 8,980,382 Class B 8.05 $ 10,747,582 ING VP Intermediate Bond Portfolio - Class I Contracts in accumulation period: Class A 1,671,658.820 $ 11.97 $ 20,009,756 Class B 1,535,099.872 12.59 19,326,907 ING Corporate Advantage VUL 10.47 $ 39,558,209 Brandes International Equity Fund Contracts in accumulation period: Class A 918,349.854 $ 12.69 $ 11,653,860 Class B 13.45 $ 12,297,466 Business Opportunity Value Fund Contracts in accumulation period: Class A 194,129.295 $ 9.79 $ 1,900,526 Class B 10.29 $ 2,432,726 Frontier Capital Appreciation Fund Contracts in accumulation period: Class A 475,977.482 $ 11.03 $ 5,250,032 Class B 11.69 $ 5,507,440 Turner Core Growth Fund Contracts in accumulation period: Class A 240,567.710 $ 7.65 $ 1,840,343 Class B 8.11 $ 2,435,261 83 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements Division/Contract Units Unit Value Extended Value Neuberger Berman AMT Socially Responsive Portfolio® - Class I Contracts in accumulation period: Class A 16,681.501 $ 8.24 $ 137,456 Class B 15,560.787 8.48 131,955 ING Corporate Advantage VUL 8.25 $ 274,126 Van Eck Worldwide Hard Assets Fund Contracts in accumulation period: Class A 176,980.720 $ 23.45 $ 4,150,198 Class B 23.04 $ 5,321,440 84 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements 10. Financial Highlights A summary of unit values, units outstanding and net assets for Policies, expense ratios, excluding expenses of underlying Funds, investment income ratios, and total return for the years ended December 31, 2008, 2007, 2006, 2005 and 2004, follows: Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) AIM V.I. Core Equity Fund - Series I Shares 2008 1,042 $8.12 to $8.28 $8,477 2.01% 0.00% to 0.75% -30.66% to -30.13% 2007 1,345 $11.71 to $11.85 $15,770 1.03% 0.00% to 0.75% 7.33% to 8.12% 2006 1,729 $10.91 to $10.96 $18,879 (c) 0.00% to 0.75% (c) 2005 (c) (c) (c) (c) (c) (c) 2004 (c) (c) (c) (c) (c) (c) American Funds Insurance Series® Growth Fund - Class 2 2008 3,224 $8.29 to $11.74 $37,026 0.91% 0.00% to 0.75% -44.39% to -43.96% 2007 2,975 $14.80 to $20.95 $61,155 0.85% 0.00% to 0.75% 11.52% to 12.38% 2006 2,599 $13.17 to $18.65 $47,749 0.88% 0.00% to 0.75% 9.41% to 10.22% 2005 2,000 $16.58 to $16.92 $33,471 0.77% 0.00% to 0.75% 15.30% to 16.21% 2004 1,361 $14.38 to $14.56 $19,658 0.24% 0.00% to 0.75% 11.65% to 12.43% American Funds Insurance Series® Growth-Income Fund - Class 2 2008 1,937 $8.22 to $11.40 $21,599 1.93% 0.00% to 0.75% -38.34% to -37.82% 2007 1,727 $13.22 to $18.35 $31,094 1.67% 0.00% to 0.75% 4.24% to 5.10% 2006 1,457 $12.58 to $17.46 $25,076 1.66% 0.00% to 0.75% 14.33% to 15.17% 2005 1,223 $14.86 to $15.16 $18,342 1.45% 0.00% to 0.75% 5.09% to 5.87% 2004 947 $14.14 to $14.32 $13,451 1.19% 0.00% to 0.75% 9.53% to 10.32% American Funds Insurance Series® International Fund - Class 2 2008 2,154 $10.22 to $16.69 $35,150 2.02% 0.00% to 0.75% -42.56% to -42.10% 2007 2,161 $17.65 to $28.84 $61,314 1.62% 0.00% to 0.75% 19.13% to 20.02% 2006 1,886 $14.71 to $24.03 $44,727 1.91% 0.00% to 0.75% 18.09% to 19.02% 2005 1,292 $19.79 to $20.19 $25,807 1.72% 0.00% to 0.75% 20.60% to 21.48% 2004 828 $16.41 to $16.62 $13,661 1.90% 0.00% to 0.75% 18.40% to 19.31% 85 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) Fidelity® VIP Equity-Income Portfolio - Service Class 2008 348 $7.57 to $7.79 $2,674 2.86% 0.00% to 0.75% -43.17% to -42.68% 2007 296 $13.30 to $13.59 $3,978 2.46% 0.00% to 0.75% 0.68% to 1.45% 2006 123 $13.11 to $13.40 $1,640 3.02% 0.00% to 0.75% 19.19% to 20.07% 2005 10 $11.10 to $11.16 $108 (b) 0.00% to 0.75% (b) 2004 (b) (b) (b) (b) (b) (b) Fidelity® VIP Contrafund® Portfolio - Service Class 2008 1,420 $8.87 to $9.12 $12,783 1.12% 0.00% to 0.75% -43.03% to -42.58% 2007 1,081 $15.50 to $15.89 $16,998 1.03% 0.00% to 0.75% 16.63% to 17.53% 2006 627 $13.19 to $13.52 $8,408 1.29% 0.00% to 0.75% 10.70% to 11.55% 2005 170 $12.06 to $12.12 $2,048 (b) 0.00% to 0.75% (b) 2004 (b) (b) (b) (b) (b) (b) Fidelity® VIP Investment Grade Bond Portfolio - Initial Class 2008 38 $10.45 to $10.75 $397 4.31% 0.00% to 0.75% -3.95% to -3.24% 2007 40 $10.88 to $11.11 $439 4.39% 0.00% to 0.75% 3.52% to 4.42% 2006 49 $10.51 to $10.64 $518 3.88% 0.00% to 0.75% 3.55% to 4.31% 2005 44 $10.15 to $10.20 $448 (b) 0.00% to 0.75% (b) 2004 (b) (b) (b) (b) (b) (b) ING AllianceBernstein Mid Cap Growth Portfolio - Institutional Class 2008 151 $7.61 to $11.60 $1,162 - 0.00% to 0.75% -46.75% to -46.30% 2007 226 $14.29 to $21.60 $3,252 0.11% 0.00% to 0.75% 10.26% to 11.13% 2006 189 $12.96 to $19.44 $2,452 - 0.00% to 0.75% 1.25% to 1.94% 2005 319 $12.80 to $12.87 $4,083 (b) 0.00% to 0.75% (b) 2004 (b) (b) (b) (b) (b) (b) ING BlackRock Large Cap Growth Portfolio - Institutional Class 2008 140 $7.98 to $8.21 $1,126 0.19% 0.00% to 0.75% -39.41% to -38.91% 2007 154 $13.17 to $13.44 $2,045 - 0.00% to 0.75% 6.30% to 7.09% 2006 73 $12.39 to $12.55 $908 (c) 0.00% to 0.75% (c) 2005 (c) (c) (c) (c) (c) (c) 2004 (c) (c) (c) (c) (c) (c) 86 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING BlackRock Large Cap Value Portfolio - Institutional Class 2008 904 $8.90 to $9.22 $8,068 0.57% 0.00% to 0.75% -35.65% to -35.16% 2007 1,492 $13.83 to $14.22 $20,672 0.56% 0.00% to 0.75% 3.75% to 4.56% 2006 1,741 $13.33 to $13.60 $23,235 0.76% 0.00% to 0.75% 15.81% to 16.64% 2005 2,242 $11.51 to $11.66 $25,828 - 0.00% to 0.75% 4.73% to 5.62% 2004 2,532 $10.99 to $11.04 $27,830 (a) 0.00% to 0.75% (a) ING Evergreen Health Sciences Portfolio - Institutional Class 2008 271 $8.48 to $9.77 $2,589 0.49% 0.00% to 0.75% -29.00% to -28.48% 2007 199 $11.86 to $13.66 $2,671 0.35% 0.00% to 0.75% 7.90% to 8.76% 2006 197 $10.91 to $12.56 $2,450 (c) 0.00% to 0.75% (c) 2005 (c) (c) (c) (c) (c) (c) 2004 (c) (c) (c) (c) (c) (c) ING Evergreen Omega Portfolio - Institutional Class 2008 2,417 $9.63 to $9.90 $23,428 0.49% 0.00% to 0.75% -27.92% to -27.37% 2007 2,418 $13.36 to $13.63 $32,429 0.33% 0.00% to 0.75% 11.15% to 11.90% 2006 2,629 $12.02 to $12.18 $31,669 - 0.00% to 0.75% 5.07% to 5.91% 2005 2,942 $11.44 to $11.50 $33,687 (b) 0.00% to 0.75% (b) 2004 (b) (b) (b) (b) (b) (b) ING FMR SM Diversified Mid Cap Portfolio - Institutional Class 2008 1,800 $6.83 to $7.99 $12,341 1.24% 0.00% to 0.75% -39.45% to -39.01% 2007 1,888 $11.28 to $13.10 $21,328 0.27% 0.00% to 0.75% 13.94% to 14.87% 2006 1,918 $9.90 to $11.41 $19,003 (c) 0.00% to 0.75% (c) 2005 (c) (c) (c) (c) (c) (c) 2004 (c) (c) (c) (c) (c) (c) ING Focus 5 Portfolio - Class I 2008 5 $5.99 to $6.02 $32 (e) 0.00% to 0.75% (e) 2007 (e) (e) (e) (e) (e) (e) 2006 (e) (e) (e) (e) (e) (e) 2005 (e) (e) (e) (e) (e) (e) 2004 (e) (e) (e) (e) (e) (e) 87 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING Franklin Templeton Founding Strategy Portfolio - Institutional Class 2008 14 $6.75 to $6.79 $95 (e) 0.00% to 0.75% (e) 2007 (e) (e) (e) (e) (e) (e) 2006 (e) (e) (e) (e) (e) (e) 2005 (e) (e) (e) (e) (e) (e) 2004 (e) (e) (e) (e) (e) (e) ING Global Real Estate Portfolio - Service Class 2008 1,558 $5.71 to $5.92 $8,916 (e) 0.00% to 0.75% (e) 2007 (e) (e) (e) (e) (e) (e) 2006 (e) (e) (e) (e) (e) (e) 2005 (e) (e) (e) (e) (e) (e) 2004 (e) (e) (e) (e) (e) (e) ING Global Resources Portfolio - Institutional Class 2008 617 $12.62 to $21.09 $12,233 2.43% 0.00% to 0.75% -41.27% to -40.80% 2007 527 $21.32 to $35.91 $17,858 0.13% 0.00% to 0.75% 32.61% to 33.58% 2006 299 $15.96 to $27.08 $7,648 0.43% 0.00% to 0.75% 20.79% to 21.75% 2005 162 $19.31 to $22.42 $3,423 0.88% 0.00% to 0.75% 37.04% to 38.03% 2004 96 $13.99 to $16.36 $1,428 1.75% 0.00% to 0.75% 5.89% to 6.71% ING JPMorgan Emerging Markets Equity Portfolio - Institutional Class 2008 2,587 $7.64 to $7.83 $19,906 2.66% 0.00% to 0.75% -51.52% to -51.18% 2007 2,459 $15.76 to $16.04 $38,928 1.15% 0.00% to 0.75% 37.76% to 38.90% 2006 2,679 $11.44 to $11.55 $30,686 (c) 0.00% to 0.75% (c) 2005 (c) (c) (c) (c) (c) (c) 2004 (c) (c) (c) (c) (c) (c) ING JPMorgan Small Cap Core Equity Portfolio - Institutional Class 2008 1,983 $9.04 to $10.18 $19,612 0.84% 0.00% to 0.75% -30.18% to -29.65% 2007 2,077 $12.86 to $14.47 $29,389 0.34% 0.00% to 0.75% -2.29% to -1.56% 2006 2,362 $13.06 to $14.70 $34,149 0.07% 0.00% to 0.75% 16.12% to 16.95% 2005 2,658 $12.41 to $12.57 $33,048 - 0.00% to 0.75% 3.16% to 3.97% 2004 1,842 $12.03 to $12.09 $22,159 (a) 0.00% to 0.75% (a) 88 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING JPMorgan Value Opportunities Portfolio - Institutional Class 2008 1,066 $7.56 to $7.77 $8,162 4.12% 0.00% to 0.75% -39.76% to -39.30% 2007 675 $12.55 to $12.80 $8,547 1.27% 0.00% to 0.75% -1.72% to -1.01% 2006 954 $12.77 to $12.93 $12,251 (c) 0.00% to 0.75% (c) 2005 (c) (c) (c) (c) (c) (c) 2004 (c) (c) (c) (c) (c) (c) ING Julius Baer Foreign Portfolio - Institutional Class 2008 1,366 $9.89 to $10.16 $13,704 - 0.00% to 0.75% -43.87% to -43.46% 2007 1,236 $17.62 to $17.98 $21,963 0.31% 0.00% to 0.75% 15.84% to 16.75% 2006 903 $15.21 to $15.40 $13,805 - 0.00% to 0.75% 28.68% to 29.63% 2005 198 $11.82 to $11.88 $2,341 (b) 0.00% to 0.75% (b) 2004 (b) (b) (b) (b) (b) (b) ING Legg Mason Value Portfolio - Institutional Class 2008 699 $5.11 to $5.44 $3,758 0.32% 0.00% to 0.75% -55.77% to -55.41% 2007 715 $11.48 to $12.20 $8,611 - 0.00% to 0.75% -6.46% to -5.67% 2006 677 $12.17 to $12.94 $8,682 - 0.00% to 0.75% 6.02% to 6.77% 2005 179 $11.97 to $12.12 $2,157 - 0.00% to 0.75% 5.37% to 6.13% 2004 146 $11.36 to $11.42 $1,660 (a) 0.00% to 0.75% (a) ING LifeStyle Aggressive Growth Portfolio - Institutional Class 2008 682 $8.56 to $8.73 $5,909 1.94% 0.00% to 0.75% -42.12% to -41.72% 2007 570 $14.79 to $14.98 $8,505 0.76% 0.00% to 0.75% 2.78% to 3.52% 2006 269 $14.39 to $14.47 $3,892 (c) 0.00% to 0.75% (c) 2005 (c) (c) (c) (c) (c) (c) 2004 (c) (c) (c) (c) (c) (c) ING LifeStyle Growth Portfolio - Institutional Class 2008 1,660 $8.96 to $9.14 $15,043 1.93% 0.00% to 0.75% -36.95% to -36.48% 2007 1,493 $14.21 to $14.39 $21,355 1.03% 0.00% to 0.75% 3.35% to 4.12% 2006 618 $13.75 to $13.82 $8,512 (c) 0.00% to 0.75% (c) 2005 (c) (c) (c) (c) (c) (c) 2004 (c) (c) (c) (c) (c) (c) 89 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING LifeStyle Moderate Growth Portfolio - Institutional Class 2008 1,151 $9.28 to $9.47 $10,799 2.24% 0.00% to 0.75% -31.91% to -31.38% 2007 759 $13.63 to $13.80 $10,404 1.38% 0.00% to 0.75% 4.05% to 4.78% 2006 226 $13.10 to $13.17 $2,963 (c) 0.00% to 0.75% (c) 2005 (c) (c) (c) (c) (c) (c) 2004 (c) (c) (c) (c) (c) (c) ING LifeStyle Moderate Portfolio - Institutional Class 2008 545 $9.71 to $9.91 $5,370 2.69% 0.00% to 0.75% -26.38% to -25.82% 2007 221 $13.19 to $13.36 $2,944 1.27% 0.00% to 0.75% 4.52% to 5.28% 2006 28 $12.62 to $12.69 $352 (c) 0.00% to 0.75% (c) 2005 (c) (c) (c) (c) (c) (c) 2004 (c) (c) (c) (c) (c) (c) ING Limited Maturity Bond Portfolio - Service Class 2008 1,988 $10.79 to $14.76 $24,216 6.80% 0.00% to 0.75% -1.01% to -0.18% 2007 2,060 $10.09 to $14.80 $24,785 2.03% 0.00% to 0.75% 5.01% to 5.79% 2006 2,210 $10.38 to $13.99 $25,152 6.59% 0.00% to 0.75% 3.08% to 3.86% 2005 232 $10.07 to $13.47 $2,943 3.50% 0.00% to 0.75% 1.58% 2004 103 $13.26 $1,365 7.76% - 1.38% ING Liquid Assets Portfolio - Institutional Class 2008 8,270 $11.38 $94,111 2.78% 0.75% 1.97% 2007 6,946 $11.16 $77,520 5.49% 0.75% 4.40% 2006 5,796 $10.69 $61,958 5.16% 0.75% 4.19% 2005 6,059 $10.26 $62,163 3.32% 0.75% 2.19% 2004 1,794 $11.60 $20,814 (a) - (a) ING Liquid Assets Portfolio - Service Class 2008 3,075 $11.51 to $13.41 $41,196 2.62% - 2.40% to 2.44% 2007 2,463 $11.24 to $13.09 $32,210 4.58% - 4.89% to 4.95% 2006 2,050 $10.71 to $12.48 $25,544 4.25% - 4.70% 2005 2,957 $11.92 $35,249 2.53% - 2.76% 2004 5,783 $10.04 $58,056 1.79% 0.75% - 90 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING Lord Abbett Affiliated Portfolio - Institutional Class 2008 15 $11.44 to $11.94 $177 3.34% 0.00% to 0.75% -36.87% to -36.39% 2007 16 $18.12 to $18.77 $302 1.98% 0.00% to 0.75% 3.54% to 4.34% 2006 17 $17.50 to $17.99 $305 0.57% 0.00% to 0.75% 17.06% to 17.89% 2005 65 $14.95 to $15.26 $974 1.67% 0.00% to 0.75% 4.91% to 5.75% 2004 66 $14.25 to $14.43 $942 1.27% 0.00% to 0.75% 9.45% to 10.24% ING Marsico Growth Portfolio - Institutional Class 2008 663 $6.88 to $10.92 $5,388 0.85% 0.00% to 0.75% -40.62% to -40.23% 2007 604 $11.51 to $18.39 $8,468 0.01% 0.00% to 0.75% 13.59% to 14.53% 2006 502 $10.05 to $16.19 $6,212 - 0.00% to 0.75% 4.45% to 5.13% 2005 379 $9.56 to $15.50 $4,748 - 0.00% to 0.75% 8.32% to 9.13% 2004 283 $8.76 to $14.31 $3,205 - 0.00% to 0.75% 11.97% to 12.89% ING Marsico International Opportunities Portfolio - Institutional Class 2008 742 $9.27 to $9.53 $6,968 1.20% 0.00% to 0.75% -49.73% to -49.34% 2007 1,183 $18.44 to $18.81 $22,067 1.09% 0.00% to 0.75% 19.97% to 20.89% 2006 1,089 $15.37 to $15.56 $16,842 (c) 0.00% to 0.75% (c) 2005 (c) (c) (c) (c) (c) (c) 2004 (c) (c) (c) (c) (c) (c) ING MFS Total Return Portfolio - Institutional Class 2008 410 $9.58 to $13.54 $5,149 6.60% 0.00% to 0.75% -22.72% to -22.11% 2007 419 $12.30 to $17.40 $6,735 3.04% 0.00% to 0.75% 3.42% to 4.32% 2006 416 $14.60 to $16.68 $6,425 2.59% 0.00% to 0.75% 11.45% to 12.17% 2005 388 $13.10 to $14.87 $5,384 2.32% 0.00% to 0.75% 2.34% to 3.19% 2004 223 $12.80 to $14.41 $3,023 2.53% 0.00% to 0.75% 10.63% to 11.45% ING MFS Utilities Portfolio - Service Class 2008 699 $11.62 to $11.94 $8,190 2.72% 0.00% to 0.75% -38.16% to -37.72% 2007 1,102 $18.79 to $19.17 $20,837 0.74% 0.00% to 0.75% 26.45% to 27.38% 2006 1,010 $14.86 to $15.05 $15,067 0.11% 0.00% to 0.75% 29.78% to 30.87% 2005 986 $11.45 to $11.50 $11,302 (b) 0.00% to 0.75% (b) 2004 (b) (b) (b) (b) (b) (b) 91 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING Oppenheimer Main Street Portfolio® - Institutional Class 2008 82 $7.30 to $8.05 $628 3.97% 0.00% to 0.75% -39.06% to -38.55% 2007 75 $11.88 to $13.21 $934 0.71% 0.00% to 0.75% 3.77% to 4.49% 2006 63 $11.37 to $12.73 $754 0.95% 0.00% to 0.75% 14.38% to 15.31% 2005 5 $9.86 to $11.13 $55 (b) 0.00% to 0.75% (b) 2004 (b) (b) (b) (b) (b) (b) ING PIMCO Core Bond Portfolio - Institutional Class 2008 573 $10.05 to $10.11 $5,772 (e) 0.00% to 0.75% (e) 2007 (e) (e) (e) (e) (e) (e) 2006 (e) (e) (e) (e) (e) (e) 2005 (e) (e) (e) (e) (e) (e) 2004 (e) (e) (e) (e) (e) (e) ING Pioneer Fund Portfolio - Institutional Class 2008 122 $8.69 to $8.93 $1,065 3.63% 0.00% to 0.75% -35.00% to -34.53% 2007 118 $13.37 to $13.64 $1,580 1.22% 0.00% to 0.75% 4.53% to 5.33% 2006 95 $12.79 to $12.95 $1,215 (c) 0.00% to 0.75% (c) 2005 (c) (c) (c) (c) (c) (c) 2004 (c) (c) (c) (c) (c) (c) ING Pioneer Mid Cap Value Portfolio - Institutional Class 2008 858 $8.57 to $8.81 $7,432 2.11% 0.00% to 0.75% -33.41% to -32.90% 2007 948 $12.87 to $13.13 $12,284 0.98% 0.00% to 0.75% 4.89% to 5.72% 2006 1,451 $12.27 to $12.42 $17,861 0.25% 0.00% to 0.75% 11.95% to 12.70% 2005 1,432 $10.96 to $11.02 $15,714 (b) 0.00% to 0.75% (b) 2004 (b) (b) (b) (b) (b) (b) ING Stock Index Portfolio - Institutional Class 2008 14,417 $8.29 to $8.84 $123,899 3.80% 0.00% to 0.75% -37.57% to -37.10% 2007 14,715 $13.18 to $14.06 $202,331 1.71% 0.00% to 0.75% 4.51% to 5.32% 2006 16,860 $13.09 to $13.35 $221,375 1.54% 0.00% to 0.75% 14.72% to 15.48% 2005 19,194 $11.41 to $11.56 $219,406 - 0.00% to 0.75% 3.73% to 4.62% 2004 20,039 $11.00 to $11.05 $220,550 (a) 0.00% to 0.75% (a) 92 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING T. Rowe Price Capital Appreciation Portfolio - Institutional Class 2008 2,782 $9.58 to $14.83 $39,993 5.16% 0.00% to 0.75% -27.89% to -27.31% 2007 2,564 $13.18 to $20.41 $50,881 2.01% 0.00% to 0.75% 3.91% to 4.69% 2006 2,518 $12.59 to $19.50 $47,838 1.47% 0.00% to 0.75% 14.05% to 14.91% 2005 2,311 $16.37 to $16.97 $38,330 1.54% 0.00% to 0.75% 7.20% to 8.02% 2004 2,142 $15.27 to $15.71 $33,001 1.32% 0.00% to 0.75% 16.03% to 16.98% ING T. Rowe Price Equity Income Portfolio - Institutional Class 2008 1,307 $8.45 to $11.67 $14,929 5.51% 0.00% to 0.75% -35.95% to -35.51% 2007 1,167 $13.11 to $18.22 $20,795 1.67% 0.00% to 0.75% 2.53% to 3.39% 2006 1,047 $12.68 to $17.77 $18,204 1.52% 0.00% to 0.75% 18.55% to 19.37% 2005 906 $14.04 to $14.99 $13,295 1.43% 0.00% to 0.75% 3.38% to 4.15% 2004 735 $13.48 to $14.50 $10,480 1.45% 0.00% to 0.75% 14.17% to 15.12% ING Van Kampen Capital Growth Portfolio - Institutional Class 2008 4,027 $7.71 to $7.99 $31,174 0.27% 0.00% to 0.75% -49.54% to -49.14% 2007 272 $15.28 to $15.71 $4,189 - 0.00% to 0.75% 20.60% to 21.50% 2006 344 $12.67 to $12.93 $4,389 - 0.00% to 0.75% 3.51% to 4.36% 2005 391 $12.24 to $12.39 $4,803 0.49% 0.00% to 0.75% 14.61% to 15.47% 2004 440 $10.68 to $10.73 $4,704 (a) 0.00% to 0.75% (a) ING Van Kampen Growth and Income Portfolio - Service Class 2008 557 $8.81 to $9.06 $4,988 4.70% 0.00% to 0.75% -32.75% to -32.18% 2007 401 $13.10 to $13.37 $5,311 1.51% 0.00% to 0.75% 1.79% to 2.61% 2006 285 $12.87 to $13.03 $3,695 1.02% 0.00% to 0.75% 15.12% to 15.93% 2005 92 $11.18 to $11.24 $1,028 (b) 0.00% to 0.75% (b) 2004 (b) (b) (b) (b) (b) (b) ING VP Index Plus International Equity Portfolio - Service Class 2008 2,893 $7.71 to $7.89 $22,369 6.18% 0.00% to 0.75% -44.21% to -43.80% 2007 3,224 $13.82 to $14.04 $44,640 - 0.00% to 0.75% 7.30% to 8.17% 2006 3,507 $12.88 to $12.98 $45,205 1.93% 0.00% to 0.75% 24.08% 2005 1 $10.38 $7 (b) 0.75% (b) 2004 (b) (b) (b) (b) (b) (b) 93 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING Wells Fargo Small Cap Disciplined Portfolio - Service Class 2008 1,386 $6.69 to $6.86 $9,346 0.89% 0.00% to 0.75% -33.30% to -32.71% 2007 1,604 $10.03 to $10.21 $16,153 - 0.00% to 0.75% -4.39% to -3.68% 2006 1,837 $10.49 to $10.60 $19,303 (c) 0.00% to 0.75% (c) 2005 (c) (c) (c) (c) (c) (c) 2004 (c) (c) (c) (c) (c) (c) ING American Century Large Company Value Portfolio - Initial Class 2008 2 $7.74 to $7.96 $12 12.00% 0.00% to 0.75% -37.38% to -36.88% 2007 3 $12.36 to $12.61 $38 1.75% 0.00% to 0.75% -2.45% to -1.71% 2006 6 $12.67 to $12.83 $76 1.12% 0.00% to 0.75% 18.63% to 19.57% 2005 3 $10.68 to $10.73 $33 (b) 0.00% to 0.75% (b) 2004 (b) (b) (b) (b) (b) (b) ING American Century Small-Mid Cap Value Portfolio - Initial Class 2008 31 $9.25 to $9.51 $291 1.00% 0.00% to 0.75% -26.94% to -26.39% 2007 40 $12.66 to $12.92 $509 0.66% 0.00% to 0.75% -3.43% to -2.71% 2006 53 $13.11 to $13.28 $699 0.02% 0.00% to 0.75% 14.90% to 15.78% 2005 78 $11.41 to $11.47 $888 (b) 0.00% to 0.75% (b) 2004 (b) (b) (b) (b) (b) (b) ING Baron Small Cap Growth Portfolio - Initial Class 2008 913 $7.80 to $8.07 $7,254 - 0.00% to 0.75% -41.58% to -41.09% 2007 834 $13.24 to $13.70 $11,303 - 0.00% to 0.75% 5.50% to 6.37% 2006 479 $12.45 to $12.88 $6,123 - 0.00% to 0.75% 14.70% to 15.52% 2005 210 $11.09 to $11.15 $2,330 (b) 0.00% to 0.75% (b) 2004 (b) (b) (b) (b) (b) (b) ING Columbia Small Cap Value II Portfolio - Initial Class 2008 748 $6.81 to $6.94 $5,141 0.28% 0.00% to 0.75% -34.27% to -33.90% 2007 691 $10.36 to $10.50 $7,200 0.16% 0.00% to 0.75% 2.37% to 3.24% 2006 642 $10.12 to $10.17 $6,507 (c) 0.00% to 0.75% (c) 2005 (c) (c) (c) (c) (c) (c) 2004 (c) (c) (c) (c) (c) (c) 94 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING JPMorgan Mid Cap Value Portfolio - Initial Class 2008 911 $8.76 to $13.53 $12,070 2.77% 0.00% to 0.75% -33.35% to -32.87% 2007 814 $13.05 to $20.16 $16,098 0.76% 0.00% to 0.75% 1.83% to 2.60% 2006 762 $12.72 to $19.65 $14,756 0.02% 0.00% to 0.75% 15.96% to 16.89% 2005 608 $16.48 to $16.81 $10,114 0.62% 0.00% to 0.75% 7.92% to 8.66% 2004 402 $15.27 to $15.47 $6,176 0.46% 0.00% to 0.75% 19.95% to 20.86% ING Legg Mason Partners Aggressive Growth Portfolio - Initial Class 2008 9 $9.92 to $10.35 $91 - 0.00% to 0.75% -39.66% to -39.22% 2007 11 $16.44 to $17.03 $190 - 0.00% to 0.75% -2.32% to -1.62% 2006 15 $16.83 to $17.31 $256 - 0.00% to 0.75% 9.43% to 10.33% 2005 46 $15.38 to $15.69 $711 - 0.00% to 0.75% 10.65% to 11.43% 2004 16 $13.90 to $14.08 $226 - 0.00% to 0.75% 8.85% to 9.74% ING Neuberger Berman Partners Portfolio - Initial Class 2008 159 $5.44 to $5.63 $876 0.31% 0.00% to 0.75% -51.47% to -51.10% 2007 91 $11.21 to $11.52 $1,029 0.64% 0.00% to 0.75% 8.00% to 8.82% 2006 50 $10.38 to $10.43 $524 (c) 0.00% to 0.75% (c) 2005 (c) (c) (c) (c) (c) (c) 2004 (c) (c) (c) (c) (c) (c) ING Oppenheimer Global Portfolio - Initial Class 2008 882 $8.83 to $9.08 $7,911 2.03% 0.00% to 0.75% -40.74% to -40.30% 2007 432 $14.90 to $15.21 $6,493 1.13% 0.00% to 0.75% 5.75% to 6.59% 2006 377 $14.09 to $14.27 $5,343 0.07% 0.00% to 0.75% 17.12% to 18.03% 2005 335 $12.03 to $12.09 $4,031 (b) 0.00% to 0.75% (b) 2004 (b) (b) (b) (b) (b) (b) ING Oppenheimer Strategic Income Portfolio - Service Class 2008 1,220 $9.82 to $10.16 $12,087 6.55% 0.00% to 0.75% -16.35% to -15.68% 2007 782 $11.74 to $12.05 $9,232 4.46% 0.00% to 0.75% 7.81% to 8.61% 2006 579 $10.89 to $11.10 $6,319 0.11% 0.00% to 0.75% 7.40% to 8.24% 2005 600 $10.14 to $10.19 $6,094 (b) 0.00% to 0.75% (b) 2004 (b) (b) (b) (b) (b) (b) 95 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING PIMCO Total Return Portfolio - Initial Class 2008 1,572 $11.81 to $12.57 $19,285 5.12% 0.00% to 0.75% -0.66% to 0.16% 2007 1,822 $11.80 to $12.55 $22,375 3.52% 0.00% to 0.75% 8.80% to 9.61% 2006 1,608 $10.77 to $11.45 $18,083 2.17% 0.00% to 0.75% 3.44% to 4.19% 2005 903 $10.77 to $10.99 $9,777 2.18% 0.00% to 0.75% 1.60% to 2.42% 2004 588 $10.60 to $10.73 $6,250 - 0.00% to 0.75% 3.82% to 4.58% ING Pioneer High Yield Portfolio - Initial Class 2008 2,538 $7.00 to $7.13 $18,043 (e) 0.00% to 0.75% (e) 2007 (e) (e) (e) (e) (e) (e) 2006 (e) (e) (e) (e) (e) (e) 2005 (e) (e) (e) (e) (e) (e) 2004 (e) (e) (e) (e) (e) (e) ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Initial Class 2008 2,908 $8.05 to $8.30 $23,626 0.48% 0.00% to 0.75% -43.61% to -43.15% 2007 3,130 $14.17 to $14.60 $44,992 0.19% 0.00% to 0.75% 12.50% to 13.35% 2006 3,405 $12.72 to $12.88 $43,418 - 0.00% to 0.75% 8.35% to 9.15% 2005 3,899 $11.74 to $11.80 $45,813 (b) 0.00% to 0.75% (b) 2004 (b) (b) (b) (b) (b) (b) ING UBS U.S. Large Cap Equity Portfolio - Initial Class 2008 284 $7.70 to $7.92 $2,231 3.40% 0.00% to 0.75% -40.22% to -39.77% 2007 172 $12.88 to $13.15 $2,237 0.42% 0.00% to 0.75% 0.39% to 1.23% 2006 495 $12.83 to $12.99 $6,389 0.52% 0.00% to 0.75% 13.64% to 14.45% 2005 6 $11.29 to $11.35 $72 (b) 0.00% to 0.75% (b) 2004 (b) (b) (b) (b) (b) (b) ING Van Kampen Comstock Portfolio - Initial Class 2008 627 $7.73 to $9.59 $5,889 4.37% 0.00% to 0.75% -36.84% to -36.32% 2007 746 $12.15 to $15.06 $10,999 1.54% 0.00% to 0.75% -2.76% to -2.08% 2006 803 $12.41 to $15.38 $12,130 1.10% 0.00% to 0.75% 15.38% to 16.25% 2005 762 $12.87 to $13.23 $9,919 0.67% 0.00% to 0.75% 2.96% to 3.68% 2004 653 $12.50 to $12.76 $8,237 - 0.00% to 0.75% 15.96% to 16.96% 96 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING Van Kampen Equity and Income Portfolio - Initial Class 2008 202 $9.81 to $10.68 $2,118 5.20% 0.00% to 0.75% -23.90% to -23.36% 2007 226 $12.80 to $13.94 $3,112 2.63% 0.00% to 0.75% 2.77% to 3.57% 2006 195 $12.36 to $13.46 $2,601 2.54% 0.00% to 0.75% 11.79% to 12.64% 2005 97 $11.62 to $11.95 $1,152 0.09% 0.00% to 0.75% 7.29% to 8.05% 2004 80 $10.83 to $11.06 $877 0.78% 0.00% to 0.75% 9.95% to 10.93% ING VP Strategic Allocation Conservative Portfolio - Class I 2008 10 $9.25 to $9.55 $89 4.67% 0.00% to 0.75% -24.18% to -23.60% 2007 10 $12.20 to $12.50 $125 2.61% 0.00% to 0.75% 4.99% to 5.84% 2006 16 $11.62 to $11.81 $181 3.36% 0.00% to 0.75% 7.59% to 8.35% 2005 12 $10.80 to $10.90 $132 2.14% 0.00% to 0.75% 3.05% to 3.81% 2004 5 $10.48 to $10.50 $52 (a) 0.00% to 0.75% (a) ING VP Strategic Allocation Growth Portfolio - Class I 2008 81 $8.60 to $8.88 $718 2.79% 0.00% to 0.75% -36.53% to -36.07% 2007 141 $13.55 to $13.89 $1,938 1.73% 0.00% to 0.75% 4.23% to 5.07% 2006 152 $13.00 to $13.22 $1,994 2.32% 0.00% to 0.75% 12.36% to 13.18% 2005 354 $11.57 to $11.68 $4,128 0.86% 0.00% to 0.75% 5.37% to 6.18% 2004 4 $10.98 to $11.00 $42 (a) 0.00% to 0.75% (a) ING VP Strategic Allocation Moderate Portfolio - Class I 2008 149 $8.90 to $9.19 $1,358 3.16% 0.00% to 0.75% -31.01% to -30.48% 2007 157 $12.90 to $13.22 $2,064 2.52% 0.00% to 0.75% 4.71% to 5.51% 2006 292 $12.32 to $12.53 $3,645 2.14% 0.00% to 0.75% 10.30% to 11.18% 2005 394 $11.17 to $11.27 $4,436 0.52% 0.00% to 0.75% 3.91% to 4.64% 2004 3 $10.75 to $10.77 $31 (a) 0.00% to 0.75% (a) ING VP Growth and Income Portfolio - Class I 2008 2 $6.17 to $6.22 $10 - 0.00% to 0.75% -38.11% to -37.68% 2007 2 $9.97 to $9.98 $16 (d) 0.00% to 0.75% (d) 2006 (d) (d) (d) (d) (d) (d) 2005 (d) (d) (d) (d) (d) (d) 2004 (d) (d) (d) (d) (d) (d) 97 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING Lehman Brothers U.S. Aggregate Bond Index® Portfolio - Class I 2008 188 $10.31 to $10.36 $1,942 (e) 0.00% to 0.75% (e) 2007 (e) (e) (e) (e) (e) (e) 2006 (e) (e) (e) (e) (e) (e) 2005 (e) (e) (e) (e) (e) (e) 2004 (e) (e) (e) (e) (e) (e) ING Opportunistic Large Cap Value Portfolio - Class I 2008 121 $7.47 to $7.65 $913 2.03% 0.00% to 0.75% -36.10% to -35.55% 2007 149 $11.69 to $11.87 $1,748 1.71% 0.00% to 0.75% 2.27% to 2.95% 2006 174 $11.43 to $11.53 $1,994 1.40% 0.00% to 0.75% 15.11% to 16.00% 2005 192 $9.93 to $9.94 $1,911 (b) 0.00% to 0.75% (b) 2004 (b) (b) (b) (b) (b) (b) ING Russell Small Cap Index Portfolio - Class I 2008 34 $6.99 to $7.03 $239 (e) 0.00% to 0.75% (e) 2007 (e) (e) (e) (e) (e) (e) 2006 (e) (e) (e) (e) (e) (e) 2005 (e) (e) (e) (e) (e) (e) 2004 (e) (e) (e) (e) (e) (e) ING VP Index Plus LargeCap Portfolio - Class I 2008 1,011 $8.19 to $8.88 $8,704 2.01% 0.00% to 0.75% -37.67% to -37.19% 2007 1,021 $13.04 to $14.14 $14,041 1.22% 0.00% to 0.75% 4.23% to 5.05% 2006 1,022 $12.99 to $13.46 $13,429 0.60% 0.00% to 0.75% 13.75% to 14.55% 2005 429 $11.42 to $11.75 $4,953 1.23% 0.00% to 0.75% 4.58% to 5.38% 2004 491 $10.92 to $11.15 $5,418 1.00% 0.00% to 0.75% 9.75% to 10.62% ING VP Index Plus MidCap Portfolio - Class I 2008 960 $8.19 to $10.28 $9,579 1.40% 0.00% to 0.75% -37.98% to -37.58% 2007 970 $13.12 to $16.47 $15,574 0.77% 0.00% to 0.75% 4.64% to 5.51% 2006 947 $12.44 to $15.61 $14,470 0.47% 0.00% to 0.75% 8.65% to 9.47% 2005 1,326 $13.87 to $14.26 $18,684 0.46% 0.00% to 0.75% 10.34% to 11.15% 2004 1,067 $12.57 to $12.83 $13,569 0.44% 0.00% to 0.75% 15.64% to 16.53% 98 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING VP Index Plus SmallCap Portfolio - Class I 2008 807 $7.90 to $10.43 $8,217 0.96% 0.00% to 0.75% -34.04% to -33.57% 2007 847 $15.04 to $15.70 $13,004 0.43% 0.00% to 0.75% -6.93% to -6.27% 2006 888 $12.68 to $16.75 $14,562 0.29% 0.00% to 0.75% 12.93% to 13.87% 2005 734 $14.31 to $14.71 $10,591 0.32% 0.00% to 0.75% 6.87% to 7.61% 2004 485 $13.39 to $13.67 $6,535 0.13% 0.00% to 0.75% 21.18% to 22.05% ING VP MidCap Opportunities Portfolio - Class I 2008 271 $9.14 to $9.68 $2,562 - 0.00% to 0.75% -38.08% to -37.63% 2007 138 $14.76 to $15.52 $2,115 - 0.00% to 0.75% 24.77% to 25.67% 2006 208 $11.83 to $12.35 $2,526 - 0.00% to 0.75% 7.06% to 7.86% 2005 240 $11.05 to $11.45 $2,709 - 0.00% to 0.75% 9.51% to 10.31% 2004 242 $10.09 to $10.38 $2,482 - 0.00% to 0.75% 10.64% to 11.49% ING VP SmallCap Opportunities Portfolio - Class I 2008 523 $7.01 to $9.49 $3,771 - 0.00% to 0.75% -34.97% to -34.46% 2007 437 $10.78 to $14.48 $4,826 - 0.00% to 0.75% 9.22% to 10.10% 2006 386 $9.87 to $13.16 $3,881 - 0.00% to 0.75% 11.78% to 12.57% 2005 405 $8.83 to $9.15 $3,627 - 0.00% to 0.75% 8.21% to 9.06% 2004 447 $8.16 to $8.39 $3,678 - 0.00% to 0.75% 9.38% to 10.10% ING VP Balanced Portfolio - Class I 2008 1,358 $7.89 to $8.05 $10,748 3.67% 0.00% to 0.75% -28.66% to -28.12% 2007 1,526 $11.06 to $11.20 $16,904 2.83% 0.00% to 0.75% 4.83% to 5.56% 2006 1,827 $10.55 to $10.61 $19,280 (c) 0.00% to 0.75% (c) 2005 (c) (c) (c) (c) (c) (c) 2004 (c) (c) (c) (c) (c) (c) ING VP Intermediate Bond Portfolio - Class I 2008 3,228 $10.47 to $12.59 $39,558 7.39% 0.00% to 0.75% -9.11% to -8.48% 2007 1,668 $11.44 to $13.76 $22,504 3.96% 0.00% to 0.75% 5.19% to 6.09% 2006 1,552 $10.79 to $12.97 $19,808 4.33% 0.00% to 0.75% 3.30% to 4.01% 2005 1,317 $12.12 to $12.47 $16,251 4.84% 0.00% to 0.75% 2.36% to 3.14% 2004 727 $11.84 to $12.09 $8,705 8.27% 0.00% to 0.75% 4.04% to 4.95% 99 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) Brandes International Equity Fund 2008 966 $12.69 to $13.45 $12,297 3.47% 0.00% to 0.75% -40.28% to -39.85% 2007 997 $21.25 to $22.36 $21,250 2.08% 0.00% to 0.75% 7.16% to 8.02% 2006 1,019 $19.83 to $20.70 $20,249 1.45% 0.00% to 0.75% 25.82% to 26.76% 2005 944 $15.76 to $16.33 $14,898 1.52% 0.00% to 0.75% 9.75% to 10.56% 2004 806 $14.36 to $14.77 $11,581 1.20% 0.00% to 0.75% 23.05% to 24.01% Business Opportunity Value Fund 2008 246 $9.79 to $10.29 $2,433 0.04% 0.00% to 0.75% -34.95% to -34.50% 2007 207 $15.05 to $15.71 $3,134 0.64% 0.00% to 0.75% 4.66% to 5.44% 2006 216 $14.38 to $14.90 $3,118 0.49% 0.00% to 0.75% 13.05% to 13.91% 2005 228 $12.72 to $13.08 $2,907 0.73% 0.00% to 0.75% 6.98% to 7.74% 2004 163 $11.89 to $12.14 $1,943 0.66% 0.00% to 0.75% 21.70% to 22.63% Frontier Capital Appreciation Fund 2008 498 $11.03 to $11.69 $5,507 - 0.00% to 0.75% -42.43% to -42.01% 2007 557 $19.16 to $20.16 $10,708 - 0.00% to 0.75% 11.07% to 11.94% 2006 574 $17.25 to $18.01 $9,924 - 0.00% to 0.75% 15.46% to 16.34% 2005 509 $14.94 to $15.48 $7,615 - 0.00% to 0.75% 14.13% to 14.92% 2004 521 $13.09 to $13.47 $6,826 - 0.00% to 0.75% 8.54% to 9.33% Turner Core Growth Fund 2008 314 $7.65 to $8.11 $2,435 0.03% 0.00% to 0.75% -49.34% to -48.96% 2007 244 $15.10 to $15.89 $3,715 0.35% 0.00% to 0.75% 21.48% to 22.42% 2006 289 $12.43 to $12.98 $3,615 0.63% 0.00% to 0.75% 7.71% to 8.53% 2005 268 $11.54 to $11.96 $3,106 0.43% 0.00% to 0.75% 13.03% to 13.90% 2004 259 $10.21 to $10.50 $2,652 0.29% 0.00% to 0.75% 10.38% to 11.23% Neuberger Berman AMT Socially Responsive Portfolio® - Class I 2008 33 $8.24 to $8.48 $274 2.58% 0.00% to 0.75% -39.90% to -39.43% 2007 19 $13.62 to $14.00 $268 - 0.00% to 0.75% 6.78% to 7.61% 2006 7 $12.84 to $13.01 $89 0.13% 0.00% to 0.75% 12.83% to 13.72% 2005 4 $11.38 to $11.44 $47 (b) 0.00% to 0.75% (b) 2004 (b) (b) (b) (b) (b) (b) SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) Van Eck Worldwide Hard Assets Fund 2008 228 $23.04 to $23.45 $5,321 0.37% 0.00% to 0.75% -46.53% to -46.13% 2007 297 $42.77 to $43.86 $12,940 0.12% 0.00% to 0.75% 44.28% to 45.38% 2006 417 $29.42 to $30.40 $12,593 0.08% 0.00% to 0.75% 23.58% to 24.50% 2005 566 $23.63 to $24.60 $13,798 0.29% 0.00% to 0.75% 50.55% to 51.67% 2004 514 $15.58 to $16.34 $8,359 0.39% 0.00% to 0.75% 23.04% to 23.95% (a) As investment Division was not available until 2004, this data is not meaningful and is therefore not presented. (b) As investment Division was not available until 2005, this data is not meaningful and is therefore not presented. (c) As investment Division was not available until 2006, this data is not meaningful and is therefore not presented. (d) As investment Division was not available until 2007, this data is not meaningful and is therefore not presented. (e) As investment Division was not available until 2008, this data is not meaningful and is therefore not presented. A The Investment Income Ratio represents dividends received by the Division, excluding capital gains distributions, divided by the average net assets. The recognition of investment income is determined by the timing of the declaration of dividends by the underlying fund in which the Division invests. B The Expense Ratio considers only the expenses borne directly by the Account and is equal to the mortality and expense, administrative and other charges, as defined in Note 5. Certain items in this table are presented as a range of minimum and maximum values; however, such information is calculated independently for each column in the table. C Total Return is calculated as the change in unit value for each Contract presented in the Statements of Assets and Liabilities. Certain items in this table are presented as a range of minimum and maximum values; however, such information is calculated independently for each column in the table. F INANCIAL S TATEMENTS  S TATUTORY B ASIS Security Life of Denver Insurance Company For the years ended December 31, 2008, 2007 and 2006 with Report of Independent Registered Public Accounting Firm SECURITY LIFE OF DENVER INSURANCE COMPANY Financial Statements - Statutory Basis December 31, 2008 Contents Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements - Statutory Basis Balance Sheets - Statutory Basis  as of December 31, 2008 and 3 Statements of Operations - Statutory Basis  for the years ended December 31, 2008, 2007 and 2006 5 Statements of Changes in Capital and Surplus - Statutory Basis  for the years ended December 31, 2008, 2007 and 2006 6 Statements of Cash Flows - Statutory Basis  for the years ended December 31, 2008, 2007 and 2006 7 Notes to Financial Statements - Statutory Basis 8 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholder Security Life of Denver Insurance Company We have audited the accompanying statutory basis balance sheets of Security Life of Denver Insurance Company (the Company, a wholly owned direct subsidiary of ING America Insurance Holdings, Inc.), as of December 31, 2008 and 2007, and the related statutory basis statements of operations, changes in capital and surplus, and cash flows for each of the three years in the period ended December 31, 2008. These financial statements are the responsibility of the Companys management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Companys internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Companys internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. As described in Note 1 to the financial statements, the Company presents its financial statements in conformity with accounting practices prescribed or permitted by the Division of Insurance of the Department of Regulatory Agencies of the State of Colorado (Colorado Division of Insurance), which practices differ from U.S. generally accepted accounting principles. The variances between such practices and U.S. generally accepted accounting principles and the effects on the accompanying financial statements are described in Note 1. The effects on the financial statements of these variances are not reasonably determinable but are presumed to be material. In our opinion, because of the effects of the matter described in the preceding paragraph, the financial statements referred to above do not present fairly, in conformity with U.S. generally accepted accounting principles, the financial position of Security Life of Denver Insurance Company at December 31, 2008 and 2007, or the results of its operations or its cash flows for each of the three years in the period ended December 31, 2008. However, in our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Security Life of Denver Insurance Company at December 31, 2008 and 2007, and the results of its operations and its cash flows for each of the three years in the period ended December 31, 2008, in conformity with accounting practices prescribed or permitted by the Colorado Division of Insurance. /s/ Ernst & Young LLP Atlanta, Georgia April 3, 2009 SECURITY LIFE OF DENVER INSURANCE COMPANY Balance Sheets - Statutory Basis December 31 (In Thousands) Admitted assets Cash and invested assets: Bonds $ 16,581,839 $ 17,412,903 Preferred stocks 85,079 100,531 Common stocks 170,099 210,467 Subsidiaries 97,329 98,029 Mortgage loans 1,878,012 1,994,384 Contract loans 1,390,205 1,346,724 Other invested assets 863,193 541,629 Cash and short term investments 1,038,361 454,074 Total cash and invested assets 22,104,117 22,158,741 Deferred and uncollected premiums, less loading (2008-$1,491; 2007-$1,724) 254,204 (76,826) Accrued investment income 130,621 147,927 Reinsurance balances recoverable 181,262 154,443 Tax recoverable (including $(33,458) on realized capital losses at December 31, 2008) 31,196 - Indebtedness from related parties 214,796 7,409 Net deferred tax asset 66,652 56,360 Separate account assets 1,121,298 1,641,507 Other assets 161,353 135,665 Total admitted assets $ 24,265,499 $ 24,225,226 The accompanying notes are an integral part of these financial statements. 3 SECURITY LIFE OF DENVER INSURANCE COMPANY Balance Sheets - Statutory Basis December 31 (In Thousands, except share amounts) Liabilities and capital and surplus Liabilities: Policy and contract liabilities: Life and annuity reserves $ 11,545,062 $ 11,294,516 Accident abd health reserves 147,458 - Deposit type contracts 7,126,976 8,206,189 Policy and contract claims 133,283 25,236 Total policy and contract liabilities 18,952,779 19,525,941 Interest maintenance reserve 11,590 57,979 Accounts payable and accrued expenses 72,717 66,063 Reinsurance balances 1,080,852 407,077 Current federal income taxes payable (including $(14,712) on realized capital losses at December 31, 2007) - 20,928 Indebtedness to related parties 41,818 78,173 Asset valuation reserve 48,503 135,380 Borrowed money 665,403 769,673 Net transfers to separate accounts (55,353) (70,446) Other liabilities 886,938 276,901 Separate account liabilities 1,121,298 1,641,507 Total liabilities 22,826,545 22,909,176 Capital and surplus: Common stock: authorized 149 shares of $20,000 par value; 144 shares issued and outstanding 2,880 2,880 Surplus note 165,032 165,032 Paid in and contributed surplus 1,443,584 1,233,584 Unassigned deficit (172,542) (85,446) Total capital and surplus 1,438,954 1,316,050 Total liabilities and capital and surplus $ 24,265,499 $ 24,225,226 The accompanying notes are an integral part of these financial statements. 4 SECURITY LIFE OF DENVER INSURANCE COMPANY Statements of Operations  Statutory Basis Year ended December 31 (In Thousands) Premiums and other revenues: Life, annuity, and accident and health premiums $ 1,347,952 $ 472,489 $ 658,072 Net investment income 1,037,074 1,215,525 1,166,735 Amortization of interest maintenance reserve (13,860) (16,847) (13,906) Commissions, expense allowances and reserve adjustments on reinsurance ceded 354,502 467,334 62,524 Other revenue 83,984 85,593 90,827 Total premiums and other revenues 2,809,652 2,224,094 1,964,252 Benefits paid or provided: Death benefits 184,854 162,641 123,174 Annuity benefits 79,367 76,686 77,057 Disability benefits 96,725 85 397 Surrender benefits and withdrawals 1,061,380 1,496,996 1,669,487 Interest on policy or contract funds 184,013 567,458 455,851 Other benefits 753 963 888 Increase (decrease) in life and annuity reserves 398,004 (749,628) (1,063,635) Net transfers from separate accounts 106,093 97,679 66,823 Total benefits paid or provided 2,111,189 1,652,880 1,330,042 Insurance expenses and other deductions: Commissions 365,938 362,467 298,083 General expenses 113,340 125,767 110,599 Insurance taxes, licenses and fees 22,492 17,579 19,919 Other deductions 9,908 576 36,052 Total insurance expenses and other deductions 511,678 506,389 464,653 Gain from operations before policyholder dividends, federal income taxes and net realized capital (losses) gains 186,785 64,825 169,557 Dividends to policyholders 2,603 3,326 9,503 Gain from operations before federal income taxes and net realized capital (losses) gains 184,182 61,499 160,054 Federal income tax (benefit) expense (37,012) 23,795 29,952 Gain from operations before net realized capital (losses) gains 221,194 37,704 130,102 Net realized capital (losses) gains (183,629) (7,101) 5,341 Net income $ 37,565 $ 30,603 $ 135,443 The accompanying notes are an integral part of these financial statements. 5 SECURITY LIFE OF DENVER INSURANCE COMPANY Statements of Changes in Capital and SurplusStatutory Basis Year ended December 31 (In Thousands) Common stock: Balance at beginning and end of year $ 2,880 $ 2,880 $ 2,880 Surplus note: Balance at beginning and end of year 165,032 165,032 165,032 Paid in and contributed surplus: Balance at beginning of year 1,233,584 1,233,584 1,233,584 Capital contributions 210,000 - - Balance at end of year 1,443,584 1,233,584 1,233,584 Unassigned (deficit) surplus: Balance at beginning of year (85,446) 193,848 128,366 Net income 37,565 30,603 135,443 Change in net unrealized capital (losses) gains (90,385) (101,184) 13,826 Change in nonadmitted assets (60,226) (86,307) 47,657 Change in liability for reinsurance in unauthorized companies (7,293) 1,766 (773) Change in asset valuation reserve 86,877 10,977 5,847 Change in net deferred income tax (2,109) 49,894 (44,150) Change in surplus as a result of reinsurance - 33,236 33,562 Dividends to stockholder - (100,000) (115,000) Amortization of deferred gain on reinsurance transaction (48,734) (35,911) (10,075) Change in reserve on account of change in valuation basis - (82,910) - Additional minimum pension liability (2,791) 542 (855) Balance at end of year (172,542) (85,446) 193,848 Total capital and surplus $ 1,438,954 $ 1,316,050 $ 1,595,344 The accompanying notes are an integral part of these financial statements. 6 SECURITY LIFE OF DENVER INSURANCE COMPANY Statements of Cash FlowsStatutory Basis Year ended December 31 (In Thousands) Operations Premiums, policy proceeds, and other considerations received, net of reinsurance paid $ 1,036,492 $ 511,209 $ 693,428 Net investment income received 1,154,539 1,302,995 1,270,640 Commissions and expenses paid (531,774) (576,492) (364,176) Benefits paid (1,492,358) (2,332,436) (2,296,427) Net transfers from separate accounts (91,000) (82,400) (68,654) Dividends paid to policyholders (3,056) (4,096) (4,106) Federal income taxes recovered (paid) 17,881 (33,502) 26,110 Miscellaneous income 339,760 441,819 329,884 Net cash provided by (used in) operations 430,484 (772,903) (413,301) Investment activities Proceeds from sales, maturities, or repayments of investments: Bonds 6,780,514 8,180,183 8,766,315 Stocks 257,193 60,527 15,577 Mortgage loans 436,419 524,062 682,059 Real estate 6,138 708 249 Other invested assets 22,528,528 7,417,681 10,055,172 Net gain (loss) on cash and short term investments 726 (565) (10,922) Miscellaneous proceeds 90,535 58,867 68,032 Total investment proceeds 30,100,053 16,241,463 19,576,482 Cost of investments acquired: Bonds 6,224,006 8,453,766 9,691,158 Stocks 249,393 132,191 54,394 Mortgage loans 320,779 55,915 174,736 Other invested assets 22,453,771 7,668,975 10,205,260 Miscellaneous applications 89,472 86,353 26,832 Total cost of investments acquired 29,337,421 16,397,200 20,152,380 Net increase in contract loans (43,481) (83,302) (59,241) Net cash provided by (used in) investment activities 719,151 (239,039) (635,139) Financing and miscellaneous activities Other cash (applied) provided: Borrowed money (101,488) (22,890) 68,208 Net (withdrawals) deposits on deposit type contracts (1,079,213) 1,165,804 1,424,625 Dividends paid to stockholder - (100,000) (115,000) Change in cash due to reinsurance - - (501,696) Other cash provided (applied) 615,353 149,740 (63,636) Net cash (used in) provided by financing and miscellaneous activities (565,348) 1,192,654 812,501 Net increase (decrease) in cash and short term investments 584,287 180,712 (235,939) Cash and short term investments: Beginning of year 454,074 273,362 509,301 End of year $ 1,038,361 $ 454,074 $ 273,362 7 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements  Statutory Basis December 31, 2008 (Dollar amounts in millions, unless otherwise stated) 1. Nature of Operations and Significant Accounting Policies Security Life of Denver Insurance Company (the Company) is domiciled in Colorado and is a wholly owned subsidiary of ING America Insurance Holdings, Inc. (ING AIH), a Delaware domiciled non-insurance holding company. The Companys ultimate parent is ING Groep, N.V. (ING), a global financial services company based in the Netherlands. The Company focuses on two markets: the advanced market and the investment products market. The life insurance products offered for the advanced market include wealth transfer and estate planning, executive benefits, charitable giving and corporate owned life insurance. These products include traditional life, interest sensitive life, universal life, and variable life. The Company also offers guaranteed investment contracts and funding agreements, collectively referred to as "GICs," marketed by direct sale by home office personnel or through specialty insurance brokers. Operations are conducted almost entirely on the general agency basis and the Company is presently licensed in all states (approved for reinsurance only in New York), the District of Columbia, Guam, the U.S. Virgin Islands, and Puerto Rico (approved for reinsurance only). In the investment products market, the Company offers guaranteed investment contracts, funding agreements, and trust notes to institutional buyers. Basis of Presentation: The preparation of the financial statements of the Company requires management to make estimates and assumptions that affect amounts reported in the financial statements and accompanying notes. Such estimates and assumptions could change in the future as more information becomes known, which could impact the amounts reported and disclosed herein. The accompanying financial statements of the Company have been prepared in conformity with accounting practices prescribed or permitted by the Colorado Division of Insurance, which practices differ from United States generally accepted accounting principles (GAAP). The more significant variances from GAAP are: Investments : Investments in bonds and mandatorily redeemable preferred stocks are reported at amortized cost or market value based on the National Association of Insurance Commissioners (NAIC) rating; for GAAP, such fixed maturity investments are designated at purchase as held to maturity, trading or available for sale. Held to maturity investments are reported at amortized cost, and the remaining fixed maturity investments are reported at fair value with unrealized capital gains and losses reported in operations for those designated as trading and as a separate component of other comprehensive income in stockholders equity for those designated as available for sale. The Company invests in structured securities including mortgage backed securities/ collateralized mortgage obligations, asset backed securities, collateralized debt obligations, and commercial mortgage backed securities. For these structured securities, management compares the undiscounted projected future cash flows to the carrying 8 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements  Statutory Basis December 31, 2008 (Dollar amounts in millions, unless otherwise stated) value. An other than temporary impairment is considered to have occurred when the undiscounted cash flows are less than the carrying value. For GAAP, assets are re-evaluated based on the discounted projected future cash flows using a current market rate. Impairments are recognized when the fair value is less than book value and there has been an adverse change in projected future cash flows. When a decline in fair value is determined to be other than temporary, the individual security is written down to fair value. Statement of Statutory Accounting Principles (SSAP) No. 31, Derivative Instruments applies to derivative transactions entered into prior to January 1, 2003. The Company also follows the hedge accounting guidance in SSAP No. 86, Accounting for Derivative Instruments and Hedging Activities for derivative transactions entered into or modified on or after January 1, 2003. Under SSAP 86, derivatives that are deemed effective hedges are accounted for in a manner which is consistent with the underlying hedged item. Derivatives used in hedging transactions that do not meet the requirements of SSAP No. 86 as an effective hedge are carried at fair value with the change in value recorded in surplus as unrealized gains or losses. Embedded derivatives are not accounted for separately from the host contract. Under GAAP, the effective and ineffective portions of a single hedge are accounted for separately. An embedded derivative within a contract that is not clearly and closely related to the economic characteristics and risk of the host contract is accounted for separately from the host contract and valued and reported at fair value, and the change in fair value for cash flow hedges is credited or charged directly to a separate component of shareholders equity rather than to income as required for fair value hedges. Valuation Reserves : The asset valuation reserve (AVR) is intended to establish a reserve to offset potential credit related investment losses on most invested asset categories. AVR is determined by an NAIC prescribed formula and is reported as a liability rather than as a valuation allowance or an appropriation of surplus. The change in AVR is reported directly to unassigned surplus. Under a formula prescribed by the NAIC, the Company defers the portion of realized gains and losses on sales of fixed income investments, principally bonds and mortgage loans, attributable to changes in the general level of interest rates and amortizes those deferrals over the remaining period to maturity based on groupings of individual securities sold in five year bands. The net deferral or interest maintenance reserve (IMR) is reported in the accompanying Balance Sheets. Realized gains and losses on investments are reported in the Statements of Operations net of federal income tax and transfers to the IMR. Under GAAP, realized capital gains and losses are reported in the Statements of Operations on a pretax basis in the period that the asset giving rise to the gain or loss is sold. Realized losses due to impairment are 9 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements  Statutory Basis December 31, 2008 (Dollar amounts in millions, unless otherwise stated) recorded when there has been a decline in value deemed to be other than temporary, in which case the provision for such declines is charged to income. Valuation allowances, if necessary, are established for mortgage loans based on the difference between the net value of the collateral, determined as the fair value of the collateral less estimated costs to obtain and sell, and the recorded investment in the mortgage loan. Under GAAP, such allowances are based on the present value of expected future cash flows discounted at the loans effective interest rate or, if foreclosure is probable, on the estimated fair value of the collateral. The initial valuation allowance and subsequent changes in the allowance for mortgage loans as a result of a temporary impairment are charged or credited directly to unassigned surplus. Under GAAP, such allowances are included as a component of earnings. Policy Acquisition Costs : The costs of acquiring and renewing business are expensed when incurred. Under GAAP, acquisition costs related to traditional life insurance, to the extent recoverable from future policy revenues, are deferred and amortized over the premium paying period of the related policies using assumptions consistent with those used in computing policy benefit reserves. For universal life insurance and investment products, to the extent recoverable from future gross profits, acquisition costs are amortized generally in proportion to the present value of expected gross profits from surrender charges and investment, mortality, and expense margins. Premiums : Life premiums are recognized as revenue when due. Premiums for annuity policies with mortality and morbidity risk, except for guaranteed interest and group annuity contracts, are also recognized as revenue when due. Premiums received for annuity policies without mortality or morbidity risk and for guaranteed interest and group annuity contracts are recorded using deposit accounting. Under GAAP, premiums for traditional life insurance products, which include those products with fixed and guaranteed premiums and benefits and consist primarily of whole life insurance policies, are recognized as revenue when due. Group insurance premiums are recognized as premium revenue over the time period to which the premiums relate. Revenues for universal life, annuities and guaranteed interest contracts consist of policy charges for the cost of insurance, policy administration charges, amortization of policy initiation fees and surrender charges assessed during the period. Benefit and Contract Reserves : Life policy and contract reserves under statutory accounting practices are calculated based upon both the net level premium and Commissioners Reserve Valuation methods (CRVM) using statutory rates for mortality and interest. GAAP requires that policy reserves for traditional products be based upon the net level premium method utilizing reasonably conservative estimates of mortality, interest, and withdrawals prevailing when the policies were sold. For interest sensitive products, the GAAP policy reserve is equal to the policy fund balance plus an 10 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements  Statutory Basis December 31, 2008 (Dollar amounts in millions, unless otherwise stated) unearned revenue reserve which reflects the unamortized balance of early year policy loads over renewal year policy loads. Reinsurance : For business ceded to unauthorized reinsurers, statutory accounting practices require that reinsurance credits permitted by the treaty be recorded as an offsetting liability and charged against unassigned surplus. Under GAAP, an allowance for amounts deemed uncollectible would be established through a charge to earnings. Statutory income recognized on certain reinsurance treaties representing financing arrangements is not recognized on a GAAP basis. Policy and contract liabilities ceded to reinsurers have been reported as reductions of the related reserves rather than as assets as required under GAAP. Commissions allowed by reinsurers on business ceded are reported as income when received rather than being deferred and amortized with deferred policy acquisition costs as required under GAAP. Gains and losses generated in certain reinsurance transactions are deferred and amortized over the remaining life of the business for GAAP purposes. For statutory, losses are recognized immediately in income, with gains reported as a separate component of surplus. Nonadmitted Assets : Certain assets designated as nonadmitted, principally disallowed deferred federal income tax assets, disallowed interest maintenance reserves, non operating software, past due agents balances, furniture and equipment, intangible assets, and other assets not specifically identified as an admitted asset within the NAIC Accounting Practices and Procedures Manual, are excluded from the accompanying Balance Sheets and are charged directly to unassigned surplus. Under GAAP, such assets are included in the Balance Sheets. Subsidiaries : The accounts and operations of the Companys subsidiaries are not consolidated. Certain affiliated investments for which audited GAAP statements are not available or expected to be available are nonadmitted. Under GAAP, the accounts and operations of the Companys subsidiaries are consolidated. All affiliated investments are included in the Consolidated Balance Sheets. Employee Benefits : For purposes of calculating the Companys postretirement benefit obligation, only vested participants and current retirees are included in the valuation. Under GAAP, active participants not currently vested are also included. Universal Life and Annuity Polici es: Revenues for universal life and annuity policies consist of the entire premium received and benefits incurred represent the total of death benefits paid and the change in policy reserves. Under GAAP, premiums received in excess of policy charges would not be recognized as premium revenue and benefits 11 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements  Statutory Basis December 31, 2008 (Dollar amounts in millions, unless otherwise stated) would represent the excess of benefits paid over the policy account value and interest credited to the account values. Policyholder Dividends : Policyholder dividends are recognized when declared. Under GAAP, dividends are recognized over the term of the related policies. Deferred Income Taxes : Deferred tax assets are provided for and admitted to an amount determined under a standard formula. This formula considers the amount of differences that will reverse in the subsequent year, taxes paid in prior years that could be recovered through carrybacks, surplus limits, and the amount of deferred tax liabilities available for offset. Any deferred tax assets not covered under the formula are nonadmitted. Deferred taxes do not include any amounts for state taxes. Under GAAP, a deferred tax asset is recorded for the amount of gross deferred tax assets that are expected to be realized in future years and a valuation allowance is established for the portion that is not realizable. Surplus Notes : Surplus notes are reported as a component of surplus. Under statutory accounting practices, no interest is recorded on the surplus notes until payment has been approved by the Colorado Division of Insurance. Under GAAP, surplus notes are reported as liabilities and the related interest is reported as a charge to earnings over the term of the notes. Statements of Cash Flows : Cash and short term investments in the Statements of Cash Flows represent cash balances, demand deposits, and short-term fixed maturity investments with initial maturities of one year or less at the date of acquisition. Under GAAP, the corresponding caption of cash and cash equivalents includes cash balances and investments with initial maturities of three months or less. Other invested assets include cash loaned through the Companys reciprocal loan program. Reconciliation to GAAP : The effects of the preceding variances from GAAP on the accompanying statutory basis financial statements have not been determined, but are presumed to be material. Other significant accounting practices are as follows: Investments: Investments are stated at values prescribed by the NAIC, as follows: Bonds not backed by other loans are principally stated at amortized cost using the effective interest method. Single class and multi class mortgage backed/asset backed securities are valued at amortized cost using the effective interest method including anticipated prepayments. Prepayment assumptions are obtained from dealer surveys or internal estimates and are based on the current interest rate and economic environment. The retrospective adjustment method is used to value all such securities except for higher risk asset backed 12 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements  Statutory Basis December 31, 2008 (Dollar amounts in millions, unless otherwise stated) securities, which are valued using the prospective method. The Company has elected to use the book value as of January 1, 1994 as the cost for applying the retrospective method to securities purchased prior to that date where historical cash flows are not readily available. Redeemable preferred stocks rated as high quality or better are reported at cost or amortized cost. All other redeemable preferred stocks are reported at the lower of cost, amortized cost, or market value and nonredeemable preferred stocks are reported at market value or the lower of cost or market value as determined by the Securities Valuation Office of the NAIC (SVO). Common stocks are reported at market value as determined by the SVO and the related unrealized capital gains/losses are reported in unassigned surplus along with adjustment for federal income taxes. The Company analyzes the general account investments to determine whether there has been an other than temporary decline in fair value below the amortized cost basis. Management considers the length of time and the extent to which the market value has been less than cost, the financial condition and near term prospects of the issuer, future economic conditions and market forecasts, and the Company's intent and ability to not sell the investment in the issuer for a period of time sufficient to allow for recovery in market value. If it is probable that all amounts due according to the contractual terms of a debt security will not be collected, an other than temporary impairment is considered to have occurred. The Company also considers the negative market impact of the interest rate changes, in addition to credit related items, when performing other than temporary impairment testing. As part of this testing, the Company determines whether or not it has the intent to sell investments. If a decision to sell has been made, an other than temporary impairment is considered to have occurred. The Company uses derivatives such as interest rate swaps, caps and floors, futures, forwards and options as part of its overall interest rate risk management strategy for certain life insurance and annuity products. For those derivatives in effective hedging relationships, the Company values all derivative instruments on a consistent basis with the hedged item. Upon termination, gains and losses on instruments are included in the carrying values of the underlying hedged items and are amortized over the remaining lives of the hedged items as adjustments to investment income or benefits from the hedged items. Any unamortized gains or losses are recognized when the underlying hedged items are sold. Credit default swaps and total return swaps are utilized to replicate the investment characteristics of permissible investments using the derivative in conjunction with other investments. Replicated (synthetic) assets filed with the NAIC SVO result in both the derivative and cash instrument being carried at amortized cost. The replication practices 13 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements  Statutory Basis December 31, 2008 (Dollar amounts in millions, unless otherwise stated) are in accordance with SSAP No. 86 permissible investments using the derivative in conjunction with other investments. Currency swap agreements generally involve the exchange of local and foreign currency payments over the life of the agreement without an exchange of the underlying principal amount. Interest rate swap contracts are used to convert the interest rate characteristics (fixed or variable) of certain investments to match those of the related insurance liabilities that the investments are supporting. The net interest effect of such swap transactions is reported as an adjustment of interest income from the hedged items as incurred. Interest rate caps and floors are used to limit the effects of changing interest rates on yields of variable rate or short term assets or liabilities. The initial cost of any such agreement is amortized to net investment income over the life of the agreement. Periodic payments that are received as a result of the agreements are accrued as an adjustment of interest income or benefits from the hedged items. Options are reported at fair value. The unrealized gains or losses from the options are reported as unrealized gains or losses in surplus. SSAP No. 97, Investments in Subsidiary, Controlled and Affiliated Entities (SSAP 97), applies to the Companys subsidiaries, controlled and affiliated entities (SCA). The Companys insurance subsidiaries are reported at their underlying statutory basis net assets plus the admitted portion of goodwill, and the Companys non-insurance subsidiaries are reported at the GAAP basis of their net assets. Dividends from subsidiaries are included in net investment income. The remaining net change in the subsidiaries equity is included in the change in net unrealized capital gains or losses. SCA entities for which audited US GAAP statements are not available or expected to be available are nonadmitted. Mortgage loans are reported at amortized cost, less writedown for impairments. Contract loans are reported at unpaid principal balances. Land is reported at cost. Real estate occupied by the Company is reported at depreciated cost, and other real estate is reported at the lower of depreciated cost or fair value. Depreciation is calculated on a straight line basis over the estimated useful lives of the properties. For reverse repurchase agreements, Company policies require a minimum of 95% of the fair value of securities sold under reverse repurchase agreements to be maintained as collateral. Cash collateral received is invested in short term investments and the offsetting collateral liability is included in miscellaneous liabilities. 14 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements  Statutory Basis December 31, 2008 (Dollar amounts in millions, unless otherwise stated) Reverse dollar repurchase agreements are accounted for as collateral borrowings, where the amount borrowed is equal to the sales price of the underlying securities. The Company engages in securities lending whereby certain domestic bonds from its portfolio are loaned to other institutions for short periods of time. Collateral, primarily cash, which is in excess of the market value of the loaned securities, is deposited by the borrower with a lending agent, and retained and invested by the lending agent to generate additional income for the Company. The Company does not have access to the collateral. The Companys policy requires a minimum of 102% of the fair value of securities loaned to be maintained as collateral. The market value of the loaned securities is monitored on a daily basis with additional collateral obtained or refunded as the market value fluctuates. Short term investments are reported at amortized cost which approximates market value. Short term investments include investments with maturities of one year or less at the date of acquisition. Partnership interests, which are included in other invested assets, are reported at the underlying audited GAAP equity of the investee. Changes in surplus from distributions are reported in investment income. Residual collateralized mortgage obligations, which are included in other invested assets on the Balance Sheets, are reported at amortized cost using the effective interest method. Realized capital gains and losses are determined using the first in first out method. Cash on hand includes cash equivalents. Cash equivalents are short term investments that are both readily convertible to cash and have an original maturity date of three months or less. Aggregate Reserve for Life Policies and Contracts: Life, annuity, and accident and health reserves are developed by actuarial methods and are determined based on published tables using statutorily specified interest rates and valuation methods that will provide, in the aggregate, reserves that are greater than or equal to the minimum or guaranteed policy cash value or the amounts required by law. Interest rates range from 1.5% to 11.3% . The Company waives the deduction of deferred fractional premiums upon the death of the insured. It is the Companys practice to return a pro rata portion of any premium paid beyond the policy month of death, although it is not contractually required to do so for certain issues. The methods used in valuation of substandard policies are as follows: 15 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements  Statutory Basis December 31, 2008 (Dollar amounts in millions, unless otherwise stated) For life, endowment and term policies issued substandard, the standard reserve during the premium paying period is increased by 50% of the gross annual extra premium. Standard reserves are held on Paid Up Limited Pay contracts. For reinsurance accepted with table rating, the reserve established is a multiple of the standard reserve corresponding to the table rating. For reinsurance with flat extra premiums, the standard reserve is increased by 50% of the flat extra. The amount of insurance in force for which the gross premiums are less than the net premiums, according to the standard of valuation required by the Colorado Division of Insurance, is $13.3 billion and $11.0 billion at December 31, 2008 and 2007, respectively. The amount of premium deficiency reserves for policies on which gross premiums are less than the net premiums is $302.8 and $287.7 at December 31, 2008 and 2007, respectively. The Company anticipates investment income as a factor in the premium deficiency calculation in accordance with SSAP No. 54, Individual and Group Accident and Health Contracts . The tabular interest has been determined from the basic data for the calculation of policy reserves for all direct ordinary life insurance and for the portion of group life insurance classified as group Section 79. The method of determination of tabular interest of funds not involving life contingencies is as follows: current year reserves, plus payments, less prior year reserves, less funds added. Reinsurance: Reinsurance premiums, commissions, expense reimbursements, and reserves related to reinsured business are accounted for on a basis consistent with those used in accounting for the original policies issued and the terms of the reinsurance contracts. Reserves are based on the terms of the reinsurance contracts and are consistent with the risks assumed. Premiums and benefits ceded to other companies have been reported as a reduction of premium revenue and benefits expense. Amounts applicable to reinsurance ceded for reserves and unpaid claim liabilities have been reported as reductions of these items, and expense allowances received in connection with reinsurance ceded have been reflected in operations. Electronic Data Processing Equipment: Electronic data processing equipment is carried at cost less accumulated depreciation. Depreciation for major classes of such assets is calculated on a straight line basis over the estimated useful life of the asset. Participating Insurance: Participating business approximates less than 1% of the Companys ordinary life insurance in force and less than 1% of premium income. The amount of dividends to be paid to participating policyholders is determined annually by the Board of Directors. Amounts allocable to participating policyholders are based on 16 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements  Statutory Basis December 31, 2008 (Dollar amounts in millions, unless otherwise stated) published dividend projections or expected dividend scales. Dividends expense of $2.6, $3.3 and $9.5 was incurred in 2008, 2007 and 2006, respectively. Benefit Plans: The Company provides noncontributory retirement plans for substantially all employees and certain agents. Pension costs are charged to operations as contributions are made to the plans. The Company also provides a contributory retirement plan for substantially all employees. Nonadmitted Assets: Nonadmitted assets are summarized as follows: December 31 (In Thousands) Other invested assets $ 25,800 $ 1 Net deferred tax asset 294,313 258,334 Agents' debit balances 3,382 3,616 Furniture and equipment 11 33 Deferred and uncollected premium 1,128 644 Receivables from parent, subsidiaries and affiliates 81 90 Other 11,134 12,905 Total nonadmitted assets $ 335,849 $ 275,623 Changes in nonadmitted assets are generally reported directly in unassigned surplus as an increase or decrease in nonadmitted assets. Claims and Claims Adjustment Expenses: Claims expenses represent the estimated ultimate net cost of all reported and unreported claims incurred through December 31, 2008. The Company does not discount claims and claims adjustment expense reserves. Such estimates are based on actuarial projections applied to historical claim payment data. Such liabilities are considered to be reasonable and adequate to discharge the Companys obligations for claims incurred but unpaid as of December 31, 2008. Guaranteed Benefits: For the Guaranteed Minimum Death Benefit (GMDB), Actuarial Guideline 34 (AG34) is followed. All the methodology and assumptions (mortality and interest) are contained in the guideline. AG34 interprets the standards for applying CARVM to GMDBs in variable annuity contracts where GMDBs are integrated with other benefits such as surrenders and annuitizations. This guideline requires that GMDBs be projected assuming an immediate drop in the value of the assets supporting the variable annuity contract, followed by a subsequent recovery at a net assumed return. The immediate drops and assumed returns used in the projections are provided in AG34 and vary by five asset classes in order to reflect the risk/return differential inherent in each class. Contract specific asset based charges are deducted to obtain the net assumed returns. This guideline interprets mortality standards to be applied to projected GMDBs in the reserve calculation. In addition, this guideline clarifies standards for reinsurance transactions involving GMDBs with integrated benefit streams modified to reflect both 17 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements  Statutory Basis December 31, 2008 (Dollar amounts in millions, unless otherwise stated) the payment of future reinsurance premiums and the recovery of future reinsured death benefits. Reclassifications : Certain amounts in the Companys statutory basis financial statements have been reclassified to conform to the 2008 financial statement presentation. These reclassifications reflect presentational differences on both the Balance Sheets and Statement of Operations. There were no changes to total capital and surplus or net income. A reconciliation of the material presentational differences for 2007 balances is as follows: Balance per Audited Balance per Audited Financial Statements Amount Financial Statements December 31, 2007 Reclassified December 31, 2008 ( In Thousands) Admitted Assets Deferred and uncolleccted premiums $ (19,137) $ (57,689) $ (76,826) Reinsurance balances recoverable 96,754 57,689 154,443 Other assets 26,601 109,064 135,665 Liabilities Other liabilities 167,837 109,064 276,901 Statement of Operations Life, annuity, and accident and 607,919 (135,430) 472,489 health premiums Commission, expense allowances and reserve 331,904 135,430 467,334 adjustments on reinsurance ceded Separate Accounts: Most separate account assets and liabilities held by the Company represent funds held for the benefit of the Companys variable life and annuity policy and contract holders who bear all of the investment risk associated with the policies. Such policies are of a non-guaranteed nature. All net investment experience, positive or negative, is attributed to the policy and contract holders account values. The assets and liabilities of these accounts are carried at fair value and are legally segregated and are not subject to claims that arise out of any other business of the Company. Certain other separate accounts relate to experience rated group annuity contracts that fund defined contribution pension plans. These contracts provide guaranteed interest returns for one year only, where the guaranteed interest rate is reestablished each year based on the investment experience of the separate account. In no event can the interest rate be less than zero. The assets and liabilities of these separate accounts are carried at book value. Reserves related to the Companys mortality risk associated with these policies are included in life and annuity reserves. These reserves include reserves for guaranteed minimum death benefits (before reinsurance) that totaled $14.8 and $21.9 at December 31, 2008 and 2007, respectively. The operations of the separate accounts are not included in the accompanying financial statements. 18 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements  Statutory Basis December 31, 2008 (Dollar amounts in millions, unless otherwise stated) 2. Permitted Statutory Basis Accounting Practices The financial statements of the Company are presented on the basis of accounting practices prescribed or permitted by the Colorado Division of Insurance. The Colorado Division of Insurance recognizes only statutory accounting practices prescribed or permitted by the State of Colorado for determining and reporting the financial condition and results of operations of an insurance company and for determining its solvency under the Colorado Insurance Laws. The NAIC Accounting Practices and Procedures Manual has been adopted as a component of prescribed or permitted practices by the State of Colorado. The Colorado Commissioner of Insurance has the right to permit other specific practices that deviate from prescribed practices. The Company is required to identify those significant accounting practices that are permitted, and obtain written approval of the practices from the Colorado Division of Insurance. As of December 31, 2008, 2007, and 2006, the Company had no such permitted accounting practices. 19 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements  Statutory Basis December 31, 2008 (Dollar amounts in millions, unless otherwise stated) 3. Investments The cost or amortized cost and fair value of bonds and equity securities are as follows: Cost or Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value (In Thousands) At December 31, 2008 : U.S. Treasury securities and obligations of U.S. government corporations and agencies $ 433,934 $ 43,855 $ 863 $ 476,926 States, municipalities, and political subdivisions 46,084 355 5,527 40,912 Foreign other (par value - $2,192,380) 2,165,997 17,838 301,577 1,882,258 Foreign government (par value - $199,840) 196,549 4,982 33,268 168,263 Public utilities securities 140,866 1,215 7,703 134,378 Corporate securities 4,307,580 48,640 525,024 3,831,196 Residential backed securities 4,324,356 239,261 675,991 3,887,626 Commercial mortgage backed securities 2,595,718 246 1,078,316 1,517,648 Other asset backed securities 2,372,996 1,132 841,271 1,532,857 Total fixed maturities 16,584,080 357,524 3,469,540 13,472,064 Preferred stocks 85,079 1 36,478 48,602 Common stocks 170,896 1,242 2,039 170,099 Total equity securities 255,975 1,243 38,517 218,701 Total $ 16,840,055 $ 358,767 $ 3,508,057 $ 13,690,765 At December 31, 2007 : U.S. Treasury securities and obligations of U.S. government corporations and agencies $ 44,636 $ 7,593 $ 60 $ 52,169 States, municipalities, and political subdivisions 39,779 427 839 39,367 Foreign other (par value - $2,138,412) 2,130,171 55,362 39,213 2,146,320 Foreign government (par value - $270,099) 278,787 15,162 4,793 289,156 Public utilities securities 215,425 5,092 1,826 218,691 Corporate securities 5,092,579 90,058 90,381 5,092,256 Residential backed securities 4,462,748 149,556 108,201 4,504,103 Commercial mortgage backed securities 2,704,454 23,619 39,292 2,688,781 Other asset backed securities 2,444,559 1,128 204,043 2,241,644 Total fixed maturities 17,413,138 347,997 488,648 17,272,487 Preferred stocks 100,531 200 7,639 93,092 Common stocks 205,642 7,120 2,295 210,467 Total equity securities 306,173 7,320 9,934 303,559 Total $ 17,719,311 $ 355,317 $ 498,582 $ 17,576,046 20 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements  Statutory Basis December 31, 2008 (Dollar amounts in millions, unless otherwise stated) Reconciliation of bonds from amortized cost to carrying value is as follows: December 31 (In Thousands) Amortized cost $ 16,584,080 $ 17,413,138 Adjustment for below investment grade bonds (2,241) (235) Carrying value $ 16,581,839 $ 17,412,903 The aggregate market value of debt securities with unrealized losses and the time period that cost exceeded fair value are as follows: More than 6 Less than months and less More than 6 months than 12 months 12 months below cost below cost below cost Total (In Thousands) At December 31, 2008: Fair value $ 3,375,693 $ 2,683,894 $ 3,381,933 $ 9,441,520 Unrealized loss 1,107,017 664,779 1,697,744 3,469,540 At December 31, 2007: Fair value $ 2,448,889 $ 3,573,635 $ 3,699,545 $ 9,722,069 Unrealized loss 83,502 241,945 163,201 488,648 The amortized cost and fair value of investments in bonds at December 31, 2008, by contractual maturity, are shown below. Expected maturities may differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. Amortized Fair Cost Value (In Thousands) Maturity: Due in 1 year or less $ 339,198 $ 337,400 Due after 1 year through 5 years 2,267,549 2,086,583 Due after 5 years through 10 years 1,863,198 1,608,856 Due after 10 years 2,821,065 2,501,094 7,291,010 6,533,933 Residential backed securities 4,324,356 3,887,626 Commercial mortgage backed securities 2,595,718 1,517,648 Other asset backed securities 2,372,996 1,532,857 Total $ 16,584,080 $ 13,472,064 At December 31, 2008 and 2007, investments in certificates of deposit and bonds with an admitted asset value of $26.4 and $26.4, respectively, were on deposit with state insurance departments to satisfy regulatory requirements. 21 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements  Statutory Basis December 31, 2008 (Dollar amounts in millions, unless otherwise stated) The Company had loaned securities, which are reflected as invested assets on the balance sheets, with a market value of approximately $55.2 and $156.5 at December 31, 2008 and 2007, respectively. Proceeds from sales of investments in bonds and other fixed maturity interest securities were $2.2 billion, $3.4 billion and $4.2 billion in 2008, 2007 and 2006, respectively. Gross gains of $40.6, $31.5, and $55.6 and gross losses of $122.6, $43.3, and $71.3 during 2008, 2007 and 2006, respectively, were realized on those sales. A portion of the gains and losses realized in 2008, 2007, and 2006 has been deferred to future periods in the IMR. Realized capital (losses) gains are reported net of federal income taxes and amounts transferred to the IMR as follows: December 31 (In Thousands) Realized capital losses $ (277,335) $ (48,881) $ (56,039) Amount transferred to IMR (net of related taxes of $(32,441) in 2008, $(14,576) in 2007 and $(22,096) in 2006) 60,248 27,069 41,036 Federal income tax benefit 33,458 14,711 20,344 Net realized capital (losses) gains $ (183,629) $ (7,101) $ 5,341 Realized capital losses include losses of $186.6, $27.5, and $33.2 related to securities that have experienced an other-than-temporary decline in value in 2008, 2007, and 2006, respectively. Management regularly reviews the value of the Companys investments. If the value of any investment falls below its cost basis, the decline is analyzed to determine whether it is an other-than-temporary decline in value. To make this determination for each security, the following are some of the factors considered: The length of time and the extent to which the fair value has been below cost. The financial condition and near-term prospects of the issuer of the security, including any specific events that may affect its operations or earnings potential. Managements intent and ability to hold the security long enough for it to recover its value. Based on the analysis, management makes a judgment as to whether the loss is other-than-temporary. If the loss is other-than-temporary, an impairment charge is recorded within net realized investment gains (losses) in the Statements of Operations in the period the determination is made. 22 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements  Statutory Basis December 31, 2008 (Dollar amounts in millions, unless otherwise stated) For years ended December 31, 2008, 2007, and 2006 realized capital losses include $50.1, $4.9, and $3.0 respectively related to Limited Partnerships that have experienced an other-than-temporary decline in value. Major categories of net investment income are summarized as follows: Year ended December 31 (In Thousands) Income: Equity securities $ 21,960 $ 18,835 $ 9,902 Bonds 1,047,875 1,039,867 949,283 Mortgage loans 121,077 149,437 191,631 Derivatives (143,745) 23,293 24,837 Contract loans 76,177 72,989 67,920 Real estate 912 66 131 Other (4,450) 14,991 21,564 Total investment income 1,119,806 1,319,478 1,265,268 Investment expenses (82,732) (103,953) (98,533) Net investment income $ 1,037,074 $ 1,215,525 $ 1,166,735 The Company entered into reverse dollar repurchase transactions to increase its return on investments and improve liquidity. Reverse dollar repurchases involve a sale of securities and an agreement to repurchase substantially the same securities as those sold. The reverse dollar repurchases are accounted for as short term collateralized financing and the repurchase obligation is reported in borrowed money on the Balance Sheets. The repurchase obligation totaled $258.0 and $250.3 at December 31, 2008 and 2007, respectively. The securities underlying these agreements are mortgage backed securities with a book value of $254.6 and $254.8 and fair value of $260.9 and $254.3 at December 31, 2008 and 2007, respectively. The securities had a weighted average coupon rate of 5.6% with various maturity dates ending in December 2038. The primary risk associated with short term collateralized borrowings is that the counterparty may be unable to perform under the terms of the contract. The Companys exposure is limited to the excess of the net replacement cost of the securities over the value of the short term investments, which was not material at December 31, 2008. The Company believes that the counterparties to the reverse dollar repurchase agreements are financially responsible and that counterparty risk is minimal. The Company participates in reverse repurchase transactions. Such transactions include the sale of corporate securities to a major securities dealer and a simultaneous agreement to repurchase the same security in the near term. The proceeds are invested in new securities of intermediate durations. As of December 31, 2008 and 2007, the amount outstanding on these agreements was $381.4 and $515.6, respectively, and was included in borrowed money on the balance sheets. The securities underlying these agreements are mortgage backed securities with a book value of $434.0 and $547.2 and fair value of 23 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements  Statutory Basis December 31, 2008 (Dollar amounts in millions, unless otherwise stated) $441.3 and $545.3 at December 31, 2008 and 2007, respectively. The securities have a weighted average coupon rate of 4.9% with various maturity dates ending in July 2043. The Company is a member of the Federal Home Loan Bank of Topeka (FHLB). As a member of the FHLB, the Company has issued nonputable funding agreements with the FHLB. Assets with a book value of $5.5 billion and $4.0 billion collateralize these agreements and reserves on these agreements were $2.8 billion and $3.1 billion at December 31, 2008 and 2007, respectively. The maximum and minimum lending rates for long term mortgage loans during 2008 were 6.6% and 3.6% . Fire insurance is required on all properties covered by mortgage loans and must at least equal the excess of the loan over the maximum loan which would be permitted by law on the land without the buildings. Generally all risk coverage at replacement cost is required for a property securing real estate finance investments. The maximum percentage of any loan to the value of collateral at the time of the loan, exclusive of insured or guaranteed or purchase money mortgages, was 70.0% on commercial properties. As of December 31, 2008 and 2007, the Company held no mortgages with interest more than 180 days overdue. Minimal interest was past due as of December 31, 2008 and 2007. The Company had no impaired mortgage loans for 2008 or 2007. In the course of the Companys asset management, securities are sold and reacquired within 30 days of the sale date to enhance the Companys return on the investment portfolio or to manage interest rate risk. The table below summarizes the number of transactions, book value, and gain/loss of the Companys financial instruments with securities sold and reacquired within 30 days of the sale date: Cost of Securities NAIC Number of Book Value Repurchased Gain Rating Transactions (in thousands) (in thousands) (in thousands) - $ - $ - $ - - $ - $ - $ - 3 2 $ 684 $ 704 $ 22 There were no encumbrances on real estate at December 31, 2008 and 2007, respectively. Since the third quarter of 2007, credit markets have become more turbulent amid concerns about subprime and Alt-A mortgages and collateralized debt obligations (CDOs). This in turn has resulted in a general widening of credit spreads, reduced price 24 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements  Statutory Basis December 31, 2008 (Dollar amounts in millions, unless otherwise stated) transparency, reduced liquidity, increased rating agency downgrades and increased volatility across certain markets. The Company does not originate or purchase subprime or Alt-A whole-loan mortgages. The Company does have exposure to Residential Mortgage-Backed Securities (RMBS) and asset-backed securities (ABS). Subprime lending is the origination of loans to customers with weaker credit profiles. The Company defines Alt-A Loans to include residential mortgage loans to customers who have strong credit profiles but lack some element(s), such as documentation to substantiate income. Commencing in the fourth quarter of 2007, the Company expanded its definition of Alt-A loans to include residential mortgage loans to borrowers that would otherwise be classified as prime but whose loan structure provides repayment options to the borrower that increase the risk of default. Further, during the fourth quarter of 2007, the industry coalesced around classifying any securities backed by residential mortgage collateral not clearly identifiable as prime or subprime into the Alt-A category, and the Company is following that lead. The following summarizes the Companys exposure to subprime and Alt-A mortgages as of December 31, 2008 and 2007. Trading activity for the Companys RMBS, particularly subprime and Alt-A RMBS, has been declining during 2008 as a result of the dislocation of the credit markets. During 2008, the Company continued to obtain pricing information from commercial pricing services and brokers. However, the pricing for subprime and Alt-A RMBS did not represent regularly occurring market transactions since the trading activity declined significantly in the second half of 2008. As a result, the Company concluded in the second half of 2008 that the market for subprime and Alt-A RMBS was inactive. The Company did not change its valuation procedures as a result of determining that the market was inactive. The following table summarizes the Companys exposure to subprime mortgage backed holdings and Alt-A mortgage backed securities through other investments as of December 31, 2008: Other Than Book/Adjusted Temporary Carrying Value Impairment (excluding Losses Actual Cost interest) Fair Value Recognized (In Thousands) Residential mortgage backed securities $ 1,119,806 $ 1,116,175 $ 678,478 $ 9,045 Structured securities 2,053,810 2,053,406 1,287,485 - Total $ 3,173,616 $ 3,169,581 $ 1,965,963 $ 9,045 25 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements  Statutory Basis December 31, 2008 (Dollar amounts in millions, unless otherwise stated) The following table summarizes the Companys exposure to subprime mortgage backed holdings and Alt-A mortgage backed securities through other investments as of December 31, 2007: Other Than Book/Adjusted Temporary Carrying Value Impairment (excluding Losses Actual Cost interest) Fair Value Recognized (In Thousands) Residential mortgage backed securities $ 1,286,907 $ 1,276,053 $ 1,249,963 $ 4,889 Structured securities 2,167,819 2,167,824 1,971,184 1,911 Total $ 3,454,726 $ 3,443,877 $ 3,221,147 $ 6,800 The Company did not have underwriting exposure to subprime mortgage risk through investments in subprime mortgage loans, Mortgage Guaranty or Financial Guaranty insurance coverage as of December 31, 2008. 4. Derivative Financial Instruments Held for Purposes Other than Trading The Company utilizes derivatives such as options, futures, caps, floors, forwards and interest rate swaps to reduce and manage risks, which include the risk of a change in the value, yield, price, cash flows, exchange rates or quantity of, or a degree of exposure with respect to, assets, liabilities, or future cash flows which the Company has acquired or incurred. Hedge accounting practices are followed in accordance with requirements set forth in SSAP No. 86 for those derivatives that are deemed highly effective. The Company also enters into credit default swaps and total return swaps to replicate the investment characteristics of permissible investments using the derivative in conjunction with other investments. Replicated (synthetic) assets filed with the NAIC SVO result in both the derivative and cash instrument being carried at amortized cost. The replication practices are in accordance with SSAP No. 86. The Company uses interest rate swaps to reduce market risks from changes in interest rates and to alter interest rate exposure arising from mismatches between assets and liabilities. Interest rate swap agreements generally involve the exchange of fixed and floating interest payments over the life of the agreement without an exchange of the underlying principal amount. Currency swap agreements generally involve the exchange of local and foreign currency payments over the life of the agreement without an exchange of the underlying principal amount. Interest rate cap and interest rate floor agreements owned entitle the Company to receive payments to the extent reference interest rates exceed or fall below strike levels in the contracts based on the notional amounts. 26 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements  Statutory Basis December 31, 2008 (Dollar amounts in millions, unless otherwise stated) Options are reported at fair value. The unrealized gains or losses from the options are reported as unrealized gain or loss in surplus. Premiums paid for the purchase of interest rate contracts are included in other invested assets on the balance sheets and are being amortized to interest expense over the remaining terms of the contracts or in a manner consistent with the financial instruments being hedged. Amounts paid or received, if any, from such contracts are included in interest expense or income on the statements of operations. Accrued amounts payable to or receivable from counterparties are included in other liabilities or other invested assets. Gains or losses realized as a result of early terminations of interest rate contracts are amortized to investment income over the remaining term of the items being hedged to the extent the hedge is considered to be effective; otherwise, they are recognized upon termination. Derivatives that are designated as being in an effective hedging relationship are reported in a manner that is consistent with the hedged asset or liability. Derivative contracts that are matched or otherwise designated to be associated with other financial instruments are recorded at fair value if the related financial instruments mature, are sold, or are otherwise terminated or if the interest rate contracts cease to be effective hedges. Changes in the fair value of derivatives not designated in effective hedging relationships are recorded as unrealized gains and losses in surplus. The Company is exposed to credit loss in the event of nonperformance by counterparties on certain derivative contracts; however, the Company does not anticipate nonperformance by any of these counterparties. The amount of such exposure is generally the unrealized gains in such contracts. The Company manages the potential credit exposure from interest rate contracts through careful evaluation of the counterparties credit standing, collateral agreements, and master netting agreements. Under the terms of the Companys Over the Counter Derivative International Swaps and Derivatives Association, Inc. Agreements (ISDA Agreements), the Company may receive from, or deliver to, counterparties, collateral to assure that all terms of the ISDA Agreements will be met with regard to the Credit Support Annex (CSA). The terms of the CSA call for the Company to pay interest on any cash received or receive interest on any cash delivered equal to the Federal Funds rate. The Company delivered $137.7 and $109.1 of collateral in the form of cash, for years ended December 31, 2008 and 2007. 27 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements  Statutory Basis December 31, 2008 (Dollar amounts in millions, unless otherwise stated) The table below summarizes the Companys derivative contracts included in other invested assets at December 31, 2008 and 2007: Notional Carrying Fair Amount Value Value (In Thousands) December 31, 2008 Derivative contracts: Swaps $ 11,897,746 $ (231,294) $ (820,621) Forwards 444,000 3,308 3,308 Caps owned 478,516 824 271 Floors owned 500,026 7,824 7,824 Futures 560,646 (14,175) (14,175) Options owned 1,501,466 4,335 4,335 Total derivatives $ 15,382,400 $ (229,178) $ (819,058) December 31, 2007 Derivative contracts: Swaps $ 10,018,381 $ (122,796) $ (346,635) Caps owned 2,158,613 (748) (1,583) Options owned 737,379 3,260 3,257 Total derivatives $ 12,914,373 $ (120,284) $ (344,961) 5. Concentrations of Credit Risk The Company held below investment grade corporate bonds with an aggregate book value of $1,191.0 and $720.2 and an aggregate market value of $753.6 and $715.8 at December 31, 2008 and 2007, respectively. Those holdings amounted to 7.2% of the Companys investments in bonds and 5.2% of total admitted assets at December 31, 2008. The holdings of below investment grade bonds are widely diversified and of satisfactory quality based on the Companys investment policies and credit standards. The Company held unrated bonds of $71.9 and $110.2 with an aggregate NAIC market value of $62.5 and $120.9 at December 31, 2008 and 2007, respectively. The carrying value of these holdings amounted to 0.4% of the Companys investment in bonds and 0.3% of the Companys total admitted assets at December 31, 2008. At December 31, 2008, the Companys commercial mortgages involved a concentration of properties located in California (21.7%) and Pennsylvania (10.3%) . The remaining commercial mortgages relate to properties located in 41 other states. The portfolio is well diversified, covering many different types of income producing properties on which the Company has first mortgage liens. The maximum mortgage outstanding on any individual property is $100.0. 28 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements  Statutory Basis December 31, 2008 (Dollar amounts in millions, unless otherwise stated) 6. Annuity Reserves At December 31, 2008 and 2007, the Companys annuity reserves, including those held in separate accounts and deposit fund liabilities that are subject to discretionary withdrawal (with adjustment), subject to discretionary withdrawal (without adjustment), and not subject to discretionary withdrawal provisions are summarized as follows: Amount Percent (In Thousands) December 31, 2008 Subject to discretionary withdrawal (with adjustment): With market value adjustment $ 2,094,113 21.3 % At book value less surrender charge 461 - At fair value 9,796 0.1 Subtotal 2,104,370 21.4 Subject to discretionary withdrawal (without adjustment): At book value with minimal or no charge or adjustment 202,022 2.0 Not subject to discretionary withdrawal 7,531,687 76.6 Total annuity reserves and deposit fund liabilities before reinsurance 9,838,079 100.0 % Less reinsurance ceded - Net annuity reserves and deposit fund liabilities $ 9,838,079 December 31, 2007 Subject to discretionary withdrawal (with adjustment): With market value adjustment $ 2,401,775 22.5 % At book value less surrender charge 510 0.0 At fair value 16,901 0.2 Subtotal 2,419,186 22.7 Subject to discretionary withdrawal (without adjustment): At book value with minimal or no charge or adjustment 70,108 0.7 Not subject to discretionary withdrawal 8,245,773 76.6 Total annuity reserves and deposit fund liabilities before reinsurance 10,735,067 100.0 % Less reinsurance ceded - Net annuity reserves and deposit fund liabilities $ 10,735,067 Of the total net annuity reserves and deposit fund liabilities of $9,838.1 at December 31, 2008, $9,828.3 is included in the general account, and $9.8 is included in the separate account. Of the total net annuity reserves and deposit fund liabilities of $10,735.1 at December 31, 2007, $10,718.2 is included in the general account, and $16.9 is included in the separate account. 7. Employee Benefit Plans Defined Benefit Plan: ING North America Insurance Corporation (ING North America) sponsors the ING Americas Retirement Plan (the Retirement Plan), effective as of December 31, 2001. Substantially all employees of ING North America 29 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements  Statutory Basis December 31, 2008 (Dollar amounts in millions, unless otherwise stated) and its subsidiaries and affiliates (excluding certain employees) are eligible to participate, including the Companys employees. The Retirement Plan is a tax qualified defined benefit plan, the benefits of which are guaranteed (within certain specified legal limits) by the Pension Benefit Guaranty Corporation (PBGC). As of January 1, 2002, each participant in the Retirement Plan (except for certain specified employees) earns a benefit under a final average compensation formula. The costs allocated to the Company for its employees participation in the Retirement Plan were $2.3, $2.6 and $3.2 for 2008, 2007 and 2006, respectively. Defined Contribution Plans: ING North America sponsors the ING Savings Plan and ESOP (the Savings Plan). Substantially all employees of ING North America and its subsidiaries and affiliates (excluding certain employees) are eligible to participate, including the Companys employees other than Company agents. The Savings Plan is a tax qualified profit sharing and stock bonus plan, which includes an employee stock ownership plan (ESOP) component. Savings Plan benefits are not guaranteed by the PBGC. The Savings Plan allows eligible participants to defer into the Savings Plan a specified percentage of eligible compensation on a pretax basis. ING North America matches such pretax contributions, up to a maximum of 6% of eligible compensation. All matching contributions are subject to a 4 year graded vesting schedule (although certain specified participants are subject to a 5 year graded vesting schedule). All contributions made to the Savings Plan are subject to certain limits imposed by applicable law. Amounts allocated to the Company for the Savings Plan were $2.0, $2.2 and $2.2 for 2008, 2007 and 2006, respectively. Other Benefit Plans: In addition to providing retirement plan benefits, the Company, in conjunction with ING North America, provides certain supplemental retirement benefits to eligible employees and health care and life insurance benefits to retired employees and other eligible dependents. The supplemental retirement plan includes a nonqualified defined benefit pension plan, and a nonqualified defined contribution plan, which means all benefits are payable from the general assets of the Company. The postretirement health care plan is contributory, with retiree contribution levels adjusted annually. The life insurance plan provides a flat amount of noncontributory coverage and optional contributory coverage. 30 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements  Statutory Basis December 31, 2008 (Dollar amounts in millions, unless otherwise stated) A summary of assets, obligations and assumptions of the pension and other postretirement benefit plans are as follows: Pension Benefits Other Benefits (In Thousands) Change in benefit obligation Benefit obligation at beginning of year $ 15,996 $ 17,561 $ 16,317 $ 4,037 $ 5,003 $ 4,961 Service cost - (172) 384 Interest cost 1,002 1,003 871 225 273 249 Contribution by plan participants - - - 408 361 334 Actuarial (gain) loss 2,253 (1,436) 1,492 (277) (579) (133) Benefits paid (1,350) (1,132) (1,119) (751) (849) (792) Plan amendments 63 - Benefit obligation at end of year $ 17,964 $ 15,996 $ 17,561 $ 3,642 $ 4,037 $ 5,003 Change in plan assets Fair value of plan assets at beginning of year $ - $ - $ - $ - $ - $ - Employer contributions 1,350 1,132 1,119 343 487 458 Plan participants' contributions - - - 408 361 334 Benefits paid (1,350) (1,132) (1,119) (751) (848) (792) Fair value of plan assets at end of year $ - $ - $ - $ - $ - $ - Funded status $ (17,964) $ (15,996) $ (17,561) $ (3,642) $ (4,037) $ (5,003) Unrecognized prior service cost (162) (260) (296) (370) (685) (967) Unrecognized net (loss) gain 4,523 2,380 4,138 (2,790) (2,654) (2,217) Remaining net obligation 7,735 8,380 9,025 - - - Total funded status $ (5,868) $ (5,496) $ (4,694) $ (6,802) $ (7,376) $ (8,187) Amounts recognized in the balance sheets consist of: Accrued benefit cost $ (17,866) $ (15,348) $ (15,733) $ (6,802) $ (7,376) $ (8,187) Intangible assets 7,735 8,380 9,025 - - - Unassigned surplus - minimum pension liability 4,263 1,472 2,014 - - - Net amount recognized $ (5,868) $ (5,496) $ (4,694) $ (6,802) $ (7,376) $ (8,187) Component of net periodic benefit cost Service cost $ - $ - $ - $ - $ (172) $ 384 Interest cost 1,002 1,003 871 225 273 249 Amount of recognized gains (losses) 110 323 183 (174) (142) (148) Amount of prior service cost recognized (36) (36) (36) (282) (282) (282) Amortization of unrecognized transition obligation ot transition asset 645 645 645 - - - Total net periodic benefit cost (income) $ 1,721 $ 1,935 $ 1,663 $ (231) $ (323) $ 203 Benefit obligation for nonvested employees $ - $ - $ - $ 265 $ 253 $ 286 Accumulated benefit obligation for vested participants $ 17,866 $ 15,348 $ 15,733 $ 3,641 $ 4,037 $ 4,840 31 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements  Statutory Basis December 31, 2008 (Dollar amounts in millions, unless otherwise stated) Information for pension plans with an accumulated obligation in excess of plan assets. (In Thousands) Projected benefit obligation $ 17,964 $ 15,996 $ 17,561 Accumulated benefit obligation 17,866 15,348 15,733 Fair value of plan assets - - - Information for other postretirement benefit plans with an accumulated benefit obligation in excess of plan assets. (In Thousands) Projected benefit obligation $ 3,642 $ 4,037 $ 5,003 Accumulated benefit obligation 3,641 4,037 4,840 Fair value of plan assets - - - Assumptions used in determining the accounting for the defined benefit plans and other benefit plan as of December 31, 2008, 2007 and 2006 were as follows: Weighted average discount rate 6.0
